Exhibit 10.1

1001 BOYLSTON STREET

BOSTON, MASSACHUSETTS

LEASE

FROM

S&A P-12 PROPERTY LLC

TO

CARGURUS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I BASIC LEASE PROVISIONS AND ENUMERATIONS OF EXHIBITS

     1  

1.1

 

Introduction

     1  

1.2

 

Basic Data

     1  

1.3

 

Enumeration of Exhibits

     7  

ARTICLE II PREMISES

     8  

2.1

 

Demise and Lease of Premises; Condition of Premises

     8  

2.2

 

Appurtenant Rights and Reservations

     9  

2.3

 

Landlord’s Right to Modify the Project

     11  

ARTICLE III LEASE TERM AND EXTENSION OPTIONS

     12  

3.1

 

Term

     12  

3.2

 

Extension Option

     12  

ARTICLE IV ANNUAL FIXED RENT; ADDITIONAL RENT

     15  

4.1

 

Payment of Rent

     15  

4.2

 

Management Fee Rent

     16  

4.3

 

Late Payment

     17  

4.4

 

Tenant’s Payments

     17  

ARTICLE V TAXES

     17  

5.1

 

Definitions

     17  

5.2

 

Tenant’s Payment of Tenant’s Tax Share

     19  

5.3

 

Incentives

     19  

ARTICLE VI OPERATING EXPENSES

     20  

6.1

 

Definitions

     20  

6.2

 

Operating Expense Exclusions Defined

     23  

6.3

 

Payment of Tenant’s Expense Share

     28  

6.4

 

Tenant’s Audit Right

     29  

ARTICLE VII BUILDING SERVICES

     30  

7.1

 

Building Services

     30  

7.2

 

Heating, Ventilation and Air Conditioning

     30  

7.3

 

Electricity

     31  

7.4

 

Water

     31  

7.5

 

Gas

     32  

7.6

 

Elevators

     32  

7.7

 

Common Areas

     32  

7.8

 

Access and Security

     32  

7.9

 

Tenant’s Telecommunications Provider

     33  

7.10

 

Cleaning

     33  

7.11

 

No Damage

     33  

7.12

 

Tenant’s Remedy in the Event of Service Interruption

     34  

7.13

 

Property Management

     35  

 

i



--------------------------------------------------------------------------------

ARTICLE VIII REPAIRS

     35  

8.1

 

Landlord’s Repair and Maintenance

     35  

8.2

 

Tenant’s Repairs and Maintenance

     36  

ARTICLE IX ALTERATIONS

     36  

9.1

 

Landlord’s Approval

     36  

9.2

 

Plans; Conformity of Work

     37  

9.3

 

Performance of Work, Governmental Permits and Insurance

     39  

9.4

 

Liens

     39  

9.5

 

Nature of Alterations; Removal

     40  

9.6

 

Increases in Taxes

     40  

ARTICLE X PARKING

     40  

10.1

 

Parking Privileges

     40  

10.2

 

Parking Charges

     41  

10.3

 

Parking Facility Operation

     42  

10.4

 

Limitations

     42  

ARTICLE XI CERTAIN TENANT COVENANTS

     43  

11.1

 

Permitted Use

     43  

11.2

 

Signage and Items Visible Outside of the Premises

     43  

11.3

 

Rules and Regulations

     43  

11.4

 

Tenant’s Vendors

     44  

11.5

 

Floor Load

     44  

11.6

 

Taxes on Personal Property

     44  

11.7

 

Legal Fees

     44  

11.8

 

Compliance with Legal Requirements

     44  

11.9

 

Massachusetts Department of Transportation (“MDOT”)

     45  

11.10

 

Transportation Access Plan Agreement

     46  

11.11

 

OFAC

     47  

11.12

 

Permits and Approvals

     47  

11.13

 

Hazardous Materials

     48  

ARTICLE XII ASSIGNMENT AND SUBLETTING

     50  

12.1

 

Restrictions on Transfer

     50  

12.2

 

Tenant’s Notice

     51  

12.3

 

Landlord’s Recapture Right

     51  

12.4

 

Standards for Consent of Landlord

     52  

12.5

 

Permitted Transfers

     53  

12.6

 

Profit on Subleasing or Assignment

     53  

12.7

 

Additional Conditions

     54  

12.8

 

Space Sharing

     55  

12.9

 

Permitted Sublease Space

     56  

ARTICLE XIII INDEMNITY AND INSURANCE

     56  

13.1

 

Tenant’s Insurance

     56  

13.2

 

Tenant Indemnification

     58  

 

ii



--------------------------------------------------------------------------------

13.3

 

Property of Tenant

     58  

13.4

 

Limitation of Landlord’s Liability for Damage or Injury

     59  

13.5

 

Waiver of Subrogation; Mutual Release

     59  

13.6

 

Tenant’s Acts—Effect on Insurance

     59  

13.7

 

Landlord’s Insurance

     60  

13.8

 

Landlord Indemnity

     60  

ARTICLE XIV FIRE, CASUALTY AND TAKING

     61  

14.1

 

Damage

     61  

14.2

 

Termination Rights

     61  

14.3

 

Rent Abatement

     63  

14.4

 

Taking for Temporary Use

     63  

14.5

 

Disposition of Awards

     64  

ARTICLE XV DEFAULT

     64  

15.1

 

Tenant’s Default

     64  

15.2

 

Termination; Re-Entry

     65  

15.3

 

Continued Liability; Re-Letting

     65  

15.4

 

Liquidated Damages

     66  

15.5

 

Waiver of Redemption and Counterclaim

     67  

15.6

 

Landlord’s Default; Tenant Self-Help

     67  

ARTICLE XVI MISCELLANEOUS PROVISIONS

     68  

16.1

 

Waiver

     68  

16.2

 

Cumulative Remedies

     69  

16.3

 

Quiet Enjoyment

     69  

16.4

 

Surrender

     71  

16.5

 

Brokerage

     71  

16.6

 

Invalidity of Particular Provisions

     72  

16.7

 

Provisions Binding, etc

     72  

16.8

 

Recording; Confidentiality

     72  

16.9

 

Notices and Time for Action

     72  

16.10

 

When Lease Becomes Binding and Authority

     73  

16.11

 

Paragraph Headings

     73  

16.12

 

Rights of Mortgagee

     74  

16.13

 

[Reserved]

     74  

16.14

 

Notice to Mortgagee and Ground Lessor

     74  

16.15

 

Assignment of Rents

     74  

16.16

 

Estoppel Certificate and Financial Statements

     75  

16.17

 

Self-Help

     76  

16.18

 

Holding Over

     76  

16.19

 

Entry by Landlord

     77  

16.20

 

Counterparts; Electronic Signatures

     78  

16.21

 

Entire Agreement

     78  

16.22

 

Landlord Liability

     78  

16.23

 

No Partnership

     79  

16.24

 

Security Deposit

     79  

 

iii



--------------------------------------------------------------------------------

16.25

 

Governing Law; Survival

     82  

16.26

 

Waiver of Trial by Jury

     82  

16.27

 

Signage

     82  

16.28

 

Rooftop Equipment

     84  

16.29

 

Force Majeure

     86  

16.30

 

Landlord’s REIT Requirements

     86  

16.31

 

LEED Certification

     87  

ARTICLE XVII ARBITRATION

     87  

ARTICLE XVIII INITIAL PREMISES ADJUSTMENT

     88  

ARTICLE XIX INITIAL EXPANSION OPTION

     89  

19.1

 

Definitions

     89  

19.2

 

Tenant’s Initial Expansion Option

     90  

19.3

 

Exercise and Negotiation Period

     90  

19.4

 

Terms Applicable with respect to the Initial Expansion Premises

     91  

ARTICLE XX FUTURE EXPANSION OPTION

     91  

20.1

 

Definitions

     91  

20.2

 

Tenant’s Future Expansion Option

     92  

20.3

 

Exercise and Negotiation Period

     92  

20.4

 

Terms Applicable with respect to the Future Expansion Premises

     92  

ARTICLE XXI RIGHT OF FIRST OFFER

     93  

21.1

 

Definitions

     93  

21.2

 

Exercise and Negotiation Period

     94  

ARTICLE XXII SURRENDER OPTION

     96  

22.1

 

Definitions

     96  

22.2

 

Tenant’s Partial Termination Right

     97  

22.3

 

Surrender Notice

     97  

22.4

 

Surrender

     98  

22.5

 

Release of Liabilities

     98  

22.6

 

Holdover

     98  

22.7

 

Amendment

     99  

ARTICLE XXIII RIGHT OF FIRST OFFER TO PURCHASE BUILDING

     99  

23.1

 

Right of First Offer

     99  

23.2

 

Purchase and Sale Agreement

     100  

23.3

 

Termination

     100  

23.4

 

Landlord’s Obligation to Re-Offer Proposed Sale Property to Tenant

     100  

23.5

 

Right of First Offer Does Not Apply to Future Owners

     101  

23.6

 

Right of First Offer Personal to CarGurus, Inc

     101  

23.7

 

Landlord’s Right to Clear Title

     101  

23.8

 

Prime Lease

     101  

23.9

 

Time of the Essence

     101  

ARTICLE XXIV CAPITAL EVENTS; CONTINGENT PAYMENT

     102  

 

iv



--------------------------------------------------------------------------------

24.1

 

Contingent Payment Right

     102  

24.2

 

Allocations

     104  

24.3

 

Termination

     105  

24.4

 

Right Does Not Apply to Future Owners

     105  

24.5

 

Right Personal to CarGurus, Inc

     105  

24.6

 

Confirmation

     105  

24.7

 

Tax Structuring

     105  

24.8

 

Offset Right; Remedies

     106  

24.9

 

Illustrative Example

     106  

ARTICLE XXV TENANT’S COMPETITORS

     106  

 

v



--------------------------------------------------------------------------------

1001 BOYLSTON STREET

BOSTON, MASSACHUSETTS

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which Landlord and Tenant are the
parties hereinafter named, and which relates to space in the building to be
constructed and known as 1001 Boylston Street, Boston, Massachusetts.

The parties to this instrument hereby agree with each other as follows:

ARTICLE I

BASIC LEASE PROVISIONS AND ENUMERATIONS OF EXHIBITS

1.1    Introduction

The following sets forth the basic data and identifying Exhibits elsewhere
hereinafter referred to in this Lease, and, where appropriate, constitute
definitions of the terms hereinafter listed.

1.2    Basic Data

 

Effective Date:    December 19, 2019. Landlord:   

S&A P-12 PROPERTY LLC,

a Delaware limited liability company

Present Mailing Address of Landlord:   

c/o Samuels & Associates

136 Brookline Avenue

Boston, MA 02215

Tenant:    CarGurus, Inc., a Delaware corporation Present Mailing Address of
Tenant:   

CarGurus, Inc.
2 Canal Park

 

Cambridge, MA 02141

Attention:        Senior Manager Facilities &

                        Operations

 

With a copy to:

 

CarGurus, Inc.

2 Canal Park

Cambridge, MA 02141

Attention: General Counsel

Original Term:    The period beginning on the Commencement Date and expiring on
the date (the “Expiration Date”) that is one hundred eighty (180) full calendar
months after the Commencement Date (plus the

 

1



--------------------------------------------------------------------------------

   partial month, if any, immediately following the Commencement Date) unless
sooner terminated as hereinafter provided. Term or Lease Term:    Collectively,
the Original Term and any Extended Term, if exercised by Tenant in accordance
with Section 3.2. Extension Options:    Two (2) periods of five (5) years each,
as provided in and on the terms set forth in Section 3.2 hereof. Commencement
Date:    The date that is the earlier to occur of (i) the date that is twelve
(12) months following the Delivery Date (as defined in Paragraph II.D(i) of
Exhibit 2.1) and (ii) the date that Tenant first occupies the Premises for the
normal conduct of business for the Permitted Use. Fixed Rent Commencement Date:
   The date that is eight (8) months after the Commencement Date. The period
between the Commencement Date and the Fixed Rent Commencement Date is
hereinafter referred to as the “Fixed Rent Abatement Period.” Premises:   

The Premises consist of the Prime Premises and the Rooftop Premises, each as
hereinafter defined.

 

Prime Premises: The entire Rentable Floor Area of Floors 10 through 20 of the
Office Area, all as shown on the floor plans annexed hereto as Exhibit 1.2-1,
and incorporated herein by reference, and as further defined and limited in
Section 2.1 hereof.

 

Rooftop Premises: The two (2) roof decks and the indoor amenity area as shown on
the P12 Office – Level 21 Roof Plan, attached hereto and incorporated herein as
Exhibit 1.2-2.

Rentable Floor Area of the Premises:    Agreed to be 273,595 square feet.
Rentable Floor Area of the Office Area:    As of the Effective Date, agreed to
be 444,000 square feet. Rentable Floor Area of the Building    As of the
Effective Date, 491,023 square feet

 

2



--------------------------------------------------------------------------------

Annual Fixed Rent:    (a) During the Original Term:

 

Period of Time

   Annual Fixed Rent      Monthly Fixed Rent  

Commencement Date through the day immediately preceding the Fixed Rent
Commencement Date

   $ 0      $ 0  

Fixed Rent Commencement Date though the end of Rent Year 1

   $ 17,769,995.25 *     $ 1,480,832.94  

Rent Year 2

   $ 18,125,668.75      $ 1,510,472.40  

Rent Year 3

   $ 18,481,342.25      $ 1,540,111.85  

Rent Year 4

   $ 18,837,015.75      $ 1,569,751.31  

Rent Year 5

   $ 19,192,689.25      $ 1,599,390.77  

Rent Year 6

   $ 19,548,362.75      $ 1,629,030.23  

Rent Year 7

   $ 19,904,036.25      $ 1,658,669.69  

Rent Year 8

   $ 20,259,709.75      $ 1,688,309.15  

Rent Year 9

   $ 20,615,383.25      $ 1,717,948.60  

Rent Year 10

   $ 20,971,056.75      $ 1,747,588.06  

Rent Year 11

   $ 21,326,730.25      $ 1,777,227.52  

Rent Year 12

   $ 21,682,403.75      $ 1,806,866.98  

Rent Year 13

   $ 22,038,077.25      $ 1,836,506.44  

Rent Year 14

   $ 22,393,750.75      $ 1,866,145.90  

Rent Year 15

   $ 22,749,424.25      $ 1,895,785.35  

 

*  Annualized

   (b) During any Extended Term (if exercised), as determined pursuant to
Section 3.2. Rent Year:    A period of twelve (12) consecutive calendar months
beginning on the Commencement Date or an anniversary of the Commencement Date,
except that if the Commencement Date does not fall on the first day of a
calendar month, then the first Rent Year shall begin on the Commencement Date
and end on the last day of the month containing the first anniversary of the
Commencement Date, and each succeeding Rent Year shall begin on the day
following the last day of the prior Rent Year, but the last Rent Year shall end
on the Expiration Date. Additional Rent:    All charges and other sums payable
by Tenant as set forth in this Lease, other than Annual Fixed Rent. Tenant’s Tax
Share:    A fraction, the numerator of which is the Rentable Floor Area of the
Premises and the denominator of

 

3



--------------------------------------------------------------------------------

   which is the Rentable Floor Area of the Office Area or the Building, as
applicable, as further set forth in Section 5.1. Tenant’s Expense Share:    See
Section 6.1. Building:    The twenty-(20)-story building and other improvements
on the Parcel to be constructed in accordance with Exhibit 2.1 hereto and to be
known as 1001 Boylston Street in Boston, Massachusetts, as the same may, subject
to the provisions of Section 2.3 of the Lease and Exhibit 2.1 hereto, be
altered, expanded, reduced or otherwise changed by Landlord from time to time.
Air Rights Lease:    As defined in Section 11.9. Parcel:   

The parcels of land described in Exhibit 1.2-3 attached hereto and the air
rights to be demised under the Air Rights Lease. The parties acknowledge that
the Air Rights Lease will be signed after the Effective Date pursuant to the
provisions of Section 11.9, and that the legal description of the Parcel will be
modified in connection therewith. Upon execution of the Air Rights Lease, the
parties agree to substitute the final legal description of the Parcel as Exhibit
1.2-3 to this Lease.

 

Landlord has advised Tenant that in the future Landlord may elect to subject the
Parcel to a condominium or subdivide the Parcel, subject to the terms and
conditions of this Lease. If the Parcel is either subjected to a condominium or
subdivided, Landlord will notify Tenant of the new definition of the “Parcel”,
which will be either the condominium unit which includes the Building or the
subdivided portion(s) of the Parcel on which the Building is located.

Office Area:    The portions of the Building devoted from time to time for
general office use, as the same may be altered, expanded, reduced or otherwise
changed by Landlord from time to time in compliance with the terms and
conditions of this Lease. The Office Area shall not include any areas which are
to be leased for retail, restaurant or entertainment purposes, nor

 

4



--------------------------------------------------------------------------------

   shall it include the parking facilities, including the Parking Facility,
located within the Project. As of the Effective Date, but subject to Sections
2.2 and 2.3 hereof, the Office Area consists of the third (3rd) through
twentieth (20th) floors of the Building. Retail/Restaurant Area:   

The portions of the Building devoted from time to time for retail, restaurant or
entertainment purposes, as the same may be altered, expanded, reduced or
otherwise changed by Landlord from time to time; provided, however, in no event
shall Landlord permit any portion of the Retail/Restaurant Area to be used for
any use set forth on Exhibit 1.2-4 attached hereto and made a part hereof. The
Retail/Restaurant Area shall not include any areas which are to be leased for
general office use, nor shall it include the parking facilities located within
the Project. As of the Effective Date, but subject to Sections 2.2 and 2.3
hereof, the Retail/Restaurant Area consists of portions of the ground floor and
second floor of the Building.

 

Landlord will use commercially reasonable efforts in its initial leasing of the
Project to include at least one restaurant and bar providing food and beverage
service, primarily for on-site consumption (as opposed to so-called “take out”
service) within the Retail/Restaurant Area, which restaurant and bar will not be
a so-called “fast food” restaurant such as McDonald’s or Burger King
(“Restaurant/Bar Use”). In connection therewith, Landlord agrees to reserve
approximately 3,000 rentable square feet in the Project (excluding a restaurant
or bar operated as part of the hotel operation) for a Restaurant/Bar Use (and to
not enter into a lease for such space for any other use) until the date which is
the earlier of (i) the date on which Landlord enters into a lease in the Project
for a Restaurant/Bar Use and (ii) the date which is twelve (12) months after the
Substantial Completion Date (as defined in Paragraph II.E(i) of Exhibit 2.1).

Project:    The Building and the Parcel, together with all other buildings,
land, air rights, garages, common areas and other improvements thereon, commonly
known as “1001 Boylston”. Tenant acknowledges that the Project is a mixed use
project expected to consist of

 

5



--------------------------------------------------------------------------------

   retail areas, an office building, a hotel building, open spaces and other
commercial uses and may be altered, expanded, reduced or otherwise changed from
time to time and that Landlord reserves the right to modify the Project, to
change the uses thereof, and to designate areas of the Project as common areas
or as areas for the exclusive use of one or more occupants or the public, or one
or more uses, subject to the terms and conditions of this Lease. Permitted Use:
   Subject in all events to applicable Legal Requirements (as defined in Section
9.2), Tenant shall have the right to use each portion of the Premises for
general office purposes, consistent with a first-class office building in Boston
and Cambridge and lawfully permitted uses accessory and/or ancillary to the
foregoing use. Maximum Amount of Landlord’s Allowance:    Up to $35,567,350.00
(i.e., $130.00 per rentable square foot of the Premises). Landlord’s Fit Plan
Allowance:    Up to $11,227.50 (i.e., $0.15 per rentable square foot of three
(3) full floors of the Premises, containing approximately 74,850 rentable square
feet in total). Brokers:    CBRE, Inc. and Newmark Knight Frank Security Deposit
Amount:    $8,884,997.64 in the form of an irrevocable letter of credit, and
subject to reduction as set forth in Section 16.24 hereof. Normal Business
Hours:    Monday through Friday of each week, from 8:00 A.M. to 6:00 P.M. on
business days and 9:00 A.M. to 1:00 P.M. on Saturdays, excluding New Year’s Day,
Martin Luther King Day, Presidents’ Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day (“Holidays”). Tenant Party:    Tenant,
any affiliate of Tenant, any subtenant or any other occupant of the Premises,
and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives.

 

6



--------------------------------------------------------------------------------

Landlord Party:    Landlord, any affiliate of Landlord, Landlord’s managing
agent for the Building and/or the Project, each mortgagee (if any), each ground
lessor (if any), and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents or representatives.

1.3    Enumeration of Exhibits

The following Exhibits attached hereto are a part of this Lease, are
incorporated herein by reference, and are to be treated as a part of this Lease
for all purposes. Undertakings contained in such Exhibits are agreements on the
part of Landlord and Tenant, as the case may be, to perform the obligations
stated therein to be performed by Landlord and Tenant, as and where stipulated
therein.

 

Exhibit 1.2-1   Floor Plans of Prime Premises Exhibit 1.2-2   Plan of Rooftop
Premises Exhibit 1.2-3   Legal Description Exhibit 1.2-4   Prohibited
Retail/Restaurant Area Uses Exhibit 2.1   Work Letter Exhibit 2.1-1  
Landlord/Tenant Responsibility Matrix Exhibit 2.1-2   Base Building Plans and
Specifications Exhibit 2.1-3   Early Delivery Condition Exhibit 2.1-4   Tenant
Plan and Working Drawing Requirements Exhibit 2.1-5   Form of Landlord Guaranty
Exhibit 2.1-6   Rules and Regulations for Rooftop Premises Exhibit 2.1-7  
Common Exterior Roof Deck Area and Outdoor Deck Areas A and B Exhibit 2.2(b)  
Fitness Center Specifications and Location Exhibit 3.1   Declaration Affixing
the Commencement Date of Lease Exhibit 6.1(b)   Tenant’s Expense Share
Allocation Methodology Exhibit 7.10   Cleaning Specifications Exhibit 10.1(b)  
Reserved Parking Spaces Exhibit 11.3   Building and Construction Rules and
Regulations Governing Tenant Activities Exhibit 11.3-1   Construction Rules and
Regulations

Schedule 1

  Insurance Requirements for Tenant’s Alterations Exhibit 11.3-2   Loading Dock
Rules and Regulations Exhibit 11.10   TAPA Exhibit 16.27(b)   Tenant’s Exterior
Signage Location, Design and Dimensions Exhibit 24   Contingent Payment Example

 

7



--------------------------------------------------------------------------------

ARTICLE II

PREMISES

2.1    Demise and Lease of Premises; Condition of Premises

(a)    Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises for the Lease Term, excluding exterior walls
(except the interior faces thereof), the common stairways and stairwells,
elevators and elevator walls, mechanical rooms, electric and telephone closets,
janitor closets, and pipes, ducts, shafts, conduits, wires and appurtenant
fixtures serving the Premises exclusively or in common with other parts of the
Building, and if the Premises includes less than the entire rentable area of any
floor, excluding the common corridors, elevator lobbies and restrooms located on
such floor and excluding any other Common Areas. Without limiting the foregoing,
the Premises extend to the middle of any interior demising walls. The condition
of the Premises upon Landlord’s delivery along with any work to be performed by
either Landlord or Tenant shall be as set forth on Exhibit 2.1 attached hereto
and made a part hereof.

(b)    Rooftop Premises.

(i)    The Rooftop Premises shall constitute a portion of the Premises and
Tenant shall have exclusive access thereto on the condition that, and for so
long as, Tenant is then leasing at least six (6) full floors of the Office Area,
including, without limitation, Floors 15 through 20. Tenant, at Tenant’s sole
cost, shall purchase, insure, and provide all furniture, fixtures, and equipment
Tenant desires to use in the Rooftop Premises (“Tenant’s Rooftop FF&E”). Tenant
shall be responsible for insuring, repairing, and maintaining Tenant’s Rooftop
FF&E during the Term and shall remove same at the expiration or earlier
termination of the Lease Term, and shall repair any damage caused by removal of
said Tenant’s Rooftop FF&E, if necessary, at the expiration or earlier
termination of the Lease Term. Tenant’s use of the Rooftop Premises shall be
subject to such rules and regulations as Landlord may establish from time to
time. The current rules and regulations for the use of the Rooftop Premises are
attached hereto as Exhibit 2.1-6. Tenant shall not use the Rooftop Premises for
any purpose which is unsafe or which otherwise may create a hazardous condition,
or which may increase Landlord’s insurance rates (unless Tenant first gives
assurance acceptable to Landlord for payment of such increased cost and that
readaptation of the Rooftop Premises will be made prior to expiration or
termination of the Lease without expense to Landlord), or cause a cancellation
of Landlord’s insurance coverage for the Building. Landlord shall promptly
provide Tenant notice if Landlord is informed that Tenant’s use of the Rooftop
Premises is likely to result in an increase in Landlord’s insurance rates.

(ii)    In the event that Tenant no longer leases at least six (6) full floors
of the Office Area, at Landlord’s election, Tenant shall surrender to Landlord
possession of the Rooftop Premises in the condition required in accordance with
the provisions of this Lease applicable to the Expiration Date and Tenant’s
lease of the Rooftop Premises shall end and expire, subject to Tenant’s
exclusive right to use a portion of the roof as set forth below. From and after
the date on which Tenant’s exclusive use of the Rooftop Premises expires as set
forth above, Annual Fixed Rent, Tenant’s Tax Share, Tenant’s Expense Share, the
number of Tenant’s Parking Privileges, and all other rights and obligations of
Tenant under this Lease which are calculated on a per square foot, pro rata or
proportionate share basis, each shall be decreased on a pro rata basis

 

8



--------------------------------------------------------------------------------

to reflect the removal of the Rooftop Premises from the Premises and the
conversion of the Rooftop Premises to Common Area.

(iii)    From and after the date that Tenant’s lease of the Rooftop Premises
expires pursuant to this Section 2.1(b), Tenant shall, subject to complying with
the rules and regulations for the use of the Rooftop Premises, have the
exclusive right to use one of the two portions of the rooftop area shown as
“Outdoor Deck Area A” and “Outdoor Deck Area B” on Exhibit 2.1-7 attached
hereto. Tenant shall make its election of which of the two portions of the
rooftop area Tenant elects to retain and designate as the portion for Tenant’s
exclusive use by written notice to Landlord not later than thirty (30) days
after Landlord has delivered notice to Tenant that Tenant’s lease of the Rooftop
Premises has expired pursuant to this Section 2.1(b). In the event that Tenant
fails to timely deliver such notice, Landlord will designate whether Outdoor
Area A or Outdoor Area B will be the portion of the rooftop area designated for
Tenant’s exclusive use.

(iv)    From and after the date that Tenant’s lease of the Rooftop Premises
expires pursuant to this Section 2.1(b), Landlord reserves the right, to use or
designate the portion(s) of the rooftop area which are not shown as “Common
Exterior Roof Deck Area” on Exhibit 2.1-7 attached hereto and are not the
portion of the rooftop area designated for Tenant’s exclusive use pursuant to
Section 2.1(b)(iii) for other uses or for the exclusive use by other tenants;
provided, however, that in no event shall Landlord permanently designate the
portion(s) of the Rooftop Premises shown as “Common Exterior Roof Deck Area” on
said plan for other uses or for the exclusive use by other tenants, and the
portion(s) of the Rooftop Premises shown as “Common Exterior Roof Deck Area” on
said plan shall, from and after the date that Tenant’s lease of the Rooftop
Premises expires, be deemed Common Areas for the general use of tenants of the
Office Area.

2.2    Appurtenant Rights and Reservations

(a)    Common Areas. Subject to Landlord’s right to change or alter any of the
following in Landlord’s discretion as herein provided, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use in common with
others, but not in a manner or extent that would materially interfere with the
normal operation and use of the Building as a multi-tenant mixed use building
and subject to reasonable rules and regulations of the Building from time to
time made by Landlord in accordance with Section 11.3 of which Tenant is given
reasonable prior notice: (a) the common lobbies, corridors, stairways, and
elevators of the Building, and the pipes, ducts, shafts, conduits, wires and
appurtenant meters and equipment serving the Premises in common with others,
(b) the loading areas, loading docks, and freight elevators serving the Building
and the common walkways and driveways necessary for access to the Building,
(c) if the Premises include less than the entire rentable floor area of any
floor, the common restrooms, corridors and elevator lobby of such floor, (d) the
common shower facilities located in the Building, (e) the bicycle storage area
located in the Building, which area shall accommodate approximately one hundred
twenty (120) bicycles, of which Tenant shall receive its proportionate share
thereof, and (f) the plazas and other common areas of the Project as Landlord
makes the same available from time to time (collectively, the “Common Areas”);
and no other appurtenant rights and easements, except as otherwise expressly set
forth in the Lease.

 

9



--------------------------------------------------------------------------------

(b)    Fitness Center. The Building shall contain a fitness center (the “Fitness
Center”), which will be available for use solely by tenants of the Office Area
and their employees. The Fitness Center shall be constructed and operated in a
first-class manner similar to other fitness centers in Class A buildings in the
vicinity of the Building, substantially in accordance with the specifications
set forth in Exhibit 2.2(b) attached hereto and made a part hereof. The Fitness
Center shall initially be located on the third (3rd) floor of the Building in
approximately the location shown on Exhibit 2.2(b). All use of the Fitness
Center shall be at Tenant’s or its employees’ sole risk. In furtherance thereof,
Tenant for itself and, to the fullest extent permitted by law, on behalf of its
employees, does hereby waive any and all loss, claim, injury, damage or
liability sustained or incurred during the use of, or as a result of the use of,
the Fitness Center, and any apparatus, appliances or equipment located in the
Fitness Center, other than for the negligence or willful misconduct of Landlord,
its agents, employees or contractors. Use of the Fitness Center shall be subject
to reasonable rules and regulations established by Landlord from time to time
including, without limitation, the requirement that each individual desiring to
use the Fitness Center execute and deliver a waiver for the benefit of Landlord
and its managing agent. During the Term, Tenant, any subtenant, licensee, and
Approved User and their employees shall have access to and the right to use the
Fitness Center, at no additional cost (except that (x) each user of the Fitness
Center shall pay a reasonable towel and service fee and (y) Landlord’s cost of
operating and maintaining the Fitness Center shall be included in Operating
Expenses to the extent provided in Article VI below). In addition, Landlord
reserves the right, upon written notice to Tenant, to alter, modify, expand,
reduce by not more than an immaterial extent, or relocate within the Building
the Fitness Center, provided that it shall at all times be comparable to the
initial Fitness Center.

(c)    Office Lobby Welcome Desk. Provided that Tenant (i) leases a minimum of
fifty percent (50%) of the Rentable Floor Area of the Office Area and
(ii) occupies at least fifty-seven percent (57%) of the Rentable Floor Area of
the Premises (provided that such right shall not be affected by Tenant’s
subleasing the Permitted Sublease Space), Tenant, at Tenant’s sole cost and
expense, shall have the right to have a separate, exclusive welcome desk placed
in the Office Lobby, the size, design, and location of such welcome desk shall
be mutually acceptable to Landlord and Tenant.

(d)    Fire Staircases. During the Term of the Lease, Tenant shall have the
right to use the fire staircase between the floors of the Premises for access to
and egress from such floors of the Premises. Tenant’s use of the fire staircase
pursuant to this Section 2.2(d) shall be at Tenant’s sole risk and in accordance
with all applicable Legal Requirements, and Landlord shall have no liabilities
or obligations, of any kind whatsoever, in connection therewith. Tenant hereby
waives and releases any and all claims, actions or causes of action against
Landlord for any losses, costs, expenses, or damages arising out of or resulting
from use of the fire staircase and/or the installation, maintenance and use and
operation of the Access System (as hereinafter defined) by Tenant or any Tenant
Parties or Tenant Invitees, except to the extent caused by or due to the
negligence or willful misconduct of Landlord or any of the Landlord Parties, but
subject to the provisions of Sections 13.5 and 16.22. The indemnification
obligations of Tenant pursuant to Section 13.2 of this Lease shall apply to the
use of the fire staircase and the installation, maintenance, use and operation
of the Access System, in all respects. Tenant may, at the sole cost and expense
of Tenant, install a key card access system and related equipment (collectively,
the “Access System”) in the fire staircase area for the floors of the Premises.
The plans and specifications for the Access System shall be subject to the prior
review and approval of Landlord in all respects. Without limitation,

 

10



--------------------------------------------------------------------------------

the Access System shall be compatible with the Building’s access control system
and subject to the prior reasonable approval of Landlord, and Tenant shall
provide Landlord with security cards, and the Access System shall permit
so-called hard key override to enable Landlord to access the Premises in
accordance with the provisions of this Lease. The Access System shall be
considered to be an Alteration and shall be performed in accordance with the
terms and conditions of this Lease, including, without limitation, Article IX.
Tenant shall keep and maintain the Access System in good working order,
condition and repair throughout the Term. The installation, maintenance, use and
operation of the Access System shall comply with all applicable Legal
Requirements. Upon the expiration or earlier termination of the Term of this
Lease, Tenant shall, at its sole cost and expense, remove the Access System,
repair all damage arising out of such removal, and restore the subject areas of
the fire staircase to the condition which existed prior to such installation by
Tenant, reasonable wear and tear, and damage from casualty and condemnation
excepted.

2.3    Landlord’s Right to Modify the Project

(a)    Landlord reserves for its benefit the right from time to time, without
unreasonable interference with Tenant’s use and in accordance with the
applicable provisions of this Lease: (i) to enter the Premises to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building, pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building, or the Parcel, (ii) to alter or
relocate or perform, or cause to be performed, construction in any other common
facility, provided that substitutions are substantially equivalent or better and
(iii) to reduce, increase, enclose or otherwise change at any time and from time
to time the size, number, location, lay-out and nature of the Common Areas and
facilities and other premises in the Building or the Parcel. Installations,
replacements and relocations referred to in clause (i) above shall be located so
far as practicable in the central core area of the Building, above ceiling
surfaces, below floor surfaces or within perimeter walls of the Premises. Except
in the case of emergencies or for normal cleaning and maintenance operations,
Landlord agrees to give Tenant reasonable advance notice of any of the foregoing
activities which require work in the Premises. In connection with any activities
which require work in the Premises, Landlord shall (w) use first class
materials, installations and finishes, (x) take reasonable care to safeguard the
affected portion of the Premises, Alterations or the property of Tenant or any
Tenant Parties, (y) upon completion of such activity, restore the portion of the
Premises that is the subject of such activity to substantially the condition
existing before such activity, and (z) not cause a material reduction in the
usable area of the Premises.

(b)    Landlord reserves and excepts for its benefit all rights of ownership and
use in all respects outside the Premises, including without limitation, the
Building and all other structures and improvements and plazas and common areas
in the Project, except that at all times during the Lease Term, Tenant shall
retain all applicable appurtenant rights under this Lease, including, without
limitation, a reasonable means of access from a public street to the Premises.
Without limitation of the foregoing reservation of rights by Landlord, it is
understood that in its sole discretion, Landlord shall have the right to change
and rearrange the plazas and other common areas, to change, relocate and
eliminate facilities therein, to erect new buildings thereon, to permit the use
of or lease all or part thereof for exhibitions and displays and to sell, lease
or dedicate all or part thereof to public use; and further that Landlord, shall
have the right to make changes in, additions to and eliminations from the
Building and other structures and improvements in the Project, the Premises
excepted. Notwithstanding the foregoing, Landlord shall not exercise its rights
pursuant to this Section 2.3 in

 

11



--------------------------------------------------------------------------------

any manner that (i) materially adversely affects the access of Tenant, its
employees, agents, clients, customers, and invitees to the Premises, the
Building or the Common Areas, (ii) materially adversely affects the views from
any portion of the Premises located above the fourth (4th) floor of the
Building, (iii) reduces or materially adversely affects the amount of parking
committed to Tenant hereunder; (iv) after the Building is constructed and
Tenant’s Exterior Signage is installed on the Building, materially adversely
affects Tenant’s Exterior Signage and/or the prominence or the visibility
thereof; provided, however, prior to completion of construction of the Building,
the provisions of Exhibit 2.1 shall apply; (v) materially affects the size,
usable area, configuration, location or dimensions of the Premises;
(vi) increases Annual Fixed Rent; (vii) involves constructing or installing any
new buildings or structures in the plaza that are taller than the fourth (4th)
floor of the Building, (viii) allows a use other than primarily retail,
restaurant or entertainment uses on the ground floor of the Building,
(ix) requires the use of the elevators serving the Office Area to serve the
Retail/Restaurant Area, (x) eliminates the plaza, and/or (xi) reduces the open
space within the plaza to less than 5,000 square feet of open space, in the
aggregate. In addition, any material changes to the main Building lobby shall
use first class materials, installations and finishes, and any material changes
to the use, size, location or entrances of, or access to retail areas from
(except for shared doors to adjacent restaurants, coffee shops or the like), the
main Building lobby shall be subject to Tenant’s prior review and approval,
which shall not be unreasonably withheld, conditioned or delayed.

ARTICLE III

LEASE TERM AND EXTENSION OPTIONS

3.1    Term

The Lease Term hereof shall commence on the Commencement Date and expire on the
Expiration Date, unless earlier terminated or extended as provided herein. Once
the Commencement Date is determined, Landlord and Tenant shall endeavor to
execute an agreement, substantially in the form attached hereto as Exhibit 3.1,
confirming the Commencement Date, Fixed Rent Commencement Date and Expiration
Date; provided, however, the failure to execute said agreement will not limit or
detract from the occurrence of such dates. If Tenant shall fail to execute such
agreement within fifteen (15) days after delivery thereof by Landlord, and such
failure continues for an additional ten (10) days after notice from Landlord of
such failure, then the Commencement Date, Fixed Rent Commencement Date and
Expiration Date shall be as reasonably determined by Landlord in accordance with
the terms of this Lease, absent manifest error.

3.2    Extension Option.

(a)    Definitions. For the purposes of this Section 3.2:

(i)    “Extension Option Conditions” shall be deemed to be satisfied if as of
the date that Tenant gives its Extension Notice: (1) this Lease is in full force
and effect, (2) there exists no uncured monetary or material non-monetary Event
of Default by Tenant, and (3) CarGurus, Inc., itself, together with any
Permitted Transferee, as defined in Section 12.5, are occupying at least
fifty-seven percent (57%) of the rentable area of the Premises then demised to

 

12



--------------------------------------------------------------------------------

Tenant (provided that such right shall not be affected by Tenant’s subleasing
the Permitted Sublease Space).

(ii)    “Market Area” shall be defined as the Back Bay and Downtown (excluding
the Seaport) office submarkets of Boston, Massachusetts.

(iii)    “Prevailing Market Rent” shall be defined as the fair market rental
value of the Premises then demised to Tenant as of the commencement of the date
in question as determined in accordance with the process described below, for
renewals and new leases of Class A office space in buildings comparable to the
Building in the Market Area. All relevant factors shall be taken into account,
including, without limitation: (1) tenant improvement funds and free rent,
(2) provision for annual increases in rent during said Extended Term if so
determined, (3) the as-is condition of the Premises, and (4) the Tenant’s
obligation to pay its share of Taxes and Operating Expenses, and utility costs,
as set forth in this Lease.

(b)    Tenant’s Extension Option. Subject to satisfaction of all of the
Extension Option Conditions (any of which Extension Option Conditions Landlord
may waive, by written notice to Tenant, in Landlord’s sole discretion), Tenant
shall have the right (“Tenant’s Extension Option”) to extend the Term hereof
upon all the same terms, conditions, covenants and agreements herein contained
(except that (i) the Annual Fixed Rent shall be adjusted during the option
period as hereinbelow set forth, (ii) the Premises may be reduced for either the
First Extended Term or Second Extended Term in accordance with Section 3.2(e)
hereof, and (iii) there shall be no further option to extend the Lease Term
beyond the Second Extended Term (as hereinafter defined)) for two (2) periods of
five (5) years each, as hereinafter set forth (the “First Extended Term” and the
“Second Extended Term”, respectively; each, an “Extended Term”). Notwithstanding
any provision of this Lease to the contrary Landlord has no obligation to make
any additional payment to Tenant in respect of any construction allowance or the
like or to perform any work to the Premises as a result of the exercise by
Tenant of any such option (but the presence or absence thereof shall be relevant
factors in determining Prevailing Market Rent).

(c)    Exercise and Negotiation Period. If Tenant desires to exercise an option
to extend the Term, then Tenant shall give notice (“Extension Notice”) to
Landlord, not later than eighteen (18) months prior to the expiration of the
Term of this Lease (as it may have been previously extended) exercising such
option to extend. Within thirty (30) days after Landlord’s receipt of the
Extension Notice (but Landlord shall not be required to provide Landlord’s
quotation more than twenty-three (23) months prior to the expiration of the Term
of this Lease (as it may have been previously extended)), Landlord shall provide
Landlord’s quotation to Tenant of a proposed Annual Fixed Rent for the
applicable Extended Term (“Landlord’s Rent Quotation”) which shall be Landlord’s
determination of the Prevailing Market Rent for the Applicable Portion of the
Premises (as hereinafter defined) for the applicable Extended Term. If at the
expiration of twenty (20) days after the date when Landlord provides such
quotation to Tenant (the “Negotiation Period”), Landlord and Tenant have not
reached agreement in writing on a determination of an Annual Fixed Rent for the
applicable Extended Term, then, by not later than the expiration of the
Negotiation Period, Tenant shall have the right to (i) rescind Tenant’s
Extension Notice by delivering a notice (a “Rescission Notice”) of such
rescission to Landlord, or (ii) make a request to Landlord for an arbitration
determination (the “Arbitration Determination”) of the Prevailing Market Rent
for such Extended Term, which Arbitration Determination shall be made in
accordance with Article XVII. If

 

13



--------------------------------------------------------------------------------

Tenant timely shall have requested the Arbitration Determination, then the
Annual Fixed Rent for such Extended Term shall be the Prevailing Market Rent as
determined by the Arbitration Determination. If Tenant timely delivers a
Rescission Notice, then the Term of this Lease shall expire (unless sooner
terminated in accordance with the terms and conditions hereof) on the
then-scheduled Expiration Date and Tenant shall have no further right or option
to extend the Term of this Lease. If Tenant does not timely request the
Arbitration Determination or deliver a Rescission Notice, then Tenant shall have
no further right to rescind the exercise of the applicable Tenant’s Extension
Option, and the Annual Fixed Rent during the applicable Extended Term shall be
equal to Landlord’s final full written proposal for Annual Fixed Rent during the
Negotiation Period.

(d)    Terms Applicable During Extended Terms. Unless Tenant timely delivers a
Rescission Notice pursuant to Section 3.2(c), then upon the giving of the
Extension Notice by Tenant to Landlord exercising Tenant’s applicable option to
extend the Lease Term in accordance with the provisions of Section 3.2(b) above,
this Lease and the Lease Term hereof shall automatically be deemed extended, for
the applicable Extended Term for the Applicable Portion of the Premises, without
the necessity for the execution of any additional documents, except that
Landlord and Tenant agree to enter into an instrument in writing setting forth
the Annual Fixed Rent for the Applicable Portion of the Premises for the
applicable Extended Term as determined in the relevant manner set forth in this
Section 3.2; and in such event all references herein to the Lease Term or the
Term of this Lease shall be construed as referring to the Lease Term, as so
extended, unless the context clearly otherwise requires, and except that there
shall be no further option to extend the Lease Term beyond the Second Extended
Term (provided that the failure of the parties to execute such instrument in
writing shall not affect the validity of the exercise of such option).
Notwithstanding anything contained herein to the contrary, in no event shall
Tenant have the right to exercise more than one extension option at a time and,
further, Tenant shall not have the right to exercise its second extension option
unless it has duly exercised its first extension option.

(e)    Extension for less than the entire Premises. Tenant’s Extension Option
for the First Extended Term only shall be exercised, at Tenant’s option, with
respect to either (i) the entire Premises then demised under this Lease at the
time that Tenant exercises Tenant’s Extension Option for the First Extended Term
(the “Initial Term Premises”), or (ii) a portion of the Premises consisting of
at least fifty-seven percent (57%) of the Initial Term Premises. In addition, in
the event that the Extension Surrender Space for the First Extended Term was
less than forty-three percent (43%) of the Initial Term Premises, Tenant’s
Extension Option for the Second Extended Term shall be exercised, at Tenant’s
Option, with respect to either (x) the entire Premises then demised under this
Lease, or (y) a portion of the Premises consisting of at least fifty-seven
percent (57%) of the Initial Term Premises. Without limitation, in no event
shall Tenant be entitled to surrender in connection with the First Extended Term
and the Second Extended Term, in the aggregate, more than forty-three percent
(43%) of the Initial Term Premises. The portion of the Premises for which the
Term is extended hereunder is referred to as the “Applicable Portion of the
Premises”. The portion of the Premises for which the Term is not extended
hereunder is referred to as the “Extension Surrender Space”. The Extension
Surrender Space shall be located in a High/Low Permitted Area (as hereinafter
defined). The “High/Low Permitted Area” shall mean the highest or lowest
floor(s) of any contiguous block of space within the Premises, it being the
intent of the parties that the Applicable Portion of the Premises (1) must
consist of not more than the number of contiguous blocks of space in the
Premises prior to any reduction, and (2) cannot create a “hole” in a previously
contiguous block of space in the Premises. By way of

 

14



--------------------------------------------------------------------------------

example only, if Tenant were leasing Floors 4-6 (“Block One”) and Floors 8-20
(“Block Two”) at the time it gave an Extension Notice, and Tenant wanted to give
back two (2) floors as Extension Surrender Space, then such Extension Surrender
Space could only consist of any of the top or bottom floors of Block One and/or
Block Two (that is, floors 4, 6, 8 or 20, and floors 5 in conjunction with 4 or
6, 9 in conjunction with 8, or 19 in conjunction with 20). Tenant shall specify
in the applicable Extension Notice the Applicable Portion of the Premises and
which floor(s) of the Premises, if any, shall be the Extension Surrender Space;
provided, however if Tenant does not do so, then Tenant will be considered to
have elected to extend the Term for the entire Premises. If Tenant exercises
Tenant’s Extension Option for the applicable Extended Term for less than the
entire Premises, then on the date immediately preceding the first day of the
applicable Extended Term, Tenant shall surrender to Landlord possession of the
applicable Extension Surrender Space free and clear of all occupants, vacant and
free of any lien or encumbrance created by Tenant or persons claiming by,
through or under Tenant and otherwise in the condition required in accordance
with the provisions of this Lease. On the date immediately preceding the first
day of the applicable Extended Term (each such date, the “Extension Surrender
Date”), Tenant’s lease of the applicable Extension Surrender Space shall end and
expire, and Tenant’s estate in and possession of the applicable Extension
Surrender Space shall terminate and be extinguished as if the applicable
Extension Surrender Date were the Expiration Date with respect thereto. From and
after the applicable Extension Surrender Date, Tenant’s Tax Share, Tenant’s
Expense Share, the number of Tenant’s Parking Privileges and all other rights of
Tenant under this Lease which are calculated on a pro rata or proportionate
share basis, each shall be reduced on a per square foot, pro rata basis to
reflect the removal of the applicable Extension Surrender Space from the
Premises. If, as a result of Tenant’s election hereunder, Tenant is no longer
leasing at least six (6) full floors in the Office Area, then the Extension
Surrender Space shall also include the Rooftop Premises (provided that the
Rooftop Premises shall thereafter be subject to the terms of Section 2.1
hereof). If Tenant fails to surrender to Landlord possession of the Extension
Surrender Space on the Extension Surrender Date, in the condition required, then
Tenant shall be in holdover in the Extension Surrender Space and Landlord shall
have the right to exercise any of Landlord’s rights and remedies at law and in
equity (including, without limitation, pursuant to Section 16.18 of this Lease).

(f)    Determination of Prevailing Market Rent. Where in the Lease provision is
made for an Arbitration Determination of Prevailing Market Rent, the procedures
and requirements set forth in Article XVII shall apply.

ARTICLE IV

ANNUAL FIXED RENT; ADDITIONAL RENT

4.1    Payment of Rent

Tenant agrees to pay to Landlord, commencing on the Fixed Rent Commencement
Date, and continuing and monthly in advance throughout the remainder of the
Lease Term, on the first day of each and every calendar month during the
Original Term, a sum equal to one-twelfth (1/12th) of the Annual Fixed Rent
specified in Section 1.2 hereof and on the first day of each and every calendar
month during each Extended Term (if exercised), a sum equal to one-twelfth of
the Annual Fixed Rent as determined in Section 3.2 for the applicable Extended
Term. Annual Fixed Rent for any partial month shall be paid by Tenant to
Landlord at such rate on a pro rata basis, and,

 

15



--------------------------------------------------------------------------------

if the Fixed Rent Commencement Date shall be other than the first day of a
calendar month, the first payment of Annual Fixed Rent which Tenant shall make
to Landlord shall be a payment equal to a proportionate part of such monthly
Annual Fixed Rent for the partial month from the Fixed Rent Commencement Date to
the first day of the succeeding calendar month.

Until notice of some other designation is given Annual Fixed Rent, Additional
Rent, and all other charges for which provision is herein made shall be paid by
remittance to or for the order of Landlord as follows:

S&A P-12 Property LLC

c/o Samuels & Associates

136 Brookline Avenue

Boston, MA 02215

or by electronic ACH transfer to Landlord as follows:

Bank ABA Number: 211170101

Account Number: 23129197

Name of Bank: Webster Bank

Account Name: S&A P-12 Property LLC

Address: 136 Brookline Avenue

City: Boston

State: MA

Zip Code: 02215

Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated for any partial month of the Lease Term,
and the first payment on account thereof shall be determined in similar fashion
and shall, unless otherwise expressly stated in this Lease, commence on the
Commencement Date. Annual Fixed Rent, Additional Rent and all other charges
payable under this Lease shall be paid by Tenant to Landlord in lawful money of
the United States in immediately available funds and without notice or demand
and with setoff, deduction or abatement, except as otherwise expressly set forth
in this Lease.

Tenant shall pay when due all Annual Fixed Rent and Additional Rent and all
charges for utility services rendered to the Premises and service inspections
therefor except as otherwise provided in Article VII and, as further Additional
Rent, all charges for additional and special services rendered pursuant to
Article VII.

4.2    Management Fee Rent

Commencing as of the Commencement Date, and continuing thereafter throughout the
remainder of the Lease Term, as it may be extended, Tenant shall pay Management
Fee Rent, as hereinafter defined, to Landlord. Management Fee Rent shall be
considered to be Additional Rent and shall be payable by Tenant at the same time
and under the same terms and conditions as Annual Fixed Rent, Tenant’s Tax
Share, and Tenant’s Expense Share are payable by Tenant to Landlord. “Management
Fee Rent” shall be defined as two and one quarter percent (2.25%) of the sum of

 

16



--------------------------------------------------------------------------------

Annual Fixed Rent (if any during the applicable time period), Tenant’s Tax
Share, and Tenant’s Expense Share which is payable by Tenant to Landlord, from
time to time.

4.3    Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) the lesser of (x) $1,500.00 and (y) three percent (3%) of the
Outstanding Amount for administration and bookkeeping costs associated with the
late payment (“Late Fee”) and (b) interest on the Outstanding Amount from the
Due Date through and including the date such payment or installment is received
by Landlord, at an annual rate of interest (the “Lease Interest Rate”) of seven
(7%) percent per annum. Landlord agrees to waive the Late Fee and Lease Interest
Rate with respect to the first two (2) late payments in any twelve-(12)-month
period. Such interest and any Late Fees payable by Tenant shall be deemed
Additional Rent and shall be paid by Tenant to Landlord upon demand.

4.4    Tenant’s Payments

Each and every payment and expenditure from Tenant to Landlord, other than
Annual Fixed Rent, shall be deemed to be “Additional Rent” hereunder, whether or
not the provisions requiring payment of such amounts specifically so state, and
shall be payable, unless otherwise provided in this Lease, within thirty
(30) days after written demand by Landlord, and in the case of the non-payment
of any such amount, Landlord shall have, in addition to all of its other rights
and remedies, all the rights and remedies available to Landlord hereunder or by
law in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. If Tenant has not objected to
any statement of Additional Rent which is rendered by Landlord to Tenant within
two hundred seventy (270) days after Landlord has rendered the same to Tenant,
then the same shall be deemed to be a final account between Landlord and Tenant
not subject to any further dispute. Except in cases where the applicable type of
request is specifically addressed in a different section of this Lease, if
Tenant seeks Landlord’s consent or approval under this Lease more than once in
any twelve-(12)-month period, then with respect to any such request after the
first (1st) request in such twelve-(12)-month period, Tenant shall reimburse
Landlord, upon demand, as Additional Rent, for all reasonable costs and
expenses, including legal and architectural costs and expenses, incurred by
Landlord in processing such request, whether or not such consent or approval
shall be given.

ARTICLE V

TAXES

5.1    Definitions

(a)    “Tax Year” means the twelve-(12)-month period beginning July 1 each year
during the Lease Term or if the appropriate governmental fiscal period shall
begin on any date other than July 1, such other date.

 

17



--------------------------------------------------------------------------------

(b)    “Real Estate Taxes” means all taxes and special assessments of every kind
and nature and user fees and other like fees assessed by any Governmental
Authority (collectively, “Taxes”) on, or allocable to (i) the Office Area or
Building, as applicable, (ii) the Parcel, open areas, public areas and
amenities, plazas, Common Areas and other non-leasable areas of the Building or
Parcel which Landlord shall be obligated to pay because of or in connection with
the ownership, leasing or operation of the Building and reasonable expenses of
and fees for any formal or informal proceedings for negotiation or abatement of
taxes (collectively, “Abatement Expenses”). Notwithstanding the foregoing, if:
(x) Landlord subjects the Project to a condominium, then Real Estate Taxes shall
mean all Taxes assessed against the unit(s) of the condominium that contain the
Premises, and (y) Landlord subdivides the Parcel, then the Real Estate Taxes
shall mean all Real Estate Taxes assessed against the subdivided portion of the
Parcel that contains the Building. For so long as the Office Area, Building
and/or Parcel are not separately assessed, Real Estate Taxes shall be determined
as follows: (1) Real Estate Taxes shall include any Taxes attributable to the
Office Area or Building, as applicable, based upon reasonable evidence, if any,
provided by the tax assessor for the City of Boston, and otherwise based on
Landlord’s reasonable determination of the portion of the Real Estate Taxes that
is reasonably related to the Office Area or Building, as applicable, (2) Real
Estate Taxes shall not include any Taxes attributable to any hotel buildings,
and (3) Real Estate Taxes shall include an allocation of Taxes attributable to
the Parcel based on Landlord’s reasonable determination of the portion of the
Parcel that is reasonably related to the Building. In the event that Real Estate
Taxes are assessed or allocated by Landlord to the Office Area separately from
the Retail/Restaurant Area, then the denominator used to calculate Tenant’s Tax
Share shall be the Rentable Floor Area of the Office Area and otherwise the
denominator used to calculate Tenant’s Tax Share shall be the Rentable Floor
Area of the Building. Any special taxes or special assessments to be included in
Taxes shall be limited to the amount of the annual installment (plus any
interest other than penalty interest payable thereon) of such special tax or
special assessment required to be paid during the Tax Year in respect of which
such taxes are being determined, and whether or not Landlord elects to pay the
same over the longest period permitted, Tenant’s payments shall be based on the
installments payable with respect to each year during the Term as if Landlord
had elected to pay the same over the longest period permitted. Notwithstanding
anything to the contrary, the following shall be excluded from Taxes: (x) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes, mortgage
recording taxes, transfer taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Building, but only to the extent such taxes on
rents, receipts or income attributable to operations at the Building are levied
in lieu of or in addition to customary ad valorem real estate taxes), and
(y) taxes, assessments, special assessments, special improvement district
assessments or other governmental charges arising from costs expended directly
or indirectly by any governmental agency, subdivision, bonding authority or
other special purpose authority for the development or capital improvements of
the Building and/or the Parcel, except if created to provide supplemental
governmental services that Tenant actually receives a benefit from, and (z) any
other governmental charges, taxes or service fees that are otherwise included in
Operating Expenses. Real Estate Taxes also shall not include any Taxes expressly
attributed by the taxing authority to the alterations or personal property of
another tenant in the Building and penalties or interest that derive from
Landlord’s failure to pay Real Estate Taxes to the applicable governmental
authority on a timely basis.

 

18



--------------------------------------------------------------------------------

(c)    If during the Lease Term the Tax Year is changed by applicable law to
less than a full twelve-(12)-month period, the Taxes allocable to the Premises
shall be proportionately reduced.

(d)    Landlord agrees to engage a consultant annually to evaluate the assessed
amount of Taxes and to advise Landlord on the possibility of an abatement
proceeding or other challenge to the assessed amount of Taxes. Landlord agrees
to keep Tenant apprised of such consultant’s recommendations with respect to
Taxes. In connection therewith, Landlord shall provide Tenant with regular
updates regarding the consultant’s evaluation of the assessed amount of Taxes
and discussions with the tax assessor, share any reports prepared by such
consultant with Tenant, share any comments provided by Tenant on such reports
with the consultant, and allow Tenant the opportunity to engage in discussion
with the consultant regarding the assessed amount of Taxes. Such consultant
shall be subject to Tenant’s approval, which shall not be unreasonably withheld,
conditioned or delayed, and Tenant hereby preapproves Marvin Poer and Company as
Landlord’s consultant.

5.2    Tenant’s Payment of Tenant’s Tax Share

Commencing on the Commencement Date, and continuing thereafter throughout the
remainder of the Term of the Lease, Tenant shall pay to Landlord, as Additional
Rent, Tenant’s Tax Share. Landlord shall make a good faith estimate of the Taxes
to be due by Tenant for any Tax Year or part thereof during the Term and shall
deliver such estimate to Tenant at least sixty (60) days prior to the start of a
Tax Year, and Tenant shall pay to Landlord, on the first (1st) day of each
calendar month during such Tax Year thereafter, an amount equal to Tenant’s Tax
Share for such Tax Year or part thereof divided by the number of months therein.
Landlord may re-estimate Tenant’s Tax Share not more than one time during such
Tax Year and deliver a copy of the re-estimate to Tenant. Thereafter, the
monthly installments of Tenant’s Tax Share shall be appropriately adjusted in
accordance with the estimations so that, by the end of the Tax Year in question,
Tenant shall have paid all of Tenant’s Tax Share as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment as herein
provided when actual Taxes are available for each Tax Year. If the total of such
monthly remittances is greater than Tenant’s Tax Share actually due for such Tax
Year, then, Tenant may credit the difference against the next installments of
Tenant’s Tax Share and Tenant’s Expense Share due hereunder, except that if such
difference is determined after the end of the Term, Landlord shall refund such
difference to Tenant within thirty (30) days after such determination to the
extent that such difference exceeds any amounts then due from Tenant to
Landlord. If the total of such remittances is less than Tenant’s Tax Share
actually due for such Tax Year, Tenant shall pay the difference to Landlord, as
Additional Rent hereunder, within thirty (30) days of Tenant’s receipt of an
invoice therefor. Landlord’s estimate for the next Tax Year shall be based upon
actual Taxes for the prior Tax Year plus a reasonable adjustment based upon
estimated future Taxes. The provisions of this Section 5.2 shall survive the
expiration or earlier termination of this Lease.

5.3    Incentives

In connection with the Project, the Project or Landlord or its affiliates may
receive certain tax exemptions, abatements or credits and/or may agree to make
payments in lieu of all or part of the Taxes for all or part of the Project
and/or may receive a cash payment for the initial design or

 

19



--------------------------------------------------------------------------------

construction of infrastructure improvements for the Project (collectively,
“Development Incentives”). If any Development Incentives result in a reduction
of Taxes, then “Taxes” applicable to the Project for purposes hereunder shall be
reduced by such amount; provided, however, if any Development Incentives which
result in a reduction of Taxes are conditioned in whole or in part upon the
occupancy of the Premises or the jobs created by occupancy of the Premises by
any other tenant or occupant of the Project, then Taxes shall not be reduced and
Landlord and/or such other tenant alone shall be entitled to the benefit of any
income or excise or other tax reduction or credit in connection with such
Development Incentives. In addition, if Landlord receives any Development
Incentives, in the form of a cash payment, for the initial design or
construction of infrastructure improvements for the Project, Landlord shall,
within forty-five (45) days of the actual receipt of such payment, make a
payment to Tenant in an amount equal to ten percent (10%) of the net amount of
such payment, i.e., after deducting all costs and expenses reasonably incurred
by Landlord in connection with obtaining such Development Incentive and Landlord
shall be entitled to retain the remaining balance thereof.

Tenant shall have the right, but not the obligation, to pursue (on its own
behalf) certain tax exemptions, abatements or other credits or tax relief
programs in connection with the Lease and/or Tenant’s occupancy of or job
creation at the Premises (“Tenant Tax Incentives”). In the event that Tenant
elects to pursue any such Tenant Tax Incentives, Landlord hereby covenants and
agrees (at no cost, expense or liability to Landlord) to reasonably cooperate
with Tenant in Tenant’s pursuit of any such Tenant Tax Incentives, and Landlord
and Tenant each agrees to reasonably cooperate and coordinate with each other on
meetings with governmental officials, submission of documents and other aspects
of the process required to obtain any such Tenant Tax Incentives. In the event
the Project or Tenant receives any Tenant Tax Incentives (however any of the
same may be named in the relevant authorizing legislation) or a portion thereof
in any given year, Tenant alone shall receive the benefit of any income or
excise or other tax credit in connection with the Tenant Tax Incentives.
Notwithstanding the foregoing, any Tenant Tax Incentive affecting the Project or
Landlord (including, without limitation, any so called Tax Increment Financing
(TIF) or a M.G.L. ch. 121A designation, tax exemption, abatement, credit or
relief related to Real Estate Taxes with respect to the Premises) shall be
subject to Landlord’s prior approval, which shall not be unreasonably withheld,
conditioned or delayed; provided, however, that in no event shall Landlord be
required to consent to or approve a Tenant Tax Incentive that results in any
increased cost, obligation or liability of, or restriction on, Landlord or the
Project.

Landlord and Tenant shall use good faith efforts to coordinate with one another
regarding their pursuit of Development Incentives and Tenant Tax Incentives, as
applicable, to ensure that any information and data in their respective
applications are consistent.

ARTICLE VI

OPERATING EXPENSES

6.1    Definitions

For the purposes of this Article VI:

(a)    “Expense Pools” shall be defined as the amount of Operating Expenses, as
hereinafter defined, which are allocated by Landlord, in accordance with this
Section 6.1(a), either

 

20



--------------------------------------------------------------------------------

to the entirety of the Office Area (“Office Area Expense Pool”), to the entirety
of the Building (“Building Expense Pool”), or to the entirety of the Project
(“Project Expense Pool”). An Operating Expense shall be allocated by Landlord to
an Expense Pool only if the rentable areas of the premises within such Expense
Pool have the benefit from the service or facility on which such Operating
Expense is based, and no Operating Expense shall be allocated to more than one
Expense Pool. For example, premises janitorial services shall be allocated
entirely to the Office Area Expense Pool, insurance premiums relating to the
Building shall be included in the Building Expense Pool, and maintenance costs
related to the plaza shall be included in the Project Expense Pool.

(b)    “Tenant’s Expense Share” shall be defined as the sum of the shares of
each Expense Pool which is allocable to Tenant. The Project Expense Pool, the
Building Expense Pool, and the Office Area Expense Pool shall all be allocated
to Tenant on the basis of the relative square footage of the Premises to the
aggregate square footage of the rentable areas within the applicable Expense
Pool, unless Landlord has a reasonable and equitable basis for a different
allocation. Subject to this Section 6.1(b), the methodology for calculating
Tenant’s share of each of the Project Expense Pool, Building Expense Pool and
Office Area Expense Pool shall be as set forth on Exhibit 6.1(b) attached hereto
and made a part hereof. Tenant’s share of each of the Project Expense Pool,
Building Expense Pool and Office Area Expense Pool shall be proportionately
adjusted from time to time in connection with any increase or decrease in the
size of the Premises, the Office Area, the Building or the Project, as
applicable.

(c)    “Operating Expenses” means the cost of maintenance, repair, replacement,
management and operation of the Building and the Project as more specifically
provided below, and in each case, subject to allocation to the applicable
Expense Pool. Operating Expenses shall not include Operating Expense Exclusions,
as set forth in Section 6.2, but shall include, without limitation:

(i)    compensation, wages and all fringe benefits, workmen’s compensation
insurance premiums and payroll taxes paid to, for or with respect to all persons
for their services in the operating, maintaining, managing, insuring or cleaning
of the Building;

(ii)    payments under service contracts with independent contractors for
operating, repairing, maintaining or cleaning of the Project (provided that if
Tenant shall elect to perform such janitorial services at its expense in the
Premises pursuant to Section 7.10 below, the costs that Landlord would have
incurred in providing such janitorial services to the Premises and other space
in the Office Area leased or intending to be leased to other tenants shall be
excluded from Operating Expenses);

(iii)    steam, water, sewer, gas, oil, electricity and data and telephone
charges (excluding such utility charges separately chargeable to tenants for
additional or separate services and electricity charges paid by Tenant) and
costs of maintaining letters of credit or other security as may be required by
utility companies as a condition of providing such services;

(iv)    cost of maintenance, cleaning and repairs and replacements (other than
repairs reimbursed from contractors under warranties or guarantees), including
costs imposed by any governmental authority or the Air Rights Lease;

 

21



--------------------------------------------------------------------------------

(v)    cost of snow and ice removal, care of landscaping, security and trash
collection;

(vi)    cost of building and cleaning supplies and equipment;

(vii)    cost of operating and maintaining the Fitness Center and rent for the
Fitness Center at the rental rate of $64.95 per rentable square foot per annum
thereof for the first year of the Term, which rate shall increase by $0.75 per
rentable square foot each year;

(viii)    premiums for insurance carried with respect to the Building
(including, without limitation, liability insurance, insurance against loss in
case of fire or casualty and of monthly installments of Annual Fixed Rent and
any Additional Rent which may be due under this Lease and other leases of space
in the Building and, if there be any first mortgage on the Building, including
such insurance as may be required by the holder of such first mortgage);

(ix)    Operating Expenses related to the operation of the common, exterior,
public areas and amenities, plazas, Common Areas, facilities and other
non-leasable areas of the Project;

(x)    Any shuttle buses and other like amenities, for use of tenants of the
Office Area either alone or in common with tenants of other buildings in the
Project;

(xi)    Costs of capital repairs, improvements or replacements made by Landlord
during the Lease Term (x) that will effect savings in the operation or
maintenance of the Parcel or Building, or reduce future Operating Expenses,
based on engineering estimates prepared by or on behalf of Landlord, which
estimates and savings shall be included in the budgets provided to Tenant
pursuant to Section 6.1(e) and 6.3(a) as well as the Year End Statement (as
hereinafter defined), or (y) to comply with Legal Requirements not in effect as
of the substantial completion of Landlord’s Work (the capital expenditures
described in subsections (x) and (y) being hereinafter referred to as “Permitted
Capital Expenditures”) plus, in the case of both (x) and (y), with interest
thereon at the rate of four percent (4%) per annum or such higher rate as may
have been paid by Landlord on funds borrowed for the purpose of funding such
expenditure, and all costs in the case of both (x) and (y) shall be the amount
of the straight-line amortization of such cost over the useful life of the
associated item, which useful life shall be determined reasonably by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item; provided, however, (I) the
annual amortization included in Operating Expenses shall not exceed the annual
savings realized by such capital expenditures, and (II) subject to the foregoing
clause (I), if Landlord reasonably concludes on the basis of engineering
estimates that a particular capital expenditure will effect savings in other
Operating Expenses, including, without limitation, energy related costs, and
that such projected savings will, on an annual basis (“Projected Annual
Savings”), exceed the annual depreciation therefor, then and in such event the
amount of depreciation for such capital expenditure shall be increased to an
amount equal to the Projected Annual Savings; and in such circumstance, the
increased depreciation (in the amount of the Projected Annual Savings) shall be
made for such period of time as it would take to fully amortize the cost of the
item in question, together with interest thereon at the interest rate as
aforesaid in equal monthly payments, each in the amount of 1/12th of the
Projected Annual Savings, with such payment to be applied first to interest and
the balance to principal; and

 

22



--------------------------------------------------------------------------------

(xii)    all other reasonable and necessary expenses paid in connection with the
operating, cleaning and maintenance of the Building, Project or said Common
Areas and facilities.

(d)    Notwithstanding anything to the contrary herein contained, in no event
shall the amount of Controllable Expenses, as hereinafter defined, included in
Operating Expenses for any calendar year after the second (2nd) full calendar
year of operation of the Building exceed the Controllable Expense Cap, as
hereinafter defined. “Controllable Expenses” shall be defined as any Operating
Expenses, except for utility and other energy related costs, amortization of
capital expenditures, snow and ice removal, taxes, security costs to the extent
any increase is due to a material change in scope of the security services
provided (which material scope change is comparable to the level of security
services then being provided by owners of other comparable buildings in the
Market Area), and insurance premiums. The initial “Controllable Expense Cap”
shall be defined as one hundred three percent (103%) of the actual amount of
Controllable Expenses for the second (2nd) full calendar year of operation of
the Building, and each Controllable Expense Cap thereafter shall be one hundred
three percent (103%) of the Controllable Expense Cap for the immediately
preceding calendar year, on a cumulative basis.

(e)    Operating Expenses for any calendar year shall not exceed one hundred
percent (100%) of the actual Operating Expenses incurred by Landlord in that
calendar year, excluding the annual amortization of Permitted Capital
Expenditures. All Operating Expenses shall be reduced by amounts of any
insurance, reimbursements and other payments from contractors under guarantees,
reimbursements and compensatory payments on account of property damage, and
other payments, credits and reimbursement which Landlord has received or to
which Landlord is entitled, and which are applicable to Operating Expenses. Upon
Tenant’s written request from time to time, but no more than twice in any
twelve-(12)-month period, Landlord shall meet with representatives of Tenant to
discuss the current and upcoming budgets of Operating Expenses and Landlord’s
plans for upcoming maintenance, repair, and replacement, and contracts coming up
for bidding. In such case, the parties shall work together in good faith to
review and discuss Tenant’s comments and concerns, make adjustments to current
service contracts and Operating Expenses, and to plan for timing, bidding, and
performance of Landlord obligations and future requirements for annual Operating
Expenses.

(f)    Notwithstanding the foregoing, in determining the amount of Operating
Expenses for the Office Area or the Building, as applicable, for any calendar
year or portion thereof falling within the Lease Term, if less than ninety-five
percent (95%) of the total Rentable Floor Area of the Office Area or the
Building, as applicable, shall have been occupied by tenants at any time during
the period in question, then, at Landlord’s election, those components of
Operating Expenses for the Office Area or Building, as applicable, that vary
based on occupancy for such period shall be adjusted to equal the amount such
components of Operating Expenses for the Office Area or Building, as applicable,
would have been for such period had occupancy been ninety-five percent (95%)
throughout such period.

6.2    Operating Expense Exclusions Defined. “Operating Expense Exclusions”
shall mean:

 

23



--------------------------------------------------------------------------------

(i)    leasing and/or brokerage commissions, attorneys’ fees, advertising,
marketing, public relations, and promotional expenses, costs and disbursements
and other expenses incurred in connection with leasing or attempted leasing, any
sale or attempted sale of the Building or any interest therein or any portion
thereof, renovating or improving vacant space in the Building for tenants,
occupants or prospective tenants or occupants of the Building;

(ii)    the cost of Landlord’s Work (as hereinafter defined), Landlord’s
Contribution, Landlord’s Planning Allowance, costs (including, without
limitation, permit, license, inspection fees and all third-party fees and
charges) incurred in constructing, renovating or otherwise improving or
decorating, painting or redecorating space for Tenant or other tenants or vacant
space and any allowances therefor;

(iii)    Landlord’s costs of any services provided to tenants or other occupants
to the extent Landlord is entitled to be reimbursed by such tenants and other
occupants as an additional charge or rental over and above the annual fixed
rent, taxes and operating expenses payable under the lease with such tenant or
other occupant;

(iv)    any depreciation or amortization of the Building, or any part thereof or
any property or equipment therein, except as expressly permitted herein;

(v)    costs incurred due to a violation of Legal Requirements by Landlord;

(vi)    financing or refinancing costs (including brokers’, bankers’ and
attorneys’ fees and disbursements), prepayment premiums and principal and
interest payments and penalties on debt or amortization payments on any
mortgages or deeds of trust or any other debt for borrowed money, except as
expressly permitted herein;

(vii)    repairs, replacements, improvements or other work occasioned by fire,
windstorm or otherwise or by action of public authority or by any taking by
eminent domain to the extent paid for through insurance or condemnation proceeds
(or which would have been paid from the proceeds of insurance required to be
carried by Landlord under this Lease if Landlord failed to carry such insurance,
or which would have been paid from the proceeds of insurance), including the
deductible portion of any insurance carried or required to be carried, which
portions shall not be an Operating Expense, or paid directly by Tenant or any
other tenants of the Building or any other third party;

(viii)    accounting fees, legal fees and expenses or other professional or
consulting fees and expenses incurred for (1) negotiating lease terms for
prospective tenants, (2) negotiating termination, amendment, take-over or
extension of leases with existing tenants, (3) proceedings against any tenant
relating solely to the collection of rent or other sums due to Landlord from
such tenant or any other disputes with any tenant (including Tenant), (4) the
purchase or sale of the Building or (5) negotiating or enforcing any ground
lease related to all or any portion of the Parcel;

(ix)    except as expressly set forth above, the cost of alterations, additions,
capital improvements, equipment replacements and other items which under
generally accepted accounting principles are properly classified as capital
expenditures;

 

24



--------------------------------------------------------------------------------

(x)    ground rent and any costs associated with the creation of a ground lease,
including without limitation the Air Rights Lease and all costs and expenses
incurred to initially construct and install, and to maintain, repair and replace
the platform and related infrastructure over the Massachusetts Turnpike (other
than the Building), and permitting, site and construction costs associated with
any public transit services and improvements located at the Parcel, including
without limitation the MBTA head house;

(xi)    expenses (including, without limitation, expenses for repairs) resulting
from the negligence or willful misconduct of Landlord or Landlord’s property
manager or their employees, contractors or agents;

(xii)    compensation, salaries, wages, bonuses, severance pay, vacation,
medical, surgical, union and general welfare benefits, pension, retirement or
life insurance plan and other benefit or similar compensation paid to (A) any
employee (of Landlord and/or Landlord’s property manager) (X) above the level of
Building manager (or similarly designated on-site individual who has
responsibility for the management of the Building, however titled) or (Y) who
does not devote substantially all of his/her time to the Building (unless such
compensation, salaries, wages and benefits of any such employee at or below the
level of Building manager in this subclause (Y) are equitably prorated to
reflect a reasonable allocation of time spent on operating, managing or
otherwise servicing the Building); (B) any officer, trustee, member, executive
or partner of Landlord and/or Landlord’s property manager or any of Landlord’s
affiliates, or (C) clerks, attendants or other persons or entities in commercial
concessions, if any, operated by Landlord or any affiliate thereof;

(xiii)    the cost of electricity furnished to Tenant pursuant to Section 7.3;

(xiv)    Operating Expenses which are the individual responsibility of Tenant or
of other tenants and the cost of performing additional services that are
separately charged to Building tenants or other occupants, including without
limitation Tenant;

(xv)    any amounts payable by Landlord as a result of Landlord’s failure to
perform its obligations on a timely basis, or by way of indemnity or for damages
or which constitute a fine, interest, or penalty, including interest or
penalties for any late payments of Operating Expenses;

(xvi)    any costs representing an amount paid for services or materials to a
related person, firm, or entity to the extent such amount exceeds the amount
that would be paid for such services or materials at the then existing market
rates to an unrelated person, firm or corporation;

(xvii)    the cost of overtime or other expenses (including, without limitation,
attorney’s fees) incurred by Landlord in curing its defaults under this Lease or
any other lease of space in the Building, a contract for services at the
Building, or under any mortgage or insurance policy affecting the Building to
the extent that such expenses are greater than the expenses Landlord would have
incurred had Landlord performed such obligation timely;

(xviii)    succession, recording, transfer, inheritance, excise, excess profits,
occupancy or rent, gift, foreign ownership or control, income, franchise,
capital, payroll, and

 

25



--------------------------------------------------------------------------------

doing-business taxes payable by Landlord, gains or estate taxes imposed upon the
income of Landlord, and any charges and/or taxes which are payable by individual
tenants;

(xix)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(xx)    attorneys’ fees and other costs and expenses awarded to any tenant
pursuant to any lease, or incurred as a result of Landlord’s failure to maintain
any insurance required of Landlord under this Lease or any other lease;

(xxi)    costs associated with the operation of the legal entity which
constitutes the Landlord or persons or entities which constitute or are
affiliated with the Landlord or its partners or members, including, without
limitation, legal entity formation, internal entity accounting and internal
legal matters;

(xxii)    reserves of any kind, including, without limitation, with respect to
any anticipated Operating Expenses;

(xxiii)    Real Estate Taxes;

(xxiv)    utilities furnished to any rentable areas of the Building and the cost
of any utilities (including, without limitation, water, electricity, power, gas,
sewer, waste disposal, communication and cable television facilities, overtime
heating, cooling, lighting and ventilation) for which Landlord is entitled to be
reimbursed by Tenant or other tenants of the Building pursuant to any other
provision of this Lease or such other tenant’s lease (i.e., other than an
operating expense provision similar to this provision);

(xxv)    arbitration, auditing and legal fees and expenses which are unrelated
to the repair, replacement, safety, maintenance, management, operation, cleaning
or security of the Building and unrelated to the preparation of statements
required pursuant to additional rent or lease escalation provisions;

(xxvi)    any rent, additional rent or other charge under any lease or sublease
assumed, directly or indirectly, by Landlord, other than any sums (such as
insurance premiums) payable thereunder that would otherwise constitute Operating
Expenses hereunder;

(xxvii)    the cost of any award, judgment, settlement, damage, claims, or
arbitration award resulting from any tort liability, including without
limitation, all related legal fees and disbursements;

(xxviii)     expenditures on account of Landlord’s acquisition or sale of any
air rights or development rights or any other real property interests pertaining
to the Building or the Parcel, including related legal fees and disbursements;

(xxix)    the cost of installing, operating and maintaining any communications
or other dishes or antennas on the roof of the Building which are unrelated to
the maintenance, management, operation and security of the Building or any
specialty service or amenity such as an observatory, broadcasting facility or
club;

 

26



--------------------------------------------------------------------------------

(xxx)    the cost of enforcing any obligations of other tenants or occupants of
the Building;

(xxxi)    the cost of any work or service performed for any facility other than
the Building or any portion thereof;

(xxxii)    the cost of any expansions to the Building after the Effective Date
and any costs arising therefrom;

(xxxiii)     any off-site general and administrative expenses not associated
with the operation of the Building;

(xxxiv)     to the extent that any costs that are otherwise includable in
Operating Expenses are incurred with respect to both the Parcel and Building and
other properties, there shall be excluded from Operating Expenses a fair and
reasonable percentage thereof that is properly allocable (or otherwise
allocated) to such other properties;

(xxxv)    costs to acquire works of fine art to the extent that such costs
exceed the costs of decorative art work customarily found in first class office
buildings in the Market Area;

(xxxvi)     costs incurred for or on account of any alterations performed by any
tenant including: (1) costs of reviewing plans and specifications and/or
inspecting or supervising work, (2) costs of any services provided to such
tenant in connection therewith, or (3) utility shutdowns;

(xxxvii)    any overhead (including general and administrative expenses) or
profit increments to Landlord for services otherwise includable in Operating
Expenses;

(xxxviii)    any costs incurred in installing or owning any conference
facilities, dining facilities or transportation services, unless such
improvements or services are offered for use by tenants of the office portions
of the Building generally for such use;

(xxxix)     costs associated with the removal, encapsulation or other treatment
of any Hazardous Materials (as hereinafter defined);

(xl)    costs, fines, penalties, legal fees, liens or costs of litigation
incurred due to the late payment of taxes, utility bills or other costs incurred
by Landlord’s failure to make such payments when due;

(xli)    any costs, other than costs relating to the Common Areas of the
Building, incurred in connection with any space in the Building devoted to
retail use, which costs shall be reasonably allocated by Landlord;

(xlii)    costs relating to withdrawal liability or unfunded pension liability
under any multi-employer pension plan act or similar laws;

 

27



--------------------------------------------------------------------------------

(xliii)    costs and expenses that would not have been incurred but for an
obligation to indemnify any Building tenant or occupant (including Tenant),
pursuant to its lease or otherwise, to the extent that such costs and expenses
are greater than the costs and expenses Landlord would have incurred in the
absence of any such obligation;

(xliv)    costs arising from Landlord’s charitable or political contributions;

(xlv)    costs that Landlord incurs in operating an ancillary service in the
Building in respect of which users pay a separate charge (such as a shoe shine
stand, a newsstand or a stationery store), including any compensation paid to
clerks, attendants or other persons in commercial concessions operated by
Landlord;

(xlvi)    expenses of relocating or moving any tenant(s) of the Building; and

(xlvii)    management and administrative fees with respect to the operation and
management of the Project (but the parties acknowledge that Tenant shall pay
Management Fee Rent pursuant to Section 4.2 hereof).

6.3    Payment of Tenant’s Expense Share.

(a)    Commencing on the Commencement Date, and continuing thereafter throughout
the remainder of the Term of the Lease, Tenant shall pay to Landlord, as
Additional Rent, Tenant’s Expense Share. Landlord shall make a good faith
estimate of the Tenant’s Expense Share to be due from Tenant for any calendar
year or part thereof during the Term and shall deliver such estimate to Tenant
at least sixty (60) days prior to the start of such calendar year, and Tenant
shall pay to Landlord, on the first (1st) day of each calendar month thereafter,
an amount equal to Tenant’s Expense Share for such calendar year and/or part
thereof divided by the number of months therein. Landlord may re-estimate
Tenant’s Expense Share not more than one time during such calendar year and
deliver a copy of the re-estimate to Tenant. Thereafter, the monthly
installments of Tenant’s Expense Share shall be appropriately adjusted in
accordance with the estimations so that, by the end of the calendar year in
question, Tenant shall have paid all of Tenant’s Expense Share as estimated by
Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Operating Expenses are available for
each calendar year.

(b)    After the end of the first calendar year or fraction thereof ending
December 31 and of each succeeding calendar year during the Lease Term or
fraction thereof at the end of the Lease Term, Landlord shall render Tenant a
statement (“Year End Statement”) in reasonable itemized detail, showing for the
preceding calendar year or fraction thereof, as the case may be, the Operating
Expenses, Landlord’s calculation allocations for the applicable Expense Pools,
and the Tenant’s Expense Share. Said statement to be rendered to Tenant also
shall show for the preceding year or fraction thereof, as the case may be, the
amounts already paid by Tenant on account of Tenant’s Expense Share and the
amount of Tenant’s Expense Share remaining due from, or overpaid by, Tenant for
the year or other period covered by the statement.

(c)    If such Year End Statement shows a balance remaining due to Landlord,
Tenant shall pay same to Landlord on or before the thirtieth (30th) day
following receipt by Tenant of said statement. Any balance shown as due to
Tenant shall be credited against the next installments of Tenant’s Tax Share and
Tenant’s Expense Share due hereunder, or refunded to Tenant if the Lease

 

28



--------------------------------------------------------------------------------

Term has then expired and Tenant has no further obligation to Landlord.
Landlord’s failure to render any Year End Statement on a timely basis with
respect to any calendar year shall not prejudice Landlord’s right to thereafter
render a Year End Statement with respect to such calendar year or any subsequent
calendar year, nor shall the rendering of a Year End Statement prejudice
Landlord’s right to thereafter render a corrected Year End Statement for that
calendar year; provided Landlord shall have waived reimbursement as to any item,
cost or expense not billed to Tenant within two (2) years after the end of the
calendar year to which such item, cost or expense relates.

6.4    Tenant’s Audit Right. Subject to the provisions of this Section 6.4,
Tenant shall have the right, at Tenant’s cost and expense, to examine all
documentation and calculations prepared in the determination of the Tenant’s
Expense Share and Tenant’s Tax Share:

(a)    Tenant shall have the right to make such examination no more than once in
respect of any period in which Landlord has given Tenant a Year End Statement of
the actual amount of Operating Expenses and Real Estate Taxes. Tenant shall have
no right to examine all documentation and calculations pursuant to this
Section 6.4 unless Tenant has paid the amount shown on the Year End Statement.
Tenant shall exercise such right by giving Landlord written notice (the
“Documentation Request”) no more than twelve (12) months after Landlord gives
Tenant a Year End Statement in respect of such period (the “Documentation
Request Due Date”).

(b)    Such documentation and calculations shall be made available to Tenant at
the offices in the Greater Boston area where Landlord keeps such records during
normal business hours within a reasonable time after Landlord receives a
Documentation Request. Landlord shall notify Tenant (the “Documentation
Availability Notice”) when such documents and calculations are available for
examination.

(c)    Such examination (the “Examination”) may be made only by a reputable
certified public accounting firm licensed to do business in the jurisdiction
where the Project is located, or such other real estate firm with sufficient
experience reviewing operating expense statements and accounting for comparable
buildings in Boston, Massachusetts. In no event shall Tenant use any examiner
who is being paid by Tenant on a contingent fee basis.

(d)    As a condition to performing any such Examination, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord and Tenant, agreeing to keep confidential
any information which it discovers about Landlord or the Project in connection
with such examination.

(e)    Provided that the Landlord provides reasonable access to all
documentation necessary to conduct the Examination, the Examination shall be
commenced within forty-five (45) days after Landlord delivers the Documentation
Availability Notice and shall be concluded within one hundred twenty (120) days
of its commencement.

(f)    If, after the Examination with respect to any calendar year, it is
finally determined that: (a) Tenant has made an overpayment on account of the
Tenant’s Expense Share or Tenant’s Tax Share, Landlord shall credit such
overpayment against the next installment(s) of Annual Fixed Rent thereafter
payable by Tenant, except that if such overpayment is determined after the
termination or expiration of the Term, Landlord shall promptly refund to Tenant
the amount of

 

29



--------------------------------------------------------------------------------

such overpayment less any amounts then due from Tenant to Landlord; or
(b) Tenant has made an underpayment on account of the Tenant’s Expense Share or
Tenant’s Tax Share, Tenant shall, within thirty (30) days of such determination,
pay such underpayment to Landlord; and (c) if the amount of the Tenant’s Expense
Share and Tenant’s Tax Share, in the aggregate, was overstated by more than four
percent (4%), Landlord shall pay Tenant’s reasonable out-of-pocket cost for such
audit.

(g)    Time is of the essence of the provisions of this Section 6.4. Should
Tenant fail to give Landlord the Documentation Request by the Documentation
Request Due Date, then in any such case Tenant shall have no further right to
question said Operating Expenses or Real Estate Taxes, and the amounts shown on
the applicable Year End Statement shall be final as between the parties.

ARTICLE VII

BUILDING SERVICES

7.1    Building Services. Landlord shall operate the Building in a first-class
manner consistent with comparable first-class office buildings in the Market
Area. Landlord shall provide the Building services to Tenant set forth in this
Article VII, subject to reimbursement as part of Operating Expenses (to the
extent provided in Article VI). In addition, Landlord agrees to furnish, at
Tenant’s expense, such additional special services as may be mutually agreed
upon by Landlord and Tenant, upon reasonable and equitable rates from time to
time established by Landlord and agreed to by Tenant. Tenant agrees to pay to
Landlord, as Additional Rent, the cost of any such additional Building services
requested by Tenant and agreed to be provided by Landlord within thirty
(30) days after delivery of an invoice therefor. Except as otherwise expressly
provided in this Article VII, Landlord shall not be required to furnish any
other services to the Premises.

7.2    Heating, Ventilation and Air Conditioning. The parties hereby acknowledge
that the Base Building portion of the HVAC System (“Base Building HVAC System”)
to be installed by Landlord as part of Landlord’s Work, will provide:
(i) chilled water (“Chilled Water”) to be utilized by the portion of the HVAC
System to be installed by Tenant as part of Tenant’s Work (“Premises HVAC
Equipment”), (ii) condenser water (“Condenser Water”) which may, if applicable,
be utilized by Tenant to serve supplemental air conditioning units and related
equipment (“Supplemental HVAC Equipment”) to cool areas in the Premises which
may be installed by Tenant in accordance with the provisions of this Lease, and
(iii) hot water for heating (“Hot Water”), all at least equal to the minimum
specifications and requirements set forth in the Base Building Plans and
Specifications. Landlord shall not be responsible based upon any failure or
defect in either the Premises HVAC Equipment and/or any Supplemental HVAC
Equipment or Tenant’s use of the Premises which exceeds the electrical, human
occupancy or environmental factors for which the Premises HVAC Equipment or
Supplemental HVAC Equipment is designed (based on the capacity set forth in the
Base Building Plans and Specifications). Tenant shall install (as part of
Tenant’s Work), at Landlord’s cost and expense, one or more submeters to measure
Tenant’s use of Chilled Water, Hot Water and, if applicable, Condenser Water, in
the Premises. Tenant shall pay the actual utility cost of Tenant’s use of
(x) the Chilled Water outside of Normal Business Hours, (y) Hot Water outside of
Normal Business Hours, and (z) if applicable, Condenser Water both within and
outside of Normal Business Hours, each of which is comprised of the cost of
domestic water, electricity and gas consumed in connection therewith and as
measured by said submeter(s), without markup. From and after the Commencement
Date or such later date as

 

30



--------------------------------------------------------------------------------

Chilled Water, Hot Water and, if applicable, Condenser Water, is provided to the
Premises, Tenant shall pay to Landlord, as Additional Rent, on demand from time
to time, but not more frequently than monthly, for Chilled Water, Hot Water and,
if applicable, Condenser Water, as aforesaid, based on such submeter(s)
(“Tenant’s HVAC Charge”). At Landlord’s election, on a monthly basis at the time
and in the fashion herein provided for the payment of Annual Fixed Rent, Tenant
shall pay Landlord, as Additional Rent, an amount equal to 1/12th of the annual
amount of Tenant’s HVAC Charge, as reasonably estimated by Landlord. Following
the end of each full or partial calendar year during the Lease Term, Landlord
shall deliver to Tenant a statement setting forth the amount of Tenant’s HVAC
Charge based on Tenant’s actual usage of Chilled Water, Hot Water and, if
applicable, Condenser Water for the partial or full calendar year in question
and the sum of Tenant’s HVAC Charge estimates that have been paid by Tenant. If
the amount of Tenant’s HVAC Charge exceeds the sum of the Tenant’s HVAC Charge
estimates paid by Tenant for such period, Tenant shall pay Landlord the
difference within thirty (30) days after receipt of such statement. If the sum
of the Tenant’s HVAC Charge estimates paid by Tenant for such period exceeds
Tenant’s HVAC Charge for such period, Landlord shall credit the difference
toward the Tenant’s HVAC Charge estimate payment(s) next due and, at the end of
the Lease Term, refund any excess amount of Tenant’s HVAC Charge estimates paid
by Tenant, less the amount of any moneys owed to Landlord by Tenant.

7.3    Electricity. Landlord shall provide electricity to the Premises through
the Base Building electrical system to be installed by Landlord as part of
Landlord’s Work. Tenant’s electrical use in the Premises shall be separately
metered for lights, plugs, and electricity to power Tenant’s HVAC equipment,
which meter shall be installed by Tenant as part of Tenant’s Work, at Landlord’s
cost and expense, and from and after the Commencement Date, Tenant shall pay for
all electricity charges directly to the supplier of the same. Tenant shall
maintain in good order and repair (and replace, if necessary) all meters serving
the Premises. Tenant shall not install or use within the Premises any equipment,
appliance or machine which shall require amounts of electrical energy exceeding
the standard capacity provided for the Premises (based on the capacity set forth
in the Base Building Plans and Specifications) unless the installation and use
of such additional equipment, appliance, or machine has been approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. If Tenant fails to pay any charges for electricity on a timely basis,
and such failure remains uncured for thirty (30) days after notice thereof to
Tenant, then Landlord may pay such charges directly to the utility company, and
Tenant shall reimburse Landlord as Additional Rent for all amounts reasonably
expended by Landlord in connection therewith within thirty (30) days after
receipt of an invoice therefor. Landlord shall not be liable in any way to
Tenant for any failure, defect or interruption of, or change in the supply,
character and/or quantity of electricity service furnished to the Premises by
any utility provider, except to the extent caused by the negligence or willful
misconduct of any Landlord Party, but subject to the provisions of Sections 13.5
and 16.22.

7.4    Water. Landlord shall provide (i) cold water to each floor of the
Building on which the Premises are located for Base Building equipment only, the
cost of which shall be included in Operating Expenses, and (ii) hot and cold
water to the core restrooms on each floor of the Building on which the Premises
are located, the cost of which shall be included in Operating Expenses. Tenant
shall pay the cost of heating water and of redistributing water within the
Premises and/or additional water capacity, and for all maintenance, repairs and
replacements of all installations, improvements, and equipment relating thereto.
Tenant shall install (as part of Tenant’s Work), at

 

31



--------------------------------------------------------------------------------

Landlord’s cost and expense, one or more submeters to measure Tenant’s use of
such water. From and after the Commencement Date or such later date as water is
provided to the Premises, Tenant shall pay to Landlord, as Additional Rent, on
demand from time to time, but not more frequently than monthly, for such water,
based on such submeter(s).

7.5    Gas. Landlord shall provide gas service to the Base Building equipment
only, the cost of which shall be included in Operating Expenses. In the event
that Tenant elects as part of Tenant’s Work to install gas service to the
Premises, Tenant shall install (as part of Tenant’s Work), at Landlord’s cost
and expense, one or more submeters to measure Tenant’s use such gas. From and
after the Commencement Date or such later date as gas is provided to the
Premises, Tenant shall pay to Landlord, as Additional Rent, on demand from time
to time, but not more frequently than monthly, for such gas, based on such
submeter(s).

7.6    Elevators. Landlord shall provide eight (8) passenger elevators providing
service to the floors on which the Premises are located (one of which is a
combination passenger and freight elevator), freight elevator service on a
non-exclusive basis with other tenants of the Building in such combination
elevator, and elevator access to the Parking Facility. One (1) of the passenger
elevators shall be a dedicated elevator for Tenant’s exclusive use during the
Term provided that and so long as Tenant is leasing at least ten (10) full
floors of the Building. Subject to Force Majeure, Landlord shall provide
passenger elevator service to each floor of the Premises on a twenty-four hours
(24) a day, seven (7) days a week, three hundred sixty-five (365) days a year
basis subject always to restrictions based on emergency conditions and with at
least four (4) elevators in the Building in operation at all times.

7.7    Common Areas. Landlord shall provide in the Common Areas of the Building:
electricity for normal lighting purposes, customary heating, air conditioning,
cleaning and trash removal services on business days and routine repair and
maintenance in such manner as Landlord deems reasonable and consistent with
comparable first-class office buildings in the Market Area.

7.8    Access and Security. So long as Tenant, and any person accessing the
Building or the Premises pursuant to Tenant’s access rights hereunder,
including, without limitation, Tenant’s invitees (collectively, “Tenant’s
Invitees”) shall comply with Landlord’s reasonable security program for the
Project, Landlord shall provide Tenant with, and Tenant’s Invitees shall have,
access to the Building and Premises twenty-four (24) hours per day, seven
(7) days per week, during the Term of this Lease, except in an emergency or due
to casualty or Force Majeure. Outside of Normal Business Hours, Landlord may
control access to the Building in accordance with the Building security system
and procedures. Tenant shall be responsible for all security for and within the
Premises and provide such security for and within the Premises as Tenant deems
appropriate, at Tenant’s sole cost and expense. All security systems installed
by Tenant shall be subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned or delayed, and shall be compatible with the
Base Building systems. Landlord, as part of the Base Building delivery, shall
provide the proper interface for Tenant to tie its Access System into the
Landlord’s building card key access system. Tenant acknowledges and agrees that
Landlord will not provide Tenant with any security guards or alarm or security
systems of any kind or nature for the Premises. During the Lease Term, Landlord
will provide Building security and concierge personnel and Building security
services consistent with the general standards from time to time of comparable
first-class office buildings in the Market Area. Said Building security
personnel and Building

 

32



--------------------------------------------------------------------------------

security services shall be provided on a 24 hour per day, 365 day per year basis
and concierge service will be provided during Normal Business Hours.
Notwithstanding the foregoing, in no event shall Landlord have any liability or
obligation to Tenant arising from any claims for loss, injury or damage to
persons or property in connection therewith, except to the extent caused by the
negligence or willful misconduct of any Landlord Party, but subject to the
provisions of Sections 13.5 and 16.22.

7.9    Tenant’s Telecommunications Provider. Tenant shall have the right to
select its own telecommunications provider (“Tenant’s Telecom Provider”) for the
Premises for telecommunications services, including a DAS or similar system,
which may be installed in the Building by Tenant. Subject to Tenant’s Telecom
Provider entering into reasonable access agreement with Landlord consistent with
this Section 7.9, Landlord shall permit Tenant’s Telecom Provider to install
cabling to Tenant’s floors, and to have access to the Office Area and the
Premises to install telecommunications equipment, using a portion of available
Building shafts, conduits, and related telecommunications rooms (on floors on
which the Premises is located and in Building shafts proportionate to the
portion of the Building leased by Tenant). All such installations and
replacements from time to time shall be made by Tenant or the applicable service
provider in accordance with Article IX.

7.10    Cleaning. Landlord shall provide nightly cleaning services for the
Premises (Mondays through Fridays only), except during Holidays or in the event
of an emergency including removal and disposal of usual and customary office
trash and refuse, substantially in accordance with the cleaning standards
attached hereto as Exhibit 7.10, as the same may be modified by Landlord in its
reasonable discretion with respect to the Building from time to time, which
shall be consistent with comparable first-class office buildings in the Market
Area. By written notice given to Landlord at least ninety (90) days prior to the
commencement of a calendar year, Tenant may elect to furnish its own janitorial
services for the Premises, in which event Landlord shall not have the obligation
to provide any janitorial services for the Premises and the costs of janitorial
services for other tenants in the Office Area (but not the Common Areas) shall
not be included in Operating Expenses for the year in question for purposes of
calculating Tenant’s Expense Share. If Tenant elects to provide such janitorial
services, then the identity of the vendor providing the same shall be disclosed
to Landlord and such vendor shall be subject to the prior approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
Tenant and such vendor shall comply with the provisions of Sections 9.2, 9.3 and
9.4 of this Lease, including, without limitation, the provisions thereof
relating to Legal Requirements, Insurance Requirements and harmonious labor
relations, and shall reasonably cooperate with any other vendors providing
services to the Building from time to time. Any vendor providing janitorial
services to the Premises pursuant to this Section 7.10 shall be considered to be
a Tenant Party.

7.11    No Damage.

(a)    Subject to Section 7.12, Landlord shall not be liable to Tenant for any
compensation or reduction of rent by reason of inconvenience or annoyance or for
loss of business arising from the necessity of Landlord or its agents entering
the Premises for any purposes authorized in this Lease, or for repairing or
replacing the Premises or any portion of the Building or Project however the
necessity may occur. If Landlord is prevented or delayed from making any
repairs, alterations or improvements, or furnishing any services or performing
any other covenant or duty to

 

33



--------------------------------------------------------------------------------

be performed on Landlord’s part, by reason of any cause reasonably beyond
Landlord’s control, including by reason of Force Majeure or for any cause due to
any act or neglect of Tenant or Tenant’s servants, agents, employees, licensees
or any person claiming by, through or under Tenant, Landlord shall not be liable
to Tenant therefor, nor, except as expressly otherwise provided in this Lease,
shall Tenant be entitled to any abatement or reduction of rent by reason
thereof, or right to terminate this Lease, nor shall the same give rise to a
claim in Tenant’s favor that such failure constitutes actual or constructive,
total or partial, eviction from the Premises.

(b)    Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord (i) will give Tenant no less than five
(5) business days’ notice of any contemplated stoppage, (ii) will use
commercially reasonable efforts to minimize interference with Tenant’s use and
occupancy of, or access to, the Premises for the usual and customary operation
of Tenant’s business, the Parking Facility and the Common Areas, and (iii) will
not effectuate or continue any interruption of shutdown of electricity, domestic
water, or chilled or condenser water other than between the hours of 10:00 pm
and 6:00 am during the work week from Monday through Friday, during the weekend
or during Holidays.

7.12    Tenant’s Remedy in the Event of Service Interruption.

The provisions of this Section 7.12 set forth Tenant’s sole right and remedy,
both in law and in equity, in the event of any Service Interruption, as
hereinafter defined, subject to Tenant’s rights pursuant to Sections 15.6 and
16.22 of this Lease. In the event that: (i) there shall be an interruption,
curtailment or suspension of any service or failure to perform any obligation
required to be provided or performed by Landlord pursuant to Article VII or
Article X (and no reasonably equivalent alternative service or supply is
provided by Landlord) that shall materially interfere with Tenant’s use and
enjoyment of the Premises, or any portion thereof, or materially interfere with
Tenant’s ability to use Tenant’s Parking Privileges (any such event, a “Service
Interruption”), and (ii) such Service Interruption shall continue for more than
three (3) consecutive business days (or ten (10) business days within a
twelve-(12)-month period, provided that if Landlord’s insurance reimburses
Landlord for a rent abatement for less than ten (10) business days within a
twelve-(12)-month period without additional cost to Landlord (“Abatement Service
Interruption Cure Period”), then Tenant shall be entitled to the equitable
abatement of Annual Fixed Rent, Tenant’s Tax Share, Tenant’s Expense Share and
Management Fee Rent set forth below for such lesser period of a Service
Interruption), following receipt by Landlord of written notice (the “Service
Interruption Notice”) from Tenant describing such Service Interruption and
(iii) such Service Interruption shall not have been caused by an act or omission
of Tenant or Tenant’s agents, employees, or contractors (an event that satisfies
the foregoing conditions (i)-(iii) being referred to hereinafter as a “Material
Service Interruption”) then, Tenant, subject to the next following sentence,
shall be entitled to an equitable abatement of Annual Fixed Rent, Tenant’s Tax
Share, and Tenant’s Expense Share based on the nature and duration of the
Material Service Interruption and the area of the Premises affected, for any and
all days following the Abatement Service Interruption Cure Period that both
(x) the Material Service Interruption is continuing and (y) Tenant does not use
such affected areas of the Premises for a bona fide business purpose. Any
efforts by Tenant to respond or react to any Material Service Interruption,
including, without limitation, any exercise of Tenant’s rights under
Section 15.6

 

34



--------------------------------------------------------------------------------

hereof or any activities by Tenant to remove its personal property from the
affected areas of the Premises, shall not constitute a use that precludes
abatement pursuant to this Section 7.12. The Abatement Service Interruption Cure
Period shall be extended by reason of any delays in Landlord’s ability to cure
the Service Interruption in question caused by Force Majeure, provided however,
that in no event shall the Abatement Service Interruption Cure Period with
respect to any Service Interruption be longer than fifteen (15) consecutive
business days after Landlord receives the applicable Service Interruption
Notice. The provisions of this Section 7.12 shall not apply in the event of a
Service Interruption caused by Casualty or Taking (see Article XIV hereof).

7.13    Property Management. At all times during the Lease Term, the Building
shall be managed in a first-class manner by either Samuels & Associates or an
affiliate thereof, or another first-class property manager with a successful
track record managing comparable office buildings in the Market Area. If at any
time Tenant reasonably determines that the quality of property management
services being provided by the third-party property manager are inconsistent
with the requirements of this Lease or those of a first-class office building in
the Market Area, Tenant shall provide written notice to Landlord, which notice
shall contain details and reasonable back-up information relating to the
asserted deficiency in the quality of services sufficient for Landlord to
reasonably address Tenant’s concerns. Promptly thereafter, Landlord and Tenant
shall meet to discuss possible solutions for such asserted deficiency in
service, taking into account the nature and extent of such asserted deficiency,
which may include replacement of Building-level staff, and the parties shall
reasonably cooperate to implement such solutions.

ARTICLE VIII

REPAIRS

8.1    Landlord’s Repair and Maintenance

Except for (a) normal and reasonable wear and use for comparable first class
buildings in the Market Area and (b) damage caused by fire or casualty and by
eminent domain, Landlord shall, throughout the Lease Term, keep and maintain, or
cause to be kept and maintained, in good order, condition and repair and in
compliance with all applicable Legal Requirements (to the extent that
non-compliance would (i) materially impair Tenant’s use and occupancy of the
Premises for the Permitted Uses, including, without limitation, the usual and
customary operation of Tenant’s business; (ii) would materially and adversely
restrict Tenant’s access to the Premises, or (iii) would materially and
adversely affect the provision of Building services to be provided by Landlord
to Tenant pursuant to this Lease), the following portions of the Building: the
structural portions of the roof, roof membrane (including, without limitation,
such portions of the foregoing located in the Rooftop Premises), the exterior
and load bearing walls, the foundation, the structural columns and floor slabs
and other structural elements of the Building, the Base Building systems, Common
Areas and facilities of the Building, except that Landlord shall in no event be
responsible to Tenant for (x) the condition of glass in and about the Premises
(other than for windows and glass in exterior walls for which Landlord shall be
responsible unless the damage thereto is attributable to Tenant’s or a Tenant
Party’s negligence or misuse, in which event the responsibility therefor shall
be Tenant’s, subject to the terms and conditions of Section 13.5), (y) any
condition in the Premises or the Building caused by any act, omission or
negligence of Tenant or any Tenant Party, subject to the terms and conditions of
Section 13.5 or (z) any specialized or supplemental HVAC equipment installed by
Tenant, which shall be Tenant’s responsibility. Tenant shall, subject to

 

35



--------------------------------------------------------------------------------

Section 13.5, pay to Landlord, as Additional Rent, the cost of any and all such
repairs which may be required as a result of repairs, alterations, or
installations made by Tenant or any Tenant Party or to the extent of any loss,
destruction or damage caused by the act, omission or negligence of Tenant or any
Tenant Party. Without limitation, Landlord shall not be responsible to make any
improvements or repairs to the Building or the Premises other than as expressly
provided in this Section 8.1, unless expressly otherwise provided in this Lease.

8.2    Tenant’s Repairs and Maintenance

Tenant covenants and agrees that, from and after the date that possession of the
Premises is delivered to Tenant and until the end of the Lease Term, Tenant will
keep neat and clean and maintain in good order, condition and repair the
Premises and every part thereof, including, without limitation, heating,
ventilating, air conditioning, plumbing and other Building systems equipment
located within or exclusively servicing the Premises, excepting only for those
repairs for which Landlord is responsible under the terms of Article VIII of
this Lease and damage by fire or casualty and as a consequence of the exercise
of the power of eminent domain, and subject to usual and customary construction
activity during the performance of Tenant’s Work. Tenant shall not permit or
commit any waste, and Tenant shall, subject to the provisions of Section 13.5
and Article XIV, be responsible for the cost of repairs which may be made
necessary by reason of damages to Common Areas in the Building or the common
areas of the Project by Tenant, or any Tenant Party. Tenant shall maintain all
its equipment, furniture and furnishings in good order and repair. With respect
to the HVAC system and other systems within the Premises, Tenant specifically
agrees to maintain at all times a service contract satisfactory to Landlord with
respect thereto, furnishing evidence thereof (including renewals) to Landlord.

ARTICLE IX

ALTERATIONS

9.1    Landlord’s Approval

(a)    Tenant shall not make alterations, additions, installations or
improvements to the Premises (collectively “Alterations”), whether before or
during the Lease Term, without Landlord’s prior written approval, which approval
shall not be unreasonably withheld, conditioned, or delayed, and the prior
approval of MDOT to the extent required under the Air Rights Lease; provided,
however, the parties acknowledge that with respect to Tenant’s Work the approval
process for plans and specifications and all time periods for responding to
requests made by Landlord or Tenant in connection with Tenant’s Work shall be
governed by Exhibit 2.1. Notwithstanding anything to the contrary contained
herein, Tenant shall not make Alterations to the Premises which: (i) relate to
aesthetic issues which are intended to be visible outside the Premises or
otherwise do not comply with the provisions of Section 11.2 below, (ii) in
Landlord’s reasonable determination may affect any structural or exterior
element of the Building, any area or element outside of the Premises, or any
facility or Base Building mechanical system serving any area of the Building
outside of the Premises, (iii) affect the exterior design, size, height or other
exterior dimensions of the Building, (iv) enlarge the Rentable Floor Area of the
Premises, or (v) will increase the cost of insurance on the Building or of the
services called for by Article VII (unless Tenant first gives assurance
acceptable to Landlord for payment of such increased cost), in each case without
Landlord’s prior written approval, which may be granted or withheld in
Landlord’s sole discretion.

 

36



--------------------------------------------------------------------------------

In the event of any conflict between this Article IX and the provisions of
Exhibit 2.1, the provisions of Exhibit 2.1 shall control with respect to
Tenant’s Work.

(b)    Alterations Permitted without Landlord’s Approval. Notwithstanding the
terms of Section 9.1(a), Tenant shall have the right, without obtaining the
prior approval of Landlord, but upon written notice to Landlord given at least
thirty (30) days prior to the commencement of any work (which notice shall
specify the nature of the work in reasonable detail and plans and specifications
therefor to the extent plans and specifications are typically prepared in
accordance with such work), to make Alterations to the Premises which (x) are
solely cosmetic or decorative, comply with the provisions of Section 11.2 below,
and are not intended to be visible from outside of the Premises or the Building,
or (y) are solely within the interior of the Premises and (i) do not affect the
exterior of the Building, (ii) do not affect the roof, any structural element of
the Building, or the Building’s systems, (iii) cost less than $10.00 per
rentable square foot for any single project calculated based on the area of the
Premises affected by such Alteration (provided that all Alterations being
performed reasonably simultaneously shall be considered a single project), and
(iv) in all respects, comply with applicable Legal Requirements. In the event
Tenant makes any such Alterations that do not require Landlord’s prior approval,
Tenant shall not be charged any supervisory or administrative fee by Landlord.
Notwithstanding the foregoing, Landlord’s prior approval, which approval shall
not be unreasonably withheld, conditioned or delayed, shall be required for all
Alterations otherwise permitted without Landlord’s approval on and to the
Rooftop Premises.

(c)    Specialty Alterations. At the time Landlord approves any of Alterations,
Landlord shall notify Tenant which of the subject Alterations, if any,
constitute Specialty Alterations and whether Tenant will be required to remove
such Specialty Alterations at the end of the Term, provided that Tenant shall
include the following legend in capitalized and bold type displayed prominently
on the top of the first page of Tenant’s notice delivered concurrently with such
plans and specifications: “IF LANDLORD FAILS TO NOTIFY TENANT AT THE TIME
LANDLORD APPROVES THESE PLANS AND SPECIFICATIONS THAT ANY ALTERATIONS SHOWN
THEREON ARE SPECIALTY ALTERATIONS (AS DEFINED IN THE LEASE), LANDLORD MAY NOT
REQUIRE TENANT TO REMOVE SUCH SPECIALTY ALTERATIONS AT THE END OF THE TERM OF
THE LEASE.” “Specialty Alterations” shall mean any structural modifications
(excluding interior or interconnecting stairs), gyms or fitness centers, full
catering kitchens, additional restrooms, and any other Alterations which are not
standard office Alterations which in Landlord’s commercially reasonable judgment
adversely affect the general utility of the Premises for use by prospective
future tenants thereof and/or would require unusual expense to readapt the
Premises to normal use as office space. If Landlord fails to notify Tenant at
the time Landlord approves any Alterations that such Alterations have been
deemed Specialty Alterations, then Tenant shall not be required to remove such
Alterations at the end of the Term.

9.2    Plans; Conformity of Work

(a)    Prior to making any Alterations that require Landlord’s approval, Tenant,
at its cost and expense, shall submit to Landlord for its approval in accordance
with Section 9.1 above, detailed plans and specifications for such proposed
Alteration. Landlord’s review and approval of any such plans and specifications
or under Exhibit 2.1 and consent to perform work

 

37



--------------------------------------------------------------------------------

described therein shall not be deemed an agreement by Landlord that such plans,
specifications and work conform with applicable all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and requirements
of insurers of the Building and the other requirements of the Lease with respect
to Tenant’s insurance obligations (herein called “Insurance Requirements”) nor
deemed a waiver of Tenant’s obligations under this Lease with respect to
applicable Legal Requirements and Insurance Requirements nor impose any
liability or obligation upon Landlord with respect to the completeness, design
sufficiency or compliance of such plans, specifications and work with applicable
Legal Requirements and Insurance Requirements. Further, Tenant acknowledges that
Tenant is acting for its own benefit and account, and that Tenant shall not be
acting as Landlord’s agent in performing any work in the Premises, accordingly,
no contractor, subcontractor or supplier shall have a right to lien Landlord’s
interest in the Project in connection with any such work. Promptly after receipt
of any plans and specifications for proposed Alterations (but in no event later
than ten (10) Business Days following such receipt), Landlord will respond to
such plans and specifications; provided that the foregoing time period shall be
extended by the number of days required by any governmental authority to review
and deliver its comments or approvals). If Landlord shall advise Tenant of any
deficiencies in such plans and specifications, then Tenant shall revise such
plans and specifications to address the deficiencies, and resubmit such revised
plans and specifications to Landlord. Notwithstanding the foregoing, if Landlord
fails to respond to any submission or resubmission of any plans and
specifications for Alterations (other than plans and specifications for Tenant’s
Work under Exhibit 2.1) within the time period set forth above, then Tenant may,
at any time prior to the receipt of Landlord’s response to such submission,
submit to Landlord another request (a “Second Request”) therefor, which request
shall clearly identify the relevant plans and specifications and state the
following in bold face, capital letters at the top of such request: “WARNING:
SECOND REQUEST, FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS
SHALL RESULT IN DEEMED APPROVAL THEREOF.” If Landlord fails to respond to a
Second Request within five (5) Business Days of receipt of such Second Request,
the applicable plans and specifications submitted to Landlord with such Second
Request shall be deemed approved. Without limitation, in no event shall Tenant’s
plans and specifications for Tenant’s Work under Exhibit 2.1 ever be subject to
a deemed approval pursuant to this Section 9.2.

(b)    Within thirty (30) days after receipt of an invoice from Landlord, Tenant
shall pay to Landlord, as a fee for Landlord’s review of any plans or work
(excluding any review respecting initial improvements performed pursuant to
Exhibit 2.1, but including any review of plans or work relating to any
assignment or subletting), as Additional Rent, all reasonable third party
expenses incurred by Landlord to review Tenant’s plans and Tenant’s work;
provided, however, in no event shall such reimbursement exceed $5,000.00 in
connection with any single request for review or any Tenant’s plans and Tenant’s
work, except in the case of Alterations involving any structural or exterior
elements of the Building, or any Base Building mechanical, electrical or
plumbing system serving any area of the Building outside of the Premises, in
which case such reimbursement shall not exceed $10,000.00 in connection with
such request. The parties expressly agree that, notwithstanding the foregoing,
the fees payable with respect to the initial improvements shall be as set forth
in Exhibit 2.1. Tenant covenants and agrees that any Alterations made by it to
or upon the Premises shall be done in a good and workmanlike manner and in
compliance with all applicable Legal Requirements and Insurance Requirements now
or hereafter in force, that materials of first and otherwise good quality shall
be employed therein,

 

38



--------------------------------------------------------------------------------

that the structure of the Building shall not be endangered or impaired thereby
and that the Premises shall not be diminished in value thereby.

9.3    Performance of Work, Governmental Permits and Insurance

All of Tenant’s Alterations and installation of furnishings shall be coordinated
with any work being performed by or for Landlord and in such manner as to
maintain harmonious labor relations and not to damage the Building or Project or
interfere with Project construction or operation and, except for installation of
furnishings, shall be performed by contractors or workers first approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall not take any action which would cause a work stoppage,
picketing, labor disruption or dispute, or interfere with Landlord’s or any
other tenant’s or occupant’s business or with the rights and privileges of any
person lawfully in the Building or cause any harm or damage to Landlord or the
Building or the Project. Tenant shall take the actions necessary to resolve any
labor disruption in connection with any Alterations or other work performed by
or on behalf of Tenant, and shall have pickets removed and, at the request of
Landlord, immediately cease any work in the Premises that gave rise to such
labor disruption. Except for work by or on behalf of Landlord, Tenant shall
procure all necessary governmental permits before making any repairs or
Alterations. Tenant agrees to save harmless and indemnify Landlord from any and
all injury, loss, claims or damage to any person or property occasioned by or
arising out of the doing of any such work whether the same be performed prior to
or during the Term of this Lease. At Landlord’s election, for any future
Alterations (other than Permitted Alterations) the cost of which is expected to
exceed $1,000,000.00, Tenant shall either (a) cause its contractor to obtain and
maintain: (i) a payment and performance bond in such amount and with such
companies as Landlord shall reasonably approve, and (ii) a lien bond, in
recordable form, covering all work performed on the Premises, or (b) furnish to
Landlord reasonably satisfactory evidence of Tenant’s ability to complete and to
fully pay for such Alterations. Tenant shall not be required to cause its
contractor to obtain such bonds with respect to Tenant’s Work to be performed
pursuant to Exhibit 2.1. In addition, Tenant shall cause each contractor to
carry insurance in accordance with Schedule 1 of Exhibit 11.3-1 hereof and to
deliver to Landlord certificates of all such insurance. Tenant shall also
prepare and submit to Landlord a set of as-built plans, in both print and
electronic forms, showing such work performed by Tenant to the Premises promptly
after any such Alterations are substantially complete and, upon written request
by Landlord, showing any wiring or cabling for Tenant’s computer, telephone and
other communications systems installed by Tenant or Tenant’s contractor.
Landlord shall, in accordance with Section 11.4, have the right to provide rules
and regulations relative to the performance of any Alterations by Tenant
hereunder and Tenant shall abide by all such reasonable rules and regulations
and shall cause all of its contractors to so abide including, without
limitation, payment for the costs of using Building services. Tenant
acknowledges and agrees that Landlord shall be the owner of any additions,
alterations and improvements in the Premises or the Building to the extent paid
for by Landlord.

9.4    Liens

Tenant covenants and agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises

 

39



--------------------------------------------------------------------------------

or the Building or the Project and to discharge or bond over any such liens
which may so attach within ten (10) business days after written notice of such
lien from Landlord.

9.5    Nature of Alterations; Removal

All work, construction, repairs, Alterations or installations made to or upon
the Premises (including, but not limited to, the construction performed by
Landlord under Exhibit 2.1), shall become part of the Premises and shall become
the property of Landlord and remain upon and be surrendered with the Premises as
a part thereof upon the expiration or earlier termination of the Lease Term,
except as follows:

(a)    All furniture, equipment, trade fixtures and other personal property
whether by law deemed to be a part of the realty or not, installed at any time
by or on behalf of Tenant or any Tenant Party shall remain the property of
Tenant or such Tenant Party and may be removed by Tenant or any Tenant Party at
any time or times during the Lease Term or any occupancy by Tenant thereafter
and shall be removed by Tenant at the expiration or earlier termination of the
Lease Term. Tenant shall repair any damage to the Premises occasioned by the
removal by Tenant or any person claiming under Tenant of any such property from
the Premises.

(b)    At the expiration or earlier termination of the Lease Term, Tenant shall
remove any Specialty Alterations designated by Landlord for removal pursuant to
Section 9.1 above. Upon such removal Tenant shall restore the Premises to their
condition prior to such Specialty Alterations and repair any damage occasioned
by such removal and restoration.

(c)    If Tenant shall make any Alterations to the Premises for which Landlord’s
approval is required under Section 9.1 without obtaining such approval, then at
Landlord’s request at any time during the Lease Term, and at any event at the
expiration or earlier termination of the Lease Term, Tenant shall remove such
Alterations and restore the Premises to their condition prior to same and repair
any damage occasioned by such removal and restoration. Nothing herein shall be
deemed to be a consent to Tenant to make any such Alterations, the provisions of
Section 9.1 being applicable to any such work.

9.6    Increases in Taxes

Tenant shall pay, as Additional Rent, one hundred percent (100%) of any increase
in real estate taxes on the Building which shall result from Alterations to the
Premises made by Tenant after the Commencement Date if the taxing authority
specifically determines such increase results from such Alterations made by
Tenant.

ARTICLE X

PARKING

10.1    Parking Privileges

(a)    Parking Ratio. Commencing as of the Substantial Completion Date, and
continuing thereafter throughout the Term of this Lease, but subject to
Section 10.1(c) below, Tenant shall be entitled to monthly parking privileges
(“Parking Privileges”) equal to one (1) parking space per 3,000 square feet of
Rentable Floor Area of the Premises (the “Parking Ratio”) (i.e., Parking

 

40



--------------------------------------------------------------------------------

Privileges for ninety-one (91) passenger automobiles) for parking by Tenant’s
employees in unreserved stalls in the garage on the Parcel (the “Parking
Facility”). Tenant shall have the right to use up to twenty-five percent (25%)
of Tenant’s Parking Privileges (“Tenant’s Allocated Spaces”) for parking on a
twenty-four-(24)-hour, seven-(7)-days-per-week basis, with the remaining Parking
Privileges to be available for use from 7 a.m. through 7 p.m. on business days.
In the event that the Rentable Floor Area of the Premises increases or decreases
at any time during the Lease Term, the number of parking privileges provided to
Tenant shall be increased or reduced proportionately (i.e., one (1) space per
3,000 rentable square feet of the Premises).

(b)    Reserved Parking. Landlord shall designate three (3) of Tenant’s Parking
Privileges as reserved self-park spaces (“Reserved Parking Spaces”) in the
location shown on Exhibit 10.1(b) attached hereto and made a part hereof.
Landlord agrees to post one or more signs in front of such reserved parking
spaces indicating that the same are “reserved for CarGurus.” Landlord shall
cause the Reserved Parking Spaces to be monitored for violations of such signs.

(c)    Parking Privileges Reduction. Tenant may elect, upon not less than ninety
(90) days prior written notice given to Landlord (a “Parking Privileges
Notice”), to reduce the number of Parking Privileges Tenant receives. Commencing
on the date which occurs ninety (90) days following the date of Tenant’s Parking
Privileges Notice, the number of Parking Privileges allocated to Tenant shall be
reduced to the number of Parking Privileges set forth in the applicable Parking
Privileges Notice. After any such election to receive less than ninety-one
(91) Parking Privileges, Tenant may from time to time, upon not less than ninety
(90) days prior written notice, request additional Parking Privileges; provided,
however, (i) at no time shall Tenant be entitled to more than ninety-one
(91) Parking Privileges, and (ii) neither Landlord nor the Parking Facility
Manager (as hereinafter defined) shall have any obligations to provide such
additional Parking Privileges unless the Parking Facility Manager determines in
its sole good faith discretion that a sufficient number of parking spaces are
then available in the Parking Facility.

(d)    Additional Parking. Landlord shall, at no cost or expense to Landlord,
use good faith efforts to assist Tenant in securing up to one hundred
(100) additional parking spaces located in the Market Area; provided, however,
Landlord’s obligations pursuant to this Section 10.1(d) shall expire on the
earliest to occur of (i) the date Tenant secures one hundred (100) additional
parking spaces located in the Back Bay, (ii) the date Tenant notifies Landlord
that Tenant is no longer seeking additional parking spaces located in the Market
Area, or (iii) the date which is twelve (12) months after the Commencement Date.

10.2    Parking Charges

Tenant shall pay to Landlord, or, if directed by Landlord, to the operator of
the Parking Facility (each, sometimes referred to as a “Parking Facility
Manager”) fees for such parking privileges at the monthly rates from time to
time charged by the applicable Parking Facility Manager, which as of the
Effective Date is $490.00 per month per car (the “Monthly Parking Charge”).
Tenant acknowledges that the Monthly Parking Charges to be paid under this
Section are for the use by Tenant of the parking privileges referred to herein,
and not for any other service. Tenant’s failure to make payment when due to the
applicable Parking Facility Manager shall be considered to be a failure in the
payment of rent hereunder for which Landlord shall have all its rights and
remedies under this Lease and at law and in equity. Landlord agrees that
(i) there will

 

41



--------------------------------------------------------------------------------

be no increase in the Monthly Parking Charge during the initial two (2) years of
the Term following the Commencement Date, (ii) the Monthly Parking Charge may be
increased not more than annually thereafter to reflect the prevailing market
rates then being charged in similar Parking Facilities in the Market Area,
(iii) such annual increases shall not exceed five percent (5%) of the prior
year’s Monthly Parking Charge, and (iv) Landlord or the Parking Facility Manager
shall provide Tenant with at least three (3) months’ prior written notice of any
increase in the Monthly Parking Charge.

10.3    Parking Facility Operation

As of the Effective Date, the Garage is intended to be professionally operated
as a valet assist parking facility. Unless otherwise determined by the
applicable Parking Facility Manager and except for Tenant’s Reserved Parking,
the Parking Facility shall be operated on a valet or managed parking basis.
Tenant’s access and use privileges with respect to the Parking Facility shall be
in accordance with regulations of uniform applicability to the users of such
Parking Facility, from time to time established by the applicable Parking
Facility Manager. Tenant shall receive one (1) identification sticker or pass
and one (1) magnetic card so-called, or other suitable device providing access
to the Parking Facility, for each parking privilege paid for by Tenant. Tenant
shall supply the applicable Parking Facility Manager with an identification
roster listing, for each identification sticker or pass, the name of the
employee and the make, color and registration number of the vehicle to which it
has been assigned, and shall provide a revised roster to the applicable Parking
Facility Manager monthly indicating changes thereto. Any automobile found parked
in the Parking Facility during normal business hours without appropriate
identification will be subject to being towed at said automobile owner’s
expense. The parking privileges granted herein are non-transferable (other than
to a permitted assignee or subtenant pursuant to the applicable provisions of
Article XII hereof). The Parking Facility Manager shall have the right to alter
the Parking Facility, which it operates as it sees fit and, in such case, to
change in the Parking Facility, including the reduction in area of the same. The
Parking Facility Manager reserves the right at any time and from time to time to
(i) reserve one or more parking spaces for use for visitors, small cars,
electronic vehicles, disabled persons or for other tenants or guests, and Tenant
shall not park and shall not allow any Tenant Parties to park in any such
assigned or reserved spaces, (ii) change the operation of the Parking Facility
from to self-parking system from a valet or managed parking system and vice
versa and any combination of the foregoing, or (iii) implement automated parking
systems (such as lifts or stackers) in the Parking Facility. All of the
obligations and liabilities of Landlord pursuant to this Article X shall be
performed by the Parking Facility Manager; provided, however that Landlord shall
cause the Parking Facility Manager to perform all of the obligations of Landlord
pursuant to this Article X.

10.4    Limitations

Tenant agrees that it and all persons claiming by, through and under it, shall
at all times abide by all reasonable rules and regulations promulgated by the
Parking Facility Manager with respect to the use of the Parking Facility in
accordance with Section 11.3. Except to the extent of its negligence or willful
misconduct, the Parking Facility Manager does not assume any responsibility
whatsoever for loss or damage due to fire or theft or otherwise to any
automobile or to any personal property therein, however caused, and Tenant
agrees, upon request from the Parking Facility Manager, from time to time, to
notify its officers, employees and agents then using

 

42



--------------------------------------------------------------------------------

any of the Parking Privileges provided for herein, of such limitation of
liability. Tenant further acknowledges and agrees that a license only is hereby
granted, and no bailment is intended or shall be created.

ARTICLE XI

CERTAIN TENANT COVENANTS

Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises.

11.1    Permitted Use. Tenant shall use the Premises only for the Permitted Use,
including, without limitation, the following accessory uses: conference and
meeting facilities and services, administrative support, café facilities (which
may be operated by Tenant or an operator retained by Tenant) and which may sell
and/or serve food items, beverages, including, subject to compliance with all
Legal Requirements, beer, wine and liquor solely for consumption by Tenant, its
employees and guests within the Premises, lounge areas, recreational areas and
traveling and concierge services for Tenant’s employees. Tenant shall not
(i) injure or deface the Premises or the Building or the Project, (ii) permit in
the Premises any auction sale or flammable fluids or chemicals, or nuisance, or
the emission from the Premises of any objectionable noise or odor, (iii) permit
in the Premises anything which would in any way result in the leakage of fluid
or the growth of mold, and (iv) use or devote the Premises or any part thereof
for any purpose other than the Permitted Use, nor any use thereof which is
inconsistent with the maintenance of the Building as an office building of the
first-class in the quality of its maintenance, use and occupancy, or which is
contrary to Legal Requirements or liable to invalidate or increase the premiums
for any insurance on the Building or its contents or liable to render necessary
any alteration or addition to the Building. Tenant shall use all service and
utility areas (whether or not a part of the Premises) only for the particular
purpose for which they are designed. Tenant shall keep the Premises equipped
with appropriate safety appliances to the extent required by applicable Legal
Requirements or Insurance Requirements.

11.2    Signage and Items Visible Outside of the Premises. Tenant shall not
obstruct in any manner any portion of the Building or of the Project used by
Tenant in common with others; nor without prior consent of Landlord, permit the
painting or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, to be installed on or affixed to any exterior windows or
installed within five (5) feet of any exterior windows which either (i) are
intended to be visible from the ground or the Massachusetts Turnpike or (ii) are
visible from the ground or the Massachusetts Turnpike and are either
inconsistent with first-class office buildings in the Market Area or are
prohibited under the Air Rights Lease without the consent of MDOT.
Notwithstanding the foregoing, Tenant shall be entitled to install (x) the
signage in accordance with the terms and conditions of Section 16.27 and
(y) first-class window coverings, such as blinds or shades, with Landlord’s
prior consent, which shall not be unreasonably withheld, conditioned or delayed.

11.3    Rules and Regulations. Tenant shall comply with the Rules and
Regulations attached hereto as Exhibit 11.3, the Construction Rules and
Regulations attached hereto as Exhibit 11.3-1, the Loading Dock Rules and
Regulations attached hereto as Exhibit 11.3-2, and all other reasonable rules
and regulations hereafter made by Landlord, of which Tenant has been given
notice, for the care and use of the Building and the Project and their
facilities and approaches.

 

43



--------------------------------------------------------------------------------

Landlord shall not be liable to Tenant for the failure of other occupants of the
Building to conform to such rules and regulations; provided that Landlord shall
enforce all rules and regulations against Tenant in a non-discriminatory
fashion, except where differing circumstances justify different treatments. In
the event of any conflict between any rule or regulation promulgated by Landlord
and the provisions of this Lease, the provisions of this Lease shall control.

11.4    Tenant’s Vendors. Any vendors engaged by Tenant to perform services in
or to the Premises shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations and not to
damage the Building or Project or interfere with Building construction or
operation and shall be performed by vendors first approved by Landlord, which
approval shall not be unreasonably withheld.

11.5    Floor Load. Tenant shall not place a load upon any floor in the Premises
exceeding the live load (including partitions) per square foot of floor area for
which the Building is designed; and shall not move any safe, vault or other
heavy equipment in, about or out of the Premises except in such manner and at
such time as Landlord shall in each instance authorize. Tenant’s business
machines and mechanical equipment shall be placed and maintained by Tenant at
Tenant’s expense in settings sufficient to absorb and prevent vibration or noise
that may be transmitted to the Building structure or to any other space in the
Building.

11.6    Taxes on Personal Property. Tenant shall pay promptly when due all taxes
which may be imposed upon personal property (including, without limitation,
fixtures and equipment) in the Premises to whomever assessed.

11.7    Legal Fees. In the event of litigation or other legal proceeding between
Landlord and Tenant relating to the provisions of this Lease or Tenant’s
occupancy of the Premises, the losing party shall, upon demand, reimburse the
prevailing party for its reasonable costs of prosecuting and/or defending such
proceeding (including, without limitation, reasonable attorneys’ fees).

11.8    Compliance with Legal Requirements. Tenant shall, and shall cause all
Tenant Parties to, comply with all applicable laws, ordinances, rules,
regulations, statutes, by-laws, court decisions, and orders and requirements of
all public authorities (“Legal Requirements”) now or hereafter in force which
shall impose a duty on Landlord or Tenant relating to the operation of Tenant’s
business and/or the use, condition, configuration and occupancy of the Premises,
including without limitation, all applicable standards and regulations of the
Federal Occupational Safety and Health Administration (“OSHA Requirements”),
which obligation shall include ensuring that all contractors (including
sub-contractors) that Tenant utilizes to perform work in the Premises comply
with OSHA Requirements. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 11.8. Notwithstanding the foregoing, Tenant
shall not be required to make any alterations or additions to the structure,
roof, exterior and load bearing walls, foundation, structural floor slabs and
other structural elements of the Building, the Base Building (as hereinafter
defined), or to add, install or upgrade any Building systems, unless the same
are required by Legal Requirements as a result of or in connection with:

 

44



--------------------------------------------------------------------------------

(a)    Tenant’s use or occupancy of the Premises, provided, however, that Tenant
shall not be required to make such Alterations if the same are required for
general office use, or

(b)    Alterations performed or requested by Tenant (excluding Landlord’s Work),
or

(c)    arising from the negligence or willful misconduct of Tenant, its agents,
contractors or employees.

“Base Building” shall mean the structural portions of the Building, Common
Areas, and the Building mechanical, electrical, plumbing, and life safety
systems and equipment located in the internal core of the Building on the floor
or floors on which the Premises are located.

11.9    Massachusetts Department of Transportation (“MDOT”). Landlord intends to
enter into an air rights lease with MassDOT (as amended, modified, extended,
restated, supplemented or replaced from time to time, the “Air Rights Lease”)
for the Parcel. This Lease and Tenant’s interest and rights hereunder are and
shall be subject and subordinate at all times to the Air Rights Lease.
Concurrent with the execution of the Air Rights Lease, Tenant and MassDOT shall
enter into a recognition and non-disturbance agreement satisfactory to Tenant,
in its reasonable discretion. The terms and conditions of the Air Rights Lease
which could reasonably result in a Tenant Adverse Impact (as hereinafter
defined) shall be subject to Tenant’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. For purposes of this
Lease, “Tenant Adverse Impact” shall mean:

(a)    a material increase or decrease in the usable size of the Premises or any
change in the configuration of the Premises,

(b)    a material adverse effect on Tenant’s access to the Premises or the
utility of the Premises for the Permitted Use,

(c)    the ability for MassDOT to approve (I) subleases of the Premises under
100,000 square feet or (II) a Permitted Transfer of this Lease (it being
acknowledged that it shall not be a Tenant Adverse Impact if (x) MassDOT has the
right to approve assignees of Tenant under the Lease or any sublease of the
Premises over 100,000 square feet (other than to Permitted Transferees), or
(y) MassDOT prohibits the assignment or subleasing of any portion of the
Premises (including any Permitted Transfer) to a list of prohibited parties
maintained by MassDOT from time to time as the so-called “debarred list”,
including, without limitation, Prohibited Persons),

(d)    the prohibition of Tenant’s Exterior Signage on the Building
substantially in the form attached hereto as Exhibit 16.27, or

(e)    the ability for MDOT to approve Tenant Alterations that are not subject
to Landlord’s sole discretion pursuant to the terms of this Lease.

Notwithstanding anything to the contrary contained herein, the parties agree
that the inclusion of any of the following in the Air Rights Lease shall not be
considered to be a Tenant Adverse Impact: (i) MassDOT approval of any purchaser
of the Building (including Tenant or

 

45



--------------------------------------------------------------------------------

any affiliate of Tenant purchasing the Building pursuant to Article XXIII of the
Lease) and/or a requirement that any such purchaser, including Tenant or any
affiliate of Tenant, satisfy a standard of financial wherewithal or
creditworthiness as a condition to such purchase, (ii) MassDOT approval over
structural modifications to the Building or modifications to the Building that
affect the exterior of the Building, (iii) MassDOT approval over signage that is
not identifying Tenant or that MassDOT determines would pose a safety hazard to
the motoring public on the Massachusetts Turnpike, (iv) a requirement that
Tenant and any future assignee or subtenant each waives any claims it might have
due to the proximity of highways and streets to the Premises, including, without
limitation, due, direct or indirectly, to noise, vibration, odors,
electromagnetic fields, particles, pollution and fumes from motor vehicle
traffic on the Massachusetts Turnpike and related power, ventilation, and
maintenance systems.

Once a draft of the proposed Air Rights Lease has sufficiently progressed, in
Landlord’s reasonable determination, Landlord shall provide Tenant with a draft
of the proposed Air Rights Lease for Tenant’s review. Tenant shall approve or
disapprove the initial proposed Air Rights Lease within ten (10) business days
after receipt thereof, and if Tenant so disapproves Tenant shall specify the
reason for disapproval with sufficient specificity so as to allow Landlord to
make such revisions as maybe necessary to address Tenant’s objections. If Tenant
fails to approve or disapprove the initial proposed Air Rights Lease within ten
(10) business days after receipt thereof, then the initial proposed Air Rights
Lease shall be considered to have been approved by Tenant.

In addition, Landlord shall provide Tenant with a final version of the Air
Rights Lease, together with a comparison showing changes from the draft that
Tenant reviewed and approved (or was deemed to have approved), and Landlord may
elect to provide Tenant with subsequent interim drafts of the Proposed Air
Rights Lease after the initial draft. Tenant shall approve or disapprove the
final Air Rights Lease, or such subsequent interim drafts, as applicable, within
five (5) business days after receipt thereof, and if Tenant so disapproves
Tenant shall specify the reason for disapproval with sufficient specificity so
as to allow Landlord to make such revisions as maybe necessary to address
Tenant’s objections. If Tenant fails to approve or disapprove the final Air
Rights Lease or subsequent interim drafts, as applicable, within five
(5) business days after receipt thereof, then such final Air Rights Lease or
subsequent interim drafts, as applicable, shall be considered to have been
approved by Tenant.

Landlord agrees that it shall not amend or modify (or consent to the amendment
or modification of) the Air Rights Lease in any manner that (i) materially
adversely affects the access of Tenant, its employees, agents, clients,
customers, and invitees to the Premises, the Building or the Common Areas,
(ii) materially decreases any of Landlord’s obligations or responsibilities or
Tenant’s rights and remedies under this Lease and/or (iii) materially increases
any of Tenant’s obligations or responsibilities under this Lease.

11.10    Transportation Access Plan Agreement. The Project will be subject to a
Transportation Access Plan Agreement (“TAPA”) with The City of Boston
Transportation Department, a current draft of which is attached hereto as
Exhibit 11.10 (“Proposed TAPA”). Tenant agrees, at its sole expense, to comply
with the requirements of the TAPA, to the extent that it applies to the Premises
and/or Tenant’s use and occupancy thereof. In the event that the Proposed TAPA
is modified, supplemented, amended or replaced (the “TAPA Modifications”),
Tenant agrees, at its sole expense, to comply with the requirements of the TAPA
Modifications, to the

 

46



--------------------------------------------------------------------------------

extent that they apply to the Premises and/or Tenant’s use and occupancy
thereof, but only to the extent that the TAPA Modifications are not materially
inconsistent with parking and traffic demand requirements then being imposed by
the City of Boson on other multi-tenant office buildings in the City of Boston.

11.11    OFAC. As an inducement to Landlord to enter into this Lease, Tenant
hereby represents and warrants that: (i) Tenant is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person” or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”); (ii)
Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) from and after the effective date
of the above-referenced Executive Order, Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule
or regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an Event of Default by Tenant under Section 15.1(d)
of this Lease and shall be covered by the indemnity provisions of Section 13.1
below, and (y) the representations and warranties contained in this subsection
shall be continuing in nature and shall survive the expiration or earlier
termination of this Lease. Landlord hereby represents and warrants that:
(x) Landlord is not, nor is it owned or controlled directly or indirectly by,
any person, group, entity or nation named on any list issued by OFAC pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a Prohibited
Person; (y) Landlord is not (nor is it owned, controlled, directly or
indirectly, by any person, group, entity or nation which is) acting directly or
indirectly for or on behalf of any Prohibited Person; and (z) from and after the
effective date of the above-referenced Executive Order, Landlord (and any
person, group, or entity which Landlord controls, directly or indirectly) has
not conducted nor will conduct business nor has engaged nor will engage in any
transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation any
assignment of this Lease or the making or receiving of any contribution of
funds, goods or services to or for the benefit of a Prohibited Person in
violation of the U.S. Patriot Act or any OFAC rule or regulation. The
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.

11.12    Permits and Approvals.

(a)    Tenant shall maintain in full force and effect all licenses, permits,
certifications or permissions required by any authority having jurisdiction to
authorize, franchise or regulate Tenant’s use of the Premises. Tenant shall be
solely responsible for procuring and

 

47



--------------------------------------------------------------------------------

complying at all times with any and all necessary permits and approvals directly
or indirectly relating or incident to the conduct of its activities on the
Premises. Within ten (10) days of a request by Landlord, which request shall be
made not more than once during each period of twelve (12) consecutive months
during the Lease Term, unless otherwise requested by any mortgagee of Landlord
or unless Landlord reasonably suspects that Tenant has violated the provisions
of this Section 11.12, Tenant shall furnish Landlord with copies of all such
permits and approvals that Tenant possesses or has obtained together with a
certificate certifying that such permits are all of the permits that Tenant
possesses or has obtained with respect to the Premises. Tenant shall promptly
cure the conditions causing any warnings or violations relative to the above
received from any federal, state or municipal agency or by any court of law.
Tenant shall not be deemed to be in default of its obligations under the
preceding sentence to promptly cure any condition causing any such violation in
the event that, in lieu of such cure, Tenant shall contest the validity of such
violation by appellate or other proceedings permitted under applicable law,
provided that: (i) any such contest is made reasonably and in good faith,
(ii) Tenant makes provisions, including, without limitation, posting bond(s) or
giving other security, reasonably acceptable to Landlord to protect Landlord,
the Building and the Project from any liability, costs, damages or expenses
arising in connection with such alleged violation and failure to cure,
(iii) Tenant shall agree to indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold Landlord harmless from and against any and all
liability, costs, damages, or expenses arising in connection with such condition
and/or violation, (iv) Tenant shall promptly cure any violation in the event
that its appeal of such violation is overruled or rejected, and (v) Tenant’s
decision to delay such cure shall not, in Landlord’s good faith determination,
be likely to result in any actual or threatened bodily injury, property damage,
or any civil or criminal liability to Landlord, any tenant or occupant of the
Project. Nothing contained in this Section 11.12 shall be construed to expand
the uses permitted hereunder beyond the Permitted Uses.

(b)    Provided that Tenant (i) succeeds in obtaining and maintains a license
permitting the service of beer, wine and liquor in the Premises and delivers a
copy of the same to Landlord (the “Liquor License”), (ii) complies with all
Legal Requirements with respect to the service of beer, wine or liquor as
aforesaid applicable thereto, (iii) causes its general liability insurance to
include Liquor Legal Liability coverage at the same minimum limits of liability
required for general liability insurance in Section 13.1 hereof, and provides
Landlord with evidence of such coverage upon request, and (iv) complies with
applicable provisions of this Lease, Landlord agrees that Tenant shall have the
right to serve beer, wine or liquor for consumption within the Premises solely
to any Tenant Invitee, subject to and in accordance with all applicable
provisions of the Liquor License and this Lease. Notwithstanding the foregoing,
in no event shall Tenant or any Tenant Party sell and/or serve beer, wine or
liquor to any members of the public who are not a Tenant Invitee.

11.13    Hazardous Materials

(a)    Prohibition. Tenant shall not, without the prior written consent of
Landlord, bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building or the Project any inflammable, combustible or
explosive fluid, material, chemical or substance (except for standard office
supplies stored in proper containers).

(b)    Environmental Laws. For purposes hereof, “Environmental Laws” shall mean
all laws, statutes, ordinances, rules and regulations of any local, state or
federal governmental

 

48



--------------------------------------------------------------------------------

authority (collectively, “Governmental Authorities”) having jurisdiction
concerning environmental, health and safety matters, including but not limited
to any discharge by any of the Tenant Parties into the air, surface water,
sewers, soil or groundwater of any Hazardous Material (hereinafter defined)
whether within or outside the Premises, including, without limitation (a) the
Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq., (b) the
Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.,
(c) the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601 et seq., (d) the Toxic Substances Control Act of 1976, 15
U.S.C. Section 2601 et seq., and (e) Chapter 21E of the General Laws of
Massachusetts. Tenant, at its sole cost and expense, shall comply with
(i) Environmental Laws, and (ii) any rules, requirements and safety procedures
of the Massachusetts Department of Environmental Protection, the City of Boston
and any insurer of the Building or the Premises in each case with respect to
Tenant’s use, storage and disposal of any Hazardous Materials.

(c)    Hazardous Material Defined. As used herein, the term “Hazardous Material”
means asbestos, oil or any hazardous, radioactive or toxic substance, material
or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law or other chemical or biological materials used in the operation of the
Premises.

(d)    Indemnity. Tenant hereby covenants and agrees to indemnify, defend and
hold the Landlord Parties harmless from and against any and all losses, costs,
damage, expenses, liabilities, claims, actions, and causes of action including,
without limitation, reasonable attorneys’ fees and disbursements in connection
with any such claim or any action or proceeding brought thereon, and the defense
thereof, against any of the Landlord Parties arising out of contamination of any
part of the Project or other adjacent property, which contamination arises as a
result of: (i) the presence of Hazardous Material in the Premises, the presence
of which is caused by any act or omission of any of the Tenant Parties, or
(ii) from a breach by Tenant of its obligations under Sections 11.12 and 11.13.
This indemnification of the Landlord Parties by Tenant includes, without
limitation, reasonable costs incurred in connection with any investigation of
site conditions or any cleanup, remediation, removal or restoration work or any
other response actions required by any federal, state or local governmental
agency or political subdivision because of Hazardous Material present in the
soil, soil vapor or ground water on or under or any indoor air in the Building
based upon the circumstances identified in the first sentence of this Section.

(e)    Without limiting the foregoing, if the presence of any Hazardous Material
in the Building or otherwise in the Project is caused or permitted by any of the
Tenant Parties and results in any contamination of any part of the Project or
any adjacent property, Tenant shall promptly take all actions at Tenant’s sole
cost and expense as are necessary to return the Project and/or the Building or
any adjacent property to their condition as of the Effective Date, provided that
Tenant shall first obtain Landlord’s written approval of such actions, which
approval shall not be unreasonably withheld, conditioned or delayed so long as
such actions, in Landlord’s reasonable discretion, would not potentially have
any adverse effect on the Project, and, in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws.

 

49



--------------------------------------------------------------------------------

(f)    Landlord’s Representations and Covenants.

(i)    Landlord hereby represents and warrants to Tenant that, to the Best of
Landlord’s Knowledge (as that term is defined in clause (c) below), as of the
Effective Date of this Lease, there is no violation of Environmental Laws
affecting the Parcel. Landlord covenants that neither Landlord nor any of the
Landlord Parties shall bring or use any Hazardous Materials in or on to the
Building or the Parcel or discharge any Hazardous Materials in or on to the
Building or the Parcel which are, in either case, in violation of applicable
Environmental Laws. Landlord hereby indemnifies and shall defend and hold
Tenant, its officers, directors, employees, and agents harmless from any claims
arising as a result of any breach by Landlord of its representations,
warranties, or covenants under this Section 11.13(f).

(ii)    If Hazardous Materials are discovered in, on or under the Parcel which
are not in compliance with applicable Environmental Laws or that require
reporting, investigation, remediation or other response under Chapter 21E or
other Environmental Laws, and which are not the responsibility of Tenant
pursuant to this Article XI, then Landlord shall remove or remediate the same,
when, if, and in the manner required by applicable Environmental Laws.

(iii)    The phrase “to the Best of Landlord’s Knowledge” shall mean the best of
the knowledge of Abe Menzin, Landlord’s Development Manager.

(g)    The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

ARTICLE XII

ASSIGNMENT AND SUBLETTING

12.1    Restrictions on Transfer

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not directly or indirectly assign, mortgage, pledge, hypothecate or
otherwise transfer this Lease and/or Tenant’s interest in this Lease or sublet
(which term, without limitation, shall include granting of concessions, licenses
or the like) the whole or any part of the Premises (any such assignment,
mortgage, pledge, hypothecation, transfer, and sublease being referred to herein
sometimes as a “Transfer”). If Tenant is a legal entity, the transfer (by one or
more transfers), directly or indirectly, by operation of law or otherwise, of a
majority of or the controlling interest in the membership interests, or the
stock or other beneficial ownership interests in Tenant (collectively “Ownership
Interests”), shall be deemed a voluntary Transfer of this Lease, except in the
event of a transfer of Ownership Interests in Tenant if and so long as Tenant is
publicly traded on a nationally recognized stock exchange and subject further to
the provisions of Section 12.5 below. Any Transfer not expressly permitted in or
consented to by Landlord under this Article XII shall, at Landlord’s election,
be void; shall be of no force and effect; and shall confer no rights on or in
favor of third parties. In addition, Landlord shall be entitled to seek specific
performance of or other equitable relief with respect to the provisions hereof.

 

50



--------------------------------------------------------------------------------

12.2    Tenant’s Notice

Notwithstanding the provisions of Section 12.1 above, in the event Tenant
desires to assign this Lease or to sublet the whole or any portion of the
Premises, Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of
any proposed sublease or assignment, and said notice shall specify the
provisions of the proposed assignment or subletting, including (a) the name and
address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 12.4 below, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in said Section 12.4 (provided, however, that Landlord
shall hold such information confidential having the right to release the same to
its officers, accountants, investors, attorneys and lenders on a confidential
basis), (c) all of the material terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed subletting
identifies the portion of the Premises to be sublet (“Affected Portion”), (e) in
the case of a proposed assignment or subletting pursuant to Section 12.4 below,
all other information necessary to make the determination referred to in said
Section 12.4 and (f) in the case of a proposed assignment or subletting pursuant
to Section 12.5 below, such information as may be reasonably required by
Landlord to determine that such proposed assignment or subletting complies with
the requirements of said Section 12.5.

12.3    Landlord’s Recapture Right

Prior to marketing this Lease for assignment (other than pursuant to a Permitted
Transfer) or for sublease of more than the greater of 50,000 rentable square
feet of the Premises or two (2) full floors in the aggregate (other than a
Permitted Transfer or a Permitted Sublease Space, as hereinafter defined) for a
term of more than five (5) years (including any extensions or renewals), Tenant
shall give Landlord written notice (“Tenant’s Recapture Notice”) of such
intention along with the proposed effective date of such assignment or sublease,
the Affected Portion to be sublet and the term of such sublease. Landlord shall
have the right at its sole option, to be exercised within thirty (30) days after
receipt of Tenant’s Recapture Notice (the “Acceptance Period”), to terminate
this Lease (i) with respect to any sublease of more than 50,000 rentable square
feet of the Premises in the aggregate (other than a Permitted Transfer or a
Permitted Sublease Space, as hereinafter defined) for a sublease term of more
than five (5) years (including any extensions or renewals), and (ii) with
respect to the entire Premises in the case of a proposed assignment, as of a
date specified in a notice to Tenant, which date shall not be earlier than sixty
(60) days after Landlord’s notice to Tenant; provided, however, that upon the
termination date as set forth in Landlord’s notice, all obligations relating to
the period after such termination date (but not those relating to the period
before such termination date) shall cease and promptly upon being billed
therefor by Landlord, Tenant shall make final payment of all Annual Fixed Rent
and Additional Rent due from Tenant through the termination date. In the event
that Landlord shall not exercise its termination rights as aforesaid, or shall
fail to give any or timely notice pursuant to this Section the provisions of
Sections 12.4, 12.6 and 12.7 shall be applicable. This Section 12.3 shall not be
applicable to an assignment or sublease pursuant to Section 12.5 or
Section 12.9.

 

51



--------------------------------------------------------------------------------

12.4    Standards for Consent of Landlord

Notwithstanding the provisions of Section 12.1 above, but subject to the
provisions of this Section 12.4 and the provisions of Sections 12.6 and 12.7
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 12.3, or shall have failed to give any or timely notice
under Section 12.3, then for a period of one hundred twenty (120) days (i) after
the receipt of Landlord’s notice stating that Landlord does not elect the
termination right, or (ii) after the expiration of the Acceptance Period, in the
event Landlord shall not give any or timely notice under Section 12.3 as the
case may be, Tenant shall have the right to assign this Lease or sublet the
whole or any portion of the Premises in accordance with the Proposed Transfer
Notice provided that, in each instance, Tenant first obtains the express prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Without limiting the foregoing standard, Landlord shall
not be deemed to be unreasonably withholding its consent to such a proposed
assignment or subleasing if:

(a)    the proposed assignee does not possess adequate financial capability to
perform Tenant obligations as and when due or required, or

(b)    the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.2 hereof, or

(c)    the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to increase
Operating Expenses for the Building beyond that which Landlord now incurs for
use by Tenant; (ii) be likely to increase the burden on elevators or other
Building systems or equipment over the burden prior to such proposed subletting
or assignment; or (iii) violate or be likely to violate any provisions or
restrictions contained herein relating to the use or occupancy of the Premises,
or

(d)    there shall be existing an Event of Default (defined in Section 15.1), or

(e)    Tenant shall not publicly advertise the proposed rent and other charges
to be payable by the proposed assignee or subtenant as less than the market rent
and other charges for first class office space for properties of a similar
character in the Market Area, or

(f)    any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

(g)    MDOT under the Air Rights Lease or the holder of any mortgage or ground
lease on property which includes the Premises does not approve of the proposed
assignment or sublease; however, in the case of a sublease of less than all or
substantially all of the Premises only, the holder of any such mortgage or
ground lease shall apply the same standards for consent applicable to Landlord
under this Section 12.4.

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given

 

52



--------------------------------------------------------------------------------

hereunder; provided, however, that if such assignment or sublease shall not be
executed and delivered to Landlord within ninety (90) days after the date of
Landlord’s consent, the consent shall be deemed null and void and the provisions
of Section 12.2 shall be applicable.

Landlord may not withhold its approval of a proposed assignment or sublease
solely because the proposed assignee or subtenant is then a tenant in the
Building.

12.5    Permitted Transfers

(a)    Notwithstanding the foregoing provisions of Sections 12.1, 12.3 and 12.4
above, but subject to the provisions of Section 12.7 below, Tenant shall have
the right, without obtaining Landlord’s consent, to assign this Lease or to
sublet the Premises (in whole or in part) to any Permitted Transferee, as
hereinafter defined (any such assignment and sublease being referred to herein
as a “Permitted Transfer”), provided that the transaction is for a legitimate
business purpose of Tenant other than the limitation or segregation of the
liabilities of Tenant or the transfer of this Lease. Except in cases of
statutory merger, in which case the surviving entity in the merger shall be
liable as Tenant under this Lease, Tenant shall continue to remain fully liable
under this Lease, on a joint and several basis with the Permitted Transferee.
“Permitted Transferee” shall be defined as: (i) any Successor Entity, and
(ii) any Tenant Affiliate.

(b)    A “Successor Entity” shall be defined as (A) (i) any entity which
purchases all or substantially all of the assets of Tenant in a single
transaction or series of transactions, or (ii) any entity which merges or
combines with Tenant, provided that, in the case of clause (i) or (ii), the
entity to which this Lease is so assigned has a tangible net worth which is the
same or better than the tangible net worth of Tenant as of the date of such
Permitted Transfer, or (B) if and so long as Tenant is not publicly traded on a
nationally recognized stock exchange, Tenant, following the transfer of all or a
majority or the controlling share of Ownership Interests in Tenant provided that
the transaction is for a legitimate business purpose of Tenant other than the
limitation or segregation of the liabilities of Tenant or the transfer of this
Lease and the net worth (defined as total assets less total liabilities) of
Tenant or such successor immediately after such Transfer is no less than Two
Hundred Thirty-Seven Million Dollars ($237,000,000.00).

(c)    A “Tenant Affiliate” shall be defined as: (i) any entity which controls
or is controlled by Tenant or Tenant’s parent corporation, or (ii) which is
under common control with Tenant. If any parent or subsidiary of Tenant to which
this Lease is assigned or the Premises sublet (in whole or in part) shall cease
to be such a parent or subsidiary, then such parent or subsidiary shall no
longer be considered as a Tenant Affiliate and such cessation shall be
considered an assignment or subletting requiring Landlord’s consent.

12.6    Profit on Subleasing or Assignment

In the case of any assignment or subleasing as to which Landlord may consent
(other than a Permitted Transfer and other than with respect to the Permitted
Sublease Space during the first (1st) five (5) years of the Term following the
Fixed Rent Commencement Date) such consent shall be upon the express and further
condition, covenant and agreement, and Tenant hereby covenants and agrees that,
in addition to the Annual Fixed Rent, Additional Rent and other charges to be
paid pursuant to this Lease, fifty percent (50%) of the “Assignment/Sublease
Profits” (hereinafter

 

53



--------------------------------------------------------------------------------

defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate proportions in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, additional rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
plus all other profits and increases to be derived by Tenant as a result of such
subletting or assignment, less the reasonable costs of Tenant incurred in such
subleasing or assignment (which shall include the unamortized costs and expenses
of Tenant’s Work (excluding soft costs, the costs of any fixtures, furniture and
equipment, and the costs and expenses of any premium improvement, fits and
finishes, such as a cafeteria or other food service area (unless such subtenant
shall be subleasing same)) brokerage commissions and alteration allowances, in
each case actually paid, free rent, legal fees, other market concessions, and
architectural and engineering expenses), as set forth in a statement certified
by an appropriate officer of Tenant and delivered to Landlord within thirty
(30) days of the full execution of the sublease or assignment document,
amortized over the term of the sublease or assignment. All payments of the
Assignment/Sublease Profits due to Landlord shall be made within thirty
(30) days after receipt by Tenant.

12.7    Additional Conditions

(a)    It shall be a condition of the validity of any assignment or subletting
consented to under Section 12.4 above, or any Permitted Transfer or Permitted
Sublease, that both Tenant and the assignee or sublessee enter into a separate
written instrument directly with Landlord in a form and containing terms and
provisions reasonably required by Landlord, including, without limitation, the
agreement of the assignee or sublessee to be bound directly to Landlord for all
the obligations of Tenant under this Lease (including any amendments or
extensions thereof), including, without limitation, the obligation (a) to pay
the rent and other amounts provided for under this Lease (but in the case of a
subletting, such subtenant shall agree on a pro rata basis to be so bound and
only to the extent of rental amounts payable under such sublease) and (b) to
comply with the provisions of Article XII hereof and (c) to indemnify, defend
and hold harmless the Landlord Parties. Such assignment or subletting shall not
relieve Tenant named herein of any of the obligations of Tenant hereunder and
Tenant shall remain fully and primarily liable therefor and the liability of
Tenant and such assignee (or subtenant, as the case may be) shall be joint and
several. Further, and notwithstanding the foregoing, the provisions hereof shall
not constitute a recognition of the sublease or the subtenant thereunder, as the
case may be, and at Landlord’s option, upon the termination or expiration of the
Lease (whether such termination is based upon a cause beyond Tenant’s control, a
default of Tenant, the agreement of Tenant and Landlord or any other reason),
the sublease shall be terminated.

(b)    As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the reasonable out of pocket legal fees or other expenses incurred by Landlord
in connection with such request not to exceed $5,000 for any one request, unless
such assignment or sublease does not occur in the ordinary course of business
(e.g. is in connection with

 

54



--------------------------------------------------------------------------------

a bankruptcy or reorganization of Tenant) or involves an amendment to this Lease
or other additional documentation (other than a customary Landlord’s consent to
assignment or sublease agreement), or if Landlord provides unusual or
extraordinary services in connection therewith.

(c)    Upon the occurrence of an Event of Default, Landlord may, upon prior
notice to Tenant and any subtenant or other occupant, collect rent and other
charges from the sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such subletting, occupancy or
collection shall be deemed a waiver of this covenant, or a waiver of the
provisions of Article XII hereof, or the acceptance of the sublessee or occupant
as a tenant or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained, Tenant herein named to remain
primarily liable under this Lease.

(d)    The consent by Landlord to any Transfer under Section 12.4 above, or the
consummation of a Permitted Transfer under Section 12.5 above, shall in no way
be construed to relieve Tenant from obtaining the express consent in writing of
Landlord to any further Transfer.

(e)    Without limiting Tenant’s obligations under Article IX, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any Transfer hereunder including, without limitation, any work
in connection with such Transfer and the cost to make the Affected Portion a
self-contained rental unit (including installing any required common corridors).

12.8    Space Sharing. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right, upon ten (10) business days’ prior notice
to Landlord, but without having to obtain Landlord’s consent, to permit Tenant’s
clients, customers and vendors (each, an “Approved User”) to temporarily occupy
space within the Premises, provided that (a) Tenant does not separately demise
such space and the Approved Users utilize, in common with Tenant, common
entryways to the Premises as well as shared central services, such as reception,
photocopying and the like; (b) the Approved Users occupy space in the Premises
for the Permitted Use and for no other purpose; and (c) if requested by
Landlord, Tenant notifies Landlord, in writing, of the identity of any such
Approved Users prior to occupancy of the Premises by such Approved Users, (d) no
such “desk sharing” arrangement is effected solely for the purpose of qualifying
as a transaction which does not require Landlord’s consent (i.e., and thereby
avoiding the operation of the provisions of this Article XII, and (e) the
Approved Users shall not occupy, in the aggregate, more than ten percent (10%)
of the Rentable Floor Area of the Premises. If any Approved Users occupy any
portion of the Premises as described herein, (i) the Approved Users shall comply
with all provisions of this Lease, and a default by any Approved User shall be
deemed a default by Tenant under this Lease; (ii) all notices required to be
provided by Landlord under this Lease shall be forwarded only to Tenant in
accordance with the terms of this Lease and in no event shall Landlord be
required to send any notices to any Approved Users; (iii) in no event shall any
use or occupancy of any portion of the Premises by any Approved User release or
relieve Tenant from any of its obligations under this Lease; (iv) the Approved
Users shall be deemed to be contractors of Tenant for purposes of Tenant’s
indemnification obligations set forth in this Lease; and (v) in no event shall
the occupancy of any portion of the Premises by Approved Users be deemed to
create a landlord/tenant relationship between Landlord and such Approved Users,
and, in all instances, Tenant shall be considered the sole tenant under this
Lease notwithstanding the occupancy of any portion of the Premises by the
Approved Users.

 

55



--------------------------------------------------------------------------------

12.9    Permitted Sublease Space. Notwithstanding the foregoing provisions of
Sections 12.1, 12.3 and 12.4 above, but subject to the provisions of Sections
12.6 and 12.7 above, Tenant shall have the right, upon ten (10) business days’
prior written notice to Landlord, without obtaining Landlord’s consent, to
sublease up to the greater of 50,000 of Rentable Floor Area of the Premises or
two (2) full floors in the aggregate (the “Permitted Sublease Space”) at an
Annual Fixed Rent solely determined by Tenant, and Tenant shall be entitled to
one hundred percent (100%) of any Sublease Profits associated with the Permitted
Sublease Space for the first (1st) five (5) years after the Fixed Rent
Commencement Date, and thereafter, Tenant shall be entitled to Sublease Profits
from such Permitted Sublease Space in accordance with Section 12.6.

ARTICLE XIII

INDEMNITY AND INSURANCE

13.1    Tenant’s Insurance.

(a)    Liability Insurance. Tenant shall procure, pay for and keep in force,
commencing on the date on which any Tenant Party first enters the Premises as
may be permitted under Exhibit 2.1, and throughout the Term (and for so long
thereafter as Tenant remains in occupancy of the Premises) commercial general
liability insurance insuring Tenant on an occurrence basis against all claims
and demands for personal injury liability (including, without limitation, bodily
injury, sickness, disease, and death) or damage to property which may be claimed
to have occurred from and after the time any of the Tenant Parties shall first
enter the Premises, of not less than One Million Dollars ($1,000,000.00) per
occurrence and Two Million Dollars ($2,000,000.00) in the aggregate annually on
a per location basis, and from time to time thereafter shall be not less than
such higher amounts, if procurable and comparable to amounts required by other
owners of comparable first class buildings in the Market Area, as may be
reasonably required by Landlord. Tenant shall also carry umbrella liability
coverage in an amount of no less than Ten Million Dollars ($10,000,000.00) per
occurrence and in the aggregate on a per location basis. Such umbrella insurance
must apply as excess to Tenant’s General Liability, Automobile Liability, Liquor
Liability (where applicable), and Employers’ Liability policies and must provide
coverage as broad as those underlying policies. Such General Liability and
Umbrella policies shall include contractual liability coverage covering Tenant’s
liability assumed under this Lease. Such insurance policy(ies) shall include
coverage for hostile fire, and terrorism. All liability, umbrella and excess
policy(ies) shall name Landlord, Landlord’s managing agent and persons claiming
by, through or under them, as well as Landlord’s Lender/mortgagee where
warranted, if any, as additional insureds on a primary and non-contributory
basis, on ISO Forms CG 20 10, CG 20 37, and CG 20 01 or their equivalents.

(b)    Property Insurance. Tenant shall procure and maintain throughout the Term
a property insurance policy on a special cause of loss form or its equivalent
including coverage for flood, earthquake and terrorism in an amount equal to one
hundred percent (100%) of the replacement cost insuring (i) all items or
components of Alterations, including Tenant’s Work, made by, for, or on behalf
of Tenant (collectively, the “Tenant-Insured Improvements”), and (ii) all of
Tenant’s furniture, machinery and equipment, fixtures, contents and property of
every kind, nature and description related or arising out of Tenant’s leasehold
estate and occupancy hereunder, which may be in or upon the Premises or the
Building, including without limitation Tenant’s Rooftop Equipment (collectively,
“Tenant’s Property”); provided, however, that for insured perils of flood and
earthquake only, the limits of insurance maintained may be to commercially
reasonable sub-

 

56



--------------------------------------------------------------------------------

limits in lieu of 100% replacement cost value. The insurance required to be
maintained by Tenant pursuant to this Section 13.1(b) (referred to herein as
“Tenant Property Insurance”) shall insure the interests of both Landlord and
Tenant as their respective interests may appear from time to time. The insurance
shall name (x) Landlord as loss payee for and with respect to claims in excess
of $5,000,000.00 only and (y) Landlord, Landlord’s managing agent and Landlord’s
Lender/mortgagee where warranted, if any, as additional insureds, in each case
as their interests may appear.

(c)    Business Interruption Insurance. Tenant shall procure and maintain a
policy of business interruption insurance throughout the Term sufficient to
cover at least twelve (12) months of Rent due hereunder and Tenant’s
business-related losses during such twelve-(12)-month period or such greater
time period as Tenant may desire; however, in no event shall Tenant look to
Landlord for Tenant business interruption losses whether insured or not,
including any expenses relating to research costs and related losses, if any.

(d)    Builders Risk Insurance. During periods when Tenant’s Work and/or any
Alterations are being performed, Tenant shall maintain, or cause to be
maintained, so-called all risk or special cause of loss property insurance or
its equivalent and/or builders risk insurance on 100% replacement cost coverage
basis, including hard and soft costs coverages. Such insurance shall (x) name
Landlord as a loss payee for and with respect to claims in excess of
$5,000,000.00 only, and (y) protect and insure Landlord, Landlord’s agents,
Tenant and Tenant’s contractors, as their interests may appear, against loss or
damage by fire, water damage, vandalism and malicious mischief, and such other
risks as are customarily covered by so-called all risk or special cause of loss
property / builders risk coverage or its equivalent.

(e)    Worker’s Compensation and Employer’s Liability Insurance. Tenant shall
procure and maintain worker’s compensation insurance to meet statutory
requirements and Employer’s Liability Insurance with limits no less than One
Million Dollars ($1,000,000.00) per occurrence for injury or death.

(f)    Automobile Liability Insurance. Tenant shall procure and maintain auto
liability coverage for all Tenant-owned, hired, and non-owned vehicles, with a
combined single of not less than One Million Dollars ($1,000,000.00) each
accident for bodily injury and property damage.

(g)    Liquor Liability. Should Tenant serve or furnish alcoholic beverages, or
if service of alcohol is provided by a third party, Tenant’s Liability Insurance
must include coverage for Host Liquor Liability. If the sale of liquor is to
take place or a liquor license is required for Tenant to furnish alcohol, then
Tenant must obtain the appropriate liquor license and full liquor liability
insurance of not less than Three Million Dollars ($3,000,000.00) per occurrence.
This limit may be achieved by any combination of liquor liability and umbrella
liability policy limits.

(h)    Tenant shall procure and maintain at its sole expense such additional
insurance as may be necessary to comply with any Legal Requirements.

(i)    Tenant shall cause all contractors and subcontractors to maintain during
the performance of any Alterations the insurance described in Exhibit 11.3-1
attached hereto.

 

57



--------------------------------------------------------------------------------

(j)    The insurance required pursuant to Sections 13.1(a), (b), (c), (d), (e),
(f), and (g), etc. (collectively, “Tenant’s Insurance Policies”) shall be
effected with insurers approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, with a rating of not less than
“A-VII” by the then current Best’s Insurance Reports, and authorized to do
business in the Commonwealth of Massachusetts under valid and enforceable
policies. Tenant shall endeavor that Tenant’s Insurance Policies shall each
provide that it shall not be canceled or materially reduced without at least ten
(10) days’ prior written notice to Tenant and Landlord; provided, however, in
the event Tenant’s insurer shall not provide such written notice to Landlord,
Tenant shall provide the same. Tenant’s Insurance Policies may include
deductibles in an amount no greater than the greater of (x) $50,000.00 or
(y) commercially reasonable amounts. Tenant’s insurance policies may be
maintained on blanket policies and/or programs, provided that by doing so, the
insurance provided is not diminished or reduced and such coverage will meet the
location specific insurance requirements herein. On or before the date on which
any of the Tenant Parties shall first enter the Premises and thereafter no later
than fifteen (15) days after the expiration date of each expiring policy, Tenant
shall deliver to Landlord binders or certificates of insurance as evidence of
all insurance coverage required of Tenant herein issued by the respective
insurers together with evidence satisfactory to Landlord of the payment of all
premiums for such policies. In the event of any claim, and upon Landlord’s
request, Tenant shall deliver to Landlord complete copies of Tenant’s Insurance
Policies.

13.2    Tenant Indemnification. Except to the extent caused by the negligence or
willful misconduct of any of the Landlord Parties, but subject to the provisions
of Section 13.5, Tenant shall defend, indemnify and save the Landlord Parties
harmless from and against any and all losses, costs, damage, expenses,
liabilities, claims, actions, and causes of action including, without
limitation, reasonable attorneys’ fees and disbursements in connection with any
such claim or any action or proceeding brought thereon, and the defense thereof,
asserted by or on behalf of any person, firm, corporation or public authority
arising from:

(a)    Tenant’s breach of any covenant or obligation under this Lease;

(b)    Any injury to or death of any person, or loss of or damage to property,
sustained or occurring in or upon the Premises;

(c)    Any injury to or death of any person, or loss of or damage to property
arising out of the negligence or willful misconduct of any of the Tenant
Parties; and

(d)    On account of or based upon any work or thing whatsoever done (other than
by Landlord or any of the Landlord Parties) in the Premises during the Term and
during the period of time, if any, prior to the Commencement Date that any of
the Tenant Parties may have been given access to the Premises.

13.3    Property of Tenant. Tenant covenants and agrees that, to the maximum
extent permitted by Legal Requirements, all of Tenant’s Property (and related
operations/business interruption and related research exposure) at the Premises
shall be at the sole risk and hazard of Tenant, and that if the whole or any
part thereof shall be damaged, destroyed, stolen or removed from any cause or
reason whatsoever, no part of said damage or loss shall be charged to, or borne

 

58



--------------------------------------------------------------------------------

by, Landlord, except, subject to Sections 13.5 and 16.22 hereof, to the extent
such damage or loss is due to the negligence or willful misconduct of any of the
Landlord Parties.

13.4    Limitation of Landlord’s Liability for Damage or Injury. Landlord shall
not be liable for any injury or damage to persons, animals or property
including, business interruption, research, and/or related studies, resulting
from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except, subject to Sections 13.5 and
16.22, to the extent caused by or due to the negligence or willful misconduct of
any of the Landlord Parties. In no event shall any of the Landlord Parties be
liable for any loss which is covered by insurance policies actually carried or
required to be so carried by this Lease; nor shall any of the Landlord Parties
be liable for any such damage caused by other tenants or persons in the Building
or caused by operations in construction of any private, public, or quasi-public
work; nor, subject to Landlord’s Warranty and Landlord’s obligations under
Section 8.1 above, shall any of the Landlord Parties be liable for any latent
defect in the Premises or in the Building.

13.5    Waiver of Subrogation; Mutual Release. Landlord and Tenant each hereby
waives on behalf of itself and its property insurers (none of which shall ever
be assigned any such claim or be entitled thereto due to subrogation or
otherwise) any and all rights of recovery, claim, action, or cause of action
against the other and its agents, officers, servants, partners, shareholders, or
employees (collectively, the “Related Parties”) for any loss or damage that may
occur to or within the Premises or the Building or the Project (for so long as
it is owned by Landlord or an affiliate of Landlord) or any improvements
thereto, or any business and/or personal property of such party therein,
including any related business interruption, which is insured against under any
Property or Business Interruption Insurance (as defined in Sections 13.1 and
13.7) policy or any self-insurance maintained by the waiving party from time to
time, even if not required hereunder, or which would be insured against under
the terms of any such policies policy required to be carried or maintained by
the waiving party hereunder, whether or not such insurance coverage is actually
being maintained (including deductibles and/or self-insurance), including, in
every instance, such loss or damage that may be caused by the negligence of the
other party hereto and/or its Related Parties. Landlord and Tenant each agrees
to cause appropriate clauses to be included in its Property Insurance and
Business Interruption policies (including self-insurance where applicable)
necessary to implement the foregoing provisions.

13.6    Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit any
Tenant Party to do any act or thing upon the Premises or elsewhere in the
Building which will invalidate or be in conflict with any insurance policies
covering the Building and the fixtures and property therein; and shall not do,
or permit to be done, any act or thing upon the Premises which shall subject
Landlord to any liability or responsibility for injury to any person or persons
or to property by reason of any business or operation being carried on upon said
Premises or for any other reason. If by reason of the failure of Tenant to
comply with the provisions hereof the insurance rate applicable to any policy of
insurance shall at any time thereafter be higher than it otherwise would be,
Landlord shall promptly provide Tenant notice of such increase in the insurance
rate. If Tenant continues to fail to comply with the provisions hereof following
receipt of such notice, Tenant shall

 

59



--------------------------------------------------------------------------------

reimburse Landlord upon demand for that part of any insurance premiums which
shall have been charged because of such failure by Tenant, together with
interest at the Lease Interest Rate until paid in full, within thirty (30) days
after receipt of an invoice therefor. In addition, Tenant shall reimburse
Landlord for any increase in insurance premium arising as a result of Tenant’s
use and/or storage of any Hazardous Materials in the Premises.

13.7    Landlord’s Insurance.

(a)    Required insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to commercially reasonable deductibles, in an
amount equal to at least the replacement value of the Building (including
Landlord’s Work) (the “Landlord-Insured Improvements”), but Landlord shall not
be responsible for insuring any Tenant-Insured Improvements. Such insurance
shall be maintained with an insurance company selected by Landlord. Payment for
losses thereunder shall be made solely to Landlord. Landlord shall also carry
liability insurance in limits of not less than Ten Million ($10,000,000.00)
which may be met by a combination of general liability and excess/umbrella
policies. The cost of all such insurance shall be treated as a part of Operating
Expenses for the Building.

(b)    Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Project, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as may from time to time be required by the holder of any
mortgage on the Building or the Project, or customarily carried by other owners
of comparable first-class buildings in the Market Area. The cost of all such
additional insurance shall also be part of the Operating Expenses for the
Building.

(c)    Blanket Insurance. Any or all of Landlord’s insurance may be provided by
blanket coverage maintained by Landlord or any affiliate of Landlord under its
insurance program for its portfolio of properties, and in such event Operating
Expenses for the Building shall include the portion of the reasonable cost of
blanket insurance that is allocated to the Building.

(d)    No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

13.8    Landlord Indemnity. Except to the extent caused by the negligence or
willful misconduct of any of the Tenant Parties, to the maximum extent permitted
by law but subject to the provisions of Sections 13.5 and 16.22, Landlord shall
defend, indemnify and save the Tenant Parties harmless from and against any and
all losses, costs, damage, expenses, liabilities, claims, actions, and causes of
action including, without limitation, reasonable attorneys’ fees and
disbursements in connection with any such claim or any action or proceeding
brought thereon, and the defense thereof, asserted by or on behalf of any
person, firm, corporation or public authority to the extent arising from any
injury to or death of any person, or loss of or damage to property arising out
of the negligence or willful misconduct of any of the Landlord Parties.

 

60



--------------------------------------------------------------------------------

ARTICLE XIV

FIRE, CASUALTY AND TAKING

14.1    Damage. If the Premises or any portion of the Building that materially
adversely affects Tenant’s access to or use of the Premises are damaged in whole
or part because of fire or other insured casualty (“Casualty”), or if the
Premises or any portion of the Building that materially adversely affects
Tenant’s access to or use of the Premises are subject to a taking in connection
with the exercise of any power of eminent domain, condemnation, or purchase
under threat or in lieu thereof (any of the foregoing, a “Taking”), then unless
this Lease is terminated in accordance with Section 14.2 below, Landlord shall
restore the Building and the portions of the Premises constituting
Landlord-Insured Improvements to substantially the same condition as existed
immediately following completion of Landlord’s Work, or in the event of a
partial Taking which affects the Building and the Premises, restore the
remainder of the Building and the Premises not so Taken to substantially the
same condition as is reasonably feasible. In the event that neither party
terminates this Lease pursuant to Section 14.2 below, then, subject to rights of
the holders of any mortgages, the lessors under any ground leases or the Air
Rights Lease, Tenant Delays, Legal Requirements then in existence and to delays
for adjustment of insurance proceeds or Taking awards, as the case may be, and
instances of Force Majeure, Landlord shall commence such restoration promptly
receipt of all required permits therefor. Upon substantial completion of such
restoration by Landlord, Tenant shall use diligent efforts to complete
restoration of the Premises to substantially the same condition as existed
immediately prior to such Casualty or Taking, as the case may be, as soon as
reasonably possible in accordance with the terms of Article IX, and, Landlord
agrees that Landlord shall release to Tenant for Tenant’s restoration of the
Premises any insurance proceeds if and to the extent received by Landlord from
Tenant’s insurer under Tenant’s Property Insurance. Landlord and Tenant agree to
cooperate with each other in such manner as a party may reasonably request to
assist such party in collecting insurance proceeds due in connection with any
Casualty which affects the Premises or the Building. In no event shall Landlord
be required to expend more than the greater of (a) Five Million Dollars
($5,000,000.00) (“Landlord’s Casualty Contribution”) and (b) the Net
(hereinafter defined) insurance proceeds Landlord receives for damage to the
Premises and/or the Building or the Net Taking award attributable to the
Premises and/or the Building. “Net” means the insurance proceeds or Taking award
actually paid to Landlord (and not paid over to the holder of any mortgagee)
less all costs and expenses, including adjusters and attorney’s fees, of
obtaining the same. Except as Landlord may elect pursuant to this Section 14.1,
under no circumstances shall Landlord be required to repair any damage to, or
make any repairs to or replacements of, any Tenant-Insured Improvements.

14.2    Termination Rights.

(a)    Landlord’s Termination Rights. Landlord may terminate this Lease upon
thirty (30) days’ prior written notice to Tenant:

(i)    if Landlord contemporaneously terminates the leases of all of the
occupants of the Office Area similarly affected by such fire or casualty; and

(1)    any material portion of the Office Area or any material means of access
thereto is taken; or

 

61



--------------------------------------------------------------------------------

(2)    more than fifty percent (50%) of the Office Area is damaged by Casualty;
or

(ii)    if the estimated time to complete restoration exceeds one (1) year from
the date on which Landlord would receive all required permits for such
restoration; or

(iii)    if a Casualty occurs that is not covered by the forms of casualty
insurance at the time maintained by Landlord and the cost of the restoration of
such uninsured Casualty is expected to exceed ten percent (10%) of the
replacement cost of the Building after deducting Landlord’s Casualty
Contribution.

(b)    Tenant’s Termination Right.

(i)    If, as a result of a Casualty or Taking, all or any portion of the
Premises shall be made untenantable, Landlord shall, with reasonable promptness
but not to exceed sixty (60) days, cause Landlord’s architect or general
contractor to prepare and provide to Landlord and Tenant a written estimate
(“Restoration Estimate”) of the amount of time required to substantially
complete the repair and restoration of the Premises and make the Premises
tenantable again, using customary and reasonable working methods. If the
Restoration Estimate indicates that such damage cannot, in the ordinary course,
reasonably be expected to be repaired within (x) one (1) year from the date on
which Landlord would receive all required permits for such restoration if more
than fifty percent (50%) of the Building is damaged by such Casualty, or (y) one
hundred eighty (180) days after Landlord would receive all required permits for
such restoration if less than fifty percent (50%) of the Building is damaged by
such Casualty, then Tenant may, at its election, terminate this Lease by notice
given to Landlord within sixty (60) days after Landlord’s delivery of the
Restoration Estimate to Tenant, which termination shall be effective as of the
date which is thirty (30) days following the date of such notice by Tenant.

(ii)    If this Lease is not terminated pursuant to Sections 14.2(a) or
14.2(b)(i) above, and Landlord is so required but fails to complete restoration
of the Premises within the time frames set forth in Section 14.2(b)(i) above, as
such time frames may be extended by up to one hundred twenty (120) days due to
the rights of the holders of any mortgages, the lessors under any ground leases
or the Air Rights Lease, Tenant Delays, Legal Requirements then in existence and
to delays for adjustment of insurance proceeds or Taking awards, as the case may
be, and instances of Force Majeure, then Tenant may terminate this Lease upon
thirty (30) days’ written notice to Landlord; provided, however, that if
Landlord substantially completes such restoration within thirty (30) days after
receipt of any such termination notice, such termination notice shall be null
and void and this Lease shall continue in full force and effect.

(iii)    If the estimated cost of repairing the damage exceeds the amount of the
Net insurance proceeds actually received by Landlord (provided that Landlord has
maintained at least the amount of insurance required under Section 13.7), and
Landlord exercises the option not to expend more than the amount of Net
insurance proceeds actually received by it to repair such damage, then as soon
as reasonably possible after the determination that such Net insurance proceeds
are insufficient to restore the damage, Landlord shall give notice (a “Casualty
Proceeds Deficiency Notice”) thereof to Tenant, in which event Tenant may elect
to terminate this Lease by

 

62



--------------------------------------------------------------------------------

giving notice of such termination to Landlord by not later than thirty (30) days
after the giving of the Casualty Proceeds Deficiency Notice.

(iv)    The remedies set forth in this Section 14.2(b) and in Section 14.2(c)
below are Tenant’s sole and exclusive rights and remedies based upon Landlord’s
failure to complete the restoration of the Premises as set forth herein.

(c)    Either Party May Terminate. In the case of any Casualty or Taking
affecting the Premises and occurring during the last twelve (12) months of the
Term, then (i) if such Casualty or Taking results in more than twenty-five
percent (25%) of the floor area of the Premises being unsuitable for the
Permitted Uses, or (ii) the damage to the Premises costs more than Landlord’s
Casualty Contribution to restore, then either Landlord or Tenant shall have the
option to terminate this Lease upon thirty (30) days’ written notice to the
other. In addition, if Landlord’s Mortgagee does not release sufficient
insurance proceeds to cover the cost of Landlord’s restoration obligations (in
excess of Landlord’s Casualty Contribution), then Landlord shall (i) notify
Tenant thereof, and (ii) have the right to terminate this Lease, provided that
Landlord contemporaneously terminates the leases of all of the occupants of the
Office Area similarly affected by such fire or casualty. If Landlord does not
terminate this Lease pursuant to the previous sentence and such notice by
Landlord does not include an agreement by Landlord to pay for the difference
between the cost of such restoration and such released insurance proceeds, then
Tenant may terminate this Lease by written notice to Landlord on or before the
date that is thirty (30) days after such notice.

(d)    Automatic Termination. In the case of a Taking of the entire Premises,
then this Lease shall automatically terminate as of the date of possession by
the Taking authority.

(e)    Tenant’s Insurance Proceeds. In the event that Tenant terminates this
Lease as the result of a Casualty pursuant to Section 14.2, Tenant shall
promptly pay over to Landlord the proceeds received by Tenant from insurance
maintained (or required to be maintained) by Tenant for the Tenant-Insured
Improvements in an amount equal to the unamortized portion of the Maximum Amount
of Landlord’s Contribution, calculated as amortized over the Original Term of
the Lease on a straight line basis beginning on the Rent Commencement Date.

14.3    Rent Abatement. In the event of a Casualty affecting the Premises, there
shall be an equitable adjustment of Fixed Rent, Operating Expenses, Taxes and
Management Fee Rent based upon the degree to which Tenant’s ability to conduct
its business in the Premises is impaired by reason of such Casualty from and
after the date of a Casualty, and continuing until the following portions of the
repair and restoration work to be performed by Landlord, as set forth above, are
substantially completed: (i) any repair and restoration work to be performed by
Landlord within the Premises, and (ii) repair and restoration work with respect
to the Common Areas to the extent that damage to the Common Areas caused by such
Casualty materially adversely affects Tenant’s use of, or access to, the
Premises.

14.4    Taking for Temporary Use. If the Premises are Taken for temporary use,
this Lease and Tenant’s obligations, including without limitation the payment of
Rent, shall continue. For purposes hereof, a “Taking for temporary use” shall
mean a Taking of ninety (90) days or less.

 

63



--------------------------------------------------------------------------------

14.5    Disposition of Awards. Tenant may pursue its own claim against the
Taking authority for Tenant’s movable trade fixtures, relocation expenses, and
unamortized leasehold improvements paid for by Tenant (provided that the same
may not reduce Landlord’s award). All other Taking awards shall be Landlord’s
property without Tenant’s participation, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such separate award. Tenant may pursue its own
claim against the Taking authority. Notwithstanding the foregoing, Tenant shall
be entitled to receive any award or payment from the condemning authority with
respect to any Taking for temporary use, which award shall be received, held and
applied by Tenant as a trust fund for payment of the Rent. Time is of the
essence with respect to Landlord’s and Tenant’s obligations under this Article
XIV.

ARTICLE XV

DEFAULT

15.1    Tenant’s Default

This Lease and the term of this Lease are subject to the limitation that Tenant
shall be in default if, at any time, any one or more of the following events
(herein called an “Event of Default”, a “default of Tenant” or similar
reference) shall occur and not be cured prior to the expiration of the grace
period (if any) herein provided, as follows:

(a)    Tenant shall fail to pay any installment of the Annual Fixed Rent, or any
Additional Rent or any other monetary amount payable to Landlord under this
Lease on or before the date on which the same becomes due and payable, and such
failure continues for five (5) business days after notice from Landlord thereof;
or

(b)    Landlord having rightfully given the notice specified in (a) above to
Tenant twice in any twelve (12) month period, Tenant shall fail thereafter
during such twelve-(12)-month period to pay the Annual Fixed Rent, Additional
Rent or any other monetary amount payable to Landlord under this Lease on or
before the date on which the same becomes due and payable; or

(c)    Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Article XII of this Lease; or

(d)    Tenant shall fail to perform or observe the following obligations of
Tenant under this Lease, and such failure continues for three (3) business days
after notice from Landlord to Tenant thereof: (i) failure to maintain general
liability insurance, (ii) the employment of labor and contractors within the
Premises which interfere with Landlord’s Work, in violation of Sections 9.3 or
11.13 or Exhibit 2.1, (iii) a failure to observe the requirements of
Section 11.2, and (iv) the failure to observe the requirements of Section 11.12;
or

(e)    Tenant shall fail to perform or observe any other requirement, term,
covenant or condition of this Lease (not hereinabove in this Section 15.1
specifically referred to) on the part of Tenant to be performed or observed and
such failure shall continue for thirty (30) days after notice thereof from
Landlord to Tenant, or if said default shall reasonably require longer than
thirty (30) days to cure, if Tenant shall fail to commence to cure said default
within thirty (30) days after notice thereof and/or fail to continuously
prosecute the curing of the same to completion with due diligence, provided in
all events the same is completed within one hundred twenty (120) days; or

 

64



--------------------------------------------------------------------------------

(f)    The estate hereby created shall be taken on execution or by other process
of law; or

(g)    Tenant shall make an assignment or trust mortgage arrangement, so-called,
for the benefit of its creditors; or

(h)    Tenant shall judicially be declared bankrupt or insolvent according to
law; or

(i)    a receiver, guardian, conservator, trustee in involuntary bankruptcy or
other similar officer is appointed to take charge of all or any substantial part
of Tenant’s property by a court of competent jurisdiction; or

(j)    any petition shall be filed against Tenant in any court, whether or not
pursuant to any statute of the United States or of any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall not be fully and finally dismissed within sixty
(60) days after the institution of the same; or

(k)    Tenant shall file any petition in any court, whether or not pursuant to
any statute of the United States or any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding; or

(l)    Any default by Tenant which is expressly defined in this Lease as an
“Event of Default”.

15.2    Termination; Re-Entry

Upon the happening of any one or more of the aforementioned Events of Default
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance), Landlord or Landlord’s agents
or servants may give to Tenant a notice (hereinafter called “notice of
termination”) terminating this Lease on a date specified in such notice of
termination (which shall be not less than five (5) days after the date of the
mailing of such notice of termination), and this Lease and the Lease Term, as
well as any and all of the right, title and interest of Tenant hereunder, shall
wholly cease and expire on the date set forth in such notice of termination
(Tenant hereby waiving any rights of redemption) in the same manner and with the
same force and effect as if such date were the date originally specified herein
for the expiration of the Lease Term, and Tenant shall then quit and surrender
the Premises to Landlord.

15.3    Continued Liability; Re-Letting

If this Lease is terminated for an Event of Default, or in the event of the
termination of this Lease by or under any proceeding or action or any provision
of law by reason of an Event of Default hereunder on the part of Tenant, Tenant
covenants and agrees forthwith to pay and be liable for, on the days originally
fixed herein for the payment thereof, amounts equal to the several installments
of Annual Fixed Rent, all Additional Rent and other charges reserved as they
would, under the terms of this Lease, become due if this Lease had not been
terminated or if Landlord had not entered or re-entered, as aforesaid, and
whether the Premises be relet or remain vacant, in whole or in part, or for a
period less than the remainder of the Lease Term, or for the whole thereof, but,
in the event the Premises be relet by Landlord, Tenant shall be entitled to a
credit in the net

 

65



--------------------------------------------------------------------------------

amount of rent and other charges received by Landlord in reletting, after
deduction of all reasonable expenses incurred in reletting the Premises
(including, without limitation, remodeling costs, brokerage fees and the like),
and in collecting the rent in connection therewith, in the following manner:

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, Tenant shall not be entitled
to any credit of any kind for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Office Area shall be deemed to have satisfied Landlord’s obligation
to use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Office Area, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Office Area.

15.4    Liquidated Damages

Landlord may elect, as an alternative, to have Tenant pay liquidated damages,
which election may be made by notice given to Tenant at any time after the
termination of this Lease under Section 15.2, above, and whether or not Landlord
shall have collected any damages as hereinbefore provided in this Article XV,
and in lieu of all other such damages beyond the date of such notice. Upon such
notice, Tenant shall promptly pay to Landlord, as liquidated damages, in
addition to any damages collected or due from Tenant from any period prior to
such notice and all expenses which Landlord may have incurred with respect to
the collection of such damages, such a sum as at the time of such notice
represents the amount of the excess, if any, of (a) the discounted present
value, at a discount rate of 6%, of the Annual Fixed Rent, Additional Rent and
other charges which would have been payable by Tenant under this Lease for the
remainder of the Lease Term if the Lease terms had been fully complied with by
Tenant, plus expected costs and expenses to relet the Premises, over and above
(b) the discounted present value, at a discount rate of 6%, of the Annual Fixed
Rent, Additional Rent and other charges that would be received by Landlord if
the Premises were re-leased at the time of such notice for the remainder of the
Lease Term at the fair market value (taking into account all relevant factors
and including provisions regarding periodic increases in Annual Fixed Rent if
such are applicable) prevailing at the time of such notice

 

66



--------------------------------------------------------------------------------

as reasonably determined by Landlord, plus all expenses which Landlord may have
incurred with respect to the collection of such damages.

For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 15.4, the total rent shall be
computed by assuming the Tenant’s Tax Share under Section 5.2 and Tenant’s
Expense Share under Section 6.3 to be the same as were payable for the twelve
(12) calendar months (or if less than twelve (12) calendar months have been
elapsed since the date hereof, the partial year) immediately preceding such
termination of re-entry.

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceeds in
which, the damages are to be proved, whether or not the amount be greater, equal
to, or less than the amount of the loss or damages referred to above.

In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 15.4, Landlord may elect to collect from Tenant, by notice to Tenant, at
the time this Lease is terminated under any of the provisions contained in this
ARTICLE XV or otherwise terminated by breach of any obligation of Tenant and
before such full recovery, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the sum of the Annual Fixed Rent and all Additional
Rent payable for the twelve (12) months ended next prior to the such termination
plus the amount of Annual Fixed Rent and Additional Rent of any kind accrued and
unpaid at the time of such election plus any and all expenses which Landlord may
have incurred for and with respect to the collection of any of such rent.

15.5    Waiver of Redemption and Counterclaim

Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease and of the term of
this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall enter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of this Lease for the term of this Lease hereby
demised after having been dispossessed or ejected therefrom by process of law,
or otherwise. If Landlord commences any summary proceeding against Tenant,
Tenant will not interpose any non-compulsory counterclaim of any nature or
description in any such proceeding (unless failure to interpose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or is thereafter
brought in any other court by Tenant.

15.6    Landlord’s Default; Tenant Self-Help

(a)    Landlord shall in no event be in default in the performance of any of
Landlord’s obligations hereunder unless and until Landlord shall have failed to
perform such

 

67



--------------------------------------------------------------------------------

obligations within thirty (30) days after notice by Tenant to Landlord properly
specifying wherein Landlord has failed to perform any such obligation, or such
additional time as is reasonably required to correct any such default (provided
Landlord is continuously prosecute the curing of the same to completion with due
diligence) (such period of time, the “Landlord Cure Period”). Nothing in this
Section 15.6, however, shall extend or delay Tenant’s rights of rent abatement
under Section 7.12. Except as expressly set forth in Section 15.6(b), Tenant
shall not assert any right to deduct the cost of repairs or any monetary claim
against Landlord from rent thereafter due and payable, but shall look solely to
Landlord for satisfaction of such claim.

(b)    If Landlord fails to undertake any work or repairs within the Premises or
in other areas of the Office Area exclusively serving the Premises that Landlord
is obligated to perform under this Lease (excluding the Landlord Work) within
the Landlord Cure Period and such failure has a material adverse impact on
Tenant or the Premises, then Tenant may perform such obligations.
Notwithstanding the preceding sentence to the contrary, Tenant shall not have
the right to perform Landlord’s maintenance, repair or other obligation, unless
Landlord fails to commence the required action within the Landlord Cure Period
and such failure continues for an additional period of five (5) business days
after Tenant delivers to Landlord a second Landlord Default Notice (the “Second
Default Notice”) which shall include the following caption, in bold and
capitalized letters: LANDLORD’S FAILURE TO RESPOND TO THIS SECOND DEFAULT NOTICE
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE SHALL RESULT IN
TENANT’S ELECTION TO EXERCISE ITS SELF-HELP RIGHTS PURSUANT TO SECTION 15.6 OF
THE LEASE.” In connection with any performance of Landlord’s obligations by
Tenant hereunder (i) in no event shall any work or repairs performed by Tenant
materially adversely affect the structure of the Project or any Building
systems; (ii) the insurance and indemnity provisions of this Lease shall apply
to Tenant’s performance of such work or repairs; (iii) Tenant shall perform all
such work or repairs in accordance with all applicable Legal Requirements;
(iv) Tenant shall retain only reputable and qualified contractors and suppliers
as are duly licensed to perform such work or repairs; (v) Tenant shall perform
such work or repairs in a good and workmanlike manner, consistent with the
standards of the Building, using new or like new materials; and (vi) Tenant
shall use diligent efforts to minimize any material interference or impact on
the other tenants and occupants of the Project. Landlord shall reimburse Tenant
for the amount of all reasonable costs actually incurred by Tenant in curing any
such failure of Landlord within thirty (30) days following Landlord’s receipt of
an invoice therefor from Tenant. In the event Landlord fails to reimburse such
Tenant’s costs and expenses within thirty (30) days after delivery of a second
notice to Landlord, then Tenant may apply such amount as a credit against up to
twenty-five percent (25%) of Tenant’s next payment(s) of Annual Fixed Rent until
Tenant is fully repaid.

ARTICLE XVI

MISCELLANEOUS PROVISIONS

16.1    Waiver

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. No waiver by Landlord of any condition of this Lease, nor any
failure by Tenant to deliver any security deposit, letter of credit, pre-paid
rent, financial information, guaranty or other item required upon the execution
and delivery of this

 

68



--------------------------------------------------------------------------------

Lease, shall be construed as excusing satisfaction of any such condition or the
delivery of any such item by Tenant, and Landlord reserves the right to declare
the failure of Tenant to satisfy any such condition or deliver any such item an
Event of Default under this Lease.

Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.

No payment by either party, or acceptance by the other party, of a lesser amount
than shall be due from one party to the other shall be treated otherwise than as
a payment on account. The acceptance by Landlord of a check for a lesser amount
with an endorsement or statement thereon, or upon any letter accompanying such
check, that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates.

16.2    Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord and Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress which
they may be lawfully entitled to seek in case of any breach or threatened breach
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, Landlord and Tenant shall be entitled to the restraint by injunction
of the violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to seek specific performance of any
such covenants, conditions or provisions, provided, however, that the foregoing
shall not be construed as a confession of judgment by Tenant.

16.3    Quiet Enjoyment

(a)    This Lease is subject and subordinate to all matters of record as of the
Date of this Lease and to all matters of record hereafter recorded and affecting
the Property (provided that, except with respect to any mortgages which shall be
governed by Sections 16.12-16.15 of this Lease, respectively, any such future
matters of record to which this Lease is subject and subordinate shall not
materially adversely affect Tenant’s rights, remedies or obligations under this
Lease). Landlord agrees that, so long as no uncured Event of Default exists,
Tenant shall and may peaceably hold and enjoy the Premises during the term of
this Lease (exclusive of any period during which Tenant is holding over after
the expiration or termination of this Lease without the consent of Landlord),
without interruption or disturbance from Landlord or persons claiming through or
under Landlord, subject, however, to the terms of this Lease. This covenant
shall be construed as running with the land to and against subsequent owners and
successors in interest, and is not, nor shall it operate or be construed as, a
personal covenant of Landlord, except to the extent of Landlord’s

 

69



--------------------------------------------------------------------------------

interest in the Project, and this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and upon such
subsequent owners or successors in interest of Landlord’s interest under this
Lease, including ground or master lessees, to the extent of their respective
interests, as and when they shall acquire same and then only for such matters
arising during the period of such ownership.

(b)    Landlord shall have the right to subdivide the Project and/or enter into
one or more master leases of the Project, and to enter into, and subject the
Project to the terms and conditions of, a commercially reasonable cost sharing
agreement (“Cost Sharing Agreement”) implementing a regime for the use,
operation and cost responsibility for common areas and other shared facilities
within the Project, provided that such subdivision, master lease(s) and/or Cost
Sharing Agreement shall not adversely affect Tenant’s rights or increase
Tenant’s obligations hereunder by more than a de minimis amount, and provided
that such subdivision, master lease and/or Cost Sharing Agreement shall not
adversely affect Tenant’s rights or increase Tenant’s obligations hereunder by
more than a de minimis amount, and provided that Landlord shall deliver to
Tenant for review of the foregoing standard a draft of the applicable
document(s) at least ten (10) business days in advance of the anticipated
signing of the same. In connection with such subdivision, master lease(s) and/or
Cost Sharing Agreement, Tenant shall, within ten (10) business days of
Landlord’s written request, execute such commercially reasonable documents
(which may be in recordable form) evidencing such subordination, consistent with
the foregoing. If Landlord subjects the Project and this Lease to a master lease
or Cost Sharing Agreement, either (x) the master lease or Cost Sharing
Agreement, as applicable, shall include commercially reasonable nondisturbance
and recognition requirements for any master landlord or lien holders, as
applicable, pursuant to rights under the master lease or Cost Sharing Agreement,
with respect to this Lease, or (y) the parties to the master lease or Cost
Sharing Agreement, as applicable, shall enter into a commercially reasonable
nondisturbance and recognition agreement with Tenant contemporaneously with
entering into the master lease or Cost Sharing Agreement, whereby any master
landlord or future lien holder, as applicable, shall be required to recognize
this Lease and the right of Tenant to use and occupy the Premises provided that
there is then no Event of Default hereunder, and wherein Tenant shall agree to
attorn to such master landlord or future lien holder, as applicable, as its
Landlord and to perform and observe all of the tenant obligations hereunder, in
the event such master landlord or future lien holder succeeds to the interest of
Landlord hereunder.

(c)    Landlord shall have the right to establish a condominium (“Condominium”)
and to subject the Project and this Lease to such Condominium, provided that
such Condominium shall not adversely affect Tenant’s rights or increase Tenant’s
obligations hereunder by more than a de minimis amount. In connection with the
subordination of the Project and the Lease to such Condominium, Tenant shall,
within ten (10) business days of Landlord’s written request, execute such
commercially reasonable documents (which may be in recordable form) evidencing
such subordination, consistent with the foregoing. If Landlord subjects the
Project and this Lease to a Condominium, either (x) the condominium documents
for such Condominium shall include commercially reasonable nondisturbance and
recognition requirements for the condominium association with respect to this
Lease, or (y) the condominium association shall enter into a commercially
reasonable nondisturbance and recognition agreement with Tenant
contemporaneously with the creation of the Condominium, wherein the condominium
association will agree to recognize this Lease and the right of Tenant to use
and occupy the Premises provided that there is then no Event of Default
hereunder, and wherein Tenant shall agree to attorn to such

 

70



--------------------------------------------------------------------------------

condominium association as its Landlord and to perform and observe all of the
tenant obligations hereunder, in the event the condominium association succeeds
to the interest of Landlord hereunder.

16.4    Surrender

(a)    Upon the expiration or earlier termination of the Term, Tenant shall
(i) peaceably quit and surrender to Landlord the Premises (including
Alterations) broom clean, in good order, repair and condition excepting only
ordinary wear and tear and damage by fire or other insured Casualty; (ii) remove
all of Tenant’s Property and, to the extent specified by Landlord in accordance
with the terms of this Lease, Specialty Alterations made by Tenant; and
(iii) repair any damages to the Premises or the Project caused by the
installation or removal of Tenant’s Property and/or such Specialty Alterations.
Tenant’s obligations under this Section 16.4(a) shall survive the expiration or
earlier termination of this Lease.

(b)    No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. Unless otherwise
agreed by the parties in writing, no employee of Landlord or of Landlord’s
agents shall have any power to accept the keys of the Premises prior to the
expiration or earlier termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of this Lease or a surrender of the Premises.

(c)    Notwithstanding anything to the contrary contained herein, Tenant shall,
at its sole cost and expense, remove from the Premises, prior to the end of the
Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

(d)    Landlord agrees that Tenant shall have no obligation to remove any
portion of Landlord’s Work’s, and Tenant’s Work (other than any Specialty
Alterations so identified by Landlord) at the expiration or earlier termination
of the Lease Term. Notwithstanding the foregoing, in no event shall Tenant be
obligated to remove internal connecting stairs between floors, customary office
improvements or customary office cabling.

16.5    Brokerage

Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the brokers, person or
firm designated in Section 1.2 hereof; and in the event any claim is made
against Landlord relative to Tenant’s dealings with brokers other than the
brokers designated in Section 1.2 hereof, Tenant shall defend the claim against
Landlord with counsel of Landlord’s selection and save harmless and indemnify
Landlord on account of loss, cost or damage which may arise by reason of such
claim. Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Lease other than the brokers,
person or firm designated in Section 1.2 hereof; and in the event any claim is
made against Tenant relative to Landlord’s dealings with brokers other than the
brokers designated in Section 1.2 hereof, Landlord shall defend the claim
against Tenant and save harmless and indemnify Tenant on account of actual loss,
cost or damage which may arise by reason of such claim. Landlord agrees that it
shall be solely responsible for the payment of brokerage commissions to the
brokers, person or firm designated in Section 1.2 hereof.

 

71



--------------------------------------------------------------------------------

16.6    Invalidity of Particular Provisions

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

16.7    Provisions Binding, etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his/her heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained herein to successors and assigns of Tenant is
not intended to constitute a consent to assignment by Tenant, but has reference
only to those instances in which Landlord may have later given consent to a
particular assignment as required by the provisions of Article XII hereof.

16.8    Recording; Confidentiality

Each of Landlord and Tenant agree not to record the within Lease, but each party
hereto agrees, on the request of the other, to execute a so-called Notice of
Lease or short form lease in form recordable and complying with applicable law
and reasonably satisfactory to Landlord’s and Tenant’s attorneys. In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law, including all regulations
applicable to Tenant as a public company (or except with the written consent of
Landlord) Tenant shall not disclose the same to any third party except for
Tenant’s partners, lenders, accountants and attorneys who have been advised of
the confidentiality provisions contained herein and agree to be bound by the
same. In the event Tenant is required by law to provide this Lease or disclose
any of its terms, Tenant shall give Landlord prompt notice of such requirement
prior to making disclosure so that Landlord may seek an appropriate protective
order. If failing the entry of a protective order Tenant is compelled to make
disclosure, Tenant shall only disclose portions of the Lease which Tenant is
required to disclose and will exercise reasonable efforts to obtain assurance
that confidential treatment will be accorded to the information so disclosed.

16.9    Notices and Time for Action

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notices shall be in writing and shall be sent by
hand, registered or certified mail, or reputable national overnight courier,
postage or delivery charges, as the case may be, prepaid as follows:

 

72



--------------------------------------------------------------------------------

If intended for Landlord, addressed to Landlord at the address set forth on the
first page of this lease to the attention of General Counsel, and copies in like
fashion to:

Landlord

c/o Goulston & Storrs PC

400 Atlantic Avenue

Boston, Massachusetts 02110-3333

Attention: William Dillon

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Any notice given by an attorney on behalf of a party shall be considered as
given by such party and shall be fully effective. The notice provisions of this
Section are subject to the additional requirements of Section 16.14.

Time is of the essence with respect to any and all notices and periods for
giving of notice or taking any action thereto under this Lease.

16.10    When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant each
hereby represents and warrants to the other that all necessary action has been
taken to enter this Lease and that the person signing this Lease on behalf of
Landlord and Tenant has been duly authorized to do so.

16.11    Paragraph Headings

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

73



--------------------------------------------------------------------------------

16.12    Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Building (or any part thereof), and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor, provided that the holder of such mortgage enters into subordination,
non-disturbance and recognition agreement with Tenant, in the standard form used
by such holder, with such commercially reasonable changes as Tenant may request
(“SNDA”). In the event that any mortgagee or its respective successor in title
shall succeed to the interest of Landlord, then this Lease shall nevertheless
continue in full force and effect and Tenant shall and does hereby agree to
attorn to such mortgagee or successor and to recognize such mortgagee or
successor as its landlord. If any holder of a mortgage which includes the
Premises, executed and recorded prior to the Effective Date, shall so elect,
this Lease, and the rights of Tenant hereunder, shall be superior in right to
the rights of such holder, with the same force and effect as if this Lease had
been executed, delivered and recorded, or a statutory Notice hereof recorded,
prior to the execution, delivery and recording of any such mortgage. The
election of any such holder shall become effective upon either notice from such
holder to Tenant in the same fashion as notices from Landlord to Tenant are to
be given hereunder or by the recording in the appropriate registry or recorder’s
office of an instrument in which such holder subordinates its rights under such
mortgage to this Lease.

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights hereunder.

16.13    [Reserved]

16.14    Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord as ground lessee which
includes the Premises as a part of the leased premises, any notice from Tenant
to Landlord alleging a breach or default hereunder shall promptly be given to
such holder or ground lessor at the address as specified in said notice (as it
may from time to time be changed), and the curing of any of Landlord’s defaults
by such holder or ground lessor within a reasonable time after such notice is
received by such holder or ground lessor (including a reasonable time to obtain
possession of the premises if the mortgagee or ground lessor elects to do so)
shall be treated as performance by Landlord. For the purposes of this
Section 16.14, the term “mortgage” includes a mortgage on a leasehold interest
of Landlord (but not one on Tenant’s leasehold interest).

16.15    Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

74



--------------------------------------------------------------------------------

(a)    That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

(b)    That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. In no event shall the acquisition of title to the Office Area and
the land on which the same is located by a purchaser which, simultaneously
therewith, leases the entire Office Area or such land back to the seller thereof
be treated as an assumption, by operation of law or otherwise, of Landlord’s
obligations hereunder, but Tenant shall look solely to such seller-lessee, and
its successors from time to time in title, for performance of Landlord’s
obligations hereunder. In any such event, this Lease shall be subject and
subordinate to the lease to such purchaser provided that such purchaser-lessor
agrees to recognize the rights of Tenant under this Lease so long as no uncured
Event of Default exists. For all purposes, such seller-lessee, and its
successors in title, shall be the landlord hereunder unless and until Landlord’s
position shall have been assumed by such purchaser-lessor. Further, no Annual
Fixed Rent or Additional Rent may be paid by Tenant more than thirty (30) days
in advance except with Lenders’ prior written consent, and any such payment
without such consent shall not be binding on Lenders.

16.16    Estoppel Certificate and Financial Statements

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, within ten (10) business days after the request of Landlord made from
time to time, will furnish to Landlord, or any existing or potential holder of
any mortgage encumbering the Premises, the Office Area or the Project, or any
potential purchaser of the Premises, the Office Area, or the Project (each an
“Interested Party”) an estoppel certificate stating the status of any matter
pertaining to this Lease, including, without limitation, acknowledgments that
(or the extent to which) each party is in compliance with its obligations under
the terms of this Lease.

In addition, within ten (10) business days of Landlord’s written request, Tenant
shall deliver to Landlord, or any Interested Party designated by Landlord (but
only in connection with a sale or financing or after an Event of Default by
Tenant), financial statements of Tenant, as reasonably requested by Landlord
including, but not limited to, financial statements for the past two (2) years
prepared by Tenant in the ordinary course of business, which may not be audited,
certified by Tenant to be true and correct, reflecting Tenant’s then current
financial condition. Upon Tenant’s request, Landlord shall execute a
commercially reasonable nondisclosure agreement in connection with any financial
statements delivered by Tenant to Landlord pursuant to this Section 16.16. Any
such status statement or financial statement delivered by Tenant pursuant to
this Section 16.16 may be relied upon by any Interested Party. Notwithstanding
the foregoing, if Tenant’s financial statements are accessible online through
filings with the United States Securities and Exchange Commission, or any other
governmental authority of which Tenant notifies Landlord and Landlord is readily
able to access the website of the other governmental authority, Tenant shall not
be required to deliver to Landlord to requested financial statements.

 

75



--------------------------------------------------------------------------------

16.17    Self-Help

If an Event of Default is continuing, Landlord may (but shall not be required to
do so) make any payment or perform such requirement necessary to cure such Event
of Default and shall not be responsible to Tenant for any loss or damage that
may accrue to Tenant’s stock or business by reason thereof. No act taken or
payment made by Landlord pursuant to this Section 16.17 shall be deemed to
waive, or release, Tenant from, any obligations of Tenant in this Lease
contained. Landlord may exercise its rights under this Section 16.17 in such
manner and to such extent as may be reasonably necessary, and, in exercising any
such rights, pay any costs and expenses, employ counsel and incur and pay
reasonable attorneys’ fees. All sums so paid by Landlord and all reasonable and
necessary costs and expenses of Landlord incidental thereto, together with
interest thereon at the annual rate equal to the Lease Interest Rate, as defined
in Section 4.3, from the date of the making of such expenditures by Landlord,
shall be deemed to be Additional Rent and, except as otherwise in this Lease
expressly provided, shall be payable to Landlord within thirty (30) days after
written notice, and if not promptly paid shall be added to any rent then due or
thereafter becoming due under this Lease, and Tenant covenants to pay any such
sum or sums with interest as aforesaid, and Landlord shall have (in addition to
any other right or remedy of Landlord) the same rights and remedies in the event
of the non-payment thereof by Tenant as in the case of default by Tenant in the
payment of Annual Fixed Rent.

16.18    Holding Over

Any holding over by Tenant after the expiration of the Term of this Lease (which
term shall include, without limitation, the failure of Tenant or any Tenant
Party to perform all of its obligations under Section 16.4 above) shall be
treated as a monthly tenancy at will and shall be on the terms and conditions as
set forth in this Lease, as far as applicable, except that Tenant shall pay as a
use and occupancy charge an amount (the “Holdover Charge”) equal to:

(a)    One hundred percent (100%) of the Annual Fixed Rent calculated (on a
daily basis) at the rate payable under the terms of this Lease for the last
month of the then Term for the initial thirty (30) days of such holding over;

(b)    One hundred fifty percent (150%) of the Annual Fixed Rent calculated (on
a daily basis) at the rate payable under the terms of this Lease for the last
month of the then Term for the subsequent sixty (60) days of such holding over;
and

(c)    Two hundred percent (200%) of the Annual Fixed Rent calculated (on a
daily basis) at the rate payable under the terms of this Lease for the last
month of the then Term for the balance of the term of such holding over.

(d)    Plus in, all cases, one hundred percent (100%) of all Additional Rent
otherwise due and payable hereunder.

Each of the foregoing holding over periods shall be measured from the day on
which Tenant’s hold-over commences and shall terminate on the day on which
Tenant vacates the Premises.

In addition to the foregoing, if Tenant holds over in the Premises for more than
one hundred twenty (120) days after the expiration of the then Term, Tenant
shall save Landlord, its agents and

 

76



--------------------------------------------------------------------------------

employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all direct and actual damages (exclusive
of any consequential damages) which Landlord may suffer on account of Tenant’s
holding over in the Premises after the expiration or prior termination of the
Term of this Lease, such Holdover Charge and the reimbursement for all direct
and actual damages being Landlord’s sole and exclusive rights and remedies
against Tenant in the case of Tenant’s holding over in the Premises beyond the
expiration of the then Term of the Lease. Nothing in the foregoing nor any other
term or provision of this Lease shall be deemed to permit Tenant to retain
possession of the Premises or hold over in the Premises after the expiration or
earlier termination of the Lease Term. All property which remains in the Office
Area or the Premises upon the expiration or termination of this Lease or, if
applicable, the expiration of any occupancy in accordance with the holdover
provisions of this Section 16.18, shall be conclusively deemed to be abandoned
and may either be retained by Landlord as its property or sold or otherwise
disposed of in such manner as Landlord may see fit. If any part thereof shall be
sold, then Landlord may receive the proceeds of such sale and apply the same, at
its option against the expenses of the sale, the cost of moving and storage, any
arrears of rent or other charges payable hereunder by Tenant to Landlord and any
damages to which Landlord may be entitled under this Lease and at law and in
equity.

16.19    Entry by Landlord

Landlord, and its duly authorized representatives, shall, upon reasonable prior
notice (except in the case of emergency or for normal cleaning and maintenance
operations), have the right to enter the Premises at all reasonable times
(except at any time in the case of emergency) for the purposes of inspecting the
condition of same and making such repairs, Alterations thereto as may be
necessary if Tenant fails to do so as required hereunder (but Landlord shall
have no duty whatsoever to make any such inspections, repairs, Alterations
except as otherwise provided in Sections 4.1, 8.1 and 8.2 and Exhibit 2.1), and
to show the Premises to prospective tenants during the twelve (12) months
preceding expiration of the term of this Lease as it may have been extended and
at any reasonable time during the Lease Term to show the Premises to prospective
purchasers and mortgagees. During any access to the Premises by Landlord or its
employees, agents or contractors, except in an emergency, (i) Landlord must give
Tenant reasonable prior notice prior to entering the Premises, (ii) Tenant shall
have the right to accompany Landlord during any such entry into the Premises,
provided that Tenant makes someone available to Landlord on a reasonable basis,
(iii) upon entering the Premises Landlord shall cause as little inconvenience,
annoyance and disturbance to Tenant (and any Tenant Parties) as is reasonably
possible under the circumstances and shall comply with all reasonable safety,
security and crisis management policies and procedures as may then be in effect
with respect to Tenant’s operations in the Premises (provided Tenant has given
Landlord notice of such policies and procedures); and (iv) with respect to any
portion of the Premises which is actually occupied by Tenant or any Tenant
Parties, any noisy or disruptive work shall be performed after Normal Business
Hours. Notwithstanding the foregoing, Tenant may elect, by written notice to
Landlord, to designate its server rooms as a “Secure Area” of the Premises.
Notwithstanding the foregoing, Tenant may not designate areas as “Secured Areas”
if such designation would prohibit Landlord free access to any mechanical or
electrical room, or other portion of the Premises which Landlord deems necessary
to enter in connection with the repair, maintenance or operation of Building
systems and/or equipment providing services to other tenants in the Building,
such as through riser closets or electrical rooms. Landlord and its agents shall
not enter said Secure Area unless accompanied by an agent or

 

77



--------------------------------------------------------------------------------

employee of Tenant, excepting only in the event of an emergency when no such
agent or employee shall be required to be present. Upon twenty-four (24) hours
prior notice (except in the event of emergencies when no such notice shall be
required), Tenant shall permit Landlord to enter said Secure Area for purposes
of performing usual and customary maintenance and repair work. Landlord’s
cleaning contractor will not provide cleaning services to the Secure Areas.

16.20    Counterparts; Electronic Signatures

This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute but one and the same
instrument. The parties acknowledge and agree that this Lease may be executed by
electronic signature, which shall be considered as an original signature for all
purposes and shall have the same force and effect as an original signature.
Without limitation, “electronic signature” shall include faxed versions of an
original signature or electronically scanned and transmitted versions (e.g., via
pdf) of an original signature.

16.21    Entire Agreement

This Lease constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof and supersedes all prior
dealings between them with respect to such subject matter, and there are no
verbal or collateral understandings, agreements, representations or warranties
not expressly set forth in this Lease. No subsequent alteration, amendment,
change or addition to this Lease shall be binding upon Landlord or Tenant,
unless reduced to writing and signed by the party or parties to be charged
therewith.

16.22    Landlord Liability

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Project, and Tenant agrees to look solely to such interest for the satisfaction
of any liability of Landlord under this Lease, it being specifically agreed that
neither Landlord, nor any successor holder of Landlord’s interest hereunder, nor
any beneficiary of any Trust of which any person from time to time holding
Landlord’s interest is Trustee, nor any such Trustee, nor any member, manager,
partner, director or stockholder nor Landlord’s managing agent shall ever be
personally liable for any such liability. This paragraph shall not limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors-in-interest, or to take any other action which
shall not involve the personal liability of Landlord, or of any successor holder
of Landlord’s interest hereunder, or of any beneficiary of any trust of which
any person from time to time holding Landlord’s interest is Trustee, or of any
such Trustee, or of any manager, member, partner, director or stockholder of
Landlord or of Landlord’s managing agent, to respond in monetary damages from
Landlord’s assets other than Landlord’s interest in said Project, as aforesaid,
but in no event shall Tenant have the right to terminate or cancel this Lease
(except as expressly set forth herein) or to withhold rent or to set-off any
claim or damages against rent as a result of any default by Landlord or breach
by Landlord of its covenants or any warranties or promises hereunder, except in
the case of a wrongful eviction of Tenant from the Premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In no event shall either party ever
be liable for any indirect or consequential damages or loss

 

78



--------------------------------------------------------------------------------

of profits or the like. Upon any sale or transfer of Landlord’s interest in the
Premises, Landlord shall be freed of any liability or obligation thereafter
arising under this Lease and, thereafter, Tenant shall look solely to the
transferee landlord for satisfaction of such liability or obligation thereafter
arising under this Lease.

16.23    No Partnership

The relationship of the parties hereto is that of landlord and tenant and no
partnership, joint venture or participation is hereby created.

16.24    Security Deposit

(a)    Concurrently with the execution of this Lease by Landlord and Tenant,
Tenant shall deliver to Landlord a security deposit in the amount of
$8,884,997.64 (the “Security Deposit”), as security for the faithful performance
and observance by Tenant of the terms, covenants and conditions of the Lease.
The Security Deposit shall be in the form of a clean, irrevocable, and
unconditional letter of credit (the “Letter of Credit”) issued by and drawable
upon a commercial bank which is reasonably satisfactory to Landlord (the
“Issuing Bank”), which has outstanding unsecured, uninsured and unguaranteed
indebtedness, or shall have issued a letter of credit or other credit facility
that constitutes the primary security for any outstanding indebtedness (which is
otherwise uninsured and unguaranteed), that is then rated, without regard to
qualification of such rating by symbols such as “+” or “-” or numerical
notation, “Aa” or better by Moody’s Investors Service and “AA” or better by
Standard & Poor’s Rating Service, and has combined capital, surplus and
undivided profits of not less than $2,000,000,000.00. Landlord hereby approves
Bank of America as the Issuing Bank. The Letter of Credit shall (i) name
Landlord as beneficiary, (ii) have a term of not less than one year,
(iii) permit multiple drawings, (iv) either (x) be fully transferable by
Landlord without the payment of any fees or charges by Landlord, or (y) Tenant
shall be obligated to cause a replacement Letter of Credit to be issued for the
benefit of Landlord’s transferee, at no fee or charge to Landlord, subject only
to the return of the original Letter of Credit, and (v) otherwise be in a form
reasonably acceptable to Landlord. If upon any transfer of the Letter of Credit,
any fees or charges shall be so imposed, then such fees or charges shall be
payable solely by Tenant, and the Letter of Credit shall so specify. The Letter
of Credit shall provide that it shall be deemed automatically renewed, without
amendment, for consecutive periods of one year each thereafter during the Term
(and in no event shall the Letter of Credit expire prior to the sixtieth (60th)
day following the Expiration Date); provided, however, the Issuing Bank may
retain the right to send duplicate notices (the “Non-Renewal Notices”) to
Landlord and Tenant by certified mail, return receipt requested addressed to
Landlord, not less than sixty (60) days next preceding the then expiration date
of the Letter of Credit, stating that the Issuing Bank has elected not to renew
the Letter of Credit. The Issuing Bank shall agree with all drawers, endorsers
and bona fide holders that drafts drawn under and in compliance with the terms
of the Letter of Credit will be duly honored upon presentation to the Issuing
Bank or its correspondent bank at an office location in Boston, Massachusetts or
by overnight delivery or facsimile in the continental United States. The Letter
of Credit shall be subject in all respects to the International Standard
Practice 1998 (ISP 98), International Chamber of Commerce Practice, Publication
No. 590.

(b)    If (i) an Event of Default of Tenant occurs under this Lease, or
(ii) Landlord receives a Non-Renewal Notice and a replacement Letter of Credit
is not delivered within ten (10)

 

79



--------------------------------------------------------------------------------

days thereafter, or (iii) Tenant files a voluntary petition under any Federal or
state bankruptcy or insolvency code, law or proceeding, then Landlord shall have
the right by sight draft to draw, at its election, all or a portion of the
proceeds of the Letter of Credit and thereafter hold, use, apply, or retain the
whole or any part of such proceeds, as the case may be, (x) to the extent
required for the payment of any Rent or any other sum as to which Tenant is in
default including (1) any sum which Landlord may expend or may be required to
expend by reason of Tenant’s default, and/or (2) any damages to which Landlord
is entitled pursuant to the Lease, whether such damages accrue before or after
summary proceedings or other reentry by Landlord, and/or (y) as a cash security
deposit, unless and until, in the case of clause (ii) above, Tenant delivers to
Landlord a substitute Letter of Credit which meets the requirements of this
section. If Landlord applies or retains any part of the proceeds of the Letter
of Credit, or cash security, Tenant, upon demand, shall amend the Letter of
Credit to increase the amount thereof by the amount so applied or retained or
provide Landlord with an additional Letter of Credit in the amount so applied or
retained so that Landlord shall have the full amount thereof on hand at all
times during the Term. The Letter of Credit or cash security, as the case may
be, shall be returned to Tenant not more than thirty (30) days after the
Expiration Date and after delivery of possession of the Premises to Landlord in
the manner required by this Lease and less any amount required to cure any
outstanding Event of Default of Tenant under this Lease.

(c)    The Letter of Credit shall also provide that Landlord, its successors and
assigns, may, at any time and without notice to Tenant and without first
obtaining Tenant’s consent thereto, transfer (one or more times) all or any
portion of its interest in and to the Letter of Credit to the holder of any
mortgage upon the Building or the successor landlord in connection with a
transfer of the Building, from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease. In the event of a transfer of
Landlord’s interest in the Building, Landlord shall transfer the Letter of
Credit, in whole or in part, to the transferee and thereupon Landlord shall
without any further agreement between the parties, be released by Tenant from
all liability therefor. The provisions of this section shall apply to every
transfer or assignment of the whole or any portion of said Letter of Credit to a
new landlord. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit to
the Issuing Bank such applications, documents and instruments as may be
necessary to effectuate such transfer, and Tenant shall be responsible for
paying the Bank’s transfer and processing fees in connection therewith.

(d)    If, as a result of any drawing by Landlord on the Letter of Credit, the
amount of the Letter of Credit shall be less than the Security Deposit Amount,
Tenant shall, within five (5) business days thereafter, provide Landlord with
additional letter(s) of credit or an amendment to the existing letter of credit
in an amount equal to the deficiency, and any such additional letter(s) of
credit shall comply with all of the provisions of this Section and upon
delivery, Landlord shall return to Tenant any cash security amount being held by
Landlord. Tenant further agrees that it will neither assign nor encumber the
Letter of Credit or any part thereof and that neither Landlord nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

(e)    Tenant hereby acknowledges and agrees that Landlord is entering into the
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit upon the occurrence of any Event of Default on the part of Tenant
under the Lease. If an Event of Default shall occur, Landlord may, but without
obligation to do so, and without notice to Tenant, draw upon

 

80



--------------------------------------------------------------------------------

the Letter of Credit, in part or in whole, to cure any Event of Default of
Tenant and/or to compensate Landlord for any and all damages of any kind or
nature sustained resulting from Tenant’s Event of Default. The use, application
or retention of the Letter of Credit, or any portion thereof, by Landlord shall
not prevent Landlord from exercising any other right or remedy provided by this
Lease or by any applicable law, it being intended that Landlord shall not first
be required to proceed against the Letter of Credit, and shall not operate as a
limitation on any recovery to which Landlord may otherwise be entitled. Tenant
agrees not to interfere in any way with payment to Landlord of the proceeds of
the Letter of Credit, either prior to or following a “draw” by Landlord of any
portion of the Letter of Credit, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord’s right to draw upon the Letter of
Credit. No condition or term of the Lease shall be deemed to render the Letter
of Credit conditional to justify the issuer of the Letter of Credit in failing
to honor a drawing upon such Letter of Credit in a timely manner. Tenant agrees
and acknowledges that (i) the Letter of Credit constitutes a separate and
independent contract between Landlord and the Issuing Bank, (ii) Tenant is not a
third party beneficiary of such contract, (iii) Tenant has no property interest
whatsoever in the Letter of Credit or the proceeds thereof, and (iv) in the
event Tenant becomes a debtor under any chapter of the Bankruptcy Code, neither
Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any right to
restrict or limit Landlord’s claim and/or rights to the Letter of Credit and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.

(f)    Provided that as of the applicable Reduction Date, as set forth below,
(x) no Event of Default then exists (provided that Tenant may effect such
reduction upon curing such default) and (y) there have been no more than two
(2) monetary defaults by Tenant beyond notice and cure periods during the
preceding five-(5)-year periods (provided that Tenant may effect such reduction
upon curing such default and expiration of the five year period after the
initial default) (the “Reduction Conditions”), the amount of the Security
Deposit shall be reduced as follows:

 

Reduction Date

   Reduced Security
Deposit Amount  

5th anniversary of the Fixed Rent Commencement Date

   $ 5,923,331.76  

7th anniversary of the Fixed Rent Commencement Date

   $ 4,442,498.82  

10th anniversary of the Fixed Rent Commencement Date

   $ 1,480,832.94  

The reduction in the Security Deposit shall be accomplished as follows: Tenant
shall request such reduction in a written notice to Landlord, and if the
Reduction Conditions have been met, Landlord shall so notify Tenant within ten
(10) business days thereafter, whereupon (i) Tenant shall provide Landlord with
a substitute Letter of Credit in the Reduced Security Deposit Amount, or an
amendment to the Letter of Credit reducing it to the Reduced Security Deposit
Amount, or (ii) Landlord shall return the positive excess of the cash then being
held by Landlord as the Security Deposit, over the then-applicable Security
Deposit amount within ten (10) business days. If the Reduction Conditions are
not satisfied on a particular Reduction Date, and Tenant then cures the
applicable default in accordance with the terms and conditions of the Lease and
twelve (12) months

 

81



--------------------------------------------------------------------------------

expires without any new Event of Default by Tenant under the Lease, then Tenant
shall have the right to resubmit the request for and be entitled to the
applicable reduction that was previously scheduled pursuant to the term and
conditions set forth above. The Security Deposit, as it may be reduced in
accordance with the foregoing, shall continue to be held by Landlord.

16.25    Governing Law; Survival

This Lease shall be governed exclusively by the provisions hereof and by the law
of The Commonwealth of Massachusetts, as the same may from time to time exist.
All obligations and liabilities of Landlord or Tenant to the other which accrued
before the expiration or other termination of this Lease, and all such
obligations and liabilities which by their nature or under the circumstances can
only be, or by the provisions of this Lease may be, performed after such
expiration or other termination, shall survive the expiration or other
termination of this Lease. Without limiting the generality of the foregoing, the
rights and obligations of the parties with respect to any indemnity under this
Lease, and with respect to any rent and any other amounts payable under this
Lease, shall survive the expiration or other termination of this Lease.

16.26    Waiver of Trial by Jury

Landlord and Tenant each hereby waives any right to trial by jury in any action,
proceeding or counterclaim brought by either Landlord or Tenant on any matters
whatsoever arising out of or any way connected with this Lease, the relationship
of Landlord and Tenant, Tenant’s use or occupancy of the Premises and/or any
claim of injury or damage, including but not limited to, any summary process
eviction action.

16.27    Signage

(a)    Directories. Landlord shall provide building standard signage in the
standard graphics for the Building listing Tenant on all internal directory(ies)
for the Building, including elevator lobbies of any partial floor of the
Premises. The initial listing of Tenant’s name shall be at Landlord’s expense.
Any changes or additions to any non-electronic directory(ies) shall be at
Tenant’s cost and expense. Tenant may install signage identifying Tenant, which
may include Tenant’s corporate logo and colors, on the entrance door to the
Premises and/or within the Premises, which signage shall be subject to
Landlord’s approval. Any costs to Landlord relating to installing, maintaining,
repairing, operating or replacing any such directories or elevator lobby signage
shall be included in Operating Expenses.

(b)    Exterior Signage. Provided that CarGurus, Inc., itself, together with any
Permitted Transferee, (i) leases a minimum of fifty percent (50%) of the
Rentable Floor Area of the Office Area, and (ii) occupies at least fifty-seven
percent (57%) of the Premises (provided that such right shall not be affected by
Tenant’s subleasing the Permitted Sublease Space, as defined in Section 12.9
above), Tenant shall have the exclusive right, at its sole cost and expense, to
install up to two (2) signs (the “Exterior Signage”) on mutually agreed upon
locations within the signage zone designated by Landlord on the exterior of the
Office Area, as shown on Exhibit 16.27(b) attached hereto and incorporated
herein, on the exterior of the Office Area so long as (I) this Lease is in full
force and effect, (II) Landlord approves in writing the final design and
appearance of the Exterior Signage and location thereof), which approval shall
not be unreasonably withheld, conditioned, or

 

82



--------------------------------------------------------------------------------

delayed, (III) the Exterior Signage is in compliance with all applicable Legal
Requirements and Tenant has obtained all governmental permits and approvals
required in connection therewith, including any approvals required under the Air
Rights Lease and (IV) the fabrication, installation, maintenance and removal of
such Exterior Signage (including, without limitation, the repair and cleaning of
the Building façade upon removal of such Exterior Signage) is performed at
Tenant’s expense in accordance with the terms and conditions governing
Alterations pursuant to Article IX hereof. The preliminary design and dimensions
of the Exterior Signage are set forth in Exhibit 16.27(b). Notwithstanding
anything to the contrary contained herein, Tenant’s exclusive right shall not
apply to retail, hotel and residential signage, which shall not be placed on the
upper façade of the Building, and each retail tenant of the Building shall have
the exclusive right to place signs on the exterior portion of the Building
occupied for retail uses, including without limitation on each such retail
tenant’s storefront, if applicable, and Tenant shall have no rights with respect
thereto. Landlord shall be responsible (at no liability to Landlord) for
obtaining the permits and approvals from the applicable governmental authorities
for the Exterior Signage and shall use diligent efforts to obtain such permits
and approvals. Tenant shall cooperate with Landlord in connection with such
permitting efforts and shall promptly provide any information requested of
Tenant by such applicable governmental authorities. Notwithstanding the
foregoing, within thirty (30) days after the date on which (1) this Lease is no
longer in full force and effect; (2) CarGurus, Inc., itself, together with any
Permitted Transferee, is no longer leasing a minimum of fifty percent (50%) of
the Rentable Floor Area of the Office Area; or (3) CarGurus, Inc., itself,
together with any Permitted Transferee, is no longer occupying at least
fifty-seven percent (57%) of the Premises (provided that such right shall not be
affected by Tenant’s subleasing the Permitted Sublease Space, as defined in
Section 12.9 above), and Landlord has notified Tenant that the Exterior Signage
must be removed on account of the same, then Tenant shall, at its cost and
expense, remove the Exterior Signage and repair all damage to the Building or
Project caused by the installation and/or removal of the Exterior Signage, which
removal and repair shall be performed in accordance with the terms and
conditions governing Alterations pursuant to Article IX hereof. The right to the
Exterior Signage is personal to Tenant and, except for a Permitted Transferee,
may not be exercised by any occupant or subtenant of Tenant.

(c)    Lobby Signage. Provided that CarGurus, Inc., itself, together with any
Permitted Transferee, (i) leases a minimum of fifty percent (50%) of the
Rentable Floor Area of the Office Area and (ii) occupies at least fifty-seven
percent (57%) of the Premises (provided that such right shall not be affected by
Tenant’s subleasing the Permitted Sublease Space, as defined in Section 12.9
above), Tenant shall have the non-exclusive right, at its sole cost and expense,
(x) to pursue and erect mutually agreed upon and readily identifiable signage in
the Office Area lobby (the “Lobby Signage”) in a mutually agreed upon location
and of a size at least equal to six (6) square feet, and (y) a plaque outside of
the entrance to the Building (the “Plaque Signage”), the size, design, and final
location of each of which shall be subject to Landlord’s prior written approval
which approval shall not be unreasonably withheld, conditioned, or delayed
provided that (I) the Lobby Signage is in compliance with all applicable Legal
Requirements and Tenant has obtained all governmental permits and approvals
required in connection therewith, and (II) the fabrication, installation,
maintenance and removal of such Lobby Signage is performed at Tenant’s expense
in accordance with the terms and conditions governing Alterations pursuant to
Article IX hereof. Tenant’s Lobby Signage and the lobby signage of other tenants
of the Building shall be proportionate to such tenant’s pro rata share of the
Office Area. Notwithstanding the foregoing, within thirty (30) days after the
date on which (1) this Lease is no longer in full force and effect;
(2) CarGurus, Inc., itself, together with any Permitted Transferee, no longer
leases a minimum of fifty percent (50%) of the Rentable

 

83



--------------------------------------------------------------------------------

Floor Area of the Office Area; or (3) CarGurus, Inc., itself, together with any
Permitted Transferee, no longer occupies at least fifty-seven percent (57%) of
the Premises (provided that such right shall not be affected by Tenant’s
subleasing the Permitted Sublease Space, as defined in Section 12.9 above), and
Landlord has notified Tenant that the Lobby Signage and Plaque Signage must be
removed on account of the same, then Tenant shall, at its cost and expense,
remove the Lobby Signage and Plaque Signage and repair all damage to the
Building or Project caused by the installation and/or removal of the Lobby
Signage and Plaque Signage, which removal and repair shall be performed in
accordance with the terms and conditions governing Alterations pursuant to
Article IX hereof. The right to the Lobby Signage and Plaque Signage granted
pursuant to this Section 16.27 is personal to Tenant and, except for a Permitted
Transferee, may not be exercised by any occupant, subtenant, or other assignee
of Tenant.

16.28    Rooftop Equipment.

Subject to the terms of this Section 16.28, Tenant shall have the right to
install, operate, maintain, repair and replace on the roof of the Office Area a
satellite dish, antenna, generator and/or HVAC equipment required for its
operations in the Premises in the location shown on Exhibit 1.2-2 attached
hereto and made a part hereof, together with access to use of available Office
Area shafts, conduits and risers to connect to such equipment (collectively, the
“Rooftop Equipment”). There shall be no additional charges or fees payable by
Tenant in connection therewith. Tenant shall not install any Rooftop Equipment
until Landlord shall have approved the size, location, weight and manner of
attachment thereof, such approval not to be unreasonably withheld, conditioned
or delayed. Tenant’s rights under this Section 16.28 shall be subject to all of
the terms and conditions of this Lease, as well as the following additional
conditions:

(a)    Tenant shall be solely and exclusively responsible for all costs,
expenses and charges, of every kind, of installing, operating, maintaining,
repairing, replacing, and removing the Rooftop Equipment and, except to the
extent resulting from the negligence or willful misconduct of Landlord, or its
agents, employees or contractors, but subject to the provisions of Sections 13.5
and 16.22, Landlord shall have no liability or obligation in connection
therewith. Tenant shall enter into a service contract with a contractor
reasonably approved by Landlord for the installation, operation, maintenance,
repair, replacement and removal of the Rooftop Equipment, which contract shall
be subject to Landlord’s reasonable approval.

(b)    If, in the reasonable judgment of Landlord, any electrical,
electromagnetic, radio frequency or other material interference shall result
from the operation of any of the Rooftop Equipment to any equipment of Landlord
or of other tenants placed on the roof of the Office Area prior to installation
of Tenant’s Rooftop Equipment, Tenant agrees that Landlord may, at Landlord’s
option, shut down Tenant’s equipment upon twenty-four (24) hours’ prior notice
to Tenant, which notice may be electronic if given to Kevin Rockett
(krockett@cargurus.com) or such other person as designed by Tenant in writing
from time to time; provided, however, if an emergency situation exists, which
Landlord reasonably determines in its good faith discretion to be attributable
to the Rooftop Equipment, Landlord shall immediately notify Tenant verbally, who
shall act immediately to remedy the emergency situation. Should Tenant fail to
so remedy said emergency situation, Landlord may then act to shut down Tenant’s
equipment. Except to the extent resulting from the negligence or willful
misconduct of Landlord or its agents, employees or contractors, but subject to
the provisions of Section 13.5, Tenant shall indemnify Landlord and hold it
harmless from, and

 

84



--------------------------------------------------------------------------------

Tenant waives, all reasonable out-of-pocket expenses, costs, damages, losses,
claims or other liabilities arising out of said shutdown. Tenant agrees to cease
operations (except for intermittent testing on a schedule approved by Landlord)
until the interference has been corrected to the reasonable satisfaction of
Landlord. If such interference is caused by telecommunications equipment and has
not been corrected to the reasonable satisfaction of Landlord within thirty
(30) days, Landlord may require that Tenant immediately remove from the Roof the
specific item of telecommunications equipment causing such interference.

(c)    Tenant shall, at its sole cost and expense, and at its sole risk,
install, operate and maintain the Rooftop Equipment in a good and workmanlike
manner, and in compliance with all electric, communication, and safety codes,
ordinances, standards, regulations and requirements, now in effect or hereafter
promulgated, of the Federal Government, including, without limitation, the
Federal Communications Commission (the “FCC”), the Federal Aviation
Administration (“FAA”) or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Office Area is located. Tenant shall reasonably cooperate generally
with Landlord and other carriers to permit the Office Area’s rooftop to be and
remain in compliance with all FCC and OSHA rules and regulations relating to
radio frequency emission levels and maximum permissible exposure. Except to the
extent resulting from Landlord’s negligence or willful misconduct, but subject
to the provisions of Sections 13.5 and 16.22, neither Landlord nor its agents
shall be liable to Tenant for any stoppages or shortages of electrical power
furnished to the Rooftop Equipment or the roof area because of any act, omission
or requirement of the public utility serving the Office Area, or the act or
omission of any other tenant, invitee or licensee or their respective agents,
employees or contractors, or for any other cause beyond the reasonable control
of Landlord, and Tenant shall not be entitled to any rental abatement for any
such stoppage or shortage of electrical power. Neither Landlord nor its agents
shall have any responsibility or liability for the conduct or safety of any of
Tenant’s representatives, repair, maintenance and engineering personnel while in
or on any part of the Office Area or the roof area.

(d)    Landlord shall have no obligation to provide any electricity or other
utilities or services to the Rooftop Equipment. Tenant shall be responsible for
connecting the Rooftop Equipment to the Office Area’s utility systems and for
the costs and expenses of all electricity consumed in connection with the
Rooftop Equipment.

(e)    Tenant shall not make any changes, alterations, or other improvements on
or to the roof of the Office Area without Landlord’s prior written consent in
each instance, which consent, Landlord may withhold at its discretion; provided,
however, in connection with the installation, operation, maintenance, repair or
replacement of the Rooftop Equipment, Landlord’s consent shall not be
unreasonably withheld, conditioned or delayed.

(f)    Tenant shall have no right of access to the roof of the Office Area
unless Tenant has given Landlord reasonable advance notice and unless Tenant’s
representatives are accompanied by a representative of Landlord. Landlord will
make a representative available to Tenant (i) during Normal Business Hours upon
reasonable advance notice and (ii) during emergencies, as soon as practicable
(taking into account the circumstances) after receipt of a request from Tenant.

 

85



--------------------------------------------------------------------------------

(g)    At the expiration or prior termination of this Lease, Tenant shall remove
the Rooftop Equipment from the roof of the Office Area, and Tenant shall be
responsible for the cost of repairing any damage to the roof of the Office Area
caused by the installation or removal of the Rooftop Equipment or the exercise
of Tenant’s rights under this Section 16.28.

(h)    Tenant shall have no right to transfer or assign its rights under this
Section 16.28, other than to transfer or assign its rights to install
communications equipment to a permitted assignee or sublessee of at least two
(2) floors of the Premises.

(i)    To the maximum extent permitted by law, the Rooftop Equipment and all
other related installations shall be at the sole risk of Tenant, and except to
the extent caused by negligent acts or willful misconduct by Landlord or its
agents, employees or contractors, Landlord shall have no liability to Tenant in
the event that the Rooftop Equipment or any related installations are damaged
for any reason.

(j)    Tenant shall comply with all Legal Requirement and Insurance Requirements
in connection with Tenant’s exercise of its rights pursuant to this
Section 16.28.

Landlord shall have the right, upon thirty (30) days’ notice to Tenant, to
require Tenant to relocate the Rooftop Equipment to another area on the roof of
the Office Area equally suitable for Tenant’s use. In such event, Tenant shall
on or before the thirtieth (30th) day after Landlord gives such notice, relocate
the Rooftop Equipment and Landlord shall reimburse Tenant for all reasonable
costs and expenses incurred by Tenant in connection with said relocation and any
resulting relocation of utility lines.

In addition to the indemnification provisions set forth in this Lease (which
indemnification provisions shall be applicable to the use by Tenant of the
Rooftop Equipment), except to the extent resulting from the negligence or
willful misconduct of Landlord or its agents, employees or contractors, but
subject to the provisions of Sections 13.5 and 16.22, Tenant shall, to the
maximum extent permitted by law, indemnify, defend, and hold Landlord harmless
from any and all claims, losses, demands, actions or causes of actions suffered
by any person, firm, corporation, or other entity to the extent that the same
arises out of or results from Tenant’s use of the Rooftop Equipment and the
rights granted to Tenant and the performance of Tenant’s obligations under this
Section 16.28.

16.29    Force Majeure. Other than for Tenant’s obligations under this Lease
that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, acts of terrorism, governmental laws, regulations, or
restrictions, or any other causes of any kind whatsoever which are beyond the
control of such party (collectively “Force Majeure”). In no event shall
financial inability of a party be deemed to be Force Majeure.

16.30    Landlord’s REIT Requirements. Tenant and Landlord intend that all
amounts payable by Tenant to Landlord shall qualify as “rents from real
property,” and will otherwise not constitute “unrelated business taxable income”
or “impermissible tenant services income,” all

 

86



--------------------------------------------------------------------------------

within the meaning of Sections 512(b)(3) and 856(d) of the Internal Revenue Code
of 1986, as amended (the “Code”) and the U.S. Department of Treasury Regulations
promulgated thereunder (the “Regulations”). In the event that Landlord
determines that there is any risk that any amount payable under this Lease may
not qualify as “rents from real property” or will otherwise constitute unrelated
business taxable income or impermissible tenant services income within the
meaning of Sections 512(b)(3) or 856(d) of the Code and the Regulations
promulgated thereunder, Tenant agrees (a) to cooperate with Landlord by entering
into such amendment or amendments as Landlord deems necessary to qualify all
amounts payable under the Lease as “rents from real property” and (b) to permit
(and, upon request, to acknowledge in writing) an assignment of the obligation
to provide certain services under this Lease, and, upon request, to enter into
direct agreements with the parties furnishing such services (which shall include
but not be limited to a taxable REIT subsidiary of Landlord). Notwithstanding
the foregoing, Tenant shall not be required to take any action pursuant to the
preceding sentence (including acknowledging in writing an assignment of services
pursuant thereto) if such action would result in (A) Tenant’s incurring more
than de minimus additional liability under this Lease or (B) more than a de
minimus negative change in the quality or level of Project operations or
services rendered to Tenant under this Lease. For the avoidance of doubt, (i) if
Tenant does not acknowledge in writing an assignment as described in clause
(b) above (it being agreed that Tenant shall not unreasonably withhold,
condition or delay such acknowledgment so long as the criteria in clauses
(A) and (B) are satisfied), then Landlord shall not be released from liability
under this Lease with respect to the services so assigned; and (ii) nothing in
this Section shall limit or otherwise affect Landlord’s ability to assign its
entire interest in this Lease to any party as part of a conveyance of Landlord’s
ownership interest in the Project.

16.31    LEED Certification. Tenant acknowledges and agrees that Landlord
intends to construct and operate the Building so that it can maintain a LEED
Certified certification (LEED-Core and Shell Gold), but Tenant shall not be
obligated to expend any sums, in order to achieve such status for the Building.

ARTICLE XVII

ARBITRATION

Each of Landlord and Tenant shall make a separate determination of the
Prevailing Market Rent, which shall be submitted to each other and to
arbitration in accordance with the following items (a) through (d):

(a)    Landlord and Tenant shall each appoint, within ten (10) business days
after the expiration of the Negotiation Period, one arbitrator who shall by
profession be a current real estate appraiser in the City of Boston and who has
been active in the field of leasing office space in the Market Area over the
last ten (10) years. If either Landlord or Tenant fails to appoint an arbitrator
within ten (10) business days after the expiration of the Negotiation Period,
and such failure continues for five (5) Business Days after written notice
thereof, which notice states in bold face font in capital letters at the top
thereof “WARNING: SECOND NOTICE. FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS
DAYS MAY RESULT IN LOSS OF THE RIGHT TO APPOINT AN ARBITRATOR TO REPRESENT YOU
IN THE DETERMINATION OF PREVAILING MARKET RENT”, the arbitrator appointed by one
of them shall reach a decision,

 

87



--------------------------------------------------------------------------------

notify the Landlord and Tenant thereof, and such arbitrator’s decision shall be
binding upon Landlord and Tenant.

(b)    The two arbitrators thus appointed shall, within fifteen (15) days after
the appointment of the second arbitrator, appoint a third arbitrator. If the two
initial arbitrators are unable timely to agree on the third arbitrator, then
either may, on behalf of both, request such appointment by the Boston office of
JAMS, Inc., or its successor, or, on its failure, refusal or inability to act,
by a court of competent jurisdiction. The Prevailing Market Rent shall be
determined by the method commonly known as Baseball Arbitration, whereby
Landlord’s selected arbitrator and Tenant’s selected arbitrator shall each set
forth its respective determination of the Prevailing Market Rent, and the third
arbitrator must select one or the other (it being understood that the third
arbitrator shall be expressly prohibited from selecting a compromise figure).

(c)    Landlord’s selected arbitrator and Tenant’s selected arbitrator shall
deliver their determinations of the Prevailing Market Rent to the third
arbitrator within five (5) business days of the appointment of the third
arbitrator and the third arbitrator shall render his or her decision within ten
(10) days after receipt of both of the other two determinations of the
Prevailing Market Rent. The third arbitrator’s decision shall be binding on both
Landlord and Tenant. The third arbitrator shall satisfy the criteria set forth
in clause (a) above.

(d)    Landlord and Tenant shall each pay the cost of their appointed
arbitrator, and all other costs shall be shared equally.

ARTICLE XVIII

INITIAL PREMISES ADJUSTMENT

18.1.    The “Initial Premises Adjustment Conditions” shall be deemed to be
satisfied if as of the date that Tenant gives its Adjustment Notice, as
hereinafter defined: (a) this Lease is in full force and effect, (b) there
exists no uncured monetary or material non-monetary Event of Default by Tenant,
and (c) CarGurus, Inc., itself, together with any Permitted Transferee, is then
the Tenant under this Lease. Provided the Initial Premises Adjustment Conditions
are satisfied, Tenant shall have the one-time option of adjusting the Rentable
Floor Area of the Prime Premises by expanding or contracting the Prime Premises
by one (1) or two (2) contiguous full floors of the Office Area (the “Initial
Premises Adjustment”) by providing Landlord written notice of Tenant’s election
(an “Adjustment Notice”), which Adjustment Notice shall include whether or not
Tenant elects to expand or contract the Prime Premises and shall designate the
number of floors affected (the “Adjustment Premises”), by not later than June 1,
2020. In the event Tenant elects to expand the Prime Premises, the Adjustment
Premises shall consist of either the ninth (9th) floor or the eighth (8th) and
ninth (9th) floors, as applicable. In the event Tenant elects to contract the
Prime Premises, the Adjustment Premises shall consist of either the one (1) or
two (2), as applicable, upper- or lower-most floor(s) of the Prime Premises,
which floor(s) shall be specified by Tenant in the Adjustment Notice.

18.2.    If Tenant elects to expand the Prime Premises, then effective as of
date of Tenant’s Adjustment Notice (the “Adjustment Date”), Landlord shall lease
and demise to Tenant, and Tenant shall hire and take from Landlord, the
Adjustment Premises for the Term and upon all of the same terms and conditions
of this Lease applicable to the Prime Premises, except as otherwise

 

88



--------------------------------------------------------------------------------

expressly set forth in this Lease, and all references to the Premises in this
Lease shall be considered to include the Adjustment Premises. In the event that
Tenant elects to lease the Adjustment Premises and delivers the Adjustment
Notice prior to April 15, 2020, then the Annual Fixed Rent for the Adjustment
Premises shall be as follows: (i) for and with respect to the additional floor
if Tenant elects to expand onto one (1) floor only, or for and with respect to
the first additional floor only if Tenant elects to expand onto two (2) floors,
at the same rate and rate increases as the balance of the Prime Premises and
(ii) for and with respect to the second additional floor only if Tenant elects
to expand onto two (2) floors, at the rate of $70.00 per rentable square foot
per annum, with annual increases of two percent (2%). In the event that Tenant
elects to lease the Adjustment Premises and delivers the Adjustment Notice after
April 15, 2020, the Annual Fixed Rent for the Adjustment Premises shall be as
follows: for and with respect to such additional floors onto which Tenant elects
to expand, at the rate of $70.00 per rentable square foot per annum, with annual
increases of two percent (2%). From and after the Adjustment Date, Tenant’s Tax
Share, Tenant’s Expense Share, the number of Tenant’s Parking Privileges,
Landlord’s Allowance and all other rights and obligations of Tenant under this
Lease which are calculated on a per square foot, pro rata or proportionate share
basis, each shall be increased on a pro rata basis to reflect the addition of
the Adjustment Premises to the Premises.

18.3.    If Tenant elects to contract the Prime Premises, then effective as of
the Adjustment Date, this Lease solely with respect to the Adjustment Premises,
and the rights of the Tenant solely with respect to the Adjustment Premises
shall terminate and expire with the same force and effect as if the Adjustment
Date had originally been specified as the Expiration Date. From and after the
Adjustment Date, Tenant’s Tax Share, Tenant’s Expense Share, the number of
Tenant’s Parking Privileges, Landlord’s Allowance and all other rights and
obligations of Tenant under this Lease which are calculated on a per square
foot, pro rata or proportionate share basis, each shall be reduced on a pro rata
basis to reflect the removal of the Adjustment Premises from the Premises.

18.4.    Tenant’s exercise of the Initial Premises Adjustment by the timely
delivery of the Adjustment Notice shall be self-executing and automatic, but at
the request of either party, the parties hereby agree promptly to execute a
lease amendment reflecting the addition or reduction of the Adjustment Premises,
provided that the failure of the parties to execute such amendment shall not
affect the validity of the exercise of such option. If Tenant fails timely to
give Tenant’s Adjustment Notice or the Initial Premises Adjustment Conditions
are not satisfied, Tenant shall have no further right to adjust the Rentable
Floor Area of the Premises pursuant to this Article XVIII.

ARTICLE XIX

INITIAL EXPANSION OPTION

19.1    Definitions. For the purposes of this Article XIX:

(a)    “Initial Expansion Option Conditions” shall be deemed to be satisfied if
as of both the date that Tenant gives its Initial Expansion Notice, and as of
the commencement of the Initial Expansion Premises Term, as said terms are
hereinafter defined: (1) this Lease is in full force and effect, (2) there
exists no uncured monetary or material non-monetary Event of Default by Tenant,
and (3) CarGurus, Inc., itself, together with any Permitted Transferee, is then
the Tenant under this Lease.

 

89



--------------------------------------------------------------------------------

(b)    “Market Area” shall be as defined in Section 3.2(b).

(c)    “Prevailing Market Rent” shall be defined as the fair market rental value
of the Initial Expansion Premises as of the commencement date therefor as
determined in accordance with the process described below, for expansions and
new leases of Class A office space in buildings comparable to the Building in
the Market Area. All relevant factors shall be taken into account, including,
without limitation: (1) tenant improvement funds and free rent, (2) provision
for annual increases in rent during said Initial Expansion Term if so
determined, (3) the as-is condition of the Premises, and (4) the Tenant’s
obligation to pay its share of Taxes and Operating Expenses, and utility costs,
as set forth in this Lease.

19.2    Tenant’s Initial Expansion Option. Subject to satisfaction of all of the
Initial Expansion Option Conditions (any of which Initial Expansion Option
Conditions Landlord may waive, by written notice to Tenant, in Landlord’s sole
discretion), Tenant shall have a one-time option (“Tenant’s Initial Expansion
Option”) to lease one (1) additional floor of the Office Area contiguous to the
Premises (the “Initial Expansion Premises”) on all of the terms, conditions,
covenants and agreements contained in this Lease (except for the business terms
expressly set forth in Landlord’s Initial Expansion Rent Quotation) for a term
that is coterminous with the Term of the Lease for the Premises (the “Initial
Expansion Premises Term”).

19.3    Exercise and Negotiation Period. If Tenant desires to exercise Tenant’s
Initial Expansion Option, then Tenant shall give notice (“Initial Expansion
Notice”) to Landlord by not later than November 1, 2020. If Tenant fails timely
to give the Initial Expansion Notice, Tenant shall have no further right to
lease the Initial Expansion Premises pursuant to this Article XIX. Within ten
(10) business days after Landlord’s receipt of Tenant’s Initial Expansion
Notice, Landlord shall provide to Tenant: Landlord’s quotation of Annual Fixed
Rent (which shall be Landlord’s determination of the Prevailing Market Rent for
the Initial Expansion Premises), the delivery conditions (which shall be
materially the same conditions that Landlord is required to deliver the Prime
Premises pursuant to Exhibit 2.1 attached hereto), a fair market tenant
improvement allowance for the Initial Expansion Premises, any security deposit,
Landlord’s estimate of the commencement date for the Initial Expansion Premises,
the rent commencement date with respect to such the Initial Expansion Premises
(which shall not be less than one hundred twenty (120) days after the
commencement date for the Initial Expansion Premises), and any other material
business terms (collectively, “Landlord’s Initial Expansion Rent Quotation”). If
at the expiration of twenty (20) business days after the date when Landlord
provides Landlord’s Initial Expansion Rent Quotation to Tenant (the “Initial
Expansion Negotiation Period”), Landlord and Tenant have not reached agreement
on a determination of an Annual Fixed Rent for the applicable Initial Expansion
Premises and executed a written instrument reflecting such agreement, then, by
not later than the expiration of the Negotiation Period, Tenant shall have the
right to (a) rescind Tenant’s Initial Expansion Notice by delivering a notice
(an “Initial Expansion Premises Rescission Notice”) of such rescission to
Landlord, or (b) make a request to Landlord for an Arbitration Determination of
the Prevailing Market Rent for the Initial Expansion Premises, which Arbitration
Determination shall be made in accordance with Article XVII. If Tenant timely
shall have requested the Arbitration Determination, then the Annual Fixed Rent
for the Initial Expansion Premises shall be the Prevailing Market Rent as
determined by the Arbitration Determination. If Tenant timely delivers an
Initial Expansion Rescission Notice, then Tenant shall have no further right to
lease the Initial Expansion Premises pursuant to this Article XIX. If Tenant
does not timely

 

90



--------------------------------------------------------------------------------

request the Arbitration Determination or deliver an Initial Expansion Premises
Rescission Notice, then Tenant shall have no further right to rescind the
exercise of the applicable Tenant’s Initial Expansion Notice and the Annual
Fixed Rent for the Initial Expansion Premises shall be equal to the amount set
forth in Landlord’s final full written proposal during the Initial Expansion
Negotiation Period.

19.4    Terms Applicable with respect to the Initial Expansion Premises.
Tenant’s exercise of Tenant’s Initial Expansion Option by the timely delivery of
the Initial Expansion Notice shall be self-executing and automatic, unless
Tenant timely delivers an Initial Expansion Premises Rescission Notice. The
“Initial Expansion Premises Commencement Date” shall be the later to occur of
(a) the date that Landlord delivers the Initial Expansion Premises to Tenant in
the condition required hereunder; or (b) Landlord’s estimated commencement date
designated by Landlord in Landlord’s Initial Expansion Rent Quotation. The
leasing to Tenant of the Initial Expansion Premises shall be upon and subject to
all of the terms and conditions of this Lease, except as set forth in Landlord’s
Initial Expansion Rent Quotation. Without limiting the foregoing, upon the
determination of the Prevailing Market Rent, Landlord and Tenant shall enter
into an amendment to this Lease reflecting the expansion of the Premises to
include the Initial Expansion Premises at the Prevailing Market Rent or other
Annual Fixed Rent agreed upon by Landlord and Tenant and otherwise upon all of
the terms and conditions set forth in the Lease (except for the business terms
expressly set forth in Landlord’s Initial Expansion Rent Quotation); provided
that the failure of the parties to execute such amendment shall not affect the
validity of the exercise of such option. From and after the Initial Expansion
Premises Commencement Date, Tenant’s Tax Share, Tenant’s Expense Share, the
number of Tenant’s Parking Privileges, and all other rights and obligations of
Tenant under this Lease which are calculated on a per square foot, pro rata or
proportionate share basis, each shall be increased on a pro rata basis to
reflect the addition of the Initial Expansion Premises to the Premises.

ARTICLE XX

FUTURE EXPANSION OPTION

20.1    Definitions. For the purposes of this Article XX:

(i)    “Future Expansion Option Conditions” shall be deemed to be satisfied if
as of both the date that Tenant gives Tenant’s Future Expansion Notice, and as
of the commencement of the Future Expansion Term, as said terms are hereinafter
defined: (1) this Lease is in full force and effect, (2) there exists no uncured
monetary or material non-monetary Event of Default by Tenant, and (3) CarGurus,
Inc., itself, together with any Permitted Transferee, are occupying at least
fifty-seven percent (57%) of the Rentable Floor Area of the Prime Premises then
demised to Tenant (provided that all of the Permitted Sublease Space shall be
deemed to be occupied by CarGurus, Inc. and/or a Permitted Transferee,
regardless of whether or not it has been subleased).

(ii)    “Market Area” shall be as defined in Section 3.2(b).

(iii)    “Prevailing Market Rent” shall be defined as the fair market rental
value of the Future Expansion Premises as of the commencement date therefor as
determined in accordance with the process described below, for expansion and new
leases of Class A office space

 

91



--------------------------------------------------------------------------------

in buildings comparable to the Building in the Market Area. All relevant factors
shall be taken into account, including, without limitation: (1) tenant
improvement funds and free rent, (2) provision for annual increases in rent
during said Future Expansion Term if so determined, (3) the as-is condition of
the Premises, (4) the Tenant’s obligation to pay its share of Taxes and
Operating Expenses, and utility costs, as set forth in this Lease, and (5) five
(5) months of construction down time.

20.2    Tenant’s Future Expansion Option. Subject to satisfaction of all of the
Future Expansion Option Conditions (any of which Future Expansion Option
Conditions Landlord may waive, by written notice to Tenant, in Landlord’s sole
discretion), Tenant shall have the one-time option (“Tenant’s Future Expansion
Option”) to lease one (1) additional full floor of the Office Area contiguous to
the largest contiguous block of space in the Premises (the “Future Expansion
Premises”) on all of the terms, conditions, covenants and agreements contained
in this Lease (except for the business terms expressly set forth in Landlord’s
Future Expansion Rent Quotation) for a term that is coterminous with the Term of
the Lease for the Premises (the “Future Expansion Premises Term”).

20.3    Exercise and Negotiation Period. If Tenant desires to exercise Tenant’s
Future Expansion Option, then Tenant shall give notice (“Future Expansion
Notice”) to Landlord, not earlier than twenty-four (24) months nor later than
twelve (12) months prior to the fifth (5th) anniversary of the Fixed Rent
Commencement Date. If Tenant fails timely to give a Future Expansion Notice,
Tenant shall have no further right to lease the Future Expansion Premises
pursuant to this Article XX. Within ten (10) business days of Landlord’s receipt
of Tenant’s Future Expansion Notice, Landlord shall provide to Tenant Landlord’s
quotation of Annual Fixed Rent (which shall be Landlord’s determination of the
Prevailing Market Rent for the Future Expansion Premises), the delivery
conditions, any tenant improvement allowance, Landlord’s estimate of the
commencement date for the Future Expansion Premises and any other material
business terms (collectively, “Landlord’s Future Expansion Rent Quotation”),
together with the location of the Future Expansion Premises designated by
Landlord. If at the expiration of twenty (20) days after the date when Landlord
provides Landlord’s Future Expansion Rent Quotation to Tenant (the “Future
Expansion Negotiation Period”), Landlord and Tenant have not reached agreement
on a determination of the Prevailing Market Rent for the Future Expansion
Premises, then Tenant shall have the right to request an Arbitration
Determination of the Prevailing Market Rent for such Future Expansion Premises,
which Arbitration Determination shall be made in accordance with Article XVII
hereof. If Tenant timely shall have requested the Arbitration Determination,
then the Prevailing Market Rent for the Future Expansion Premises shall be the
Prevailing Market Rent as determined by the Arbitration Determination. If Tenant
does not timely request the Arbitration Determination, then the Prevailing
Market Rent for the Future Expansion Premises shall be equal to the amount set
forth in Landlord’s final full written proposal during the Future Expansion
Negotiation Period.

20.4    Terms Applicable with respect to the Future Expansion Premises. Tenant’s
exercise of Tenant’s Future Expansion Option by the timely delivery of the
Future Expansion Notice shall be self-executing and automatic. The “Future
Expansion Premises Commencement Date” shall be the later to occur of (a) the
date that Landlord delivers the Future Expansion Premises to Tenant in the
condition required hereunder; or (b) Landlord’s estimated commencement date
designated by Landlord in Landlord’s Future Expansion Rent Quotation. The
leasing to Tenant of the Future

 

92



--------------------------------------------------------------------------------

Expansion Premises shall be upon and subject to all of the terms and conditions
of this Lease, except as set forth in Landlord’s Future Expansion Rent Quotation
and except that the Future Expansion Premises Commencement Date shall occur
within one (1) year following the fifth (5th) anniversary of the Fixed Rent
Commencement Date. Without limiting the foregoing, upon the determination of the
Prevailing Market Rent, Landlord and Tenant shall enter into an amendment to
this Lease reflecting the expansion of the Premises to include the Future
Expansion Premises at the Prevailing Market Rent and upon all of the terms and
conditions set forth in the Lease (except for the business terms expressly set
forth in Landlord’s Future Expansion Rent Quotation); provided that the failure
of the parties to execute such amendment shall not affect the validity of the
exercise of such option. From and after the Future Expansion Premises
Commencement Date, Tenant’s Tax Share, Tenant’s Expense Share, the number of
Tenant’s Parking Privileges, and all other rights and obligations of Tenant
under this Lease which are calculated on a per square foot, pro rata or
proportionate share basis, each shall be increased on a pro rata basis to
reflect the addition of the Future Expansion Premises to the Premises.

ARTICLE XXI

RIGHT OF FIRST OFFER

21.1    Definitions. For the purposes of this Article XXI:

(a)    “RFO Conditions” shall be deemed to be satisfied if as of both the date
that Landlord provides Landlord’s RFO Notice, and as of the commencement of the
RFO Term, as said terms are hereinafter defined: (1) this Lease is in full force
and effect, (2) there exists no uncured monetary or material non-monetary Event
of Default by Tenant, (3) CarGurus, Inc., itself, together with any Permitted
Transferee, are occupying at least sixty-five percent (65%) of the Rentable
Floor Area of the Prime Premises then demised to Tenant (provided that all of
the Permitted Sublease Space shall be deemed to be occupied by CarGurus, Inc.
and/or a Permitted Transferee, regardless of whether or not it has been
subleased) and (4) as of the date on which such RFO Premises are expected to be
delivered to Tenant, there are at least two (2) years left in the Term, or
Tenant still has an extension option pursuant to Section 3.2 hereof.

(b)    “Market Area” shall be as defined in Section 3.2(b).

(c)    “Prevailing Market Rent” shall be defined as the fair market rental value
of the applicable RFO Premises as of the commencement date therefor as
determined in accordance with the process described below, for expansions and
new leases of Class A office space in buildings comparable to the Building in
the Market Area. All relevant factors shall be taken into account, including,
without limitation: (1) tenant improvement funds and free rent, (2) provision
for annual increases in rent during said RFO Term if so determined, (3) the
as-is condition of the RFO Premises, and (4) the Tenant’s obligation to pay its
share of Taxes and Operating Expenses, and utility costs, as set forth in this
Lease.

(d)    “RFO Premises” shall be all or any separately demised office space in the
Office Area when such area becomes Available for Lease to Tenant, as hereinafter
defined. Notwithstanding the foregoing, with respect to any portions of the
Building which have not yet been leased as of the Execution Date hereof, such
portions shall not be deemed to be RFO Premises until

 

93



--------------------------------------------------------------------------------

they have been leased to a third party (an “Initial Lease”) and thereafter
become Available for Lease to Tenant.

(e)    “Prior Rights” shall be defined as any extension or renewal option under
the Initial Lease of such RFO Premises. A tenant under an Initial Lease of any
potential RFO Premises shall be deemed to have exercised an extension or renewal
option under its Initial Lease of such RFO Premises if: (1) the Initial Lease
for such RFO Premises includes an extension or renewal option, (2) such
extension or renewal option has not been previously exercised or waived by such
tenant, and has not lapsed unexercised, (3) such tenant extends the term of its
Initial Lease (whether or not through the express exercise of its option) for no
more than the period of time that such tenant is expressly entitled to extend
its term as set forth in the extension or renewal option in its Initial Lease
(collectively, the “Initial Lease Extension Conditions”). For avoidance of
doubt, so long as the Initial Lease Extension Conditions are satisfied, a tenant
under an Initial Lease of any potential RFO Premises and Landlord may modify or
negotiate any other terms or conditions of the extension of such Initial Lease
and still be deemed to have validly exercised such tenant’s extension or renewal
option for purposes of this Section 21.1(e).

(f)    Any RFO Premises shall be deemed to be “Available for Lease to Tenant”:
(1) when all Prior Rights to lease such RFO Premises have either lapsed
unexercised by or have been irrevocably waived by the holder of such Prior
Rights, and (2) when Landlord intends to offer such RFO Premises for lease.

21.2    Exercise and Negotiation Period. Subject to satisfaction of all of the
RFO Conditions (any of which RFO Conditions Landlord may waive, by written
notice to Tenant, in Landlord’s sole discretion), Tenant shall have an ongoing
right of first offer to lease any RFO Premises when such RFO Premises become
Available for Lease to Tenant. When Landlord determines that a RFO Premises is
Available for Lease to Tenant, Landlord shall give Tenant a written notice (“RFO
Notice”) offering to lease such RFO Premises to Tenant. Each RFO Notice shall
set forth: (i) the location and size of the RFO Premises, (ii) the Annual Fixed
Rent which would be payable by Tenant (which Annual Fixed Rent shall be equal to
the Prevailing Market Rent of such RFO Premises), (iii) the estimated
commencement date with respect to such RFO Premises (“Estimated RFO Commencement
Date”) which shall not be less than ninety (90) days after the date of such RFO
Notice, (iv) the term of the Lease and the estimated expiration date with
respect to the RFO Premises, (v) the rent commencement date with respect to such
RFO Premises (which shall not be less than one hundred twenty (120) days after
the Estimated RFO Commencement Date), (vi) a fair market tenant improvement
allowance for the RFO Premises, (vii) the number of Parking Privileges to be
provided with respect to the RFO Premises, if any (which shall be no less than
the number of Parking Privileges then-being provided to the tenant under the
Initial Lease for such RFO Premises), and (viii) any other business terms
applicable to the leasing of such RFO Premises. Tenant may accept such offer by
giving written notice (“RFO Acceptance”) to Landlord on or before the date ten
(10) days after Landlord gives such RFO Notice to Tenant. Any RFO Acceptance by
Tenant must be unconditional, except that Tenant may, in its RFO Acceptance,
object to Landlord’s designation of the Prevailing Market Rent of such RFO
Premises and request an Arbitration Determination of the Prevailing Market Rent
for such RFO Premises, which Arbitration Determination shall be made in
accordance with Article XVII hereof after a Negotiation Period of five
(5) business days. If the RFO Acceptance does not include an objection to
Landlord’s designation of the Prevailing Market Rent of such RFO Premises, then

 

94



--------------------------------------------------------------------------------

Tenant shall conclusively be deemed to have accept such designation. If Tenant
timely shall have requested the Arbitration Determination, then the Prevailing
Market Rent for the RFO Premises shall be the Prevailing Market Rent as
determined by the Arbitration Determination. If Tenant fails timely give a RFO
Acceptance of such RFO Notice to Landlord, then Tenant shall have no further
right to lease the offered RFO Premises pursuant to this Article XXI until they
have been leased to a third party and thereafter become Available for Lease to
Tenant.

21.3.    Except as set forth herein, the leasing to Tenant of such RFO Premises
shall be upon all of the same terms and conditions of the Lease, except as
follows:

(a)    The RFO commencement date shall be the later of: (x) the Estimated RFO
Commencement Date in respect of such RFO Premises as set forth in Landlord’s RFO
Notice or (y) the date that Landlord delivers such RFO Premises to Tenant.

(b)    The RFO rent commencement date shall be as set forth in the RFO Notice.

(c)    The Annual Fixed Rent with respect to such RFO Premises shall be the
Annual Fixed Rent set forth in the RFO Notice or the Annual Fixed Rent for the
RFO Premises determined in accordance with Article XVII, as applicable.

(d)    Except as may be otherwise set forth in the RFO Notice, Tenant shall take
such RFO Premises “as-is” in its then (i.e., as of the date of premises
delivery) state of construction, finish, and decoration, without any obligation
on the part of Landlord to construct or prepare any RFO Premises for Tenant’s
occupancy.

(e)    The number of Parking Privileges provided with respect to the RFO
Premises shall be as set forth in the RFO Notice.

(f)    The term of the Lease with respect to the RFO Premises shall be as
follows, subject to Section 21.7 below:

(i)    If Landlord delivers Tenant a RFO Notice for RFO Premises with an
Estimated RFO Commencement Date occurring on or prior to the tenth (10th)
anniversary of the Commencement Date, the term of the Lease with respect to the
RFO Premises shall be coterminous with the Term of the Lease for the Premises.

(ii)    If Landlord delivers Tenant a RFO Notice for RFO Premises with an
Estimated Commencement Date occurring after the tenth (10th) anniversary of the
Commencement Date, Tenant shall have the right to elect either (x) to lease the
RFO Premises for the term set forth in the RFO Notice, or (y) simultaneously
with the delivery of the RFO Acceptance, to deliver an Extension Notice in
accordance with Section 3.2 hereof, in which event the term of the Lease with
respect to the RFO Premises shall expire on the Expiration Date with respect to
the Premises as so extended by the delivery of such Extension Notice.

(iii)     Notwithstanding the foregoing, (x) if Landlord delivers Tenant a RFO
Notice for RFO Premises with an Estimated RFO Commencement Date occurring after
the tenth (10th) anniversary of the Commencement Date, and (y) the proposed term
for such RFO Premises is greater than five (5) years, and (z) the proposed RFO
Premises contains no more than

 

95



--------------------------------------------------------------------------------

the greater of 25,000 rentable square feet or one (1) full floor, then Tenant
shall have the one-time option (exercisable only with respect to the first such
RFO Premises satisfying the conditions of clauses (x), (y) and (z) above) to
elect, simultaneously the delivery of the RFO Acceptance, to lease such RFO
Premises for a term of five (5) years from the Estimated RFO Commencement Date.

21.4.    Notwithstanding anything to the contrary contained herein, if
(i) Tenant received a RFO Notice that it was entitled to accept, but failed to
deliver a RFO Acceptance within the ten (10) day period provided in Section 21.2
above, and (ii) Landlord does not enter into a lease for the respective RFO
Premises within a period of fourteen (14) months following the date of the
applicable RFO Notice, then Tenant’s rights shall be revived and Tenant shall
once again have a right of first offer to lease the respective RFO Premises.

21.5.    Notwithstanding the fact that Tenant’s exercise of the above-described
option to lease RFO Premises shall be self-executing, the parties hereby agree
promptly to execute a lease amendment reflecting the addition of such RFO
Premises, and the Annual Fixed Rent payable in respect of such RFO Premises. The
execution of such lease amendment shall not be deemed to waive any of the
conditions to Tenant’s exercise of the herein option to lease the RFO Premises,
unless otherwise specifically provided in such lease amendment.

21.6.    Notwithstanding anything herein to the contrary, Tenant’s RFO is
subject and subordinate to the Prior Rights existing on the Effective Date. As
of the Effective Date, there are no Prior Rights.

21.7.    If Landlord delivers Tenant a RFO Notice for RFO Premises with an
Estimated RFO Commencement Date falling within the last twenty-four (24) months
of the Lease Term, Tenant may only deliver a RFO Acceptance if it simultaneously
delivers an Extension Notice in accordance with Section 3.2 hereof.
Notwithstanding anything to the contrary contained herein, in the event that
Tenant delivers a RFO Acceptance and simultaneously delivers an Extension Notice
in accordance with Section 3.2 hereof, the term of the Lease with respect to the
RFO Premises shall expire on the Expiration Date with respect to the Premises as
so extended by the delivery of such Extension Notice. All rights of Tenant under
this Article XXI shall terminate upon the expiration or earlier termination of
the Term of this Lease.

ARTICLE XXII

SURRENDER OPTION

22.1    Definitions. For the purposes of this Article XXII:

(a)    The “Surrender Conditions” shall be deemed to be satisfied if (i) as of
both the date that Tenant gives Tenant’s Surrender Notice, and as of the Partial
Termination Date, as said terms are hereinafter defined, (1) this Lease is in
full force and effect, and (2) the Premises consists of at least nine (9) full
floors of the Office Area, (ii) Tenant shall pay Landlord the Surrender Fee, as
hereinafter defined, in accordance with the terms and conditions of Section 22.3
below, and (iii) as of the date that Tenant gives Tenant’s Surrender Notice
only, there exists no uncured monetary or material non-monetary Event of Default
by Tenant.

 

96



--------------------------------------------------------------------------------

(b)    The “Surrender Fee” shall be an amount equal to (i) the Transaction
Costs, as hereinafter defined, multiplied by a fraction, the numerator of which
is the rentable area of the Surrender Space and the denominator of which is the
Rentable Floor Area of the Premises, plus (ii) four (4) months’ payment of the
sum of Annual Fixed Rent, Tenant’s Tax Share, Tenant’s Expense Share and
Management Fee Rent applicable to the Surrender Space as of the Partial
Termination Date.

(c)    The “Transaction Costs” shall be an amount equal to (i) if the Surrender
Space is one of the original floors leased as of the Effective Date, the
Unamortized Portion (as hereinafter defined) as of the Partial Termination Date
(defined below) of $56,587,452.00 (representing the sum of Landlord’s Allowance,
Fixed Rent abated during the Fixed Rent Abatement Period, Landlord’s legal fees
incurred in connection with the negotiation of this Lease, and all brokerage
commissions paid by Landlord to Broker in connection with this Lease), or
(ii) if the Surrender Space is a floor leased pursuant to Articles XVIII through
XXI, the Unamortized Portion as of the Partial Termination Date of the sum of
the amount of any rent that would have been payable during any free rent
periods, plus the amount of any rent abatements, plus the cost of any work
performed by Landlord in connection with Tenant’s occupancy of the RFO/Expansion
Premises and/or the amount of any allowances therefor, all incurred by Landlord
in connection with the leasing of the Adjustment Premises, Initial Expansion
Premises, Future Expansion Premises or RFO Premises, as applicable, together
with Landlord’s legal fees incurred in connection with the negotiation of the
applicable amendment to this Lease and all brokerage commissions paid by
Landlord in connection with Tenant’s leasing of the foregoing.

(d)    The “Unamortized Portion” shall mean the applicable amount, amortized on
a straight line basis over the Term, together with interest thereon at the rate
of 6.5% per annum, compounded monthly in advance provided, however, that all
costs and expenses relating to the leasing of any RFO Premises, the Adjustment
Premises, the Initial Expansion Premises and the Future Expansion Premises, as
applicable, (as described in clause (d)(ii) above) shall be amortized on a
straight line basis over the period of time commencing on the respective
commencement date and ending on the applicable expiration date therefor. Within
not more than thirty (30) days after a request by Tenant, Landlord shall provide
Tenant, with a determination of the foregoing costs, along with Landlord’s
calculation of the Unamortized Portion of the costs as of the Partial
Termination Date.

22.2    Tenant’s Partial Termination Right. Tenant shall have a one-time
irrevocable right to terminate this Lease (a “Partial Termination”) solely with
respect to one (1) full floor of the Premises, at Tenant’s election, on the
upper- or lower-most floor of any contiguous block of space then demised under
the Lease (the “Surrender Space”), effective as of the eighth (8th) anniversary
of the Fixed Rent Commencement Date (the “Partial Termination Date”). By way of
example only, if Tenant were leasing floors 3, 5-8 and 10-20, the Surrender
Space could be any one of floors 3, 5, 8, 10 or 20.

22.3    Surrender Notice. Tenant shall deliver written notice (a “Surrender
Notice”) of such Partial Termination to Landlord, by not later than the seventh
(7th) anniversary of the Fixed Rent Commencement Date, and Tenant shall pay to
Landlord, without deduction or offset, the Surrender Fee. Fifty percent (50%) of
the Surrender Fee shall be payable concurrently with the delivery of the
Surrender Notice, and the remaining balance of the Surrender Fee shall be
payable

 

97



--------------------------------------------------------------------------------

not later than the Partial Termination Date. Said Surrender Fee shall be
Additional Rent and shall be in addition to, and not in lieu of, any other
payments due under this Lease (including payments of Fixed Rent and Additional
Rent). If Tenant fails (i) to timely pay the first installment of the Surrender
Fee, which failure continues for ten (10) business days after written notice
from Landlord specifying such failure and specifying the amount of the Surrender
Fee, or (ii) to timely pay the second installment of the Surrender Fee, then at
Landlord’s option, by written notice to Tenant given within thirty (30) days
after such failure, Tenant’s Surrender Notice shall be of no further force and
effect, Landlord shall return any portion of the Surrender Fee previously paid
by Tenant, and this Lease shall remain in full force and effect with respect to
the Surrender Space.

22.4    Surrender. Provided that all of the Surrender Conditions have been fully
and completely and timely satisfied, then effective as of the Partial
Termination Date, this Lease solely with respect to the Surrender Space, and the
rights of the Tenant solely with respect to the Surrender Space shall terminate
and expire with the same force and effect as if such Partial Termination Date
had originally been specified as the Expiration Date. Prior to the later of
(such later date, the “Partial Surrender Date”) (i) the Partial Termination
Date, and (ii) the date on which Tenant actually surrenders and yields-up the
Surrender Space, Tenant shall comply with all of the terms and provisions of the
Lease and shall perform all of its obligations hereunder with respect to the
Surrender Space including, without limitation, the obligation to pay when due
all Annual Fixed Rent and other Additional Rent. By not later than the Partial
Termination Date, Tenant shall surrender and yield-up the Surrender Space in
good and broom-clean order, repair and condition, free of all tenants and
occupants, and otherwise in the condition in which the Premises are required to
be surrendered, subject to and in accordance with the provisions of Section 16.4
of this Lease at the expiration of the Term. All property and Alterations of any
kind, nature or description remaining in the Surrender Space after the Partial
Surrender Date shall be and become the property of Landlord and may be disposed
of by Landlord, without payment from Landlord and without the necessity to
account therefor to Tenant.

22.5    Release of Liabilities. Effective as of the Partial Termination Date,
Landlord shall be released from any and all obligations and liabilities
thereafter accruing under this Lease with respect to the Surrender Space.
Nothing contained herein shall constitute a waiver, limitation, amendment, or
modification of any of the liabilities and obligations of Landlord under this
Lease (i) with respect to the Surrender Space, which accrue or arise prior to
the Partial Termination Date or (ii) with respect to the remaining Premises.
Effective as of the Partial Surrender Date, Tenant shall be released from any
and all liabilities and obligations thereafter accruing under this Lease with
respect to the Surrender Space. Nothing contained herein shall constitute a
waiver, limitation, amendment, or modification of any of the liabilities and
obligations of Tenant under this Lease (i) with respect to the Surrender Space,
which accrue or arise prior to the Partial Surrender Date or (ii) with respect
to the remaining Premises.

22.6    Holdover. Without limiting the foregoing, if Tenant fails to yield up
and surrender the Surrender Space by the Partial Termination Date, in the
condition required, then Tenant shall be in holdover in the Surrender Space and
Landlord shall have the right to exercise any of Landlord’s rights and remedies
at law and in equity (including, without limitation, pursuant to Section 16.18
of this Lease).

 

98



--------------------------------------------------------------------------------

22.7    Amendment. The Annual Fixed Rent, Additional Rent and the Parking
Privileges shall be reduced as of the Partial Termination Date to an amount
which shall reflect the deletion of the Surrender Space from the Premises, and
Landlord and Tenant shall enter into an amendment of this Lease to reflect the
foregoing within five (5) business days of the date on which the Surrender
Notice shall have been delivered to Landlord, provided that the effectiveness of
such amendment shall be conditioned upon Tenant’s payment to Landlord of the
Surrender Fee.

ARTICLE XXIII

RIGHT OF FIRST OFFER TO PURCHASE BUILDING

23.1    Right of First Offer. On the conditions (which conditions Landlord may
waive by written notice to Tenant at any time), that Landlord, in its sole
discretion, determines to offer the Proposed Sale Property (as hereinafter
defined) for sale to an unaffiliated third party, and that: (i) this Lease is in
full force and effect, (ii) there exists no uncured monetary or material
non-monetary Event of Default by Tenant, and (iii) CarGurus, Inc., itself,
together with any Permitted Transferee, are leasing at least fifty percent (50%)
of the rentable area of the Office Area, then commencing on the Commencement
Date through the last day of the nineteenth (19th) month prior to the expiration
of the Original Term of this Lease (the “ROFO Purchase Period”), Tenant shall
have a one-time right of first offer to purchase Landlord’s interest in the
Office Area, except that if Landlord’s leasehold interest in the Office Area is
not separately demised from the balance of the Project (or is not a separate
leasehold condominium unit), then Tenant’s right of first offer to purchase
pursuant to this Article XXIII shall apply to such additional portion(s) of the
Landlord’s interest in the Project as shall be designated by the Landlord (the
Office Area and, if applicable, such additional portion(s), being referred to in
this Article XXIII as the “Proposed Sale Property”). If Landlord determines to
offer the Proposed Sale Property for sale during the ROFO Purchase Period,
Landlord shall, in accordance with and subject to this Article XXIII, offer to
sell the Proposed Sale Property to Tenant by sending to Tenant a written notice
(the “Proposed Sale Notice”) of the price (the “Offering Amount”), payment and
deposit (“Deposit”) terms, proposed form of Purchase Agreement (as hereinafter
defined) and the other material contract terms, prior to offering to sell the
Proposed Sale Property to any other unaffiliated third party during the ROFO
Purchase Period.

The provisions of this Article XXIII shall not apply to: (a) (i) a sale or
transfer of the Proposed Sale Property to a Landlord Joint Venture (as
hereinafter defined), or (ii) any sale or transfer of the Proposed Sale Property
to an entity which controls, is controlled by, is under common control with,
Landlord, or (iii) any sale or transfer of the Proposed Sale Property to an
entity which is a direct or indirect member, partner or shareholder of Landlord,
(provided that for purposes of clauses (i)-(iii) such sale or transfer is for a
legitimate business purpose of Landlord other than the transfer of Proposed Sale
Property), or (iv) the establishment of a condominium and any connected transfer
of any condominium unit in which any portion of the Proposed Sale Property is
located to an entity affiliated with Landlord, or (v) a direct or indirect
transfer of ownership interests in Landlord or its affiliates, provided that
such transfer does not result in a Change of Control of Landlord (as hereinafter
defined) (collectively, “Permitted Landlord Transferees”); (b) the granting of
any mortgage (including, without limitation, any amendments, modifications, or
extensions thereof) of, the foreclosure of any mortgage of, or the execution and
delivery by Landlord of deed or assignment in lieu or contemplation of
foreclosure in regard to, Landlord’s interest in the Proposed Sale Property;
(c) any sale or transfer of the Proposed Sale

 

99



--------------------------------------------------------------------------------

Property as part of a transfer of a majority of the real property in which
Steven B. Samuels owns a direct or indirect interest in the City of Boston in a
single transaction, or a series of related transactions to a single purchaser or
affiliated purchasers.

As used in this Article XXIII: (i) a “Landlord Joint Venture” means a joint
venture in which: (A) Landlord and/or a Landlord affiliate is a joint venture
partner, and (B) Landlord or a Landlord affiliate, is responsible for day-to-day
operations (even though certain so-called “major decisions” require the consent
of the other venturer(s)); and (b) a “Change of Control of Landlord” means a
change in the person or entity responsible for day-to-day operations of the
Landlord entity (even though certain so-called “major decisions” require the
consent of others) unless such new person or entity was, or was an affiliate of,
a direct or indirect member, partner or shareholder of Landlord prior to such
transfer.

23.2    Purchase and Sale Agreement. Tenant shall have ten (10) business days
after the receipt of the Proposed Sale Notice to give Landlord written notice of
Tenant’s exercise of its right of first offer under this Article XXIII
(“Tenant’s Exercise Notice”). If Tenant timely delivers Tenant’s Exercise
Notice, then, within ten (10) business days following Landlord’s receipt of
Tenant’s Exercise Notice (the “10-Day Period”), Landlord and Tenant shall
negotiate in good faith to enter into a commercially reasonable form of purchase
and sale agreement (the “Purchase Agreement”), at the Offering Amount and upon
the other terms and conditions set forth in the Proposed Sale Notice.

23.3    Termination. If (i) Tenant does not timely deliver Tenant’s Exercise
Notice, (ii) despite the parties’ good faith efforts, Landlord and Tenant fail
to execute and deliver the Purchase Agreement within the 10-Day Period, (iii) if
Tenant shall fail to make the Deposit as and when required pursuant to Purchase
Agreement, and/or (iv) the Purchase Agreement shall expire or terminate without
the closing having occurred thereunder for any reason other than a seller
default, then Tenant’s right of first offer with respect to the Proposed Sale
Property shall be null and void and of no further force or effect, except as
expressly set forth in Section 23.4 below.

23.4    Landlord’s Obligation to Re-Offer Proposed Sale Property to Tenant.
Tenant shall again have a right of first offer to purchase the Proposed Sale
Property and Landlord shall provide Tenant with a revised Proposed Sale Notice
and shall otherwise comply with the procedures set forth in this Article
XXIII in any of the foregoing circumstances: (i) if Landlord is willing to
accept an offer for the sale of the Proposed Sale Property for a purchase price
that is materially different (as hereinafter defined) from that contained in the
Proposed Sale Notice, or (ii) Landlord does not sell the Proposed Sale Property
on or before the date twelve (12) months after Tenant receives the Proposed Sale
Notice in question. For the purposes of this paragraph (d), “materially
different” shall mean a reduction of the Net Effective Purchase Price of
ten percent (10%) or more. As used herein, the “Net Effective Purchase Price”
shall mean the purchase price to be paid for the Proposed Sale Property by the
purchaser, less any credits or reductions to the agreed upon purchase price
expressly agreed upon by Landlord and such purchaser (but such credits or
reductions shall in no event include, without limitation, brokerage fees,
customary pro rations, transfer taxes, attorneys’ fees, title premiums, etc.).
The provisions of this Section 23.4 shall not apply if the Tenant’s right of
first offer has terminated pursuant to clauses (ii), (iii) or (iv) of
Section 23.3 above.

 

100



--------------------------------------------------------------------------------

23.5    Right of First Offer Does Not Apply to Future Owners. If the Proposed
Sale Property is conveyed to anyone other than to a Permitted Landlord
Transferee, and Landlord has complied with its obligations under this Article
XXIII, this Article XXIII shall not apply to any future owner of Landlord’s
interest in the Proposed Sale Property.

23.6    Right of First Offer Personal to CarGurus, Inc. The right of first offer
pursuant to this Article XXIII is personal to CarGurus, Inc. and any Permitted
Transferee and may not be exercised by another person or entity, including,
without limitation, any holder of Tenant’s interest under the Lease other than
CarGurus, Inc. and any Permitted Transferee.

23.7    Landlord’s Right to Clear Title. If Landlord shall make and record an
affidavit stating that: (1) a conveyance by Landlord is being or will be made
pursuant to a bona fide offer to purchase, (2) Landlord has first made an offer
to Tenant as required by the provisions of this Article XXIII, (3) Landlord has
not timely received Tenant Exercise Notice in accordance with the provisions
hereof, or that Tenant’s right of first offer has otherwise terminated pursuant
to this Article XXIII, and (4) Landlord has given Tenant at least five (5)
business days’ prior written notice that Landlord intends to execute and file an
affidavit pursuant to the provisions of this Article XXIII; then such affidavit
shall be conclusive evidence of (x) compliance with the requirements hereof with
respect to such conveyance; and (y) termination of the right of first offer
under this Article XXIII.

(a)    1031 Exchange. Landlord shall have the right to structure the sale of the
Property as a forward or reverse exchange thereof for other real property of a
like-kind to be designated by Landlord and/or an affiliate of Landlord
(including the ability to assign Landlord’s rights under this Article XXIII to
an entity established in order to effectuate such exchange), with the result
that the exchange shall qualify for non-recognition of gain or loss under
Section 1031 of the Internal Revenue Code of 1986, as amended, in which case
Tenant shall execute any and all documents reasonably necessary to effect such
exchange and otherwise assist and cooperate with Landlord in effecting such
exchange, provided that: (i) any costs and expenses incurred by Tenant as a
result of structuring such transaction as an exchange, as opposed to an outright
sale, shall be borne solely by Landlord; (ii) Landlord shall indemnify and hold
harmless Tenant from and against any and all liabilities, costs, damages, claims
or demands directly resulting from the cooperation of Tenant in effecting the
exchange contemplated hereby; (iii) such exchange shall not result in any delay
in the Closing Date without Tenant’s prior written consent; and (iv) Tenant
shall not be required to take title to any property other than the Proposed Sale
Property.

23.8    Prime Lease. Tenant acknowledges and agrees that Tenant’s rights under
this Article XXIII are and shall be subject in all respects to the terms and
conditions of the Air Rights Lease, including, without limitation, any rights of
the lessor under the Air Rights Lease to approve an assignment of Landlord’s
leasehold interest, the assignee of Landlord’s leasehold interest and/or any
required or proposed amendments to the Air Rights Lease.

23.9    Time of the Essence. Time shall be of the essence as to all time periods
and deadlines set forth in this Article XXIII.

 

101



--------------------------------------------------------------------------------

ARTICLE XXIV

CAPITAL EVENTS; CONTINGENT PAYMENT

24.1    Contingent Payment Right. On the conditions (which conditions Landlord
may waive by written notice to Tenant at any time) that, at the time of a
Qualifying Capital Transaction (as hereinafter defined): (i) this Lease is in
full force and effect, and (ii) there exists no monetary or material
non-monetary Event of Default by Tenant, then, in the event of a Qualifying
Capital Transaction between the Effective Date and the Expiration Date of the
Original Term (the “Contingent Payment Period”), Landlord will pay to Tenant, as
part, and directly out, of the settlement of proceeds at the closing of the
Qualifying Capital Transaction, a contingent payment (the “Contingent Payment”)
in an amount equal to Fourteen and One-Half Percent (14.5%) multiplied by the
Applicable Share of Office Building Profit (as hereinafter defined).
Notwithstanding the foregoing, the Contingent Payment made in connection with
any Sale shall be reduced by the amount of any Contingent Payments made to
Tenant in connection with any Refinancings or Re-Capitalizations prior to the
date of such Sale. Landlord shall notify Tenant of Landlord’s intent to engage
in a Qualifying Capital Transaction not less than thirty (30) days prior to the
anticipated closing of such Qualifying Capital Transaction.

In determining the amount of the Contingent Payment, the following definitions
shall apply:

(a)    “Applicable Share of Office Building Profit” means the Net Sale Proceeds
or Net Refinancing Proceeds or Net Re-Capitalization Proceeds, as applicable,
multiplied by a fraction, the numerator of which is the rentable square footage
of the Premises and the denominator of which is the number of rentable square
feet in the Office Area, in each case as determined upon the earlier of: (a) the
date of the applicable Qualifying Capital Transaction; or (b) the Construction
Commencement Date. Any amounts escrowed in connection with a Sale, or reserved
for contingent liabilities, or to satisfy Lender requirements (other than
escrows or reserves for leasing transaction costs relating to future vacancies
in the Building), shall be excluded from Applicable Share of Office Building
Profit unless and until the date such amounts are unconditionally released to
Landlord from such escrow or reserve. In no event shall any (A) proceeds of
casualty insurance and (B) receipts from awards or sales in connection with any
eminent domain taking, from other transfers in lieu of and under the threat of
any eminent domain taking, and other receipts in connection with any eminent
domain taking, be considered to constitute or contribute to the Applicable Share
of Office Building Profit.

(b)    “Disregarded Transfer” means: (i) a transfer of all or substantially all
of the direct or indirect interests in Landlord’s leasehold interest in the
Office Area to a Landlord Joint Venture (as hereinafter defined), or (ii) any
transfer of a direct or indirect interest in Landlord’s leasehold interest in
the Office Area to an entity which controls, is controlled by, or is under
common control with, the transferor, or (iii) any transfer of a direct or
indirect interest in Landlord to an entity which is a direct or indirect member,
partner or shareholder of Landlord, or (iv) a transfer of a direct or indirect
interest in Landlord for estate planning purposes, (v) the establishment of a
condominium and any connected transfer of any condominium unit in which any
portion of the Office Area is located to an entity affiliated with Landlord,
(vi) the granting of any mortgage (including, without limitation, any
amendments, modifications, or extensions thereof) of, the foreclosure of any
mortgage of, or the execution and delivery by Landlord of deed or assignment in
lieu or

 

102



--------------------------------------------------------------------------------

contemplation of foreclosure in regard to, Landlord’s interest in all or
substantially all of the Office Area, or (vii) a direct or indirect interest
transfer comprising less than fifteen percent (15%) of the ownership in any
entity the majority of which is owned by Steven B. Samuels, Joel Sklar, Peter
Sougarides, Leslie Cohen, Thomas Bloch and/or employees of Samuels & Associates
Management LLC. As used in this Article XXIV, a “Landlord Joint Venture” means a
joint venture in which: (A) Landlord and/or a Landlord affiliate is a joint
venture partner, and (B) Landlord or a Landlord affiliate, is responsible for
day-to-day operations (even though certain so-called “major decisions” require
the consent of the other venturer(s)).

(c)    “Investor” means an unrelated institutional/high net worth investor
providing equity capitalization to the Landlord and the Project, including but
not limited to a bank, insurance company, pension fund, or real estate
investment trust, sovereign wealth fund, endowment fund, foundation, family
office, individual or registered investment advisor.

(d)    “Lender” means an unrelated institutional lender providing debt
capitalization to the Landlord and the Project, including but not limited to a
bank, insurance company, pension fund, conduit lender, but not including any
person or entity providing preferred equity or mezzanine debt.

(e)    “Net Re-Capitalization Proceeds” means the gross amount invested by an
Investor in connection with a Re-Capitalization and applicable to the Office
Area, as determined/allocated by the Investor providing such Re-Capitalization,
in excess of the Project Costs. If the Investor’s ownership interest constitutes
less than one-hundred percent (100%) of the ownership interests in the Office
Area, the Net Re-Capitalization Proceeds shall be determined using a pro rata
portion of the Project Costs proportionate to the Investor’s share of the total
ownership interest in the Office Area. Any partial ownership interest in the
Office Area transferred in connection with a Qualifying Capital Transaction
shall be considered to have fully paid the Contingent Payment corresponding to
such interest and shall not be subject to this Article XXIV upon subsequent
transfers.

(f)    “Net Refinancing Proceeds” means the actual cash proceeds received by
Landlord in connection with a Refinancing and applicable to the Office Area, as
determined/allocated by the Lender providing such Refinancing, in excess of the
Project Costs. For avoidance of doubt, Net Refinancing Proceeds shall not be
deemed to include amounts used to pay off a then-existing Lender.

(g)    “Net Sale Proceeds” means the gross proceeds of any Sale allocable to the
Office Area at the time of the Sale, as agreed upon with the third party buyer,
in excess of the Project Costs.

(h)    “Permanent Refinancing” means any Refinancing that pays off the
construction loan for the Project with a so-called permanent loan.

(i)     “Project Costs” means (A) Landlord’s total development costs allocable
to the Office Area, including, without limitation, all so-called “hard costs”
and “soft costs”, less the allocable portion of any Development Incentives
received in cash by Landlord for the design or construction of infrastructure
improvements for the Project (net of all costs and expenses incurred

 

103



--------------------------------------------------------------------------------

by Landlord in connection with obtaining such Development Incentive), all as
determined by Bedford Strategies and Solutions, or another independent third
party cost segregation analyst reasonably selected by Landlord and approved by
Tenant, which approval shall not be unreasonably withheld, conditioned or
delayed, using the hard cost allocations set forth in the construction contract
for the Project, to the extent applicable; and (B) without double counting any
defined Project Costs contained within (A), all fees, costs and expenses
incurred by Landlord in connection with the applicable Qualifying Capital
Transaction, allocated to the Office Area by Landlord in a commercially
reasonable manner and as reasonably documented by Landlord, including, without
limitation, broker’s fees, legal fees and expenses, title insurance and survey
costs, transfer taxes and recording costs; and (C) the value of Landlord’s
leasehold interest in the Office Area equal to the product of $75.00 multiplied
by the Rentable Floor Area of the Office Area; and (D) any amounts payable to
the lessor under the Air Rights Lease due to such Qualifying Capital Transaction
(such as so-called “transaction rent”), allocated to the Office Area by Landlord
in a commercially reasonable manner and as reasonably documented by Landlord;
and (E) an imputed amount determined by calculating a 6.25% compounded
cumulative return on the amounts set forth in (A), (C) and (D) above from the
date each such cost is incurred to the date of the applicable Qualifying Capital
Transaction.

(j)    “Qualifying Capital Transaction” means the closing of a Sale,
Re-Capitalization, or Refinancing, as applicable.

(k)    “Refinancing” means any third party debt refinancing with respect to all
or substantially all of the Project that is secured by a leasehold mortgage of
Landlord’s interest under the Air Rights Lease, including, without limitation, a
conversion of the initial construction loan for the Project to a so-called
permanent loan with the same lender. For avoidance of doubt, the initial
construction financing for the Project shall not constitute a Refinancing.

(l)    “Sale” means a transfer, assignment, sale, or other disposition, whether
in a single or series of related transactions, to an unrelated third party or
parties, of Landlord’s leasehold interest in all or substantially all of the
Office Area (including, without limitation, a Re-Capitalization that transfers
one hundred percent (100%) of the ownership interests in the Office Area,
whether in a single or series of related transactions, to an Investor or
affiliated Investors), excluding a Disregarded Transfer; provided, however, that
in the event of a sale or transfer as part of a transfer of all or a majority of
all of the real property in which Steven B. Samuels owns a direct or indirect
interest in the City of Boston in a single transaction, or a series of related
transactions, to a single purchaser or affiliated purchasers, the Net Sale
Proceeds under this Article XXIV shall be determined using the portion of the
gross proceeds allocable to the Office Area, as agreed upon with the third-party
buyer.

(m)    “Re-Capitalization” means a transfer, assignment, sale, or other
disposition, other than a Sale or a Disregarded Transfer, of an ownership
interest in the Office Area, whether in a single or series of related
transactions, to an Investor or affiliated Investors.

24.2    Allocations. Landlord shall use commercially reasonable efforts to
establish with the applicable third party a separate allocation of the fair
market value of the Office Area, the gross proceeds of the Sale applicable to
the Office Area, and/or the gross amount invested by an Investor applicable to
the Office Area, as applicable, in connection with any Qualifying Capital
Transaction.

 

104



--------------------------------------------------------------------------------

If, despite Landlord’s commercially reasonable efforts, such third party does
not agree to such an allocation, Landlord shall determine such allocation in a
commercially reasonable manner and shall provide reasonable documentation of the
same to Tenant.

24.3    Termination. If (i) no Qualifying Capital Transaction has occurred
during the Contingent Payment Period, or (ii) a Sale has occurred before the
expiration of the Contingent Payment Period and Tenant has received the
Contingent Payment, if any, due in accordance with this Article XXIV, or
(iii) Re-Capitalization(s) relating to one-hundred percent of the ownership
interests in the Office Area have occurred during the Contingent Payment Period
and Tenant has received the Contingent Payment(s), if any, due in accordance
with this Article XXIV, or (iv) there is any foreclosure of any mortgage of, or
the execution and delivery by Landlord of deed or assignment in lieu or
contemplation of foreclosure in regard to, Landlord’s interest in the Office
Area, then Tenant’s right to receive any Contingent Payment hereunder shall
terminate and this Article XXIV shall be of no further force or effect.

24.4    Right Does Not Apply to Future Owners. If the Premises are conveyed
other than pursuant to a Disregarded Transfer, and Landlord has complied with
its obligations under this Article XXIV, Tenant’s right to a Contingent Payment
pursuant to this Article XXIV shall not apply to any future owner of Landlord’s
interest in the Premises. Notwithstanding the foregoing, if a Sale occurs prior
to the Commencement Date, Tenant shall be entitled to receive a one-time
Contingent Payment from the successor Landlord with respect to the next
successive Sale, it being understood and agreed that such future Contingent
Payment shall be debited by any Contingent Payment made to Tenant with respect
to such Sale which occurs prior to the Commencement Date.

24.5    Right Personal to CarGurus, Inc. The right to a Contingent Payment
pursuant to this Article XXIV is personal to CarGurus, Inc. and any Tenant
Affiliate of CarGurus and may not be exercised by another person or entity,
including, without limitation, any holder of Tenant’s interest under the Lease
other than CarGurus, Inc. and any Tenant Affiliate of CarGurus.

24.6    Confirmation. Tenant shall, at the request of Landlord, execute a
confirmation or such other written acknowledgment of Landlord’s compliance with
the terms of this Article XXIV setting forth, to the extent then accurate, that
the Contingent Payment obligation, if any, has been satisfied or that the
Contingent Payment Period has expired with no Contingent Payment having become
due hereunder. Upon request from Landlord, Tenant shall enter into an amendment
of any recorded notice of lease, in recordable form, pursuant to which amendment
reference to the Contingent Payment right shall be deleted. If Tenant is
entitled to a Contingent Payment hereunder, confirmation, acknowledgement and/or
notice of lease amendment shall be delivered simultaneously with the payment of
the Contingent Payment and, otherwise, within fifteen (15) days of Landlord’s
request. Tenant shall cooperate with Landlord in good faith in connection with
any Qualifying Capital Transaction and in the event of any disagreement between
Landlord and Tenant with relating to the amount and/or applicability of a
Contingent Payment, Tenant agrees, without waiving its others rights and
remedies under this Lease, not to seek to enjoin or impede such Qualifying
Capital Transaction, by seeking injunctive relief, a lis pendens or otherwise.

24.7    Tax Structuring. If Tenant is entitled to a Contingent Payment
hereunder, Landlord shall reasonably cooperate with Tenant to minimize adverse
tax consequences to Tenant in connection with such Contingent Payment, provided
that (a) any efforts taken pursuant to the

 

105



--------------------------------------------------------------------------------

foregoing shall not economically disadvantage Landlord, (b) the Qualifying
Capital Transaction shall not be delayed or affected by reason of the tax
structuring, nor shall the consummation or accomplishment of the tax structuring
be a condition precedent or condition subsequent to Tenant’s obligations under
this Lease; (c) the tax structuring shall not affect or diminish Landlord’s
rights under this Lease; (d) neither the Annual Fixed Rent nor the Additional
Rent payable under this Lease by Tenant shall be reduced; and (e) Landlord shall
not incur any out-of-pocket expense in facilitating the tax structuring for
Tenant (other than for review of documents related to the tax structuring).

24.8    Offset Right; Remedies. Notwithstanding any provisions herein to the
contrary, if a Qualifying Capital Transaction has occurred before the expiration
of the Contingent Payment Period and: (i) Tenant has not received the Contingent
Payment arising from such Qualifying Capital Transaction, and (ii) Tenant has
not received such Contingent Payment within thirty (30) days after Tenant issues
a written notice to Landlord specifying in reasonable detail the Tenant’s basis
for determining that Landlord has failed to pay all or any portion of the
Contingent Payment, then, as Tenant’s sole and exclusive remedy at law and in
equity, Tenant shall have the right to offset the amount of the Contingent
Payment, together with interest accruing on any unpaid amount, at the Lease
Interest Rate (but in no event greater than the maximum rate permitted by
applicable law), from the date of the Qualifying Capital Transaction against the
next installments of Annual Fixed Rent to become due until offset in full;
provided, however, that in no event shall the aggregate amount offset by Tenant
on account of the Contingent Payment in any calendar month exceed twenty-five
percent (25%) of the monthly installment of Annual Fixed Rent payable by Tenant
to Landlord for such calendar month. If Landlord, in good faith, disputes in
writing, within such 30-day period, the Tenant’s basis for receiving or
determining the unpaid portion of the Continent Payment, then Tenant’s right to
offset rental payments hereunder shall be subject to Tenant’s obligation to
first pay into an escrow, the terms of which shall be mutually acceptable to
Landlord and Tenant in their reasonable discretion, each monthly offset amount
until the disputed amount has been fully paid into escrow. In no event shall
Tenant have the right to offset against, withhold or deduct from Annual Fixed
Rent or Additional Rent payable under this Lease for any reason relating to this
Article XXIV, except as expressly provided in this subsection.

24.9    Illustrative Example. Attached hereto as Exhibit 24, is an example of
the calculation of the Contingent Payment based on a series of hypothetical
factors. Landlord and Tenant acknowledge and agree that such example is for
illustrative purposes only and shall not affect the calculation of the
Contingent Payment in the event of an actual Qualifying Capital Transaction in
any way, it being understood and agreed that any such calculation shall be made
in accordance with the terms and conditions of this Article XXIV.

ARTICLE XXV

TENANT’S COMPETITORS

25.1.    On the conditions (which conditions Landlord may waive at any time by
written notice to Tenant) (collectively, the “Tenant’s Competitors Conditions”)
that (i) this Lease is in full force and effect, (ii) there exists no uncured
Event of Default by Tenant, (iii) CarGurus, Inc., itself, together with any
Permitted Transferee, as defined in Section 12.5, are occupying at least
fifty-seven percent (57%) of the rentable area of the Premises then demised to
Tenant, Landlord agrees that Landlord will not (a) enter into a lease with a
Tenant Competitor, as hereinafter defined,

 

106



--------------------------------------------------------------------------------

for space in the Project, (b) consent to a sublease with respect to any portion
of the Project to a Tenant Competitor, or (c) consent to an assignment of a
lease of any portion of the Project to a Tenant Competitor (excepting
assignments which are permitted pursuant to the respective lease without
Landlord’s consent, such as in connection with a sale, merger, consolidation or
asset sale involving the respective tenant).

25.2.    The foregoing covenant is subject to the following conditions and
limitations: (i) the foregoing covenant shall expire on the date that this Lease
terminates or expires, or otherwise ceases to be in full force and effect;
(ii) the foregoing covenant shall expire if an order or decision is issued by a
court of competent jurisdiction or governmental authority which declares this or
such exclusionary covenants void; and (iii) if any governmental agency or
authority, or other person (other than Landlord or an affiliate of Landlord)
challenges the enforceability, legality or validity of the foregoing covenant,
either by commencement of a legal action or proceeding or by an action before a
governmental agency, authority or tribunal, then Tenant shall, upon notice
thereof from Landlord, either waive the foregoing covenant and release Landlord
from all obligations or liabilities in connection therewith, or defend the
challenge with counsel of its own selection, whereupon Tenant shall indemnify,
defend and hold Landlord harmless from and against any claims, expenses, losses,
damages, fines and liability (including, without limitation, reasonable
attorneys’ fees) arising out of or resulting therefrom. This indemnity shall
survive the expiration or earlier termination of this Lease.

25.3.    For purposes hereof, “Tenant Competitor” shall mean the following:
Cars.com, TrueCar, Cox Enterprises (Auto Trader), Carvana and CarFax. If and as
long as the Tenant’s Competitors Conditions are satisfied, Tenant shall have the
right periodically (but not more than once every twenty-four (24) months) to
substitute for the foregoing list of entities an updated list of Tenant
Competitors comprised of up to but not more than five (5) entities (which entity
may be an affiliate or subsidiary of a larger entity with multiple lines of
business), provided that the principal and primary business of the listed entity
is substantially the same as one of the lines of business of CarGurus, Inc., and
such list shall be substituted for the list of Tenant Competitors set forth
above; provided, however, said updated Tenant Competitors shall not include any
entities (or the affiliates thereof) (i) with which Landlord is then actively
negotiating for space in the Building, or (ii) any then current tenants or
occupants of the Building. For clarity, if any updated list of Tenant
Competitors includes one or more entities which are an affiliate or subsidiary
of a larger entity with multiple lines of business, Landlord shall not be
prohibited from entering into a lease, or consenting to a sublease or an
assignment of a lease, with such larger entity or any subsidiary or affiliate
thereof which is not expressly included on the list of Tenant Competitors or
which is engaged in a line of business which is not one of the lines of business
of CarGurus, Inc.

[Signature Page Follows]

 

107



--------------------------------------------------------------------------------

EXECUTED in two or more counterparts by persons or officers hereunto duly
authorized on the Date set forth in Section 1.2 above.

 

LANDLORD: S&A P-12 PROPERTY LLC, a Delaware limited liability company By: P-12
Vertical Investment LLC, a Delaware limited liability company, its Manager By:
J-S P-12 MANAGING MEMBER LLC, a Delaware limited liability company, its Managing
Member By: S&A P-12 HOLDINGS LLC, a Delaware limited liability company, its
Managing Member By: S&A GP LLC, a Massachusetts limited liability company, its
Manager By:  

/s/ Steven B. Samuels

Name:  

Steven B. Samuels

Title:  

Manager

Hereunto duly authorized TENANT:

CARGURUS, INC.,

a Delaware corporation

By:

 

/s/ Langley Steinert                                                           

       Name:  

Langley Steinert

  Title:  

CEO

        Hereunto duly authorized

 

108



--------------------------------------------------------------------------------

EXHIBIT 1.2-1

FLOOR PLANS OF PRIME PREMISES

 

LOGO [g851940g1219100538527.jpg]

 

Exhibit 1.2-1, Page 1



--------------------------------------------------------------------------------

LOGO [g851940g1219100538777.jpg]

 

Exhibit 1.2-1, Page 2



--------------------------------------------------------------------------------

LOGO [g851940g1219100538995.jpg]

 

Exhibit 1.2-1, Page 3



--------------------------------------------------------------------------------

LOGO [g851940g1219100539214.jpg]

 

Exhibit 1.2-1, Page 4



--------------------------------------------------------------------------------

LOGO [g851940g1219100539432.jpg]

 

Exhibit 1.2-1, Page 5



--------------------------------------------------------------------------------

LOGO [g851940g1219100539666.jpg]

 

Exhibit 1.2-1, Page 6



--------------------------------------------------------------------------------

LOGO [g851940g1219100539916.jpg]

 

Exhibit 1.2-1, Page 7



--------------------------------------------------------------------------------

LOGO [g851940g1219100540122.jpg]

 

Exhibit 1.2-1, Page 8



--------------------------------------------------------------------------------

LOGO [g851940g1219100540361.jpg]

 

Exhibit 1.2-1, Page 9



--------------------------------------------------------------------------------

LOGO [g851940g1219100540599.jpg]

 

Exhibit 1.2-1, Page 10



--------------------------------------------------------------------------------

LOGO [g851940g1219100540847.jpg]

 

Exhibit 1.2-1, Page 11



--------------------------------------------------------------------------------

EXHIBIT 1.2-2

PLAN OF ROOFTOP PREMISES

 

LOGO [g851940g1219100541096.jpg]

 

Exhibit 1.2-2, Page 1



--------------------------------------------------------------------------------

EXHIBIT 1.2-3

LEGAL DESCRIPTION

A portion of the following:

All that certain parcel of land with the improvements located thereon, situated
at Parcel 12 Boylston Street, Massachusetts Avenue and Newbury Street in the
City of Boston, County of Suffolk, and Commonwealth of Massachusetts being more
particularly described as follows:

Parcel B1-13, B1-14, B1-15 and B1-16 shown on Order of Taking Plan No. B1, as
shown on Book 7639, Page 50.

A portion of Parcel B2-1, Parcels B2-2, B2-3, B2-4, B2-5 and B2-6 shown on Order
of Taking Plan No. B2 in Book 7655, Page 576.

Also, a portion of the land shown on a Taking Plan No. B50, recorded at Book
7710, Page 172.

Excepting lot containing 81 sq. ft. shown on plan at Book 8599, Page 724.

Excepting Taking 72 sq. ft. shown on plan in Book 8617, Page 44.

Note: The parties acknowledge that this legal description will be updated upon
execution of the Air Rights Lease pursuant to the terms and conditions set forth
in the Lease, included Section 11.9 of the Lease.

 

Exhibit 1.2-3, Page 1



--------------------------------------------------------------------------------

EXHIBIT 1.2-4

PROHIBITED RETAIL/RESTAURANT AREA USES

No portion of the Building may be used for any of the following: an adult
bookstore, theatre or similar business that primarily sells, rents or displays
obscene or pornographic materials, devices or objects; a tattoo parlor; a
package store (except for an upscale operations such as a wine shop or craft
beer store); a funeral parlor or mortuary; the carrying on of any barter; trade,
or exchange of goods or a second hand store (except for upscale second hand
stores, consignment shops or concepts similar to Rent the Runway that are found
in first-class retail centers); an odd lot, closeout or liquidation store; an
auction house (except for first-class operations such as but not limited to
Skinner’s or Sotheby’s); insurance salvage stock; or fire sale stock; a flea
market (excluding temporary holiday markets and craft fairs); a blood bank; a
massage parlor (except for upscale massage operations such as but not limited to
Massage Envy or massage services offered in connection with a permitted day spa,
salon, fitness or physical therapy use); any industrial or warehouse use
(including, without limitation, any manufacturing, smelting, rendering,
refining, chemical manufacturing or processing, or other manufacturing uses,
except that (i) light manufacturing and assembly uses ancillary to research,
development and laboratory uses permitted by applicable law and (ii) incidental
manufacturing type uses in jewelry stores and other retail stores as well as
brewing or distilling alcohol in restaurants or in breweries with a so-called
tap room or in distilleries with a retail component shall be permitted;
amusement park or circus; an off track betting or gambling establishment; a
bingo hall; comic book or novelty stores, tarot card reading, palm reading or
psychic or similar uses; bail bond sales; pawn shop; wholesale or factory outlet
store (except for premium brand outlet stores); surplus store; central laundry,
dry cleaning plant, or laundromat (except that a dry cleaner that performs all
dry cleaning off premise shall be permitted); check-cashing operation other than
a bank or other financial operation or retailer; and any obnoxious or nuisance
use (which shall include without limitation a use which emits or results in
strong, unusual or offensive odors, fumes, dust or vapors), is a public or
private nuisance, emits noise or sounds which are objectionable due to
intermittence, beat, frequency, shrillness or loudness, creates a hazardous
condition, or is used in whole or in part for the dumping or disposing of
garbage or refuse.

 

Exhibit 1.2-4, Page 1



--------------------------------------------------------------------------------

EXHIBIT 2.1

WORK LETTER

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to (i) the improvements to be performed by Landlord in constructing the
Project and (ii) the improvements to be performed by Tenant in preparing the
Premises for Tenant’s Permitted Use.

 

I.

Landlord’s Work.

A.    Landlord’s Work. Subject to the provisions of the Lease, including,
without limitation this Exhibit 2.1, Landlord shall, at Landlord’s cost and
expense, perform the base building work and construct the Building (collectively
“Landlord’s Work”) substantially in accordance with the components marked
“Landlord” in the Landlord/Tenant Responsibility Matrix attached hereto as
Exhibit 2.1-1 and the schedule of plans and specifications attached hereto as
Exhibit 2.1-2 (collectively, the “Base Building Plans and Specifications”).
Landlord shall update Tenant and its representatives about the status of Base
Building Plans and Specifications, Landlord’s Work, and the then estimated
Delivery Date on at least a monthly basis and otherwise upon request by Tenant.
Tenant shall receive notices of any design and construction meetings applicable
to the Building and be permitted to attend such meetings. Landlord will update,
modify and refine such Base Building Plans and Specifications from time to time,
as part of the completion of the construction documents phase of the Building’s
design process, whereupon the construction documents shall become the final Base
Building Plans and Specifications and Exhibit 2.1-2 shall be considered to be
amended accordingly to reflect the final Base Building Plans and Specifications.
Landlord shall deliver to Tenant for Tenant’s review, the building permit set of
drawings (which is estimated to be delivered by Landlord’s architect on or about
December 15, 2019) and the final construction document set of drawings for
Landlord’s Work (which is estimated to be delivered by Landlord’s architect on
or about May 1, 2020) (each, a “Base Building Plan Set”), and in each case
Tenant shall have the right to review and approve such Base Building Plan Set
for those elements (excluding elements required by Legal Requirements or by
permits or approvals issued by governmental authorities having jurisdiction over
the Project) of the applicable Base Building Plan Set that (i) would materially
and adversely affect Tenant’s use of or access to the Premises, (ii) would
require material changes to Tenant’s Plans and/or would materially adversely
affect the schedule of performance of Tenant’s Work, in each case after Tenant
has submitted design development level documents to Landlord, (iii) would
materially adversely affect Tenant’s Exterior Signage and/or the prominence or
the visibility thereof, or (iv) does not otherwise comply with the terms and
conditions of this Lease (the foregoing, collectively, “Tenant’s Base Building
Scope of Review”). Tenant’s approval with respect to items or elements within
Tenant’s Base Building Scope of Review and Landlord’s revisions to a Base
Building Plan Set in response to any comments made by Tenant within Tenant’s
Base Building Scope of Review shall not be unreasonably withheld, conditioned or
delayed so long as Landlord’s Work is consistent with standards for a
first-class office building in the Market Area. Tenant shall respond to
Landlord’s delivery of the applicable Base Building Plan Set within ten
(10) business days after delivery thereof. If Tenant has not responded within
such ten (10) business day period then Tenant shall have no rights to object
thereto; provided, however that the foregoing does not limit or prevent Tenant
from proposing Tenant Change Orders pursuant to Section 1(D) below.

 

Exhibit 2.1, Page 1



--------------------------------------------------------------------------------

  B.

Landlord Changes to Landlord’s Work.

(i)    Notwithstanding the foregoing, after the issuance of final construction
document set of the Base Building Plans and Specifications, Landlord may update,
modify and refine such Base Building Plans and Specifications from time to time
(a “Landlord Change Order”). Unless a Landlord Change Order is required by Legal
Requirements or by permits or approvals issued by governmental authorities
having jurisdiction over the Project (in which event Landlord shall reasonably
promptly provide Tenant with notice thereof and a copy of any revised plans in
connection therewith affecting the Premises or Tenant’s Work), Landlord shall
deliver to Tenant and Tenant shall have the right to review and approve Landlord
Change Orders if such Landlord Change Order affects an item or element within
Tenant’s Base Building Scope of Review; provided, however, that with respect to
Landlord Change Orders that would require material changes to Tenant’s Plans
and/or would materially adversely affect the schedule of performance of Tenant’s
Work, such determination shall apply with respect to a Landlord Change Order
only after Tenant has submitted construction documents to Landlord for Tenant’s
Work. Tenant’s approval of any Landlord Change Order and Landlord’s revisions to
a Landlord Change Order in response to any comments made by Tenant within
Tenant’s Base Building Scope of Review shall not be unreasonably withheld,
conditioned or delayed so long as Landlord’s Work is consistent with standards
for a first-class office building in the Market Area, and Landlord agrees to pay
for the actual increased costs, if any, of Tenant’s Work resulting from such
Landlord Change Order.

(ii)    Tenant shall notify Landlord whether Tenant approves the Landlord Change
Order or, if not, the revisions required to be made by Landlord in order to
address the adverse effect on Tenant’s Work or Tenant’s use or enjoyment of, or
access to, the Premises, and shall also notify Landlord of Tenant’s estimate of
the additional costs of Tenant’s Work, if any, and the anticipated delay in the
completion of Tenant’s Work, if any, which Tenant reasonably and in good faith
estimates it will incur in the performance of Tenant’s Work as a result of the
Landlord Change Order, in each case together with reasonably detailed back-up
documentation for Tenant’s determination (“Tenant’s Change Estimate Notice”).
Tenant shall respond to any Landlord Change Order (x) within ten (10) business
days after Landlord’s notice of the Landlord Change Order if such request is an
initial request, or (y) within five (5) business days after Landlord’s notice of
the Landlord Change Order if such request is being submitted to Tenant following
Tenant’s initial comments on such Landlord Change Order. If Tenant has not
responded within such ten (10) business day or five (5) business day period, as
applicable, then Landlord may proceed with the Landlord Change Order and Tenant
shall have no rights to object thereto, there shall be no delay in the Fixed
Rent Commencement Date on account thereof and Landlord shall have no obligation
to reimburse costs to Tenant in connection therewith; provided, however that the
foregoing does not limit or prevent Tenant from proposing Tenant Change Orders
pursuant to Section 1(D) below. In the event that Tenant timely objects to a
Landlord Change Order, the parties shall work together in good faith for a
period of ten (10) business days to resolve the Tenant’s objection to the
proposed Landlord Change Order. In the event that Tenant has not yet delivered
construction documents to Landlord for Tenant’s Work or after a Landlord Change
Order has taken effect, Tenant

 

Exhibit 2.1, Page 2



--------------------------------------------------------------------------------

shall work with Tenant’s architect to reasonably modify Tenant’s design of the
Premises to incorporate the Landlord Change Order.

C.    Disputes Regarding Landlord Changes. In the event that the parties are
unable to resolve Tenant’s objection to a Base Building Plan Set or a Landlord
Change Order within fifteen (15) business days after Tenant’s response thereto,
either Landlord or Tenant may elect to submit the resolution of such dispute to
the arbitration procedure set forth in Section VII below. In the event that it
is finally determined (either by the parties or through such arbitration
proceeding) that a Landlord Change Order results in a material adverse effect on
the schedule of performance or cost of Tenant’s Work, then Landlord may elect,
at Landlord’s option, to implement the Landlord Change Order and reimburse
Tenant for the actual increased cost thereof. In the event it is finally
determined that a delay in the substantial completion of Tenant’s Work actually
occurs as a result of a Landlord Change Order for which Tenant has notified
Landlord in a Tenant’s Change Estimate Notice, or for which Tenant has otherwise
notified Landlord of any such delay reasonably promptly after Tenant’s knowledge
of the occurrence of such delay; then, in addition to Tenant’s right to receive
reimbursement for increased costs thereof as provided for in this Section I.C,
the Fixed Rent Commencement Date shall be extended by one day for each day of
such delay in the substantial completion of Tenant’s Work.

D.    Tenant Changes to Landlord’s Work. Tenant will have the opportunity to
provide written input regarding major structural elements of Landlord’s Work
(i.e., the location of internal staircases), the Building core design and the
Base Building systems and equipment until October 31, 2019, provided that such
input by Tenant does not delay Landlord’s construction schedule or materially
increase Landlord’s costs for Landlord’s Work or the Building, unless Tenant
agrees to reimburse Landlord for such costs pursuant to mutually agreed upon
terms. Thereafter, Tenant may elect to propose change orders (each, a “Tenant
Change Order”) to the Base Building Plans and Specifications to accommodate
Tenant’s design of Tenant’s Work, by delivering a written request for such
Tenant Change Order to Landlord prior to the commencement of construction of the
applicable component of Landlord’s Work. Each proposed Tenant Change Order shall
be subject to Landlord’s approval, which approval will not be unreasonably
withheld, conditioned or delayed, unless the proposed Tenant Change Order is
(i) reasonably likely to materially interfere with the schedule of delivery by
Landlord of any portion of the Building to any other tenant, (ii) inconsistent
with the Air Rights Lease or the requirements thereof or other governmental
agreements or approvals for the Project or any Legal Requirements,
(iii) inconsistent with design standards for first-class office buildings in the
Market Area, (iv) alters the aesthetic design of the exterior or common areas of
the Building, (v) affects the structural elements of the Building or the
Building core design or (vi) is reasonably likely to have a material adverse
effect on the value of the Building or the Project, in which case Landlord may
grant or deny approval of such Tenant Change Order in its sole discretion.
Landlord shall have no obligation to make any changes to the Base Building Plans
and Specifications except in accordance with this Section I.D. If a proposed
Tenant Change Order is determined by Landlord to be likely to increase the cost
of Landlord’s Work, to delay the completion of Landlord’s Work, and/or to cause
an increase in other costs and expenses payable by Landlord, then Landlord shall
notify Tenant of the anticipated increased cost and anticipated Tenant Delays,
if any, which would result from such Tenant Change Order, and within five
(5) business days after receipt of such notice from Landlord, Tenant shall
either (x) acknowledge and agree to pay to Landlord, as Additional Rent, the
actual amount of the increased costs and expenses resulting from the Tenant
Change Order, and/or acknowledge the Tenant

 

Exhibit 2.1, Page 3



--------------------------------------------------------------------------------

Delays anticipated to result from the Tenant Change Order, as applicable, or
(y) withdraw the proposed Tenant Change Order. Without limitation, Landlord will
not be obligated to implement the proposed Tenant Change Order unless and until
Tenant agrees to pay the increased costs and expenses and/or acknowledges the
anticipated Tenant Delays resulting therefrom. Within not more than thirty
(30) days after delivery by Landlord to Tenant of an invoice and reasonably
detailed back-up for the actual increased costs and expenses resulting from an
approved Tenant Change Order, Tenant shall pay such increased costs and expenses
incurred by Landlord resulting from all Tenant Change Orders.

E.    Tenant Responses; Tenant Delay. Tenant shall respond, in writing, to any
requests from Landlord, Landlord’s contractor, or Landlord’s architect for
information, consents, or authorizations to proceed, within five (5) business
days of Tenant’s receipt of such request. Any failure by Tenant to respond
within such time period may be the basis of a Tenant Delay. “Tenant Delay” shall
mean any actual delay in the performance and timely completion of Landlord’s
Work arising out of or resulting from (i) any delay by Tenant or Tenant’s
architect in submission of information or plans or to timely respond to requests
for information within the time periods set forth in this Exhibit 2.1, (ii)
subject to the provisions of Section 1(F) below, any interference with the
performance of Landlord’s Work by Tenant or any Tenant Party, (iii) any Tenant
Change Order, or (iv) any other act or omission by Tenant and/or any Tenant
Party. Notwithstanding the foregoing, except where a Tenant Delay arises from
Tenant’s failure timely to act within on or before a date or time period
expressly set forth in the Lease (in which event no Tenant Delay Notice shall be
required): (x) in no event shall any act or omission be deemed to be a Tenant
Delay until and unless Landlord has given Tenant written notice (the “Tenant
Delay Notice”) advising Tenant (a) that a delay is occurring, and (b) of the
basis on which Landlord has determined that a delay is occurring and (c) and an
additional three (3) business days has passed without a resolution of such
delay, and (y) no period of time prior to the expiration of such three
(3) business days following Tenant’s receipt of a Tenant Delay Notice shall be
included in the period of time charged to Tenant pursuant to such Tenant Delay
Notice.

F.    Performance and Coordination of Landlord’s Work. Subject to the provisions
of this Section I.F, each party shall take necessary reasonable measures to the
end that each party’s contractors shall cooperate in all ways with the other
party’s contractors in such manner as may be reasonably requested to avoid any
delay to the work being performed by each party’s contractors or conflict in any
other way with the performance of each party’s work. Landlord shall respond, in
writing, to any written requests from Tenant or Tenant’s architect for
information within five (5) business days of Tenant’s receipt of such request to
the extent such information is then available to Landlord, and otherwise
reasonably promptly after Landlord’s receipt of such request. Tenant
acknowledges that, notwithstanding Landlord’s satisfaction of the Early Delivery
Condition (as hereinafter defined), Landlord may still be in the process of
completing the construction of the Building, and that Landlord may enter the
Premises and complete work constituting Landlord’s Work during the performance
of Tenant’s Work, and when applicable, Landlord shall have priority for the use
of certain base building infrastructure and systems located outside of the
Premises; provided that Landlord and Tenant shall cooperate in good faith to
coordinate such access with Tenant’s Work in a manner that does not unreasonably
impact or delay Landlord’s Work and Tenant’s Work during such period. After the
Delivery Date, Tenant and Tenant’s contractor shall have priority access to the
Premises, provided that Tenant shall cooperate with Landlord and provide such
access to the Premises as may be required to perform any

 

Exhibit 2.1, Page 4



--------------------------------------------------------------------------------

remaining Landlord’s Work which must be performed in the Premises in a manner
that will not adversely affect the conduct of Tenant’s Work. After Tenant opens
for business in the Premises, Tenant shall cooperate with Landlord in providing
access to the Premises on a mutually coordinated schedule as may be required to
perform any remaining Landlord’s Work which must be performed in the Premises,
including the Punchlist Items. After Tenant opens for business in the Premises,
any further access shall be governed by the Lease and Landlord shall conduct
core drilling and other work of excessive noise or excessive vibration and any
work emitting noxious or unpleasant odors after normal working hours.

G.    Substantial Completion. “Substantially Complete” or “Substantial
Completion,” when referring to Landlord’s Work shall mean that: (1) Landlord’s
Work is completed, other (x) than Landlord’s Remaining Work (as hereinafter
defined) and (y) Punchlist Items (defined below) which do not materially affect
Tenant’s use of, or access to, the Premises or the performance of Tenant’s Work,
(2) the Premises and those portions of the Common Areas of the Building which
affect Tenant’s occupancy for the Permitted Use, including, without limitation
the elevators serving the Prime Premises, the main office lobby, the Fitness
Center, the bicycle storage area and the Parking Facility, are substantially
complete other than Punchlist Items, and in conformance with all applicable
Legal Requirements, (3) Landlord has delivered to Tenant a certificate of
substantial completion from Landlord’s architect stating that Landlord’s Work is
substantially complete, and (4) Landlord has delivered to Tenant a certificate
of occupancy for Landlord’s Work for the Office Area (which may be a temporary
certificate of occupancy) sufficient to permit Tenant to commence and perform
Tenant’s Work.

H.    Landlord’s Remaining Work. Tenant acknowledges that portions of Landlord’s
Work comprised of Landlord’s Work in the exterior portion of the Rooftop
Premises, the construction of the Retail/Restaurant Area and work outside of the
Building such as landscaping and work within the Project’s plaza and exterior
common areas (collectively, “Landlord’s Remaining Work”) may remain to be
completed after the Substantial Completion Date has occurred. Landlord’s
Remaining Work shall be limited to work that will not materially interfere with
or delay Tenant’s ability to perform or complete Tenant’s Work, open for
business in the Prime Premises and use the Prime Premises for the Permitted Use.
Landlord and Tenant shall (and shall direct their respective contractors to)
coordinate such Landlord’s Remaining Work with Tenant’s Work to the extent
possible. Landlord shall use commercially reasonable and good faith efforts to
complete the exterior portion of the Rooftop Premises portion of Landlord’s
Remaining Work by not later than sixty (60) days after the Substantial
Completion Date. In addition, Landlord shall use commercially reasonable efforts
to substantially complete, or cause the substantial completion of, (i) the plaza
area of the Project and, provided that construction of the hotel building has
commenced, the core and shell of the hotel building at the Project, prior to the
date that Tenant opens for business in the Premises and (ii) the MBTA headhouse
at the Project, subject to delay resulting from MBTA review and requirements, by
the date that is six (6) months after the Substantial Completion Date. In
addition, Landlord shall use diligent efforts to obtain a permanent certificate
of occupancy for Landlord’s Work for the Office Area.

I.    Punchlist. Concurrently with Substantial Completion of Landlord’s Work,
Landlord shall provide Tenant with a draft punchlist prepared by Landlord’s
architect. Within five (5) business days after delivery of such draft punchlist,
Landlord and Tenant shall jointly inspect the Premises and amend the punchlist
to incorporate those items jointly identified by Landlord and

 

Exhibit 2.1, Page 5



--------------------------------------------------------------------------------

Tenant during such inspection (the “Punchlist Items”). Subject to Landlord’s
Force Majeure and Tenant Delays, Landlord shall complete all Punchlist Items
within sixty (60) days of the date of the Punchlist (other than seasonal items,
such as landscaping, requiring a longer period).

J.    Landlord’s Warranty. Landlord hereby warrants and represents to Tenant
that Landlord’s Work shall be performed: (i) in a good and workmanlike manner;
(ii) in all material respects, in accordance with the Base Building Plans and
Specifications, and (iii) in accordance with all applicable Legal Requirements.
The Landlord warranty and representations set forth in this Section I.J are
referred to herein as “Landlord’s Warranty”. If, on or before the Warranty
Expiration Date, Tenant gives Landlord written notice of any breach of
Landlord’s Warranty, Landlord shall, at no cost to Tenant, correct or repair
such breach as soon as conditions reasonably permit and as to which, in either
case, Tenant shall have given notice to Landlord, as aforesaid.    Tenant shall
give Landlord notice of any alleged breach promptly after Tenant becomes aware
of such breach. The “Warranty Expiration Date” shall be defined as the date
twelve (12) months after the Commencement Date. Except to the extent to which
Tenant shall have given Landlord notice of respects in which Landlord has
breached Landlord’s Warranty or Landlord has otherwise failed to perform
Landlord’s construction obligations under this Exhibit 2.1, Tenant shall be
deemed conclusively to have: (x) approved Landlord’s Work, (y) waived any claim
that Landlord has breached Landlord’s Warranty, and (z) have agreed that Tenant
has no claim that Landlord has failed to perform any of Landlord’s obligations
under this Work Agreement. The provisions of this Section I.J set forth the
Tenant’s sole and exclusive remedies for any breach of the Landlord’s Warranty;
however nothing in this Section I.J shall be deemed to relieve Landlord of its
responsibilities to perform maintenance and repairs and ensure compliance with
Legal Requirements, in each case as required pursuant to Section 8.1 of the
Lease. No cost incurred by Landlord pursuant to this Section I.J shall be
included in Operating Expenses.

K.    Tenant’s Early Access. So long as it does not interfere with the
performance or completion of Landlord’s Work, Tenant shall have access to the
Premises prior to the Delivery Date at times mutually agreed upon by Landlord
and Tenant for purposes of taking measurements and undertaking design-related
activities relating to Tenant’s Work. No Base Rent or Additional Rent will be
charged in connection with any such access, nor shall the Term commence on
account thereof. Such right of entry shall be deemed a license from Landlord to
Tenant, and any entry thereunder shall be at the risk of Tenant.

 

II.

Schedule, Milestones and Remedies.

A.    General. Subject to delays due to Force Majeure or attributable to a
Tenant Delay, Landlord shall use reasonable efforts to achieve the Scheduled
Construction Commencement Date, Scheduled Delivery Date and Scheduled
Substantial Completion Date, but Tenant shall have no claim against Landlord for
failure so to complete construction of Landlord’s Work by any particular date,
except as expressly set forth in this Section II. For any period of delay
(regardless of the cause) that extends both the Delivery Date and the
Substantial Completion Date beyond the Scheduled Delivery Date and the Scheduled
Substantial Completion Date, respectively, the rent credits set forth below
shall only apply with respect to the Delivery Date and not the Substantial
Completion Date (i.e., such credit shall be applied without duplication).

 

  B.    [Intentionally

Omitted].

 

Exhibit 2.1, Page 6



--------------------------------------------------------------------------------

  C.

Construction Commencement Date and Remedies.

(i)    The “Actual Construction Commencement Date” shall be the date that
(i) the Air Rights Lease, as approved by Tenant to the extent of Tenant’s
approval rights set forth in Section 11.9, is fully-executed and in full force
and effect without conditions to the effectiveness of the Air Rights Lease, and
MDOT has executed and delivered a recognition and non-disturbance agreement
reasonably satisfactory to Tenant with respect to the Air Rights Lease; and
(ii) Landlord has closed any initial debt or equity construction financing and
delivered to Tenant a fully-executed SNDA from any mortgagee; and (iii) Landlord
is issued a building permit (which may be a foundation permit) enabling Landlord
to commence construction of Landlord’s Work; and (iv) Landlord has obtained
approval from the Boston Planning and Development Agency (which may be in the
form of a stamped signage plan) for the Exterior Signage; and (v) Landlord and
Landlord’s general contractor have mobilized at the site to commence
construction; and (vi) Landlord’s affiliate has executed and delivered the
guaranty set forth in Section VI below. The “Construction Commencement Date”
shall be the “Actual Construction Commencement Date”, unless the issuance of a
building permit is delayed by Tenant Delays, as hereinafter defined, in which
event the “Construction Commencement Date” shall be the date that the Actual
Construction Commencement Date would have occurred but for such Tenant Delays.
Landlord anticipates that the Construction Commencement Date will occur by not
later than March 15, 2020 (the “Scheduled Construction Commencement Date”).

(ii)    Notwithstanding the foregoing, if for any reason the Construction
Commencement Date shall not have occurred on or before the date ninety (90) days
after the Scheduled Construction Commencement Date (as the same shall be
extended for delays arising out of or resulting from Force Majeure, such Force
Majeure not to exceed ninety (90) days in the aggregate, the “Outside
Construction Commencement Date”), then Tenant may elect, as its sole and
exclusive remedy on account thereof (except as provided in II.F below), to
terminate the Lease by giving Landlord written notice (a “Termination Notice”),
which Termination Notice may be given not earlier than the Outside Construction
Commencement Date and not later than thirty (30) days following the Outside
Construction Commencement Date, with such termination to be effective on the
date which is thirty (30) days after the delivery of such Termination Notice;
provided however, Landlord shall have the right to vitiate Tenant’s said
termination of the Lease if (x) Landlord is then diligently pursuing the
satisfaction of all conditions to the occurrence of the Construction
Commencement Date and (y) by the thirtieth (30th) day immediately following
delivery of Tenant’s Termination Notice, Landlord notifies Tenant that the
Construction Commencement Date has occurred. If Tenant validly terminates the
Lease in accordance with the foregoing provisions, the Lease shall be null and
void and of no further force and effect, and except as expressly and
specifically set forth herein, the parties shall have no further liabilities,
responsibilities or obligations hereunder.

(iii)    Notwithstanding the foregoing, if for any reason the Construction
Commencement Date shall not have occurred on or before the date ninety (90) days
after the Outside Construction Commencement Date (as the same shall be extended
for delays arising out of or resulting from Force Majeure, such Force Majeure
not to exceed ninety

 

Exhibit 2.1, Page 7



--------------------------------------------------------------------------------

(90) days in the aggregate, the “Lease Termination Date”), then Tenant may
elect, as its sole and exclusive remedy on account thereof, to terminate the
Lease by giving Landlord a Termination Notice. Without limiting the foregoing,
if for any reason the Air Rights Lease, as approved by Tenant to the extent of
Tenant’s approval rights set forth in Section 11.9, is not fully-executed and in
full force and effect without conditions to its effectiveness, and MDOT has not
executed and delivered a recognition and non-disturbance agreement reasonably
satisfactory to Tenant with respect to the Air Rights Lease on or before the
Lease Termination Date, then Landlord may elect, as its sole and exclusive
remedy on account thereof, to terminate the Lease by giving Tenant a Termination
Notice. In either case, a Termination Notice from either party may be given not
earlier than the Lease Termination Date and not later than thirty (30) days
following the Lease Termination Date, with such termination to be effective on
the date which is ten (10) days after the delivery of such Termination Notice;
provided however, Landlord shall have the right to vitiate Tenant’s said
termination of the Lease if (x) Landlord is then diligently pursuing the
satisfaction of all conditions to the occurrence of the Construction
Commencement Date and (y) by the tenth (10th) day immediately following delivery
of Tenant’s Termination Notice, Landlord notifies Tenant that the Construction
Commencement Date has occurred. If either Landlord or Tenant validly terminates
the Lease in accordance with the foregoing provisions, the Lease shall be null
and void and of no further force and effect, and except as expressly and
specifically set forth herein, the parties shall have no further liabilities,
responsibilities or obligations hereunder. For avoidance of doubt, the Outside
Construction Commencement Date, and the Lease Termination Date shall not be
extended beyond ninety (90) days collectively in the aggregate on account of
Force Majeure, even if such dates are delayed by more than one event of Force
Majeure. Without limiting the foregoing, if Landlord exercises its right to
terminate the Lease pursuant to this Section II.C(iii), Landlord shall reimburse
Tenant for the actual third party out-of-pocket costs and expenses incurred by
Tenant in connection with this Lease, not to exceed Seven Hundred Fifty Thousand
Dollars ($750,000.00) (the “Landlord Termination Payment”). Landlord shall pay
the Landlord Termination Payment within thirty (30) days of receiving Tenant’s
written request therefor (which written request shall include copies of invoices
and other reasonable documentation evidencing Tenant’s costs and expenses).

 

  D.

Delivery Date and Remedies.

(i)    The “Actual Delivery Date” shall be the date that Landlord delivers
possession of the Premises to Tenant substantially in the condition described on
Exhibit 2.1-3 attached hereto (the “Early Delivery Condition”), such portion of
Landlord’s Work being referred to herein as “Landlord’s Early Delivery Work”.
The parties hereby agree that if Landlord’s Early Delivery Work identified on
Exhibit 2.1-3 is substantially completed, then the Actual Delivery Date shall
have occurred. The “Delivery Date” shall be the “Actual Delivery Date”, unless
Landlord’s Early Delivery Work is delayed by Tenant Delays, in which event the
“Delivery Date” shall be the date that the Actual Delivery Date would have
occurred but for such Tenant Delays. Landlord anticipates that it will deliver
possession of the Premises to Tenant in the Early Delivery Condition by not
later than March 15, 2022 (the “Scheduled Delivery Date”). Landlord shall
confirm the Delivery Date by providing at least forty-five (45) days prior
written notice to Tenant.

 

Exhibit 2.1, Page 8



--------------------------------------------------------------------------------

(ii)    Notwithstanding the foregoing, if the Delivery Date shall not have
occurred on or before the Scheduled Delivery Date (as the same shall be extended
for delays arising out of or resulting from Force Majeure, such Force Majeure
not to exceed ninety (90) days in the aggregate, the “First Outside Delivery
Date”), then (i) for and with respect to each day between the First Outside
Delivery Date and the earlier of (x) the Delivery Date and (y) the date which is
ninety (90) days after the First Outside Delivery Date (as the same shall be
extended for delays arising out of or resulting from Force Majeure, such Force
Majeure not to exceed ninety (90) days in the aggregate, the “Second Outside
Delivery Date”), as its sole and exclusive remedy on account thereof, Tenant
shall receive a credit against the Annual Fixed Rent next becoming payable under
the Lease in an amount equal to the per diem Annual Fixed Rent payable for the
Premises, and (ii) for and with respect to each day between the Second Outside
Delivery Date and the earlier of (x) the Delivery Date and (y) the Third Outside
Delivery Date (as hereinafter defined), as its sole and exclusive remedy on
account thereof, Tenant shall receive a credit against the Annual Fixed Rent
next becoming payable under the Lease in an amount equal to two (2) times the
per diem Annual Fixed Rent payable for the Premises.

(iii)    Notwithstanding the foregoing, if for any reason the Delivery Date
shall not have occurred on or before the date one hundred eighty (180) days
after the Scheduled Delivery Date (as the same shall be extended for delays
arising out of or resulting from Force Majeure, such Force Majeure not to exceed
ninety (90) days in the aggregate, the “Third Outside Delivery Date”), then
Tenant may elect, as its sole and exclusive remedy on account thereof, to
terminate the Lease by giving Landlord a Termination Notice, which Termination
Notice may be given not earlier than the Third Outside Delivery Date and not
later than thirty (30) days following the Third Outside Delivery Date, with such
termination to be effective on the date which is thirty (30) days after the
delivery of such Termination Notice; provided however, Landlord shall have the
right to vitiate Tenant’s said termination of the Lease if, by the thirtieth
(30th) day immediately following delivery of Tenant’s Termination Notice,
Landlord notifies Tenant that the Delivery Date has occurred. If Tenant validly
terminates the Lease in accordance with the foregoing provisions, the Lease
shall be null and void and of no further force and effect, and except as
expressly and specifically set forth herein, the parties shall have no further
liabilities, responsibilities or obligations hereunder.

(iv)    In the event that the Delivery Date does not occur by the Third Outside
Delivery Date and Tenant’s right to terminate the Lease on account thereof was
waived by Tenant or lapsed unexercised by Tenant, then (i) for and with respect
to each day between the Third Outside Delivery Date and the earlier of (x) the
Delivery Date and (y) the date which is ninety (90) days after the Third Outside
Delivery Date (as the same shall be extended for delays arising out of or
resulting from Force Majeure, such Force Majeure not to exceed ninety (90) days
in the aggregate, the “Fourth Outside Delivery Date”), as its sole and exclusive
remedy on account thereof, Tenant shall receive a credit against the Annual
Fixed Rent next becoming payable under the Lease in an amount equal to the per
diem Annual Fixed Rent payable for the Premises, and (ii) for and with respect
to each day between the Fourth Outside Delivery Date and the Delivery Date, as
its sole and exclusive remedy on account thereof, Tenant shall receive a credit
against the Annual Fixed Rent next becoming payable under the Lease in an amount
equal to two (2) times the per diem

 

Exhibit 2.1, Page 9



--------------------------------------------------------------------------------

Annual Fixed Rent payable for the Premises. For avoidance of doubt, the First
Outside Delivery Date, Second Outside Delivery Date, Third Outside Delivery Date
and the Fourth Outside Delivery Date shall not be extended beyond ninety
(90) days collectively in the aggregate on account of Force Majeure, even if
such dates are delayed by more than one event of Force Majeure.

E.    Substantial Completion Date and Remedies.

(i)    The “Actual Substantial Completion Date” shall be the date on which
Landlord’s Work is Substantially Completed. The “Substantial Completion Date”
shall be the Actual Substantial Completion Date, unless Landlord’s Work is
delayed by Tenant Delays, in which event the Substantial Completion Date shall
be the date that the Actual Substantial Completion Date would have occurred but
for such Tenant Delay. Landlord anticipates that Landlord’s Work will be
Substantially Complete by not later than the date which is the later of (x) the
Commencement Date and (y) the date which is ten (10) months after the Delivery
Date (the “Scheduled Substantial Completion Date”), subject to delays due to
Force Majeure or attributable to Tenant Delay as set forth herein.

(ii)    Notwithstanding the foregoing, if the Substantial Completion Date shall
not have occurred on or before the Scheduled Substantial Completion Date (as the
same shall be extended for delays arising out of or resulting from Force
Majeure, such Force Majeure not to exceed ninety (90) days in the aggregate, the
“First Outside Substantial Completion Date”), then (i) for and with respect to
each day between the First Outside Substantial Completion Date and the earlier
of (x) the Substantial Completion Date and (y) the date which is thirty
(30) days after the First Outside Substantial Completion Date (as the same shall
be extended for delays arising out of or resulting from Force Majeure, such
Force Majeure not to exceed ninety (90) days in the aggregate, the “Second
Outside Substantial Completion Date”), as its sole and exclusive remedy on
account thereof, Tenant shall receive a credit against the Annual Fixed Rent
next becoming payable under the Lease in an amount equal to the per diem Annual
Fixed Rent payable for the Premises, and (ii) for and with respect to each day
from and including the Second Outside Substantial Completion Date through the
earlier of (x) the Substantial Completion Date and (y) the date which is two
hundred seventy (270) days after the Second Outside Substantial Completion, as
its sole and exclusive remedy on account thereof, Tenant shall receive a credit
against the Annual Fixed Rent next becoming payable under the Lease in an amount
equal to two (2) times the per diem Annual Fixed Rent payable for the Premises.

F.    Additional Allowance. The “Additional Allowance Conditions” shall mean
that (i) the Construction Commencement Date did not occur by the Outside
Construction Commencement Date, (ii) Tenant’s right to terminate the Lease on
account of the failure of the Construction Commencement Date to occur by the
Outside Construction Commencement Date, was waived by Tenant or lapsed
unexercised by Tenant, (iii) the Delivery Date did not occur by the First
Outside Delivery Date, and (iv) Tenant had obtained a building permit for
Tenant’s Work and Tenant’s general contractor was ready to proceed with Tenant’s
Work as of the Scheduled Delivery Date. Provided that all of the Additional
Allowance Conditions are fully and completely satisfied, Landlord shall pay to
Tenant an additional tenant improvement allowance (the “Additional Allowance”)
of up to Two Million and 00/100 Dollars ($2,000,000.00). The

 

Exhibit 2.1, Page 10



--------------------------------------------------------------------------------

Additional Allowance shall be payable to Tenant for Permitted Costs of Tenant’s
Work in accordance with the terms and conditions of Section III below, after
completion of Tenant’s Work and delivery to Landlord for the items required
under Section III(E) in connection with the final Requisition.

 

III.

Tenant’s Work.

A.    Performance of Tenant’s Work. Following the Actual Delivery Date, Tenant
shall, at Tenant’s sole cost and expense, perform all alterations and
improvements in the Premises to prepare the Premises for Tenant’s occupancy (the
“Tenant’s Work”). Tenant’s Work shall be performed in accordance with the
provisions of the Lease (including, without limitation, Article IX and this
Exhibit 2.1). By not later than the date which is ninety (90) days after the
Construction Commencement Date, Tenant shall deliver to Landlord Tenant’s
preliminary layout and fit plan for the Premises for Landlord’s review and
approval. Without limiting the foregoing, Tenant shall be permitted to keep not
more than two (2) floors of the Premises in so-called shell condition, exclude
such floors from Tenant’s Work and perform future Alterations therein in
accordance with the terms and conditions of Article IX of the Lease. Provided
that the Outside Draw Date has not yet occurred, Tenant shall be permitted to
apply any remaining portion of the Maximum Amount of the Allowance toward the
Permitted Costs of Alterations performed on the floor(s) which Tenant has
elected to keep in shell condition, in accordance with the terms and conditions
of this Section III.

B.    Tenant’s Plans. Notwithstanding the foregoing, Tenant and its contractors
shall not have the right to perform Tenant’s Work in the Premises unless and
until Tenant has complied with all of the terms and conditions of Article IX of
the Lease, including, without limitation, approval by Landlord of the final
plans for Tenant’s Work (“Tenant’s Plans”) and the architect and contractors to
be retained by Tenant to perform such Tenant’s Work. In the event of any
conflict between this Exhibit 2.1 and the provisions of Article IX, with respect
to Tenant’s Work, the provisions of this Exhibit 2.1 shall control. Tenant shall
submit to Landlord for Landlord’s approval an initial set of plans, progress
plans from time to time, and a full set of construction plans for Tenant’s Work.
Tenant’s Work and Tenant’s Plans shall comply with the requirements of this
Lease, including, without limitation Exhibit 2.1-4. Tenant shall be responsible
for all elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design. Landlord
assumes no responsibility or liability whatsoever to Tenant or to any other
person or entity for the suitability of the Plans for their intended purpose or
compliance with applicable Legal Requirements. Unless otherwise expressly agreed
to by Landlord in writing, Tenant’s plans shall be consistent with the
Building’s standards for leasehold improvements. Provided that Tenant’s Plans
contain at least the information required by, and conform to the requirements of
Exhibit 2.1-4, Landlord’s approval of the Plans shall not be unreasonably
withheld, conditioned or delayed.    Notwithstanding the foregoing, Landlord may
grant or withhold its consent in its sole discretion to Tenant’s Plans for
Tenant’s Work that adversely impact or affect the Building exterior, structure,
roof or base building systems or the design aesthetics of the Building. No
material changes shall be made to Tenant’s Plans approved by Landlord without
Landlord’s prior written consent. Landlord agrees to review and provide comments
on the layout contained in the design

 

Exhibit 2.1, Page 11



--------------------------------------------------------------------------------

development set of Plans within ten (10) business days of receipt, unless
additional third party review of structural or mechanical, electrical or
plumbing systems is reasonably required, in which event the time period for
review of those elements shall be reasonably extended. If Landlord reasonably
disapproves of such layout, then Tenant shall promptly have the design
development Plans revised by its architect to incorporate all objections and
conditions presented by Landlord and shall resubmit such plans to Landlord. Upon
approval of the design development Plans, Tenant shall prepare construction
level Plans and Landlord agrees to review and provide comments on such Plans
within ten (10) business days of receipt. If Landlord disapproves of any Plans,
then Tenant shall promptly have the Plans revised by its architect to
incorporate all objections and conditions presented by Landlord and shall
resubmit such plans to Landlord. Such process shall be followed until the Plans
shall have been approved by Landlord without objection or condition.

C.    Tenant’s Contractors. Landlord’s approval of the architect and contractors
to perform Tenant’s Work shall not be unreasonably withheld, conditioned or
delayed. Landlord hereby approves CUBE 3 as Tenant’s architect, and hereby
approves Tenant’s use of one of the following general contractors (subject to
Tenant’s right to suggest other general contractors, subject to Landlord’s
approval): Lee Kennedy, StructureTone, Turner Construction, John Moriarty &
Associates, and Shawmut Design and Construction. The parties agree that
Landlord’s approval of the general contractor to perform Tenant’s Work shall not
be considered to be unreasonably withheld if any such general contractor
(i) does not maintain insurance as required pursuant to the terms of this Lease,
(ii) does not have the ability to be bonded for the work in an amount of no less
than 150% of the total estimated cost of Tenant’s Work, or (iii) is not licensed
as a contractor in the Commonwealth of Massachusetts. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor. Tenant shall ensure
that all contractors performing Tenant’s Work include Landlord and such other
parties as Landlord shall require as additional insureds on the insurance
policies maintained by such contractors.

D.    Landlord Delay. A “Landlord Delay” shall mean any actual delay in the
performance or completion of Tenant’s Work arising out of or resulting from
(i) any delay by Landlord to timely respond to Tenant’s proposed plans within
the time periods set forth in this Exhibit 2.1, (ii) Tenant’s inability to
obtain a building permit for Tenant’s Work or a certificate of occupancy for the
Premises by reason of a violation of any portion of Landlord’s Work with
applicable Legal Requirements, (iii) any material interference by Landlord or
Landlord’s contractors with the performance of Tenant’s Work but subject to the
priorities set forth in Section I.F above, or (iv) the systems expressly set
forth in Exhibit 2.1-1 are not available for tempering/conditioning of the space
by the dates stated in Exhibit 2.1-1, which such dates shall be extended by
Tenant Delay and Force Majeure not to exceed ninety (90) days. Notwithstanding
the foregoing, (x) in no event shall any of the foregoing be deemed to be a
Landlord Delay until and unless Tenant has given Landlord written notice (the
“Landlord Delay Notice”) advising Landlord (a) that a delay is occurring, and
(b) of the basis on which Tenant has determined that a delay is occurring and
(c) and an additional three (3) business days has passed without a resolution of
such delay, and (y) no period of time prior to the expiration of such three
(3) business days following Landlord’s receipt of a Landlord Delay Notice shall
be included in the period of time charged to Landlord pursuant to such Landlord
Delay Notice. If Tenant, as the result of a Landlord Delay, is actually delayed
in completion of Tenant’s Work and Tenant provides a Landlord Delay Notice with
Tenant’s good faith estimate of the likely length of such Landlord Delay, the
Fixed

 

Exhibit 2.1, Page 12



--------------------------------------------------------------------------------

Rent Commencement Date shall be postponed one day for each day of such Landlord
Delay and Landlord shall reimburse Tenant for reasonable out-of-pocket costs
actually incurred by Tenant as a result of such Landlord Delay.

E.    Budget for Tenant’s Work and Landlord’s Share. Concurrent with the
preparation of Tenant’s plans for Tenant’s Work, Tenant shall deliver to
Landlord an itemized statement (the “Budget”) of the estimated hard and soft
costs of Tenant’s Work (the “Estimated Cost”). Tenant shall, on a monthly basis,
deliver to Landlord an updated Budget of the Estimated Cost, based upon the
information then available to Tenant. “Landlord’s Share” shall be defined as
follows: (i) if the Estimated Cost, as set forth in the then last Budget
delivered by Tenant before Tenant commences the performance of Tenant’s Work
(the “Landlord’s Share Budget”) is less than, or equal to, the Maximum Amount of
the Allowance, as set forth in Article I of this Lease, then Landlord’s Share
shall be 100%, and (ii) if the Estimated Cost, as set forth in the Landlord’s
Share Budget, is greater than the Maximum Amount of the Allowance, then
Landlord’s Share shall be equal to a fraction, expressed as a percentage, the
numerator of which is the Maximum Amount of the Allowance, and the denominator
of which is the Estimated Cost, as set forth in the Landlord’s Share Budget.

F.    Definition of Allowance. Subject to the terms and conditions of this
Exhibit, Landlord agrees to contribute up to the Maximum Amount of the
Allowance, as set forth in Section 1.2 of the Lease, subject to increase as
provided in this Exhibit 2.1, toward the cost of performing the Tenant’s Work in
preparation of Tenant’s occupancy of the Premises. The Allowance may only be
used for the costs (the “Permitted Costs”) incurred for (i) non-construction
costs related to this Lease, including, without limitation, costs of preparing
design and construction documents and mechanical and electrical plans for the
Tenant’s Work, permitting, project management, furniture, fixtures and equipment
to be installed in the Premises, and moving costs (collectively, the “Soft
Costs”), and (ii) the hard costs in connection with the Tenant’s Work
(collectively, the “Hard Costs”). In no event shall legal fees or amounts
payable to employees of Tenant or Tenant Affiliates be included in Permitted
Costs. No more than twenty percent (20%) of the Maximum Amount of the Allowance
may be used to pay for Soft Costs.

G.    Payment Procedures. Landlord shall, subject to the provisions of this
Exhibit, pay Landlord’s Share of the amount requested by Tenant pursuant to each
Requisition, as hereinafter defined, to Tenant or, in the event that the
contractor performing any portion of Tenant’s Work records a mechanics lien
which is not timely discharged or bonded over in accordance with the Lease, at
Landlord’s election to the order of such contractor, within forty-five (45) days
after Landlord’s receipt of such Requisition. In no event shall Landlord be
required to: (i) pay more than the Maximum Amount of the Allowance towards
Permitted Costs, (ii) disburse the Allowance more than one time per month, or
(iii) pay more than the Maximum Amount of the Allowance. Notwithstanding
anything herein to the contrary, Landlord shall not be obligated to disburse any
portion of the Allowance during the continuance of an uncured default of Tenant
under the Lease, and Landlord’s obligation to disburse shall only resume when
and if such default is cured. Landlord shall have the right, upon reasonable
advance notice to Tenant, to inspect Tenant’s books and records relating to each
Requisition in order to verify the amount thereof.

H.    Requisition. A “Requisition” shall be defined as the following
documentation: (i) an application for payment and sworn statement of contractor
substantially in the form of AIA

 

Exhibit 2.1, Page 13



--------------------------------------------------------------------------------

Document G-702 covering all work for which disbursement is to be made to a date
specified therein; (ii) a certification from an AIA architect substantially in
the form of the Architect’s Certificate for Payment which is located on AIA
Document G702, Application and Certificate of Payment; (iii) waivers of lien for
contractor’s, subcontractor’s and material supplier’s with contracts in excess
of $75,000.00, which shall cover all Tenant’s Work for which disbursement is
being requested and all other statements and forms required for compliance with
the mechanics’ lien laws of the state in which the Premises is located, together
with all such invoices, contracts, or other supporting data as Landlord or
Landlord’s mortgagee may reasonably require; (iv) a cost breakdown for each
trade or subcontractor performing Tenant’s Work; (v) plans and specifications
Tenant’s Work, together with a certificate from an AIA architect that such plans
and specifications comply in all material respects with all Legal Requirements
affecting the Building, Parcel and Premises; (vi) copies of all construction
contracts for Tenant’s Work, together with copies of all change orders, if any;
and (vii) a request to disburse from Tenant containing an approval by Tenant of
the work done and an updated Budget of the Estimated Costs to complete Tenant’s
Work. In addition, the final Requisition may only be submitted by Tenant to
Landlord after the completion of Tenant’s Work and shall include the following
documentation: (1) general contractor and architect’s completion affidavits,
(2) full and final waivers of lien from all contractors, subcontractors and
material suppliers, (3) receipted bills covering all labor and materials
expended and used, (4) as-built plans of Tenant’s Work, and (5) the
certification of Tenant and its architect that the Tenant’s Work have been
installed in a good and workmanlike manner in accordance with the approved
plans, and in accordance with Legal Requirements.

Notwithstanding anything to the contrary herein contained, prior to Tenant’s
completion of Tenant’s Work: (i) Landlord shall only be required to pay
ninety-five percent (95%) of the amount of each approved Requisition, and
(ii) the amount payable Landlord to Tenant on account of the Allowance shall not
exceed ninety-five percent (95%) of the Maximum Amount. The final payment on
account of the Allowance (i.e., the final five percent (5%) of the Allowance)
shall be paid by Landlord on or before the date which is thirty (30) days after:
(x) Landlord’s receipt of the final Requisition, and (y) Tenant demonstrates, to
Landlord’s reasonable satisfaction, that Tenant has expended an amount towards
Tenant’s Work that is equal to the difference between (a) the total cost of
Tenant’s Work and (b) the total amount of the Allowance. Such expenditure of
funds may be demonstrated through a construction budget and invoices with detail
sufficient to reasonably verify the same.

I.    Outside Draw Date. If Tenant does not submit a request for payment of the
entire Allowance to Landlord in accordance with the provisions contained in this
Exhibit by twenty-four (24) months after the Rent Commencement Date (the
“Outside Draw Date”), any unused amount shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement or other concession in connection therewith. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with Tenant’s Work and/or Allowance.

J.    Landlord’s Fit Plan Allowance. Landlord shall contribute up to the amount
of Landlord’s Fit Plan Allowance set forth in Section 1.2 of the Lease towards
the cost of the test fit plan prepared by Tenant’s architect. Landlord shall,
within thirty (30) days of receipt of paid invoices from Tenant, pay the
Landlord’s Fit Plan Allowance to Tenant.

 

Exhibit 2.1, Page 14



--------------------------------------------------------------------------------

K.    Building Services and Supervision Fees. Tenant shall not be obligated to
pay any administration and supervision fee to Landlord in connection with
Tenant’s Work. Tenant expressly acknowledges that services rendered by the
building manager are being rendered for the purpose of managing the Building in
an efficient and proper manner and not for the benefit of Tenant or any other
party. During the performance of Tenant’s Work, Tenant shall have reasonable
access to the base building infrastructure, including electrical power, freight
elevator (including elevator operator), HVAC, air handling capacity, and
utilization for the Building chases for ducting purposes at no additional cost
to Tenant, and Tenant shall not be required to pay any fees for the use of the
elevators or loading dock during Tenant’s Work, nor any costs associated with
Tenant utility consumption for the period prior to the Rent Commencement Date.
In addition, during the performance of Tenant’s Work, Landlord shall provide a
protected passenger elevator with an operator for the exclusive use of Tenant
for the purpose of transporting construction personnel and their tools, ladders,
carts, hampers, etc. from the entrance and between the floors of the Prime
Premises. Notwithstanding the foregoing, Tenant shall reimburse Landlord for all
reasonable third-party out-of-pocket expenses incurred by Landlord in reviewing
Tenant’s plans and Tenant’s Work, not to exceed Forty Thousand Dollars
($40,000.00).

L.    Condition of Premises. Except for Landlord’s Work, Landlord shall not be
required to perform any work or, except as expressly set forth herein, incur any
costs in connection with the construction of any improvements in the Premises.
This Exhibit shall not be deemed applicable to any additional space added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

M.    Construction Representative. Each party authorizes the other to rely upon
all approvals granted and other actions taken by the respective construction
representative designated from time to time by such party, or any person
hereafter expressly designated in writing in substitution or addition thereof by
notice to the party relying thereon. Tenant hereby designates Kevin Rockett,
email: krockett@cargurus.com as its construction representative (“Tenant’s
Construction Representative”) and Landlord hereby designates Jon Elliott, email:
jelliott@samuelsre.com as its construction representative (“Landlord’s
Construction Representative”). Notices given under this Exhibit 2.1 shall comply
with the terms and conditions of Section 16.9 of the Lease and simultaneously
therewith, a copy of such notice shall be delivered to the applicable
construction representatives by email at the addresses set forth above.

IV.    Holdover Compensation. On the conditions (which conditions Landlord may
waive by written notice to Tenant at any time), that: (i) this Lease is in full
force and effect, (ii) Tenant’s right to terminate the Lease on account of the
failure of the Delivery Date to occur by the Third Outside Delivery Date and/or
the failure of the Construction Commencement Date to occur by the Outside
Construction Commencement Date, as applicable, was waived by Tenant or lapsed
unexercised by Tenant, and (iii) unless Tenant is prevented from doing so due to
the level of completion of Landlord’s Work, Tenant has commenced and is
diligently pursuing Tenant’s Work, then the following provisions shall apply:

 

Exhibit 2.1, Page 15



--------------------------------------------------------------------------------

A.    In addition to any rent credits due to Tenant pursuant to Section II(D)
and (E), with respect to the period beginning on December 1, 2022 and ending on
the Commencement Date (the “Holdover Period”), Landlord shall pay to Tenant the
Holdover Compensation (as hereinafter defined) incurred by Tenant in connection
with that certain Office Lease Agreement dated as of March 11, 2016, by and
between 55 CAMBRIDGE PARKWAY, LLC, a Delaware limited liability company and
Tenant, as amended by First Amendment to Lease dated as of July 30, 2016 and
Second Amendment to Lease dated as of August 30, 2019 for premises in the
building located at 55 Cambridge Parkway, Cambridge, Massachusetts
(collectively, the “Cambridge Parkway Lease”) and that certain Lease dated
October 8, 2014 by and between BCSP Cambridge Two Property LLC, a Delaware
limited liability company and Tenant for premises in the building located at Two
Canal Park, Cambridge, Massachusetts (the “Canal Park Lease”, and collectively,
the “Existing Leases”), as each is in effect as of the date hereof. Tenant has
furnished Landlord with true and complete copies of the holdover provisions of
the Existing Leases. Landlord shall pay the Holdover Compensation, if any, to
Tenant within thirty (30) days after Landlord’s receipt of billing, with
reasonable documentation, from Tenant from time to time, provided that Tenant
may submit such billing to Landlord no more than one time per month.

B.    The “Holdover Compensation” shall be equal to the Actual Holdover Payments
incurred by Tenant; provided, however, that the aggregate amount of the Holdover
Compensation with respect to the Holdover Period shall not exceed $2,000,000
(the “Holdover Cap”), unless if the Delivery Date shall not have occurred on or
before the Scheduled Delivery Date (unless caused by Tenant Delay and/or Force
Majeure such Force Majeure not to exceed ninety (90) days in the aggregate), in
which case the Holdover Compensation shall be increased on a day-for-day basis
by a daily amount equal to $8,494.30; provided, however, that the amount of the
foregoing increase shall in no event exceed $1,528,974.00.

C.    The “Actual Holdover Payments” shall mean the sum of:

(i)    the monthly Holdover Premium payable by Tenant to each lessor under the
Existing Leases (“Existing Landlord”) with respect to the Holdover Period,
except to the extent that Tenant enters into a Holdover Agreement (as
hereinafter defined) with an Existing Landlord for some or all of the Holdover
Period; and

(ii)    if, in lieu of Tenant holding over under an Existing Lease, Tenant
enters into an agreement (“Holdover Agreement”) with the Existing Landlord to
extend the term of the Existing Lease, or enter into a new occupancy agreement,
for some, or all, of the Holdover Period, the daily amount or monthly amount, as
applicable, which Tenant is actually required to pay to the Existing Landlord
with respect to Tenant’s occupancy under the Holdover Agreement during the
Holdover Period; provided however, that such amount shall not exceed fifty
percent (50%) of the amount of fixed rent and other charges which would have
been payable by Tenant to the Existing Landlord during the Holdover Period had
the term of the Existing Lease been extended for the Holdover Period at the same
fixed rental and other charges payable by Tenant to the Existing Landlord
immediately prior to the commencement of the Holdover Period.

D.    The “Holdover Premium” shall mean the excess, if any, of: (x) the amount
which Tenant is actually required to pay to the Existing Landlord with respect
to Tenant’s occupancy

 

Exhibit 2.1, Page 16



--------------------------------------------------------------------------------

under the Existing Lease during the Holdover Period pursuant to the Existing
Lease, over (y) the amount which Tenant would have been required to pay to the
Existing Landlord with respect to its occupancy of the Existing Premises during
the Holdover Period had the term of the Existing Lease been extended for the
Holdover Period at the same fixed rental and other charges payable by Tenant to
the Existing Landlord immediately prior to the commencement of the Holdover
Period. In no event shall the Holdover Premium include consequential,
incidental, indirect, or other damages, or loss of income or loss of profit,
whether claimed by the Existing Landlord or anyone else.

V.    Offset Right. If Tenant submits a valid and proper Requisition for payment
of any portion of the Allowance or if Tenant is entitled to payment of the
Holdover Compensation and/or the Holdover Premium, and all of the conditions
thereto as set forth herein have been timely and completely satisfied, and
Landlord shall fail timely to pay the amount requested and such failure shall
continue for thirty (30) days after Tenant provides a written notice to Landlord
which expressly and specifically identifies such failure to pay the amount
requested, then, so long as no default has occurred and is continuing, Tenant
shall have the right to set-off such unpaid amount, with interest at the Lease
Interest rate from the date due against the next monthly installments of Annual
Fixed Rent, payable under this Lease until such amounts have been fully paid by
Landlord or Tenant has been fully credited therefor; provided, however, that
Tenant shall not, pursuant to this paragraph, reduce any monthly payment of
Annual Fixed Rent by more than twenty-five percent (25%) in connection with
exercising such set-off right.

VI.    Landlord Guaranty. Concurrently with the closing of the initial
construction loan for Landlord’s Work, the affiliate of Landlord which is
required to enter into a completion guaranty with the construction lender for
the Building, shall execute and deliver a guaranty in the form attached hereto
as Exhibit 2.1-5 of Landlord’s obligations hereunder to pay the Maximum Amount
of the Allowance, the Holdover Compensation, the Additional Allowance, if any,
and all of Landlord’s obligations to make payments to Tenant as set forth in
Exhibit 2.1 above, including, without limitation, costs resulting from Landlord
Change Orders, Landlord Delays, and Landlord’s failure to achieve the milestone
dates set forth is Section II hereof.

VII.    Arbitration. Any disputes relating to provisions or obligations in the
Lease in connection with Landlord’s Work, Tenant’s Work or this Exhibit 2.1
shall be submitted to arbitration in accordance with the provisions of Mass.
General Laws, c. 251, as from time to time amended. Arbitration proceedings,
including the selection of an arbitrator, shall be conducted pursuant to the
Expediated Procedures rules, regulations and procedures from time to time in
effect as promulgated by the American Arbitration Association. Prior written
notice of application by either party for arbitration shall be given to the
other at least ten (10) days before submission of the application to the said
Association’s office in the City wherein the Building is situated (or the
nearest other city having an Association office). The arbitrator shall hear the
parties and their evidence. The written decision of the arbitrator shall contain
a brief statement of the claim determined and the award made on each claim. The
decision of the arbitrator shall be binding and conclusive, and judgment upon
the award or decision of the arbitrator may be entered in the appropriate court
of law, and the parties consent to the jurisdiction of such court and further
agree that any process or notice of motion or other application to the Court or
a Judge thereof may be served outside the State wherein the Building is situated
by registered mail or by personal service, provided a reasonable time for
appearance is allowed. The costs and expenses of each arbitration

 

Exhibit 2.1, Page 17



--------------------------------------------------------------------------------

hereunder and their apportionment between the parties shall be determined by the
arbitrator in his award or decision. No arbitrable dispute shall be deemed to
have arisen under this Lease prior to the expiration of the period of twenty
(20) days after the date of the giving of written notice by the party asserting
the existence of the dispute together with a description thereof sufficient for
an understanding thereof.

 

Exhibit 2.1, Page 18



--------------------------------------------------------------------------------

EXHIBIT 2.1-1

LANDLORD/TENANT RESPONSIBILITY MATRIX

1001 Boylston - Office Core/Shell Scope LOI “Exhibit B” - Revised 11-7-19

 

   

Responsibility

   

Scope Item

 

Tenant

 

Landlord

 

As
Existing

 

Comments

SITEWORK Utilities     X     Pavements - sidewalks and roadways     X    
Landscaping     X     STRUCTURE Floor to Floor Height: 13’-6” typical on office
floors     X     Fireproofing     X     Design floor live load: 100 psf     X  
  Tenant to reinforce floor locally if specialty program exceeds 100 PSF   X    
  Framed openings for additional Tenant shafts not part of base building   X    
  Provide client specified openings for communicating stair   X       By Tenant
MISCELLANEOUS METALS Misc. metals for base building elements (canopies,
elevators, railings, etc.)     X     Specialty misc. metals/structural work for
Tenant rooftop equipment   X       Misc. metals/structural steel for base
building rooftop equipment     X     Concrete pads and structural modifications
related to Tenant fit-out   X       Egress stairs with concrete filled pan.
Painted steel guardrails and handrails.     X     Steel frame and glass at
exterior balconies and amenity deck as shown on the contract documents     X    
BUILDING ENVELOPE Exterior Walls Aluminum and glass curtain wall.     X    
Aluminum and glass exterior doors of similar construction to exterior glazing
system     X     Mechanical penthouse: aluminum panel system     X     Penthouse
louvers as required for base building common equipment     X     Penthouse
louvers as required for specialty Tenant equipment   X       South side window
treatment for significant sun penetration     X     Office Tower Roof Adhered
PVC or TPO membrane roofing system including insulation, transitions, parapets,
and accessories     X     Walkway pads to base building rooftop equipment and
perimeter as shown on LL drawings     X     Pedestal pavers and roof protection
pads at office roof as shown on LL drawings     X     Roof penetrations and
walkway pads for Tenant rooftop equipment   X       OFFICE COMMON AREA Main
Lobby - Finishes Lobby floor finishes     X     Tenant involvement with finishes
Wall finishes     X     Tenant involvement with finishes Ceiling finish     X  
  Tenant involvement with finishes Upper Floor Elevator Lobbies Lobby floor
finishes   X       Landlord to credit cost for standard C/S finishes. Tenant to
provide finishes in elevator lobby. Wall finishes   X       see above note
Ceiling finish   X       see above note Lighting   X       see above note

 

Exhibit 2.1-1, Page 1



--------------------------------------------------------------------------------

1001 Boylston - Office Core/Shell Scope LOI “Exhibit B” - Revised 11-7-19

 

   

Responsibility

   

Scope Item

 

Tenant

 

Landlord

 

As

Existing

 

Comments

Floor Common Area Base building mechanical/electric/tel-data rooms - flooring,
wall base, painted GBW walls     X     Taped and sanded GWB at Tenant side of
core and mechanical rooms     X     Type X GWB at interior face of exterior
walls   X       GWB at column enclosures   X       GWB by landlord at all column
locations that BB infrastructure occurs (i.e.: rain leaders). - Landlord to
credit cost for gwb walls at columns with BB infrastructure. Tenant to provide
as part of Tenant Interiors work. Base building door frames, doors, and hardware
    X     Shaft enclosures for Tenant provided systems within building core   X
      Partitions, ceilings, floorings, painting, finishes, doors, millwork, and
all build-out within Tenant area   X       Base building toilet rooms - Tile or
polished concrete floors, partial tile coverage on walls, finished ceiling, ADA
bathroom accessories, fixtures, hand dryers, and toilet partitions (with privacy
panels)     X     Meet 100 SF per person Tenant kitchens, and Tenant fit-out
toilet rooms including plumbing   X       Mechanical/electric/tel-data rooms for
individual Tenant systems   X       Horizontal window blinds and/or window
treatments (See LL standard shade, color, and mounting detail)   X       Exit
stairs - Finishes include painted stringer, risers, and railings, sealed
concrete floor and treads, vinyl base at landings, painted GWB walls (except at
concrete core), no ceilings     X     Furnish and install of a larger, dressed
up stair to act as a communication stair     X     Landlord to provide paint and
flooring at one (1) exit stair at tenant floors to act as a communicating stair.
Vestibule at freight elevator/mechanical spaces including electrified door lock
to receive card reader     X     ELEVATORS Garage passenger elevator serving
garage levels     X     Office tower passenger elevators     X     Building
common fire extinguishers     X     Tenant fire extinguishers   X       Tenant
equipment   X       Patio heat to extend season usage     X     Heat Lamps to be
provided where feasible. South Terrace to be reviewed for alternative methods.
Snow/ice melting decking on patio   X   X     Patio - Exterior lighting, pavers,
convenience power outlets         No PLUMBING Underground utility piping (water,
waste, gas) to main service points and base building equipment     X    
Domestic water to base building fixtures     X     HW generation for base
building toilet rooms     X     2” domestic cold water stubbed into Tenant area
and capped for Tenant use     X     Domestic water distribution within Tenant
premises   X       Waste and vent service for base building areas     X    

 

Exhibit 2.1-1, Page 2



--------------------------------------------------------------------------------

1001 Boylston - Office Core/Shell Scope LOI “Exhibit B” - Revised 11-7-19

 

   

Responsibility

   

Scope Item

 

Tenant

 

Landlord

 

As
Existing

 

Comments

Waste and vent from main service points stubbed into Tenant area and capped for
Tenant use     X     Extend waste and vent piping within Tenant space, including
final connections   X       Plumbing and fixtures within Tenant area (excludes
Core restrooms)   X       Point of use water heaters for Tenant fixtures and
equipment   X       Water meter with remote reading device     X     Storm
drainage system     X     Showers at BB restrooms to meet LEED requirements    
X     FIRE PROTECTION Fire service entrance, back flow protection, and fire pump
    X     Standpipes and hose connections within egress stairs and garage     X
    Flow switches, tamper switches, pressure switches     X     Sprinkler
coverage to all base building areas     X     Tenant space to be provided with
upturned heads which can be modified/supplemented by Tenant.     X    
Installation and modification of sprinkler piping and head layout to suit Tenant
build-out and hazard index   X       Secondary fire suppression systems (if
required by Tenant)   X       HVAC Heating and cooling systems: Chiller plant
including centrifugal chiller and cooling towers     X     Central gas fired
condensing boiler plant     X     Air handler with ERU providing 0.2 cfm/usf
ventilation supply ai     X     Chilled water and hot water for building systems
    X    

Common chilled and hot water piping capped at each floor level to serve Tenant
office area;

sized for 400 SF/ton and 30 BTU/SF, respectively

    X     Chilled water and hot water distribution piping on floors   X      
Metering for use of chilled and hot water with remote monitoring capability, per
Landlord’s specification   X      

Metering furnished and installed by Tenant, paid for by Landlord.

Supply, return, and general exhaust duct risers for base building systems     X
    Supply, return, and general exhaust distribution to common areas and service
rooms     X     Supply and return air duct risers with stub out on floor for
Tenant connection     X     Supply and return system, including distribution
ductwork, fan coils, grilles, registers, and diffusers in Tenant premises   X  
    Fan coil Units and power, controls, chilled and hot water distribution to
them   X       Automatic temperature controls for base building systems     X  
  Automatic temperature control for Tenant areas and systems. Tenant to tie into
base building system.   X      

Systems to be compatible and fully integrated

Stairway pressurization     X     Balancing and commissioning of Tenant systems
  X       Power at 5 W/SF for HVAC     X     OK Valved connections to tenant
space on each floor for heating and cooling to accommodate operating conditions
outlined below.     X     Tenant is assuming that we will be heating from
overhead in a 4-pipe fan coil in perimeter. Please confirm tenant prefers to not
have perimeter fin tube.OK Operating criteria: Cooling season indoor temp not in
excess of 70 – 74 degrees and not exceed 55% relative humidity. Heating season
indoor temp not below 70 degrees     X     See note above. See markup above

 

Exhibit 2.1-1, Page 3



--------------------------------------------------------------------------------

1001 Boylston - Office Core/Shell Scope LOI “Exhibit B” - Revised 11-7-19

 

   

Responsibility

   

Scope Item

 

Tenant

 

Landlord

 

As
Existing

 

Comments

All metering is the responsibility of the LL     X     Metering furnished and
installed by Tenant, paid for by Landlord. Internal Load Densities for Cooling
Load Design are very low, narrative states 0.65 W/SF for Lighting and 1.0 W/SF
for plugs. Tenant understand typical is 0.9 W/SF for Lighting and 2.5 W/SF for
plugs in densely packed tenants. Tenant requests at least 0.9 W/SF for lighting
and 2.0 W/SF for plugs.     X     HVAC system has been designed for an overall
internal load density of 5W/sf overall for electrical (Lighting, outlets and
HVAC). Internal load density is limited to .7 W/SF overall (average) for
lighting. Occupancy is listed as 1 person per 150 gross square feet. CarGurus
will be l/100sf pp having impact on the ventilation being provided by the LL.
Calculations for fresh air need to be made off the CG density.     X     OK
Exhaust systems:         General for service rooms and corridors     X    
Toilet exhaust for Tenant’s toilet rooms - ductwork and fans     X     Capped
connection to be provided off main riser. ELECTRICAL Transformer with
utility-supplied 480/277, 3-phase, 4-wire service     X     480/277V, 3 phase, 4
wire main switchboards, metered, for base building systems     X     480/277V
normal power bus riser for Tenant areas     X     Office capacity of 5w/usf for
Tenant lighting and power and HVAC     X     Electric closets at floors for base
building systems and core areas.     X     Additional electric closets within
Tenant Premises.   X       Circuit breaker bus plugs at all floors serving
Tenant Premises.   X       Power distribution equipment and transformers for
Tenant premises   X       Emergency generator for base building life safety
systems, including fuel storage and transfer system     X     Emergency egress
lighting within Tenant area     X     LL to provide Emergency Lighting Circuit
Standby power generator for Tenant equipment, if required   X       Fire alarm
systems and risers     X     Fire Alarm devices in Tenant Premises shall be
code-compliant and compatible for tie-in with Building systems.   X       Added
infrastructure for base building fire alarm system panels or amplifiers to
support Tenant fit out.     X     Lighting in base building and common areas    
X     Lighting in Tenant premises   X       Temporary code-required minimum
lighting, fire alarm, and exit signs at unoccupied Tenant areas     X    
Lightning protection for base building systems     X     Lightning protection
for Tenant systems   X       Electrified hardware for base building card key
access doors     X     Electrified hardware for Tenant card key access doors   X
      TELCOM Building MDF room     X     IDF room     X     LL is providing
conduit from main point of entry to MDF, then conduits to first floor IDF room
with sleeves from IDF up to upper floors for tenant to run cable vertically from
IDF room.

 

Exhibit 2.1-1, Page 4



--------------------------------------------------------------------------------

1001 Boylston - Office Core/Shell Scope LOI “Exhibit B” - Revised 11-7-19

 

   

Responsibility

   

Scope Item

 

Tenant

 

Landlord

 

As

Existing

 

Comments

Tenant tel/data rooms and tel/data infrastructure including but not limited to
servers, computers, phone systems, equipment racks, etc.   X       Fiber optic
service for Tenant use   X       Redundant paths for service providers with
(2) entry points and (2) different users     X     LL to provie two entries from
the street for service providers to provide redundancy. SECURITY Security system
for the base building including card readers at building entries.     X     Card
access into or within Tenant Premises on separate Tenant installed and managed
system.   X       LL & Tenant to coordinate on badge access to eliminate the
need for two cards   X   X     Card readers, low voltage and hardware wiring
(including fire alarm/security system tie-in) and programming to activate card
key stairwell access     X     Provide location for tenant reception/security in
building main entry - including desk, branding, power and infrastructure to
receive required tel/data and security system equipment     X    

 

Exhibit 2.1-1, Page 5



--------------------------------------------------------------------------------

EXHIBIT 2.1-2

BASE BUILDING PLANS AND SPECIFICATIONS

BASE BUILDING PLANS AND SPECIFICATIONS

Drawings and Specifications prepared by Elkus | Manfredi Architects

Project Name: Parcel 12 Air Rights Project, Boston, MA

All Drawings were issued in the 90/100% MassDOT Deck Submission Set dated
October 1, 2019

 

  •  

Office and Podium Drawings: Set I - Volumes I & II

 

  •  

Set I - Volume I Contents:

 

  •  

00 General Information (Existing Conditions)

 

  •  

01 Geotechnical

 

  •  

02 Civil

 

  •  

03 Landscape

 

  •  

04 Architecture

 

  •  

Set I - Volume II Contents:

 

  •  

05 Structural

 

  •  

06 Mechanical

 

  •  

07 Electrical

 

  •  

08 Plumbing

 

  •  

09 Fire Protection

 

  •  

10 Security

 

  •  

11 Technology

 

  •  

12 Vertical Transportation

 

  •  

13 Tunnel Systems

 

  •  

14 Façade Access

All Specifications were issued in the 90/100% MassDOT Deck Submission Set dated
October 1, 2019

 

  •  

Office and Podium Specifications: Set II

 

  •  

Set I Contents:

 

  •  

Division 00 General

 

  •  

Division 01 General Requirements

 

  •  

Division 02 Existing Conditions

 

  •  

Division 03 Concrete

 

  •  

Division 04 Masonry

 

  •  

Division 05 Metals

 

  •  

Division 06 Wood, Plastics and Composites

 

  •  

Division 07 Thermal and Moisture Protection

 

  •  

Division 08 Openings

 

  •  

Division 09 Finishes

 

Exhibit 2.1-2, Page 1



--------------------------------------------------------------------------------

  •  

Division 10 Specialties

 

  •  

Division 11 Equipment

 

  •  

Division 12 Furnishings

 

  •  

Division 13 Special Construction

 

  •  

Division 14 Conveying Equipment

 

  •  

Division 20 Mechanical Support

 

  •  

Division 21 Fire Suppression

 

  •  

Division 22 Plumbing

 

  •  

Division 23 Heating, Ventilation, and Air Conditioning

 

  •  

Division 26 Electrical

 

  •  

Division 27 Communications

 

  •  

Division 28 Electronic Safety and Security

 

  •  

Division 31 Earthwork

 

  •  

Division 32 Exterior Improvements

 

  •  

Division 33 Utilities

 

  •  

Division 34 Transportation

 

  •  

Attachments:

 

  •  

Attachment A Building Imagery

 

  •  

Attachment B Code Compliance Approach Report

 

Exhibit 2.1-2, Page 2



--------------------------------------------------------------------------------

EXHIBIT 2.1-3

EARLY DELIVERY CONDITION

1001 Boylston - Landlord’s Early Delivery Work “Exhibit 2.1-3” - Revised
11-11-19

 

   

Landlord Delivery Schedule

   

Scope Item

 

Substantially Complete at
Early Delivery Condition

 

Complete at Substantial

Completion

 

Comments

SITEWORK Utilities   X     Pavements - sidewalks and roadways     X   Subject to
Landlord’s Remaining Work Landscaping     X   Subject to Landlord s Remaining
Work STRUCTURE Floor to Floor Height: 13’-6” typical on office floors  
NA - Building Spec     Fireproofing   X     Design floor live load: 100 psf   NA
- Building Spec     Tenant to reinforce floor locally if specialty program
exceeds 100 PSF   NA - By Tenant     All tenant reinforcing and fireproofing to
occur prior to Substantial Completion Framed openings for additional Tenant
shafts not part of base building   NA - By Tenant     Completion of tenant work
to occur prior to substantial Completion Provide client specified openings for
communicating stair   X     As applicable MISCELLANEOUS METALS Misc. metals for
base building elements (canopies, elevators, railings, etc.)     X   Specialty
misc. metals/structural work for Tenant rooftop equipment   NA - By Tenant    
All tenant reinforcing and fireproofing to occur prior to Substantial Completion
Misc. metals/structural steel for base building rooftop equipment   X    
Concrete pads and structural modifications related to Tenant fit-out   NA - By
Tenant     Completion of tenant work to occur prior to substantial Completion
Egress stairs with concrete filled pan. Painted steel guardrails and handrails.
    X   Steel frame and glass at exterior balconies and amenity deck as shown on
the contract documents     X   Subject to Landlord’s Remaining Work BUILDING
ENVELOPE Exterior Walls       Aluminum and glass curtain wall.   X     Aluminum
and glass exterior doors of similar construction to exterior glazing system    
X   Temp doors in place at Early Delivery Date Mechanical penthouse: aluminum
panel system   X     Penthouse louvers as required for base building common
equipment   X     Penthouse louvers as required for specialty Tenant equipment  
NA - By Tenant     South side window treatment for significant sun penetration  
  X   Office Tower Roof      

Adhered PVC or TPO membrane roofing system including insulation, transitions,
parapets, and

accessories

    X   Roof to be “Temp Tight” at Early Delivery Date Walkway pads to base
building rooftop equipment and perimeter as shown on LL drawings     X  
Pedestal pavers and roof protection pads at office roof as shown on LL drawings
    X   Subject to Landlord’s Remaining Work Roof penetrations and walkway pads
for Tenant rooftop equipment   NA - By Tenant     OFFICE COMMON AREA Main Lobby
- Finishes       Lobby floor finishes     X   Wall finishes     X   Ceiling
finish     X   Upper Floor Elevator Lobbies       Lobby floor finishes     X  
Wall finishes     X   Ceiling finish     X   Lighting     X   Floor Common Area
      Base building mechanical/electric/tel-data rooms - flooring, wall base,
painted GBW walls     X   Taped and sanded GWB at Tenant side of core and
mechanical rooms     X   Type X GWB at interior face of exterior walls   NA - By
Tenant     GWB at column enclosures   NA - By Tenant     Base building door
frames, doors, and hardware     X   Shaft enclosures for Tenant provided systems
within building core   NA - By Tenant     Partitions, ceilings, floorings,
painting, finishes, doors, millwork, and all build-out within Tenant area   NA -
By Tenant     Base building toilet rooms - Tile or polished concrete floors,
partial tile coverage on walls, finished ceiling, ADA bathroom accessories,
fixtures, hand dryers, and toilet partitions (with privacy panels)     X  

 

Exhibit 2.1-3, Page 1



--------------------------------------------------------------------------------

1001 Boylston - Landlord’s Early Delivery Work “Exhibit 2.1-3” - Revised
11-11-19

 

Scope Item

 

Landlord Delivery Schedule

       

Substantially Complete at
Early Delivery Condition

 

Complete at Substantial
Completion

 

Comments

Tenant kitchens, and Tenant fit-out toilet rooms including plumbing   NA - By
Tenant     Mechanical/electric/tel-data rooms for individual Tenant systems   NA
- By Tenant     Horizontal window blinds and/or window treatments (See LL
standard shade, color, and mounting detail)   NA - By Tenant     Exit stairs -
Finishes include painted stringer, risers, and railings, sealed concrete floor
and treads, vinyl base at landings, painted GWB walls (except at concrete core),
no ceilings     X   Stair accessible at Early Delivery Date. Finishes complete
(as applicable) at Substantial Completion Furnish and install of a larger,
dressed up stair to act as a communication stair     X   As applicable Vestibule
at freight elevator/mechanical spaces including electrified door lock to receive
card reader     X   ELEVATORS Garage passenger elevator serving garage levels  
  X   Office tower passenger elevators     X   Building common fire
extinguishers     X   External hoist or Internal working freight elevator for
deliveries   X     Base Building GC to work in harmony with TI GC to schedule
deliveries Passenger car for exclusive tenant use as defined in the lease   see
note     To be delivered along with internal freight elevator Tenant fire
extinguishers   NA - By Tenant     Tenant equipment   NA - By Tenant     Patio
heat to extend season usage     X   Subject to Landlord’s Remaining Work
Snow/ice melting decking on patio   NA - By Tenant     Patio - Exterior
lighting, pavers, convenience power outlets   NA - By Tenant     PLUMBING
Underground utility piping (water, waste, gas) to main service points and base
building equipment   X     Domestic water to base building fixtures   X    
System in place at Early Delivery. System Start-up complete at Substantial
Completion. HW generation for base building toilet rooms   X     System in place
at Early Delivery. System Start-up complete at Substantial Completion. 2*
domestic cold water stubbed into Tenant area and capped for Tenant use   X    
System in place at Early Delivery. System Start-up complete at Substantial
Completion. Domestic water distribution within Tenant premises   NA - By Tenant
    Tie in to system to occur following Substantial Completion Waste and vent
service for base building areas   X     Waste and vent from main service points
stubbed into Tenant area and capped for Tenant use   X     System in place at
Early Delivery. System Start-up complete at Substantial Completion. Extend waste
and vent piping within Tenant space, including final connections   NA - By
Tenant     Tie in to system to occur following Substantial Completion Plumbing
and fixtures within Tenant area (excludes Core restrooms)   NA - By Tenant    
Tie in to system to occur following Substantial Completion Point of use water
heaters for Tenant fixtures and equipment   NA - By Tenant     Tie in to system
to occur following Substantial Completion Water meter with remote reading device
  X     System in place at Early Delivery. System Start-up complete at
Substantial Completion. Storm drainage system   X     Showers at BB restrooms to
meet LEED requirements   X     System in place at Early Delivery. System
Start-up complete at Substantial Completion. FIRE PROTECTION Fire service
entrance, back flow protection, and fire pump   X     Standpipes and hose
connections within egress stairs and garage   X     Flow switches, tamper
switches, pressure switches   X     System in place at Early Delivery. System
Start-up complete at Substantial Completion. Sprinkler coverage to all base
building areas   X     System in place at Early Delivery. System Start-up
complete at Substantial Completion. Tenant space to be provided with upturned
heads which can be modified/supplemented by Tenant.   X     System in place at
Early Delivery. System Start-up complete at Substantial Completion. Installation
and modification of sprinkler piping and head layout to suit Tenant build-out
and hazard index   NA - By Tenant     Modification to system by Tenant to occur
following Substantial Completion Secondary fire suppression systems (if required
by Tenant)   NA - By Tenant     Modification to system by Tenant to occur
following Substantial Completion HVAC Heating and cooling systems:       Chiller
plant including centrifugal chiller and cooling towers   X     System in place
at Early Delivery. System available for tempering space 7.5 months from Early
Delivery. System Commissioning complete at Substantial Completion. Central gas
fired condensing boiler plant   X     System in place at Early Delivery. System
available for tempering space 7.5 months from Early Delivery. System
Commissioning complete at Substantial Completion. Air handler with ERU providing
0.2 cfm/usf ventilation supply ai   X     System in place at Early Delivery.
System available for tempering space 7.5 months from Early Delivery. System
Commissioning complete at Substantial Completion.

 

Exhibit 2.1-3, Page 2



--------------------------------------------------------------------------------

1001 Boylston - Landlord’s Early Delivery Work “Exhibit 2.1-3” • Revised
11-11-19

 

   

Landlord Delivery Schedule

   

Scope Item

 

Substantially Complete at

Early Delivery Condition

 

Complete at Substantial

Completion

 

Comments

Chilled water and hot water for building systems   X     System in place at
Early Delivery. System available for tempering space 7.5 months from Early
Delivery. System Commissioning complete at Substantial Completion. Common
chilled and hot water piping capped at each floor level to serve Tenant office
area; sized for 400 SF/ton and 30 BTU/SF, respectively   X     System in place
at Early Delivery. System available for tempering space 7.5 months from Early
Delivery. System Commissioning complete at Substantial Completion. Chilled water
and hot water distribution piping on floors   NA - By Tenant     Tie-in to
system to occur following Substantial Completion Metering for use of chilled and
hot water with remote monitoring capability, per Landlord’s specification     X
  Supply, return, and general exhaust duct risers for base building systems   X
    System Balancing to be completed at Substantial Completion Supply, return,
and general exhaust distribution to common areas and service rooms   X    
System Balancing to be completed at Substantial Completion Supply and return air
duct risers with stub out on floor for Tenant connection   X     System
Balancing to be completed at Substantial Completion Supply and return system,
including distribution ductwork, fan coiIs, grilles, registers, and diffusers in
Tenant premises   NA - By Tenant     Tie-in to system to occur following
Substantial Completion Fan coil Units and power, controls, chilled and hot water
distribution to them   NA - By Tenant     Tie-in to system to occur following
Substantial Completion Automatic temperature controls for base building systems
    X   Automatic temperature control for Tenant areas and systems. Tenant to
tie into base building system.   NA - By Tenant     Tie-in to system to occur
following Substantial Completion Stairway pressurization     X   Balancing and
commissioning of Tenant systems   NA - By Tenant     Power at S W/SF for HVAC  
NA - Building Spec     Valved connections to tenant space on each floor for
heating and cooling to accommodate operating conditions outlined below.   X    
System in place at Early Delivery. System available for tempering space 7.5
months from Early Delivery. System Commissioning complete at Substantial
Completion. Operating criteria: Cooling season indoor temp not in excess of
70-74 degrees and not exceed 55% relative humidity. Heating season indoor temp
not below 70 degrees   NA - Building Spec     All metering is the responsibility
of the LL     X   Internal Load Densities for Cooling Load Design are very low,
narrative states 0.65 W/SF for Lighting and 1.0 W/SF for plugs. Tenant
understand typical is 0.9 W/SF for Lighting and 2.5 W/SF for plugs in densely
packed tenants. Tenant requests at least 0.9 W/SF for lighting and 2.0 W/SF for
plugs.   NA - Building Spec     Occupancy is listed as 1 person per 150 gross
square feet. CarGurus will be l/100sf pp having impact on the ventilation being
provided by the LL. Calculations for fresh air need to be made off the CG
density.   NA - Building Spec     Exhaust systems:       General for service
rooms and corridors   X     System in place at Early Delivery. System Start-up
complete at Substantial Completion Toilet exhaust for Tenant’s toilet rooms -
ductwork and fans   X     Tie-in to system to occur following Substantial
Completion ELECTRICAL Transformer with utility-supplied 480/277, 3-phase, 4-wire
service   X     480/277V, 3 phase, 4 wire main switchboards, metered, for base
building systems   X     480/277V normal power bus riser for Tenant areas   X  
  Tie-in to system to occur following Substantial Completion Office capacity of
5w/usf for Tenant lighting and power and HVAC   NA - Building Spec     Electric
closets at floors for base building systems and core areas.   X     Additional
electric closets within Tenant Premises.   NA - By Tenant     Tie-in to system
to occur following Substantial Completion Circuit breaker bus plugs at all
floors serving Tenant Premises.   NA - By Tenant     Tie-in to system to occur
following Substantial Completion Power distribution equipment and transformers
for Tenant premises   NA - By Tenant     Tie-in to system to occur following
Substantial Completion Emergency generator for base building life safety
systems, including fuel storage and transfer system     X   Emergency egress
lighting within Tenant area     X   Tie-in to system to occur following
Substantial Completion Standby power generator for Tenant equipment, if required
  NA - By Tenant     Fire alarm systems and risers   X   X   Fire Alarm devices
in Tenant Premises shall be code-compliant and compatible for tie-in with
Building systems.   NA - By Tenant     Tie-in to system to occur following
Substantial Completion

Added infrastructure for base building fire alarm system panels or amplifiers to
support Tenant fit out.

    X  

 

Exhibit 2.1-3, Page 3



--------------------------------------------------------------------------------

1001 Boylston - Landlord’s Early Delivery Work “Exhibit 2.1-3” - Revised
11-11-19

 

   

Landlord Delivery Schedule

   

Scope Item

 

Substantially Complete at

Early Delivery Condition

 

Complete at Substantial

Completion

 

Comments

Lighting in base building and common areas     X   Lighting in Tenant premises  
NA - By Tenant     Tie-in to system to occur following Substantial Completion
Temporary code-required minimum lighting, fire alarm, and exit signs at
unoccupied Tenant areas     X   Lightning protection for base building systems  
  X   Lightning protection for Tenant systems   NA - By Tenant     Electrified
hardware for base building card key access doors     X   Electrified hardware
for Tenant card key access doors   NA - By Tenant     Tie-in to system to occur
following Substantial Completion TELCOM Building MDF room     X   IDF room     X
 

Tenant tel/data rooms and tel/data infrastructure including but not limited to
servers, computers,

phone systems, equipment racks, etc.

  NA - By Tenant     Fiber optic service for Tenant use   NA - By Tenant    
Redundant paths for service providers with (2) entry points and (2) different
users  

X

    SECURITY Security system for the base building including card readers at
building entries.     X   Card access into or within Tenant Premises on separate
Tenant installed and managed system.   NA - By Tenant     Tie-in to system to
occur following Substantial Completion LL & Tenant to coordinate on badge access
to eliminate the need for two cards   NA - Building Spec     Card readers, low
voltage and hardware wiring (including fire alarm/security system tie-in) and
programming to activate card key stairwell access     X   Provide location for
tenant reception/security in building main entry - including desk, branding,
power and infrastructure to receive required tel/data and security system
equipment   NA - Building Spec    

 

Exhibit 2.1-3, Page 4



--------------------------------------------------------------------------------

EXHIBIT 2.1-4

TENANT PLAN AND WORKING DRAWING REQUIREMENTS

Preparation of Tenant Plans. The Tenant Plans shall include all architectural,
mechanical, electrical, fire protection, plumbing and structural drawings and
detailed specifications for the Tenant’s Work and shall show all work necessary
to complete the Tenant’s Work, including all cutting, fitting, and patching and
all connections to the mechanical and electrical systems and other components of
the Building as well as any re- balancing and re-commissioning scope that is
necessary to address Building systems affected by the Tenant’s Work. Where
Tenant’s Work interfaces with Landlord’s Work, the Tenant’s Work design shall
visually integrate with the Landlord’s Work in a manner and with materials and
finishes that are compatible with the Building finishes in that area. Landlord
reserves the right to reject Tenant Plans which in its reasonable opinion fail
to comply with this provision. The Tenant Plans shall include but not be limited
to:

 

  1.

Floor plan indicating location of partitions and doors (details required of
partition and door types). Indicate ratings of all partitions and doors and all
non-standard construction details.

 

  2.

Location of all electrical convenience outlets and telephone outlets. Note
non-standard power devices and/or related equipment.

 

  3.

Location and details of electrical meters and special electrical outlets; (e.g.
Xerox), including voltage, amperage, phase and NEMA configuration of outlets.

 

  4.

Location of telecommunications equipment and conduits.

 

  5.

Security system and requirements

 

  6.

Reflected ceiling plan showing layout of standard ceiling and lighting fixtures.
Partitions to be shown lightly with switches located indicating fixtures to be
controlled.

 

  7.

Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

 

  8.

Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.

 

  9.

Location and details of special structural requirements, e.g., slab penetrations
and areas with floor loadings exceeding a live load of 70 lbs./s.f.

 

  10.

Locations and details of all plumbing fixtures; sinks, drinking fountains, etc.
and, if applicable, water meters.

 

  11.

Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.

 

Exhibit 2.1-4, Page 1



--------------------------------------------------------------------------------

  12.

Finish schedule plan indicating wall covering, paint or paneling with paint
colors referenced to standard color system.

 

  13.

Details and specifications of special millwork, glass partitions, rolling doors
and grilles, blackboards, shelves, etc.

 

  14.

Hardware schedule indicating door number keyed to plan, size, hardware required
including butts, latchsets or locksets, closures, stops, and any special items
such as thresholds, soundproofing, etc. Keying schedule is required.

 

  15.

Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.).

 

  16.

Location of any special soundproofing requirements.

 

  17.

Detailed plan of any existing and proposed roof equipment showing location and
elevations of all equipment.

 

  18.

Note any extension of any tenant system beyond demised space.

 

  19.

Tenant Plans shall be fully detailed and fully coordinated with each other and
with the Base Building Work.

 

  20.

All drawings to be uniform size (30” X 42”) and shall incorporate the standard
project electrical and plumbing symbols and be at a scale of 1/8” = 1’ or
larger.

 

  21.

Drawing submittal shall include the appropriate quantity required to file for
permit along with four half size sets and one full size set for Landlord’s
review and use.

 

  22.

Provide all other information necessary to obtain all permits and approvals for
Landlord’s Work.

 

  23.

Upon completion of the work, Tenant shall provide Landlord with two hard copies
and one CAD file (compatible with Landlord’s requirements) of updated
architectural, mechanical, electrical, fire protection, plumbing and structural
drawings to reflect all project sketches and changes.

 

Exhibit 2.1-4, Page 2



--------------------------------------------------------------------------------

EXHIBIT 2.1-5

FORM OF LANDLORD GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”), is made as of the      day of             ,
20[    ], by [                    ], a [                    ], having an address
c/o Samuels & Associates, 136 Brookline Avenue, Boston, Massachusetts 02215
(“Guarantor”), to and for the benefit of CarGurus, Inc., a Delaware corporation,
having an address at 2 Canal Park, Cambridge, Massachusetts 02141 (“Tenant”).

W I T N E S S E T H:

WHEREAS, S&A P-12 Property LLC, a Delaware limited liability company having an
address c/o Samuels & Associates, 136 Brookline Avenue, Boston, Massachusetts
02215 (“Landlord”), as landlord, and Tenant have entered into that certain Lease
dated as of             , 2019 (as the same has been or may be amended,
restated, modified and/or supplemented, the “Lease”) affecting certain property
in Boston, Massachusetts referred to (or to be referred to) as 1001 Boylston
Street;

WHEREAS, Landlord has certain obligations under the Lease;

WHEREAS, Landlord is a [wholly owned subsidiary] [affiliate] of Guarantor;

WHEREAS, the execution and delivery by Guarantor of this Guaranty is an
obligation of Landlord under the Lease, and Guarantor expects to derive direct
and/or indirect financial benefit from Tenant’s execution of the Lease; and

WHEREAS, unless otherwise stated herein, capitalized terms used and not defined
herein shall have the meaning set forth in the Lease;

NOW, THEREFORE, in consideration of Tenant’s obligations under the Lease, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Guarantor hereby covenants and agrees as follows:

1.    Guaranteed Obligations. Guarantor hereby unconditionally and irrevocably
guaranties to Tenant the timely and full payment of the following obligations of
Landlord under the Lease commencing effective as of the Actual Construction
Commencement Date (collectively, the “Guaranteed Obligations”):

(a)    The Maximum Amount of the Allowance in accordance with Section 1.2 of the
Lease and Section III of Exhibit 2.1 of the Lease, when due and payable;

(b)    The Additional Allowance, if any, in accordance with Section II.F of
Exhibit 2.1 of the Lease, when due and payable;

 

Exhibit 2.1-5, Page 1



--------------------------------------------------------------------------------

(c)    The Holdover Compensation and/or the Holdover Premium, if any, in
accordance with Section IV of Exhibit 2.1 of the Lease, when due and payable;
and

(d)    any and all other obligations of Landlord to make payments to Tenant
pursuant to obligations set forth in Exhibit 2.1 of the Lease (the “Additional
Costs”), including, without limitation, costs resulting from Landlord Change
Orders, Landlord Delays, and Landlord’s failure to achieve the milestone dates
set forth in Section II of Exhibit 2.1.

2.    Guaranty Absolute.

(a)    Guarantor guaranties that the Guaranteed Obligations will be paid in
accordance with the Lease and this Guaranty, regardless of any law, statute,
rule, regulation, decree or order now or hereafter in effect in any jurisdiction
affecting or purporting to affect in any manner any of such terms or the rights
or remedies of Landlord with respect thereto.

(b)    Any payment or payments made to Tenant by Landlord or any other person or
received or collected by Tenant from Landlord or any other person by virtue of
any action or proceeding or any other set-off or appropriation or application at
any time or from time to time in respect of any the Guaranteed Obligations
(including, without limitation, a set-off against Annual Fixed Rent in
accordance with the terms of and conditions of Section V of Exhibit 2.1 of the
Lease) may be applied by Tenant in satisfaction of such Guaranteed Obligations
in such order as Tenant may determine, and any such payment, credit or
reimbursement by Landlord or Guarantor shall reduce the Guaranteed Obligations,
on a dollar-for-dollar basis.

(c)    The liability of Guarantor under this Guaranty shall be absolute and
unconditional, and shall not be affected, released, terminated, discharged or
impaired, in whole or in part, by, and Tenant may proceed to exercise any right
or remedy hereunder irrespective of, any or all of the following:

(i)    incapacity, lack of authority, death or disability of any person or
persons or any lack of genuineness, regularity, validity, legality or
enforceability, or the voidability of, the Lease or any other agreement or
instrument relating thereto;

(ii)    the failure of Tenant to exercise or to exhaust any right or remedy or
take any action against Landlord or any other security available to it;

(iii)    any amendment, restatement, amendment and restatement or modification
of the terms of the Lease (each a “Lease Amendment”);

(iv)    any extensions of time for payment, performance or observance, whether
in whole or in part, of the terms of the Lease on the part of the Landlord to be
paid, performed or observed, as applicable;

(v)    any waiver of, or any assertion or enforcement or failure or refusal to
assert or enforce, or any consent granted by Tenant with respect to a departure
from, any term of the Lease, including, without limiting the generality of the
foregoing, the waiver by Tenant of any default of Landlord, or the making of any
other arrangement with, or the accepting of any compensation or settlement from,
Landlord;

 

Exhibit 2.1-5, Page 2



--------------------------------------------------------------------------------

(vi)    any failure or delay of Tenant to exercise, or any lack of diligence in
exercising, any right or remedy with respect to the Lease or this Guaranty,
provided however, that the provisions of this clause (vi) shall not be deemed to
be a waiver of any right which Guarantor has under any applicable statute of
limitations or repose;

(vii)     the exercise by Tenant of any right or remedy under the Lease, or the
obtaining of any judgment against Landlord, or the taking of any action to
enforce the same;

(viii)    any bankruptcy, insolvency, assignment for the benefit of creditors,
receivership, trusteeship or dissolution of or affecting Landlord;

(ix)    any exchange, surrender or release, in whole or in part, of any security
(other than this Guaranty) which may be held by Tenant at any time for or under
the Lease or in respect of the Guaranteed Obligations;

(x)    any other guaranty now or hereafter executed by Guarantor or any other
guarantor or the release of any other guarantor from liability for the payment
of any of the Guaranteed Obligations or any of the terms of the Lease on the
part of Landlord to be paid, whether by operation of law or otherwise;

(xi)    any change, restructuring or termination of the structure or existence
of Landlord or any assignment of Landlord’s interest in the Lease or transfer of
Tenant’s interest as tenant under the Lease; or

(xii)    any circumstance which might in any manner or to any extent vary the
risk of Guarantor, or might otherwise constitute a legal or equitable discharge
or defense available to a surety or guarantor, whether similar or dissimilar to
the foregoing other than a Substantive Defense (as hereinafter defined);

in each case, whether occurring before or after any default by Landlord under
the Lease, and with or without further notice to or assent from Guarantor.

As used in this Agreement, a “Substantive Defense” shall mean any defense,
affirmative defense, right of set-off or counterclaim of a substantive nature
which Landlord would have the right to assert against Tenant under the Lease;
provided however, in no event shall any and/or all of the defenses, affirmative
defenses, claims, rights of set-off and/or counterclaims described in clauses
(i)-(xi) of this Section 2(c), or the waived rights under Section 4 be deemed to
be Substantive Defenses.

(d)    Notwithstanding anything to the contrary contained in Section 11 hereof,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, and the rights of Tenant hereunder shall continue with respect to, any
Guaranteed Obligation (or portion thereof) at any time paid by Landlord which
shall thereafter be required to be restored or returned by Tenant upon the
insolvency, bankruptcy or reorganization of Landlord, all as though such
Guaranteed Obligation (or portion thereof) had not been so paid or applied.

 

Exhibit 2.1-5, Page 3



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary contained herein, neither
Guarantor’s obligation to make payment in accordance with the terms of this
Guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed, stayed, released or limited in any manner whatsoever by any impairment,
modification, change, release, limitation or stay of the liability of Landlord
or its estate in bankruptcy or any remedy for the enforcement thereof, resulting
from the operation of any present or future provision of the Bankruptcy Code of
the United States or other statute or from the decision of any court
interpreting any of the same, and Guarantor shall be obligated under this
Guaranty as if no such impairment, stay, modification, change, release or
limitation had occurred.

(f)    The Guaranteed Obligations shall survive the expiration or earlier
termination of the Lease; provided, however, the parties acknowledge that
Guarantor shall have the right to assert Substantive Defenses to any Guaranteed
Obligations that survive such expiration or termination.

(g)    Tenant may proceed to protect and enforce any or all of its rights under
this Guaranty by suit in equity or action at law, whether for specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Tenant shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.

3.    Representations and Warranties. Guarantor represents and warrants to
Tenant that, as of the date of execution of this Guaranty: (a) the making and
performance of this Guaranty by Guarantor will not result in any breach of any
term, condition or provision of, or constitute a default under, any contract,
agreement or other instrument to which Guarantor is a party or by which is may
be bound, or result in a breach of any regulation, order, writ, injunction, or
decree of any court or any commission, board or other administrative agency
entered in any proceeding to which Guarantor is a party or by which it may be
bound, (b) Guarantor is the holder of a material equity interest in Landlord or
a parent or affiliate of Landlord and has derived or expects to derive a
material financial benefit from Tenant’s entering into the Lease, (c) Guarantor
has read and is fully familiar with all of the provisions of the Lease, and
(d) the execution and delivery of this Guaranty to Tenant has been duly
authorized by all necessary corporate action of Guarantor.

4.    Waivers. Guarantor expressly waives the following:

(a)    notice of acceptance of this Guaranty and of any change in the financial
condition of Landlord;

(b)    promptness, diligence, presentment, demand for payment of any of the
Guaranteed Obligations (provided however, that the provisions of this
Section 4(b) shall not be deemed to waive any Substantive Defense);

(c)    protest, notice of dishonor, notice of default and any other notice with
respect to any of the Guaranteed Obligations and/or this Guaranty;

 

Exhibit 2.1-5, Page 4



--------------------------------------------------------------------------------

(d)    any requirement that Tenant exhaust any right or remedy or take any
action against Landlord, and agrees that Tenant may enforce its rights hereunder
without taking any actions or proceedings against Landlord;

(e)    the right to interpose all procedural defenses of the law of guaranty,
indemnification and suretyship; provided, however, and notwithstanding the
foregoing, the parties acknowledge that Guarantor has the right to assert all
Substantive Defenses;

(f)    all rights and remedies accorded by applicable law specifically to
guarantors or sureties; provided, however, and notwithstanding the foregoing,
the parties acknowledge that Guarantor has the right to assert all Substantive
Defenses;

(g)    the right to interpose any set-off or counterclaim of any nature or
description in any action or proceeding arising hereunder or with respect to
this Guaranty; provided, however, and notwithstanding the foregoing, the parties
acknowledge that Guarantor has the right to assert all Substantive Defenses;

(h)    any right or claim of right to cause a marshaling of the assets of
Landlord or to cause Tenant to proceed against Landlord and/or any collateral or
security held by Tenant at any time or in any particular order;

(i)    the expiration or termination of the Lease; and

(j)    the release or discharge of Landlord in any receivership, bankruptcy or
other creditors’ proceedings or the rejection, disaffirmance or disclaimer of
the Lease by any party in any such proceeding.

5.    Enforcement Costs. In the event suit or action by brought upon and in
connection with the enforcement of this Guaranty, Guarantor shall pay reasonable
attorneys’ fees and all court costs incurred by Tenant.

6.    Waiver of Rights Against Landlord; Subordination.

(a)     Guarantor hereby waives, until such time as all Guaranteed Obligations
have been performed and discharged in full, all rights of subrogation and any
other claims that it may now or hereafter acquire against Landlord that arise
from the existence, payment, performance or enforcement of Guarantor’s
obligations under this Guaranty or any other documents executed in connection
herewith (collectively, the “Guaranty Documents”), including, without
limitation, any right of reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Tenant
against Landlord, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law and any right to take or receive from
Landlord, directly or indirectly, in cash or other property or by set off or in
any other manner, payment or security on account of such claim, remedy or right.
Nothing herein shall be deemed to limit or affect Guarantor’s right to receive
distributions of income or capital from Landlord or to receive repayment of
loans made by Guarantor to Landlord; provided, however that any and/or all loans
made by Guarantor to Landlord which allow for the satisfaction of a Guaranteed
Obligation shall in all respects be subordinate to Landlord’s obligation to
perform under the Lease.

 

Exhibit 2.1-5, Page 5



--------------------------------------------------------------------------------

(b)    If any amount shall be paid to Guarantor in violation of the preceding
subsection (a), such amount shall be held in trust for the benefit of Tenant and
shall forthwith be paid to Tenant to be credited and applied to all amounts
payable under this Guaranty in accordance with the terms of the Lease and the
Guaranty Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising.

7.    Amendment in Writing. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by Guarantor therefrom shall in any event
be effective unless the same shall be in writing and signed by Tenant, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

8.    Remedies. The obligations of Guarantor under this Guaranty are separate
and independent from Landlord’s obligations under the Lease, and a separate
action or actions may be brought and prosecuted against Guarantor to enforce
this Guaranty, irrespective of whether any action is brought against Landlord or
whether Landlord is joined in any such action or actions. Any one or more
successive and/or concurrent actions may be brought hereon against Guarantor
either in the same action, if any, brought against Landlord or in separate
actions, as often as Tenant, in its sole discretion, may deem advisable. Insofar
as the payment by Landlord of any sums of money to Tenant is involved, this
Guaranty is guaranty of payment and not of collection and shall remain in full
force and effect until payment in full to Tenant of all sums payable under the
Lease.

9.    Waiver of Trial By Jury. GUARANTOR (ON ITS OWN BEHALF AND ON BEHALF OF ITS
SUCCESSORS AND ASSIGNS) HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF UNDER OR IN CONNECTION WITH
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY. GUARANTOR
ACKNOWLEDGES THAT THIS WAIVER IS KNOWING, VOLUNTARY AND INTENTIONAL, AND HAS
BEEN MADE AFTER CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH
GUARANTOR’S ATTORNEYS.

10.    Notices. Every notice, demand, request or other communication required or
permitted hereunder shall be in writing and sent by registered mail or certified
mail postage prepaid, return receipt requested or by nationally recognized
overnight delivery, addressed to the respective parties as follows:

 

if to Tenant:    CarGurus, Inc.    2 Canal Park    Cambridge, MA 02141   
Attention: Senior Manager Facilities & Operations

 

Exhibit 2.1-5, Page 6



--------------------------------------------------------------------------------

  

with copies to:

  

CarGurus, Inc.

  

2 Canal Park

  

Cambridge, MA 02141

  

Attention: General Counsel

if to Landlord:

  

S&A P-12 Property LLC

  

c/o Samuels & Associates

  

136 Brookline Avenue

  

Boston, MA 02215

  

Attention: Peter Sougarides and Tom Bloch

  

with copies to:

  

Goulston & Storrs PC

  

400 Atlantic Avenue

  

Boston, MA 02110

  

Attention: William Dillon

if to Guarantor:

  

[                     ]

  

c/o Samuels & Associates

  

136 Brookline Avenue

  

Boston, MA 02215

  

Attention: Peter Sougarides and Tom Bloch

  

with copies to:

  

Goulston & Storrs PC

  

400 Atlantic Avenue

  

Boston, MA 02110

  

Attention: William Dillon

or to such other address as may be specified by written notice sent in
accordance herewith. Every notice, demand, request or other communication sent
in accordance with the terms hereof shall be deemed to have been given or
received upon the date same shall have been received or receipt thereof has been
refused or rejected.

11.    Release of Guarantor. Notwithstanding any provisions of this Guaranty to
the contrary, except to the extent of any unpaid Guaranteed Obligation,
Guarantor shall be released and discharged from all liability under this
Guaranty as follows: (a) with respect to the Maximum Amount of the Allowance,
upon the earlier of (i) the full disbursement of the Maximum Amount of the
Allowance, or (ii) the Outside Draw Date, (b) with respect to the Additional
Allowance, upon the earliest of (i) the occurrence of the Construction
Commencement Date on or prior to the Outside Construction Commencement Date,
(ii) the occurrence of the Delivery Date on or prior to the First Outside
Delivery Date, (iii) the full disbursement of the Additional Allowance, or
(iv) the Outside Draw Date, (c) with respect to the

 

Exhibit 2.1-5, Page 7



--------------------------------------------------------------------------------

Holdover Compensation and/or the Holdover Premium, upon the full payment of the
Holdover Compensation and/or the Holdover Premium, if any, and (d) with respect
to the Additional Costs, upon the full payment of the Additional Costs, if any.
In addition to and without limiting the foregoing, if Landlord fails to timely
pay any of the Guaranteed Obligations to Tenant and Tenant elects to set-off any
portion of such unpaid amount against Annual Fixed Rent in accordance with the
terms of and conditions of Section V of Exhibit 2.1 of the Lease, then the
Guaranteed Obligations shall be reduced by the amount which Tenant has set-off
against Annual Fixed Rent.

12.     Successors and Assigns. This Guaranty shall be binding upon Guarantor
and its successors and assigns. This Guaranty shall inure to the benefit of and
be enforceable by Tenant and any Permitted Transferee of Tenant. Wherever in
this Guaranty reference is made to Landlord, the same shall be deemed to refer
also to the then successor or assign of Landlord, and wherever in this Guaranty
reference is made to Tenant, the same shall be deemed to refer also to the then
holder of Tenant’s interest under the Lease so long as such holder is a
Permitted Transferee. Notwithstanding anything herein to the contrary, Guarantor
shall not have the right to assign this Guaranty or delegate its obligations
without the prior written consent of Tenant, which may be withheld in Tenant’s
sole and absolute discretion.

13.     Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts applicable to
agreements made and to be performed entirely within said state. All disputes
arising out of or relating to this Guaranty and all actions to enforce this
Guaranty may be adjudicated in the state courts of Massachusetts or the federal
courts sitting in the City of Boston and Guarantor hereby irrevocably submits to
the jurisdiction of such courts in any suit, action or proceeding arising out of
or relating to this Guaranty or in any action to enforce this Guaranty. So far
as is permitted under applicable law, this consent to personal jurisdiction
shall be self-operative and no further instrument or action, other than service
of process as permitted by law, shall be necessary in order to confer
jurisdiction upon the person of Guarantor in any such court.

14.    Merger; Severability. (a)    This Guaranty (and the Lease that this
Guaranty relates to) constitutes the entire agreement and understanding between
the parties, and is the complete and exclusive expression of the parties’
agreement on the matters contained herein, and all prior agreements (whether
oral or written) between the parties hereto relating to the subject matter of
this Guaranty are superseded by this Guaranty. There are no conditions precedent
to the effectiveness of this Guaranty. The provisions of this Guaranty may not
be explained, supplemented or qualified through evidence of trade usage or prior
course of dealings or other parole evidence.

(b)    If any term, covenant, condition or provision of this Guaranty or the
application thereof to any circumstance or to Guarantor shall be invalid or
unenforceable to any extent, the remaining terms, covenants, conditions and
provisions of this Guaranty or the application thereof to any circumstances or
to Guarantor other than those as to which any term, covenant, condition or
provision is held invalid or unenforceable, shall not be affected thereby and
each remaining term, covenant, condition and provision of this Guaranty shall be
valid and shall be enforceable to the fullest extent permitted by law.

 

Exhibit 2.1-5, Page 8



--------------------------------------------------------------------------------

15.    Headings. The headings used in this Guaranty are for convenience only and
are not to be considered in connection with the interpretation or construction
of this Guaranty.

[16.    Joint and Several. The obligations of Guarantor hereunder, if more than
one party, shall be joint and several.]

[Signature Page Follows]

 

Exhibit 2.1-5, Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first above written.

 

[                    ] By:  

                                          

Name:   Title:  

 

Exhibit 2.1-5, Page 10



--------------------------------------------------------------------------------

EXHIBIT 2.1-6

RULES AND REGULATIONS FOR ROOFTOP PREMISES

Please note the following policies for use of the exterior roof deck portions of
the Rooftop Premises (the “Roof Deck”). Any and all use of the Roof Deck shall
be subject to the terms and conditions set forth in the Lease. The foregoing
guidelines are in addition to, and not in limitation of the Lease:

 

•  

Occupancy limits must be adhered to at all times.

 

•  

Smoking, vaping and/or any technological evolution of either is not permitted
anywhere on the premises.

 

•  

Anyone under the age of 18 must be accompanied by an adult at all times.

 

•  

Animals/pets other than service animals are not allowed on the Roof Deck.

 

•  

No glass containers or other glass objects are permitted on the Roof Deck and
all trash must be disposed of in proper receptacles.

 

•  

Items such as bikes, skate boards and rollerblades are not allowed on the Roof
Deck.

 

•  

Loud music is prohibited.

 

•  

Tenant agrees that all use of the Roof Deck shall be undertaken at Tenant’s sole
risk and except as otherwise provided by the terms of the Lease or applicable
law, management shall not be liable for any claims, damages, or causes of action
whatsoever to Tenant, Tenant’s heirs, next-of-kin, personal representatives,
assigns or visitors arising out of or connected with the use of the Roof Deck.

 

Exhibit 2.1-6, Page 1



--------------------------------------------------------------------------------

EXHIBIT 2.1-7

COMMON EXTERIOR ROOF DECK AREA AND OUTDOOR DECK AREAS A AND B

 

LOGO [g851940g48n97.jpg]

 

Exhibit 2.1-7, Page 1



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)

FITNESS CENTER SPECIFICATIONS AND LOCATION

 

LOGO [g851940g52j51.jpg]

 

Exhibit 2.2(b), Page 1



--------------------------------------------------------------------------------

EXHIBIT 3.1

DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

THIS AGREEMENT made this      day of             , 20     , by and between
[LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

W I T N E S S E T H T H A T:

1.    This Agreement is made pursuant to Section [3.1] of that certain Lease
dated [date], between Landlord and Tenant (the “Lease”).

2.    It is hereby stipulated that the Lease Term commenced on [commencement
date], (being the “Commencement Date” under the Lease), and shall end and expire
on [expiration date], unless sooner terminated or extended, as provided for in
the Lease.

WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.

 

      LANDLORD:       [INSERT LL SIGNATURE BLOCK]                  By:  

                                                             

        Name:  

 

        Title:  

 

      TENANT: ATTEST:       [TENANT] By:  

                                         

    By:  

                                                             

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

        Hereunto duly authorized

 

Exhibit 3.1, Page 1



--------------------------------------------------------------------------------

EXHIBIT 6.1(b)

TENANT’S EXPENSE SHARE ALLOCATION METHODOLOGY

 

Expense Pool

  

Methodology

Project Expense Pool    The product of: (x) all Operating Expenses allocated to
the Project Expense Pool, multiplied by a fraction, the numerator of which is
the Rentable Floor Area of the Premises and the denominator of which is the
total square footage of the Project. Building Expense Pool    The product of:
(x) all Operating Expenses allocated to the Building Expense Pool, multiplied by
a fraction, the numerator of which is the Rentable Floor Area of the Premises
and the denominator of which is the Rentable Floor Area of the Building.
Office Area Expense Pool    The product of: (x) all Operating Expenses allocated
to the Office Area Expense Pool, multiplied by a fraction, the numerator of
which is the Rentable Floor Area of the Premises and the denominator of which is
the Rentable Floor Area of the Office Area.

 

Exhibit 6.1(b), Page 1



--------------------------------------------------------------------------------

EXHIBIT 7.10

CLEANING SPECIFICATIONS

1001 Boylston Tenant Night Cleaning Specification

 

  •  

Office Area(s)

 

  •  

Contractor shall abide by all access policies provided by tenant

 

  •  

Empty and clean (when necessary) all waste/recycling receptacles and remove
recyclable materials and rubbish to the designated area on a nightly basis

 

  •  

All recyclable materials to be separated and delivered to compactor on a nightly
basis

 

  •  

Vacuum all carpeted main traffic areas on a nightly basis

 

  •  

Spot vacuum non-main traffic areas on a nightly basis

 

  •  

Fully vacuum non-main traffic areas no less than once per week

 

  •  

Vacuum furniture surfaces no less than once monthly

 

  •  

All hard surface flooring (uncarpeted) in main traffic and kitchen areas shall
be spot cleaned on a nightly basis

 

  •  

All hard surface flooring (uncarpeted) in main traffic and kitchen areas shall
be damp mopped at least once per week

 

  •  

Hand dust or wipe clean with damp or treated cloth reachable, cleared horizontal
surfaces, desks, chairs, files, telephones, picture frames, etc. on a nightly
basis

 

  •  

All high dusting beyond the reach of the normal nightly dusting will be
accomplished quarterly. This will include, but will not be limited to, all
pictures, frames, charts, display boards, exposed pipes, ventilation and air
conditioning ducts and high molding, tops of door frames and other interior
casting.

 

  •  

All metalwork, such as door hardware and frames, metal lettering, and other
metal accessories will be wiped clean and left in uniformly clean and bright
condition, free of all dust and streaks on a nightly basis

 

  •  

Restrooms

 

  •  

All restrooms tasks are to be completed on a nightly basis

 

  •  

Empty and clean (when necessary) all waste receptacles and remove waste paper
and rubbish to the designated area

 

  •  

Clean and sanitize drinking fountains, follow with stainless steel cleaner as
needed taking care not to leave any oily residue

 

  •  

Scour, wash and disinfect all basins, bowls and urinals with Owner-approved
germicidal detergent solution, including tile walls near urinals. Special
attention must be taken to inspect and clean areas of difficult access, such as
the underside of toilet bowl rings and urinals, to prevent building up of
calcium and iron oxide deposits. Wash both sides of all toilet seats with
approved germicidal solution and wipe dry. Toilet seats to be left in an upright
position

 

  •  

All mirrors, powder shelves, bright work (including exposed piping below wash
basins), towel dispensers, receptacles and any other metal accessories will be
washed and polished. Contractor shall use only non-abrasive, non-acidic material
to avoid damage to metal fixtures

 

  •  

Spot clean all partitions, tile walls, doors and outside surfaces of all
dispensers and receptacles. Damp wipe all lavatory tops and remove water spots
from wall surfaces next to dispenser/receptacles. Spot clean around light
fixtures

 

  •  

Damp wipe all metal toilet partitions and modesty screens and tiled walls using
approved germicidal solution. All surfaces are to be wiped dry so that all wipe
marks are removed and surfaces have a uniformly bright appearance

 

  •  

All stainless-steel surfaces should be cleaned and polished as necessary when
marks appear

 

  •  

Fill soap, sanitizer, toilet tissue, towel and sanitary napkin dispensers

 

Exhibit 7.10, Page 1



--------------------------------------------------------------------------------

  •  

Floors will be swept clean and wet-mopped using a germicidal detergent within
LEED guidelines approved by owner. The floors will then be mopped dry and all
watermarks and stains wiped from walls and metal partition bases

 

  •  

Tenant Common Areas

 

  •  

Contractor shall abide by all access policies provided by tenant

 

  •  

All hard floor surfaces to be spot cleaned with a damp mop on a nightly basis

 

  •  

All hard floor surfaces to be fully cleaned with a damp mop no less than once
per week

 

  •  

Spot vacuum all carpeted areas on a nightly basis

 

  •  

Fully vacuum all carpeted areas, corners and edges not less than once per week

 

  •  

Hand dust or wipe clean with damp or treated cloth reachable, cleared horizontal
surfaces, desks, chairs, files, telephones, picture frames, etc. on a nightly
basis

 

  •  

All high dusting beyond the reach of the normal nightly dusting will be
accomplished quarterly. This will include, but will not be limited to, all
pictures, frames, charts, display boards, exposed pipes, ventilation and air
conditioning ducts and high molding, tops of door frames and other interior
casting.

 

  •  

All metalwork, such as door hardware and frames, metal lettering, and other
metal accessories will be wiped clean and left in uniformly clean and bright
condition, free of all dust and streaks on a nightly basis

 

  •  

Service elevator lobbies to be cleaned nightly

 

  •  

Kitchenettes and Cafes

 

  •  

Contractor shall abide by all access policies provided by tenant

 

  •  

Empty and clean (when necessary) all waste/recycling receptacles and remove
recyclable materials and rubbish to the designated area on a nightly basis

 

  •  

All recyclable materials to be separated and delivered to compactor on a nightly
basis

 

  •  

Remove dust from all furniture, window ledges, radiators, coat racks, artificial
plants, paintings and other wall decorations on a nightly basis

 

  •  

Thoroughly wipe down all tables, chairs, appliances and counter tops on a
nightly basis

 

  •  

Spot clean doors and walls especially around and behind trash receptacles on a
nightly basis

 

  •  

Thoroughly vacuum all carpeting or dry-mop and damp mop all hard surfaces on a
nightly basis

 

  •  

Clean and disinfect all trash and recycling containers no less than once per
week

 

  •  

Clean all light fixtures and ceiling diffusers with a damp cloth no less than
once quarterly

 

  •  

Window and Glass Cleaning

 

  •  

Entrance doors and other miscellaneous glass to be cleaned on a nightly basis

 

  •  

Interior glass panels in doors and offices to be spot cleaned on a nightly basis

 

  •  

Interior glass panels in doors and offices to be fully cleaned no less than once
per month

 

  •  

All exterior windows to be cleaned no less than twice per year

NOTES:

 

  1.

Tenant shall contract directly for all day services required within the tenant
space including but not limited to exclusive restrooms, kitchens, office and
lobby areas

 

  2.

Base building common area restrooms will be stocked and maintained during
business hours by LL

 

  3.

LL will supply all consumables to be installed by tenant porter required for any
LL installed accessories.

 

  4.

Base building day staff is available to assist with tenant needs for a fee in
accordance with current labor and material rates

 

Exhibit 7.10, Page 2



--------------------------------------------------------------------------------

EXHIBIT 10.1(b)

RESERVED PARKING SPACES

 

LOGO [g851940g02b29.jpg]

 

Exhibit 10.1(b), Page 1



--------------------------------------------------------------------------------

EXHIBIT 11.3

BUILDING AND CONSTRUCTION

RULES AND REGULATIONS

GOVERNING TENANT ACTIVITIES

The following rules and regulations have been promulgated by the Landlord of
1001 Boylston Street, Boston, Massachusetts (the “Project”) to set forth the
expectations as between Landlord and Tenant in the administration of Project,
and regulation of the interrelationships involved in the orderly and coordinated
conduct of all parties’ business activities on the Project, inclusive of shared
Common Areas.

Notwithstanding these rules and regulations, the Landlord reserves expressly to
itself the right, in its sole discretion and for whatever reasons or cause, to
suspend, amend, supplement, revoke, terminate, and administer these rules and
regulations in any manner which it deems necessary or desirable; without any
recourse whatsoever to Tenant occasioned thereby; provided that (i) in the event
of any conflict between any rule or regulation promulgated by Landlord and the
provisions of the Lease, the provisions of the Lease shall control, and
(ii) Landlord shall enforce all rules and regulations against Tenant in a
non-discriminatory fashion, except where differing circumstances justify
different treatments. Subject to the foregoing, no action undertaken or any
failure to act, by Landlord, pursuant to these rules and regulations shall be
deemed to be a default under the Lease. Except as expressly provided in the
Lease, Tenant shall not be entitled to engage in any self-help or direct
intervention in the administration of these rules and regulations as against
Landlord, other tenants, invitees, or other individuals or entities.

The term “Landlord”, for the purpose of the administration of these rules and
regulations shall mean S&A P-12 Property LLC, and its duly designated management
company and its and their agents. Tenant is directed to comply with all requests
and directives of said management company and agents. In the case of any
inconsistency or question of authority, the directive of S&A P-12 Property LLC
(or its legal successors or assigns), is determinative.

1.    Emergency Contact; Notification; and Access

Tenant shall provide in writing to Landlord, at the initiation of its tenancy,
and from time to time upon request thereafter, with the name and phone number of
its on-site employees or agents responsible for the Premises, who are work order
contacts.

Tenant shall provide in writing to Landlord, at the initiation of its tenancy,
and from time to time upon request thereafter, with an emergency phone number
and contact name, with twenty- four (24) hour access and response, to which
Landlord can report any and all emergency situations and circumstances. Tenant
shall update this phone number and contact name, as it may change.

In the event of any disturbances, accidents or emergencies within the Premises,
or in any Common Areas around or leading to the Premises of which Tenant is
aware, Tenant shall immediately inform Landlord’s on site security and
management personnel (by means of emergency phone numbers or call service and by
means of email, provided to Tenant by the Landlord). Notwithstanding this
requirement, Tenant shall be fully and solely responsible to

 

Exhibit 11.3, Page 1



--------------------------------------------------------------------------------

contact separately any and all local police departments or fire departments, as
Tenant determines in its reasonable discretion is necessary to respond to any
disturbances, accidents, or emergencies within the Premises, or in any Common
Areas around or leading to the Premises of which Tenant is aware. Under no
circumstances may Tenant rely on the contact made with Landlord’s security
services as being any substitute or conduit for contact with police or fire
authorities; it being and remaining Tenant’s obligation to address any such
situations as it determines in its reasonable discretion, independently,
responsively, and in a lawful manner.

Tenant shall cooperate fully and with any local police department, fire
department, and Landlord’s recognized security personnel in dealing with or
responding to any disturbances, accidents or emergencies, within the Premises,
or in any Common Areas around or leading to the Premises. Tenant, upon request
of Landlord, shall participate in the reporting or any and all such
disturbances, accidents or emergencies; in the preparation or filing of any
formal or informal complaints against any individual perpetrators; in the
preparation and filing of any accident or incident reports required by any and
all state or municipal authorities, or by Landlord or its insurers or Lenders.

Subject to Section 16.19, Tenant shall provide Office Management with any and
all emergency security codes, combinations, keys, key cards, or other means of
access to the Premises, and any separately secured spaces therein (other than
vaults or safes); to be used by Landlord solely in the event of an emergency.
Landlord, in responding to any emergency situation, shall not be deemed liable
for trespass or breach of its Lease in entering on to the Premises to address or
remediate any such situation; and Tenant shall permit such emergency access upon
verbal request.

Landlord will provide Tenant, from time to time, and upon request by Tenant,
with the telephone or call numbers, or location, of Landlord’s representatives
authorized to respond to emergency circumstances.

2.    Security

Except as expressly provided herein or in the Lease, including, without
limitation, the provisions of Section 7.8, Landlord bears no responsibility to
provide any security personnel to monitor, operate within, secure, or respond to
any disturbances or threats which may arise within the Premises, or the Project
(inclusive of the parking garage or parking areas). Tenant shall be fully
responsible for security within its own Premises, including the safety and
wellbeing of its employees and invitees; and the security from theft, damage or
destruction to its inventory, fixtures, equipment and other personalty kept
within its Premises.

Tenant shall use commercially reasonable efforts to inform Landlord, in writing
(as soon as possible under the circumstances), as to any and all conditions,
situations, circumstances, events, actions, or behavior of which Tenant’s senior
facilities manager is aware which require Landlord’s attention in the discharge
of Landlord’s said responsibilities; and especially as to any such situation,
circumstance, event, action, or behavior which poses a threat or danger to
public safety or damage to property.

Subject to Section 7.8 of the Lease, Tenant shall comply with Landlord’s
reasonable requests for the verifiable identification of Tenant’s employees
working at or from the Premises,

 

Exhibit 11.3, Page 2



--------------------------------------------------------------------------------

as circumstances may require. Tenant shall comply with Landlord’s imposition of
any and all permanent or temporary security measures as may be necessary from
time to time to ensure the safety of all invitees to the Project or any portions
thereof; including but not limited to identification badges or measures;
restricted access areas; metal/materials detectors; sign-in sheets; restrictions
on parking; after hours call clearance; or other such protective devices and
measures.

3.    Mail/Package Deliveries

Landlord shall designate central mail rooms within the Building to which Tenant
shall have its mail delivered by the U.S. Postal Service, directly. Tenant shall
comply with all requests and requirements of the U.S. Postal Services with
respect thereto, inclusive of security and volume requests. Landlord does not
provide any desk, central location, or service for the acceptances of Tenant’s
deliveries, and Landlord shall not assume any responsibility whatsoever for the
delivery of any letters, packages, or other deliveries by any private commercial
delivery service; and Tenant shall have directed all such deliveries to its own
space within the Premises.

Tenant shall make separate arrangements with the U.S. Postal Services or any
private carriers, acceptable to Landlord, with respect to high volume or bulk
deliveries.

Tenant shall have its mail and other deliveries sent or delivered to, and may
identify its address at the Project, as follows:

[Tenant]

 

 

                                 , Suite [XXX]

Boston, Massachusetts             

4.    Loading/Shipping Facilities

Tenant shall have access (which access shall be subject to the provisions of
Exhibit 11.3-2) to the loading dock with entrance off of Boylston Street, for
the dispatch and acceptance of deliveries of all inventory, furniture, fixtures
and equipment. Tenant shall comply with Landlord’s directions, from time to
time, relative to the movement of its deliveries/shipments to and from the
loading dock to the Premises. This is the only loading dock from which Tenant
may deliver or ship any of such merchandise or materials.

5.    Trash Disposal

All delivery/shipping and packing materials, and all daily routine trash and
garbage, (especially any liquids or food products) shall be wrapped, contained,
secured, bundled, organized, arranged, and disposed of by Tenant; in accord with
Landlord’s directions, (which may be general in nature or directed to Tenant’s
specific uses, needs, and generation) and subject to the provisions of Exhibit
11.3-2.

Disposal of trash by Tenant, other than trash removed by Landlord’s janitorial
staff, shall be made in the manner directed by Landlord from time to time.
Tenant shall comply with Landlord’s directions, from time to time, relative to
the movement of its trash to and from the loading dock/trash disposal area to
the Premises. Methods and modes of movement of trash shall

 

Exhibit 11.3, Page 3



--------------------------------------------------------------------------------

not damage the floors, walls, ceilings, railings, fixtures, finishes, elevators,
loading docks, or other elements forming the Common Areas of the Building or the
common areas of the Project. All materials or merchandise shall be moved by
appropriate means, in appropriate containers, and in volumes as shall not cause
any excessive load, dangerous condition, foul odors, noise, or overall
disruption. Harmful liquid wastes (e.g. cleaning solvents or solutions, caustic
chemicals, etc.) shall not be released into the plumbing or drain or sewer
system of the Project, but shall be disposed of appropriately in light of their
quantities and characteristics.

At no time and under no conditions shall hazardous materials or any materials or
substances harmful to public health of safety be disposed of by means or through
the trash disposal system of the Project. Tenant shall immediately notify
Landlord’s appropriate on site personnel of any such spill or release, and shall
follow Landlord’s directions to ensure safe, prompt and complete disposal
thereof.

6.    Vehicular Access and Parking

Vehicular access to the Project shall be by one primary means: through access
off of Boylston Street. Truck access shall only be to the loading docks off of
Boylston Street. All vehicular parking shall be on a separate fee basis in
accordance with Article X of the Lease.

All vehicular traffic flow, access and parking shall be subject to the Project’s
agreed TAPA, and Tenant, its deliverymen, employees, invitees and independent
contractors shall be expressly subject to the requirements and directions of
that Plan. Except as provided in the Lease, no tenant shall have any implied
right or claim to specific vehicular parking, access/egress or traffic flow
configurations either to or from or within the Project.

There shall be no parking in the loading or delivery areas. Parking and
directional access flow, and egress throughout the Project shall be clearly
designated by the Landlord, to be observed by all invitees.

The parking garage shall be open and operate during such hours as are determined
from time to time by the garage operator. The parking garage shall be subject to
such rates, and such separate rules and regulations as may be imposed by the
parking garage operator from time to time.

No vehicles shall be parked for more than twenty-four (24) hours without
Landlord’s express permission, either within the garage or on the Project,
generally; and Landlord shall have the right to monitor and tow and remove from
the site any such vehicles violating this prohibition, at the vehicle owner’s
sole cost and expense. Additionally, Landlord shall have the right to tow and
remove from the site any vehicles, at the vehicle owner’s sole cost and expense,
if the any vehicle security systems emit any unreasonable noise, light or other
offensive emission, whether in duration or intensity.

Tenant shall provide clear instruction as to its employees, invitees,
deliverymen and customers, relative to these and all other vehicular access and
parking restrictions; and shall require specific compliance on a case by case
basis as informed by Landlord.

7.    Pedestrian Movement

 

Exhibit 11.3, Page 4



--------------------------------------------------------------------------------

Pedestrian movement within the Project shall be initially as set forth on the
general plans, and subsequently as determined by Landlord from time to time in
its sole discretion. There shall be no implied right to access or egress to or
from any tenant’s premises, unless specifically set forth in said Tenant’s
lease; and except as may be provided in the Lease, Landlord reserves the right
at any time to change, discontinue, restrict, or prohibit the access and egress
through any corridors, passageways, elevators, escalators, sidewalks, walkways,
garage, or other portions of the Project. Tenant shall provide clear instruction
as to its employees, invitees, deliverymen and customers, relative to these and
all other pedestrian access and movement restrictions; and shall require
specific compliance on a case by case basis as informed by Landlord.

8.    Satellite, Cable, or Other Telecommunications Receivers, Transmitters, or
Equipment

Tenant shall not place any satellite, cable or other telecommunications
receivers, transmitters, monitors, or other such equipment outside of the
Premises; nor shall Tenant have any implied right to operate the same within the
Premises, unless these rights are specifically conferred by the Tenant’s lease.
Tenant shall not operate any such permitted equipment in such a manner as
interferes with the operations of other tenants in the Project; and Landlord
reserves the right to make such determinations on a case by case basis. Tenant
shall be responsible to obtain at its sole cost and expense any and all permits,
licenses, or approvals required for operation of such equipment. Notwithstanding
Landlord’s approval, Tenant shall be responsible for any and all damages as may
arise from its placement, maintenance, or operation of such equipment (whether
any harms are now known or later ascertained).

9.    Signs, Banners, Directories

No tenant shall have the right to erect or maintain any signs, banners, or
directories except as set forth specifically in its Lease. Upon prior review and
approval by Tenant, which approval shall not be unreasonably withheld, Landlord
may reasonably use Tenant’s name in the promotion of the Project, at Landlord’s
sole discretion; but no other tenant of the Project shall have such right
without the express consent of Landlord and the tenant so consenting.

10.    Noise, Vibration, and Light

No tenant shall cause or permit to be emanated from the Premises any excessive
music, sound, sound effects, or other noise (or attendant vibrations caused
thereby), regardless of its nature or origin or relation to that tenant’s
permitted uses of the Premises. All such noise shall be deemed presumptively
excessive if it exceeds thirty-five (35) decibels, as measured at the exterior
of the Premises closest to the, windows, entryways, vents, shafts, demising
walls ceilings or floors. Tenant shall not cause or permit to be emanated from
the Premises any excessively bright, offensive, flashing, pulsating, or strobe,
light or lights.

11.    General Rules and Regulations

The public sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant
(except as necessary for deliveries) or used for any purpose other than ingress
and egress to and from the Premises.

 

Exhibit 11.3, Page 5



--------------------------------------------------------------------------------

No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any exterior window of the
Premises or any outside wall of the Building. Such awnings, curtains, blinds,
shades, screens or other projections must be of a quality, type, design and
color, and attached in the manner, approved by Landlord.

No show cases, signage (except as permitted in the Lease) or other articles
shall be put in front of or affixed to any part of the exterior of the Building,
nor placed in the Building’s Common Areas, halls, corridors or vestibules.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were designed and constructed, and no
sweepings, rubbish, rags, acids or like substances shall be deposited therein.
All damages resulting from any misuse of the fixtures by Tenant shall be borne
by the Tenant.

Tenant shall not use the Premises or any part thereof, or permit the Premises or
any part thereof to be used, for manufacturing. Tenant shall not use the
Premises or any part thereof or permit the Premises or any part thereof to be
used as a public employment bureau or for the sale of property of any kind at
auction, except in connection with Tenant’s business. Tenant must upon the
termination of its tenancy, restore to the landlord all locks, cylinders and
keys to offices and toilet rooms of the Premises.

The Landlord reserves the right to exclude from the Building between the hours
of 6 p.m. and 6 a.m. and at all hours on Sunday and holidays all persons
connected with or calling upon the Tenant who do not present a pass to the
Building signed by the Tenant. Tenant shall be responsible for all persons for
whom it issues any such pass and shall be liable to the Landlord for all
wrongful acts of such persons.

The requirements of Tenant will be attended to only upon submission of a work
request via the online work order system. Employees of Landlord shall not
perform any work or do anything outside of their regular duties, unless under
special instructions from the office of the Landlord.

There shall not be used in any space, or in the public halls of the Building,
either by Tenant or by jobbers or others, in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.

No bicycles, vehicles or animals of any kind shall be brought into or kept in or
about the Premises, except service animals where necessary.

No Tenant shall make, or permit to be made, any unseemly or disturbing noises or
disturb or interfere with occupants of this or neighboring building or premises
or those having business with them whether by use of any musical instrument,
radio, talking machine, unmusical noise, whistling, singing, or in any other
way. No Tenant shall throw anything out of the doors, windows or skylights or
down the passageways.

The Premises shall not be used for lodging or sleeping or for any illegal
purpose.

 

Exhibit 11.3, Page 6



--------------------------------------------------------------------------------

No smoking, vaping and/or any technological evolution of either shall be
permitted in the Premises or the Building.

Tenants shall reasonably cooperate with Landlord in obtaining maximum
effectiveness of the cooling system by closing draperies when the sun’s rays
fall directly on the windows of the Premises.

Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and street address of the Building, except
that Landlord shall not change the name of the Building to the name of a Tenant
Competitor. Landlord shall promptly notify Tenant after any such changes have
been made.

Any person desiring to use the bike cage or locker room facilities shall first
execute and deliver to the Landlord a liability waiver form prepared by the
Landlord.

Rules and Regulations Updated As Of August 30, 2018.

 

Exhibit 11.3, Page 7



--------------------------------------------------------------------------------

EXHIBIT 11.3-1

CONSTRUCTION RULES AND REGULATIONS

 

I.

The following regulations are applicable to any additions. Alterations or
improvements being undertaken by or for Tenant in the premises:

A.    General

1.    All alterations to be made by Tenant in, to or about the premises shall be
made in accordance with the requirements of this Exhibit 11.3-1 and by
contractors, subcontractors and/or mechanics approved by Landlord, such approval
shall not be unreasonably withheld or delayed.

2.    Tenant shall, prior to the commencement of any work, submit for Landlord’s
written approval, complete plans for the alterations. Drawings are to be
complete with full details and specifications for all alterations.

3.    Alterations must comply with applicable building codes, and the
requirements, rules, and regulations of any governmental agencies having
jurisdiction over the property.

4.    No work shall be permitted to commence without the Landlord being
furnished with a valid permit and all other necessary approvals from agencies
having jurisdiction.

5.    All demolition, removals, or other categories of work that may
inconvenience other tenants or disturb building operations, must be scheduled
and performed before or after normal business hours and tenant shall provide the
Building Manager with at least 24 hours’ notice prior to proceeding with such
work.

6.    All inquiries, submissions, approvals and all other matters regarding
alterations to the premises shall be processed through the Building Manager.

B.    Prior to Commencement of Work

1.    Tenant shall submit to the Building Manager a request to perform the work.
The request shall include the following enclosures:

(i)    A list of Tenant’s contractors and/or subcontractors for Landlord’s
approval. Ownership requires use of union workers for all work.

(ii)    Where appropriate, two complete sets of plans and specifications
property stamped by a registered architect or professional engineer.

(iii)    An executed building permit application form.

 

Exhibit 11.3-1, Page 1



--------------------------------------------------------------------------------

(iv)    Contractor’s and subcontractor’s insurance certificates including an
indemnity in accordance with the Insurance Requirements and Schedule 1 of this
Exhibit 11.3-1.

2.    Landlord will return the following to Tenant: One set of plans approved or
a disapproval with specific comments as to the reasons therefor (such approval
or comments shall not constitute a waiver of approval of governmental agencies)
along with Landlord’s response to Tenant’s request for identification of
alterations that will be required to be removed at the expiration of the term.

3.    Tenant shall obtain a building permit from the Building Department and
necessary permits from other governmental agencies. Tenant shall be responsible
for keeping current all permits. Tenant shall submit copies of all approved
plans and permits to Landlord and shall post the original permit on the Premises
prior to the commencement of any work. All work, if performed by a contractor or
subcontractor, shall be subject to reasonable supervision and inspection by
Landlord’s Construction Representative, at no additional cost to Tenant.

C.    Requirements and Procedures

1.    All “Noise Work” and odor causing activities, including but not limited
to; demolition, hammer drilling, chipping, shooting of track or ceiling
supports, operation of machinery, cutting of metals and related structure,
painting, or coating are strictly forbidden during normal operating hours. All
such work must be completed Monday through Friday after 6 PM and before 9 AM.
Saturday and Sunday upon request.

2.    All Hot Work activities, including but not limited to, cutting, welding,
burning, grinding, and/or soldering, must comply with the following:

(i)    Must obtain City of Boston/Boston Fire Department (BFD) hot work permit.

(ii)    Must comply with all NFPA 241 requirements.

(iii)    Landlord insurance Hot Work permit must also be obtained prior to any
activities.

(iv)    Hot Work activities must be logged daily. These include but are not
limited to start and finish dates and times, location of work, activities
performed, and contractor name.

(v)    All Hot Work requires a BFD manned fire watch.

3.    All deliveries must be made to the loading dock. Deliveries shall not be
permitted at any other door or location unless approved in advance by the
Landlord. *See Loading Dock Rules and Regulations for all delivery policies and
procedures.

4.    All structural and floor loading requirements shall be subject to the
prior approval of Landlord’s structural engineer. Such approval shall be
obtained at the tenant’s expense.

 

Exhibit 11.3-1, Page 2



--------------------------------------------------------------------------------

5.    All MEP/FP requirements shall be subject to the approval of Landlord’s
consulting engineers. All work must be performed by approved contractors.
Landlord may require shop drawings prior to commencement of work. Approvals
shall not be unreasonably withheld or delayed.

6.    Nonexclusive elevator service for construction related activities shall be
provided at no cost to tenant. Building Management requires 48-hour advance
notice for all major deliveries. Contractors and subcontractors shall be liable
for any misuse or damage caused by its employees. Any additional requirements or
union regulations shall be paid for by the tenant.

7.    If shutdown of risers and mains for electrical, HVAC, sprinkler, and
plumbing work is required, such work shall be supervised by Landlord’s
Construction Representative. No work will be performed in building mechanical,
electrical, or elevator equipment rooms without Landlord’s approval and under
Landlord’s supervision. All shutdowns require a minimum three-(3)-day notice.

8.    Tenant’s contractor shall:

(i)    have a superintendent or foreman on the Premises at all times;

(ii)    obtain, establish, and maintain a NFPA 241 plan through approval third
party consultant;

(iii)    document all Hot Work activities in accordance with NFPA 241 and stated
building rules and regulations;

(iv)    All fire alarm and fire protection shutdowns must be scheduled and
performed in accordance with NFPA 241 and with stated building rules and
regulations; All associated fees are at the tenant’s expense;

(v)    Provide applicable MSDS sheets upon Building Management’s request;

(vi)    police the job at all times, continually keeping the Premises orderly;

(vii)    maintain cleanliness and protection of all areas, including elevators
and lobbies;

(viii)    protect the front and top of all peripheral HVAC units and thoroughly
clean them at the completion of work;

(ix)    prior to work, contractor shall install prefilters, block off supply and
return grills, diffusers and ducts to keep dust from entering into the Building
air conditioning system. At completion of work, all equipment, supply and return
grills, diffusers and ducts shall be clean and free of dust with new, permanent
filters installed;

(x)    avoid the disturbance of other tenants.

 

Exhibit 11.3-1, Page 3



--------------------------------------------------------------------------------

9.    If Tenant’s contractor is negligent in any of its responsibilities, Tenant
shall be charged for all corrective work.

10.    All equipment and installations must be equal to the standards generally
in effect with respect to the remainder of the Building. Any deviation from such
standards will be permitted only if indicated or specified on the plans and
specifications and approved by Landlord.

11.    A properly executed air balancing report signed by a professional
engineer shall be submitted to landlord upon the completion of all HVAC work.

12.    Upon completion of the Alterations, Tenant shall submit to Landlord a
permanent certificate of occupancy and final approval by the other governmental
agencies having jurisdiction, where required.

13.    Where appropriate, Tenant shall submit to Landlord a final “as-built” set
of drawings showing all items of the Alterations in full detail.

14.    Additional and differing provisions in the Lease, if any, will be
applicable and will take precedence.

 

II.

The following regulations shall be effective with respect to any plans or
specifications that Tenant is required to prepare under the Lease:

A.    Whenever Tenant shall be required by the terms of the Lease to submit
plans to Landlord in connection with any improvement or Alteration to the
Premises, such plans shall include at least the following:

1.    Floor plan indicating location of partitions and doors (details required
of partition and door types).

2.    Location of standard electrical convenience outlets and tele/data outlets.

3.    Location and details of special electrical outlets: e.g., photocopiers,
etc.

4.    Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

5.    Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

6.    Location and specifications of floor covering, paint, or paneling 
with paint colors referenced to standard color system.

7.    Finish schedule plan indicating wall covering, paint, or paneling 
with paint colors referenced to standard color system.

8.    Details and specifications of special millwork, glass partitions, 
rolling doors and grilles, blackboards, shelves, etc.

 

Exhibit 11.3-1, Page 4



--------------------------------------------------------------------------------

9.    Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latch sets or locksets, closures, stops and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.

10.    Verified dimensions of all built-in equipment (file cabinets, lockers,
plan files, etc.)

11.    Location and weights of storage files.

12.    Location of any special soundproofing requirements.

13.    Location and details of special floor areas exceeding 50 pounds of live
load per square foot.

14.    All structural, mechanical, plumbing and electrical drawings, to be
prepared by the base building consulting engineers or other engineer approved by
Landlord, necessary to complete the Premises in accordance with Tenant’s plans.

15.    All drawings to be uniform size (30’ x 46’) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = 1’
or larger.

16.    All drawings shall be stamped by an architect (or, where applicable, an
engineer) licensed in the jurisdiction in which the Project is located and
without limiting the foregoing, shall be sufficient in all respects for
submission to applicable Governmental Authorities in connection with a building
permit application.

17.    Landlord’s approval of the plans, drawings, specifications or other
submissions in respect of any work, addition, Alteration or improvement to be
undertaken by or on behalf of Tenant shall create no liability or responsibility
on the part of Landlord for their completeness, design sufficiency or compliance
with requirements of any applicable laws, rules or regulations of any
governmental or quasi-governmental agency, board or authority.

Last modified January 2019

Please review, sign, and return a copy of this form to Building Management

I acknowledge that I have read the rules and regulations.

 

Name:  

                     

Date:  

                     

Signature:  

                     

Company:  

                     

 

Exhibit 11.3-1, Page 5



--------------------------------------------------------------------------------

SCHEDULE 1 OF EXHIBIT 11.3-1

INSURANCE REQUIREMENTS FOR TENANT’S ALTERATIONS

Tenant shall, at its own expense, maintain and keep in force, and cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third-party entities where required by contract, throughout any period of
Alterations to the Premises or the Building by Tenant, the following insurance
coverages:

(1)    Property Insurance. “All-Risk” or “Special” Form property insurance,
and/or Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises. Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing, including soft costs and delay in completion coverage, and shall
provide coverage comparable to the coverage in the standard ISO “All-Risk” or
“Special” form, when such coverage is supplemented with the coverages required
above. Property policy shall also include coverage for Plate Glass, where
required by written contract and no deductibles shall exist in excess of
$50,000.

Builders Risk insurance coverage may be provided by Tenant or its general
contractor on a blanket builders risk policy with limits adequate for the
project, and evidencing the additional insureds as required in the Lease.

(2)    Liability Insurance. General Liability, Umbrella/Excess Liability,
Workers Compensation and Auto Liability coverage as follows:

 

(a)   General Liability

   $1,000,000 per occurrence    $1,000,000 personal & advertising injury   
$2,000,000 products/completed operations aggregate

The General Contractor is required to maintain, during the construction period
and up to 6 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, products and
completed operations, with limits to include a $1,000,000 limit for blanket
contractual liability coverage and adding Landlord and Landlord’s designees as
additional insured as respects the project during construction and for completed
operations up to 6 years after the end of the project. Along with certificate of
insurance, Landlord requires a copy of the Additional Insured endorsements,
showing Landlord and Landlord’s designees as an additional insured to the GC’s
policy for both ongoing operations and completed operations (which can be
accomplished by ISO Forms CG 20 10 07 04 plus CG 20 37 07 04 or its equivalents)
and endorsements evidencing that such coverage will apply on a primary and
noncontributory basis and waive subrogation as to Landlord on ISO Forms CG 20 01
04 13 and CG 24 04 05 09 or their equivalents, respectively.

 

Exhibit 11.3-1, Page 6



--------------------------------------------------------------------------------

(b)   Auto Liability

   $1,000,000 combined single limit (Any Auto) for bodily injury and property
damage for owned, hired and non-owned cover.

(c)   Workers Compensation

   Statutory Limits

Employers Liability

   $1,000,000 each accident*    $1,000,000 each employee*   

$1,000,000 policy limit*

 

*  or such amounts as are customarily obtained by operators of comparable
businesses and/or as meets the umbrella/excess liability carrier underlying
limit requirements.

(d)   Umbrella/Excess Liability

   $20,000,000 per occurrence providing coverage excess of commercial general,
auto, and employers liability insurance on a form that is not more restrictive
than underlying. All Umbrella/Excess policies must be separately endorsed to
apply on a primary and noncontributory basis as to Landlord; follow-form
provisions are not sufficient.

Contractors’ commercial general liability/umbrella insurance policy(ies) shall
include Landlord and Landlord’s designees as additional insureds’, and shall
include a primary and non-contributory coverage and waiver of subrogation
provision. Liability policy shall contain a clause that the insurer may not
cancel or materially change coverage without first giving Landlord thirty (30)
days prior written notice, except cancellation for non-payment of premium, in
which ten (10) days prior written notice shall be required. Contractor’s
worker’s compensation insurance must include a waiver of subrogation in favor of
Landlord and Landlord’s designees on ISO Form WC 00 03 13 or equivalent.

(3)    Deductibles. If any of the above insurances have deductibles or
self-insured retentions, the Tenant and/or contractor (policy Named Insured)
shall be responsible for the deductible amount.

(4)    Subcontractor Insurance: General Contractor shall ensure that any and all
sub-contractors shall maintain the same coverages and amounts required of
General Contractor in this Agreement, except that excess/umbrella requirements
for Concrete, Elevator, Scaffold, Masonry, Steel, Carpentry (other than finish
carpentry), HVAC, Plumbing, & Electrical subcontractors shall be no less than
$5,000,000 per occurrence, and excess/umbrella limits for all other contractors

 

Exhibit 11.3-1, Page 7



--------------------------------------------------------------------------------

shall be no less than $1,000,000 per occurrence. General Contractor shall
collect insurance certificates verifying same.

The required limits in this Agreement are minimum limits and nothing contained
herein shall be construed to mean the required limits are adequate or
appropriate to protect Tenant or Contractor from a greater loss or greater
liability to Landlord. In the event Tenant or Contractor has in force any
insurance coverage with coverages broader and or limits higher than those
coverage amounts and terms specified herein, such broader terms and higher
limits shall be available to Landlord, and this Agreement shall be deemed to
required such broader terms and higher limits.

All of the insurance policies required in this Schedule 1 shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A- and a financial size category of not less than
VII. Tenant shall provide Landlord with certificates of insurance and the
endorsements listed in Section 2 above upon request, prior to commencement of
the Tenant/contractor work, or within thirty (30) days of coverage inception and
subsequent renewals or rewrites/replacements of any cancelled/non-renewed
policies.

 

Exhibit 11.3-1, Page 8



--------------------------------------------------------------------------------

EXHIBIT 11.3-2

LOADING DOCK RULES AND REGULATIONS

 

1.

Loading Area

 

  a.

Loading Area shall operate between the hours of 6am and 5pm, Monday- Friday
(non-holidays). All requests for dock operations outside normal operating hours
shall require a security detail, and associated costs shall be billed directly
to the requesting tenant. All requested details require a four-(4)-hour minimum.

 

  b.

Loading Area shall have dedicated staff to facilitate scheduling, loading,
unloading, and enforce the rules and regulations set forth in this document.
Landlord’s security personnel must be present during any and all deliveries to
the loading dock. Tenant shall provide Landlord’s appropriate onsite personnel
with notice as to the date and estimated time of any large volume deliveries,
such that deliveries can be coordinated between and among all tenants in as
efficient a manner as possible; and priority use may be granted by Landlord,
from time to time, on the basis of prior notice.

 

  c.

Delivery trucks cannot leave vehicles unattended outside of delivery window;
engines shall not be left idling; and no delivery truck will be permitted to
remain in the delivery dock overnight or unattended

 

  d.

Under no circumstances shall Tenant permit its deliveries to cause excessive
noise, disturbance, or annoyance. Reverse alarms will not be permitted between
the hours of 10pm and 7am.

 

  e.

Methods and modes of movement of said deliveries/shipments shall not damage the
floors, walls, ceilings, railings, fixtures, finishes, elevators, loading docks,
or other elements forming the Common Areas of the Building or the common areas
of the Project.

 

  f.

All materials or merchandise shall be moved by appropriate means, in appropriate
containers, and in volumes as shall not cause any excessive load, dangerous
condition, foul odors, noise, or overall disruption. Any and all materials or
merchandise which Tenant is moving as between the loading dock and its Premises
shall be at Tenant’s sole risk of loss or damage.

 

  g.

Landlord reserves the right to temporarily close the loading dock to restrict
its hours of operation as circumstances may require, and to administer and
manage all Tenant’ s deliveries.

 

  h.

No storage shall be permitted at any time on the dock area or in the loading
corridor, without prior, written consent from management. Landlord may (but
shall not be obligated to) provide on Project, a fenced-in holding area to which
Tenant may temporarily off-load its deliveries, (securing them by Tenant’s own
padlock(s)), for actual delivery to Tenant’s Premises at a time later in the
same day. Landlord and

 

Exhibit 11.3-2, Page 1



--------------------------------------------------------------------------------

  Tenant shall coordinate the duration of storage in such temporary holding
areas. Management is not responsible for anything left in the dock
area/storage/holding areas.

 

2.

Trash

 

  a.

Any open top located in or at the loading dock is not available for tenant use
without prior, written consent from management.

 

  b.

For disposal of any bulk waste items, an open top dumpster can be provided.
Please contact building management for scheduling. Current installation,
hauling, and tonnage rates apply. An estimate can be provided upon request.

 

  c.

All trash and recycling must be loaded into the designated container and fully
compacted upon completion.

 

  d.

E-waste disposal services are available upon request. Charges apply. Please
contact building management for pick up, scheduling, and estimates.

 

3.

Tenant Deliveries

 

  a.

Building personnel are not permitted to sign for or accept deliveries for any
tenant at any time.

 

  b.

All deliveries MUST be delivered through the loading dock. The loading dock is
located on the back of the building, off Boylston Street. Deliveries will not be
permitted through the lobby or other building entrances.

 

  c.

All deliveries must be delivered to the tenants via the freight elevators. If a
tenant space is not accessible via a freight elevator, Building Management must
be contacted in advance to arrange access.

 

  d.

No hand trucks or carts will be permitted in the passenger elevators for any
reason.

 

  e.

All deliveries shall be brought directly to the respective tenant or signed for
by an authorized tenant representative.

 

  i.

If the delivery cannot be brought directly to the tenant floor or a tenant
representative is not available, the dock attendant will attempt to contact a
tenant representative listed on the Tenant Contact List.

 

  ii.

It is the tenant’s responsibly to maintain an updated contact list at all times.

 

  f.

Deliveries that do not meet these requirements shall be refused.

 

4.

Freight Elevator Access

 

  a.

One Freight elevators are available for use during operating hours.

 

Exhibit 11.3-2, Page 2



--------------------------------------------------------------------------------

  b.

No tenant or vendor shall have exclusive use of a freight elevator without prior
written consent from Building Management.

 

  c.

In the event of mechanical failure of a freight elevator, all prior consent for
exclusive use shall be suspended until both elevators return to proper
operation.

 

  d.

Access to tenant floors require a building access card to be provided by the
dock attendant. A valid photo ID will be required in order to obtain a building
access card.

 

  e.

Delivery personnel are required to report to the dock attendant to sign-in prior
to being provided access to the freight elevator, and then must sign-out upon
completion of delivery. Access cards are specific to floors/tenants and cannot
be used to access unauthorized areas or floors of the building.

 

  f.

Freight and service elevators are for construction and delivery activities only.

 

  g.

Lifts, heavy equipment and machinery are strictly prohibited in any elevator.

 

  h.

If a tenant space is not accessible via a freight elevator, Building Management
must be contacted in advance to arrange access.

 

5.

Tenant Move-In/Move Out

 

  a.

Tenant moves are not permitted during normal operating hours without prior
written consent from Building Management; including but not limited to the
following:

 

  1.

Delivery or removal of moving materials (creates, boxes, tape, etc.);

 

  2.

Delivery or removal of furniture or fixtures (not included in construction); and

 

  3.

Delivery or removal of equipment (not included in construction).

 

  b.

No tenant or vendor shall have exclusive use of a freight elevator without prior
written consent from Building Management.

 

  c.

In the event of mechanical failure of a freight elevator, all prior consent for
exclusive use shall be suspended until both elevators return to proper
operation.

 

6.

Emergency Procedures

 

  a.

In the event of a Fire Alarm Evacuation, all deliveries shall halt until BFD has
given the all clear. No trucks will be permitted to enter during the evacuation
event.

 

  b.

In the event of a building related emergency in the vicinity of the loading
area, all deliveries shall halt until BFD, BPD, and/or Building Management has
given the

 

Exhibit 11.3-2, Page 3



--------------------------------------------------------------------------------

  all clear and pedestrians have disbursed from the area. No trucks will be
permitted to enter during this time.

Last updated January 2019

 

Please

review, sign, and return a copy of this form to Building Management

I acknowledge that I have read the rules and regulations.

 

Name:   

                    

Date:  

                    

Signature:  

                    

Company:  

                    

 

Exhibit 11.3-2, Page 4



--------------------------------------------------------------------------------

EXHIBIT 11.10

TAPA

TRANSPORTATION ACCESS PLAN AGREEMENT

entered into between

THE CITY OF BOSTON TRANSPORTATION DEPARTMENT

and

S&A P-12 Property LLC, c/o Samuels & Associates

Parcel 12 Project

Boston, Massachusetts

This Transportation Access Plan Agreement (hereinafter “TAPA”) is entered into
this      day of             , 2019 by and between the CITY OF BOSTON, acting
through its TRANSPORTATION DEPARTMENT with offices at One City Hall Plaza, Room
721, Boston, Massachusetts, 02201, (hereinafter “BTD”) and S&A P-12 Property LLC
with a principal place of business c/o Samuels & Associates at 136 Brookline
Avenue, Boston, Massachusetts 02115 (hereinafter “Developer”)

WHEREAS, the Developer has completed the review process required by Article 80
of the Boston Zoning Code (hereinafter “Article 80 Review”), which review
process contains a Transportation Component, (see Section 80B-3 (1)); and

WHEREAS, the Developer acknowledges that the construction and operation of the
Development will impact the transportation network within the City of Boston;
and

WHEREAS, BTD and the Developer desire to mitigate such transportation impacts
through a Construction Management Plan (hereinafter “CMP”), and a Transportation
Access Plan Agreement (hereinafter “TAPA”);

Now, therefore, in consideration thereof, the following is agreed between BTD
and the Developer (hereinafter “Parties”):

●    Section 1.    Definitions and Exhibits

 

A.

“Access Plan” shall mean the Transportation Sections of the Project Notification
Form, Draft Project Impact Report, Final Project Impact Report and any
supplemental information as developed through the Article 80 Review process.

 

B.

“Article 80 Review” shall mean the City of Boston Development review
requirements, regulations and process, as defined in Article 80 of the Boston
Zoning Code.

 

C.

“BTD” shall mean the City of Boston Transportation Department, with offices at
One City Hall Plaza, Room 721, Boston, Massachusetts, 02201, its successors and
assigns.

 

Exhibit 11.10, Page 1



--------------------------------------------------------------------------------

D.

“CMP” shall mean the Construction Management Plan.

 

E.

“Development” shall mean the Development discussed in this TAPA and summarized
in Section 2 A.

 

F.

“Developer” shall mean the Developer described above.

 

G.

“ISD” shall mean the City of Boston Inspectional Services Department with
offices at 1010 Massachusetts Avenue, Boston, Massachusetts, 02118, its
successors and assigns.

 

H.

“PIC” shall mean the Public Improvement Commission of the City of Boston with
offices at One City Hall Plaza, Room 714, Boston, Massachusetts, 02201, its
successors and assigns.

 

I.

“City” shall mean the City of Boston.

 

J.

“PWD” shall mean the Public Works Department of the City of Boston with offices
at One City Hall Plaza, Room 714, Boston, Massachusetts, 02201, its successors
and assigns.

 

K.

“Site” shall mean the parcel(s) as set forth in the Site Plan (Exhibit A). The
legal description of the Site is more fully set forth in Exhibit B.

 

L.

“Site Plan” shall mean the Development’s Site Plan as approved by BTD and set
forth more fully in Exhibit A. The Site Plan is subject to change by BTD and/or
PIC.

 

M.

“TAPA” shall mean this Transportation Access Plan Agreement.

 

N.

“MassDOT” shall mean the Massachusetts Department of Transportation with offices
at 10 Park Plaza, Boston, MA 02116, its successors and assigns.

●    Section 2.    Development and Mitigation Summary

 

•  

Development Summary

Described below is a summary of the proposed Development:

The Parcel 12 Project (the “Project”) is an air rights development in Boston’s
Back Bay neighborhood. The site (the “Site”) consists of land and air rights
generally bounded by Newbury Street to the north, Massachusetts Avenue to the
east, and Boylston Street to the south. As part of the Project, the Developer
will construct a deck over the Massachusetts Turnpike (I-90) and the adjacent
railroad tracks.

The Project consists of an 18-story office tower approximately 298 feet in
height to the top of the highest occupiable story containing up to 435,000
square feet (sf) of office space, rising from two-stories of ground floor retail
containing approximately 55,000 sf fronting on the corner of Massachusetts
Avenue and Boylston Street. The second tower will be approximately 158 feet in
height containing 152,000 sf of hotel/residential land use, rising from one
story of ground floor retail.

 

Exhibit 11.10, Page 2



--------------------------------------------------------------------------------

The Project includes a two-story below-grade parking garage below the office
tower containing up to 150 spaces. Separating the two towers is a publicly
accessible plaza with outdoor seating and greenspace, overlooking I-90 and
Boston’s Fenway neighborhood on the second level. Additionally, there will be a
publicly accessible landscaped plaza at grade. In total, there will be over
one-half acre of publicly accessible open spaces within the Project.

If the hotel option is selected for the site, it is expected to be a boutique
hotel without ballroom or function space and smaller guest room sizes.

There are currently 28 parking spaces on the site and within the existing
surface parking lot on the corner of Massachusetts Avenue and Boylston Street.
The development will add up to 122 valet-only net new parking spaces in
below-grade parking - for a total of up to 150 spaces. The garage will support
the office and hotel space during the weekday but will be open to the public on
nights and weekends.

The Development is more particularly described in a Draft Project Impact Report
submitted to the Boston Planning and Development Agency (“BPDA”) on May 8, 2019
and in a PDA Development Plan submitted to the BPDA on June 28, 2019. The
project was approved by the BPDA Board of Directors on August 15, 2019.

B. Mitigation Summary

In order to mitigate the impacts of the Development a summary of the major
mitigation commitments is described below:

The Project will implement a robust streetscape improvement plan for
Massachusetts Avenue and Boylston Street along the Site’s frontages aimed at
improving conditions for pedestrians, bicyclists, and public transportation
users. Included will be pedestrian amenities such as street trees, seating
areas, upgraded sidewalks and limited use of specialty paving materials. The
bicycle facilities will consist of separated bicycle lanes on both roadways.

 

  •  

The Development will create a widened, approximately 14-foot wide sidewalk along
Boylston Street at the Site, resulting in a generous, barrier-free pedestrian
zone along the entire project frontage on Boylston Street. The pedestrian zone
along Massachusetts Avenue will also be widened up to approximately 15 feet at
varying points along the project frontage.

 

  •  

In close coordination with MassDOT and the BTD, the Developer, as part of its
project mitigation is advancing MassDOT’s proposed realignment of the I-90
Westbound On-Ramp by shifting it approximately 150 feet to the west of
Massachusetts Avenue. Shifting the ramp will simplify the existing intersection
of Massachusetts Avenue and Newbury Street and it will allow the narrowing of
the existing crossing from 70 feet to approximately 30 feet, improving
pedestrian, bicyclist and driver safety.

 

  •  

The Development will include improvement of the following intersections by
making limited curb line modifications and curb ramp improvements adjacent to
the Site:

 

Exhibit 11.10, Page 3



--------------------------------------------------------------------------------

  •  

Massachusetts Avenue at Newbury Street/I-90 Westbound On-Ramp

 

  •  

Massachusetts Avenue at Boylston Street

 

  •  

As illustrated in Exhibit A, two approximately 80-foot long short-term
pick-up/drop-off zones along the southern end of the site on Massachusetts
Avenue and on Boylston Street may be designated for use by the public and
Transportation Network Companies (TNCs) by BTD. These short-term
pick-up/drop-off zone would accommodate the needs of the restaurant and retail
uses of the Project, as well as the short-term needs for the office and hotel
buildings. There are currently no metered spaces on Massachusetts Avenue
adjacent to the Site. Four (4) metered spaces on Boylston Street westbound may
be eliminated as part of this design at the discretion of BTD.

 

  •  

The Development will have a designated loading area and a trash compactor
accessed from Boylston Street in an area fully internal to the building.

 

  •  

The Development will include up to 150 garage parking spaces below-grade. The
intent of the spaces is that for daytime use, they will be primarily for the
office tenants. Some hotel/retail use is expected during nights and weekends
when the office demand is low.

 

  •  

The garage will initially contain eight (8) Electric Vehicle (EV) parking spaces
as part of the total supply. An additional 10 percent of the parking spaces will
be “EV ready,” meaning that they are able to be converted to EV-equipped spaces
as the demand grows. These EV-ready spaces will be constructed with sufficient
electrical capacity and conduit will be installed in advance to serve these
spaces. With the provision for future conversion to EV spaces, the Project will
provide for the creation of a total of 23 future EV spaces.

 

  •  

The Project will provide a total of 161 bicycle parking spaces; 15 of these will
be publicly accessible and located outside of the building. The remainder will
be inside the facility. The 15 outdoor spaces are intended to serve the project
and will be used by the public, visitors and restaurant/retail patrons.

 

  •  

The Developer will designate an on-site Transportation Coordinator for the
Project. The Transportation Coordinator may be part of the building management
or property management staff. The Transportation Coordinator will be responsible
for:

 

  •  

Overseeing parking;

 

  •  

Serving as the point person for managing, communicating and promoting the use of
transportation alternatives with building employees and staff;

 

  •  

Developing an orientation packet to inform residents or hotel visitors, office
employees, and restaurant/retail employees about available transportation
options; and

 

  •  

Designating a loading dock manager responsible for overseeing loading/delivery
operations.

 

Exhibit 11.10, Page 4



--------------------------------------------------------------------------------

  •  

Subject to BTD review and approval and, as applicable, MassDOT approval, the
Project will work with the BTD in making traffic signal timing modifications,
should they be deemed necessary, upon the completion and full occupancy of the
Development, at the intersection of Massachusetts Avenue at Newbury Street/I-90
Westbound On-Ramp.

 

  •  

The Development will implement a robust Transportation Demand Management Plan
(TDM) to take advantage of the many readily accessible public transportation
options in the area, including the MBTA’s Green Line and local bus service.
Included within the TDM Plan are the following:

 

  •  

To help promote this accessibility, the Developer will provide transportation
information, maps and schedules in the building lobby/public spaces.

 

  •  

This shall include the provision of real time on-site transit information
screens in the office lobby and at the hotel/residential building’s concierge
desk.

 

  •  

Directions and information relating to the Site will be provided on the
Project’s website to encourage use of transit, bicycling, and walking.
Development’s tenants will be encouraged to provide directions using public
transportation on their individual tenant websites.

 

  •  

The Development will create marketing materials which will highlight the
excellent pedestrian and transit accessibility of the Site.

 

  •  

The leases for retail and other commercial tenants will encourage any retail or
other commercial tenant to promote public transportation for their employees.

 

  •  

The Developer will encourage retail or other commercial tenants to participate
in the MBTA’s Corporate Pass Program.

 

  •  

With the assistance of MassRIDES, a website application will be employed to
encourage use of alternative commuting modes and to provide ride matching
services for people who work in the building.

 

  •  

Through the ABC TMA, any retail or other commercial tenant will be able to offer
a “Guaranteed Ride Home” to employees in order to remove an obstacle to transit
use and ridesharing.

 

  •  

Provide an annual (or more frequent) newsletter or bulletin summarizing transit,
ridesharing, bicycling, alternative work schedules and other travel options,
which may be included in the Project’s website.

 

  •  

Promote bicycles as an alternative to single occupant vehicle (SOV) travel,
provide promotional material on bicycle commuting and bicycle safety and provide
incentives for bicycle use.

 

Exhibit 11.10, Page 5



--------------------------------------------------------------------------------

  •  

The Development (the building, as an entity) will become a member of the A
Better City (ABC) TMA.

 

  •  

The Developer will work with the BTD to determine the best location for a
BlueBikes station, to replace the station currently located in the roadway on
Massachusetts Avenue at Boylston Street.

 

  •  

The Development will also create separated bicycle lanes on both Massachusetts
Avenue and Boylston Street to improve the existing bicycle network connectivity
through the neighborhood.

 

  •  

The Development will include an on-site shower, locker and changing facility for
building staff use.

 

  •  

The Development will prepare a Transportation Monitoring and Annual Report to
the BTD. The purpose of this report will be to provide the BTD with an update on
transportation-related issues, such as the performance of TDM measures.

 

  •  

The Developer will provide a police detail at the site’s Boylston Street
driveway during the afternoon peak period for an initial 12-month period
following the completion and occupancy of the site. The detail’s purpose shall
be to assist drivers exiting the site onto Boylston Street and to help manage
queues that form from the adjacent intersections. The effectiveness of this
police officer control will be monitored by the Developer and in consultation
with the BTD, a decision will be made on the value of continuing to have an
officer present.

●    Section 3. Site Access and Parking Management

A. Site Plan

The 1:20 scale Site Plan is attached as Exhibit A, signed and stamped by a
licensed engineer in the state of Massachusetts, and approved by BTD. The Site
Plan is subject to change by BTD and/or PIC.

Described below are the elements that have been included in the Site Plan:

A shows the Site Plan for the Project and includes the following types of
information:

 

  •  

Public right-of-way layout

 

  •  

Sidewalk/pedestrian ramps

 

  •  

Curb cuts/driveways

 

  •  

Traffic control devices (signs, signals, pavement markings, etc.)

 

  •  

Existing and proposed curb regulations for on-street parking

 

  •  

Sidewalk furniture, bicycle racks

 

  •  

Truck turning path plotted on 1:20 scale plan for a design vehicle approved by
BTD at entrances to all loading areas and intersections determined by BTD.

 

Exhibit 11.10, Page 6



--------------------------------------------------------------------------------

Site Plan changes made subsequent to the execution of the TAPA materially
affecting site access, site operations, and/or local area circulation will be
fully coordinated among the Developer, BTD and PIC. Notwithstanding anything
else provided in this TAPA, any changes to the Site Plan by BTD or PIC shall
require approval by the Developer.

B. Site Access

 

  a.

Described below is a summary of the vehicular ingress and egress as depicted in
the Site Plan (Exhibit A):

As shown on the site plan illustrated in Exhibit A:

 

  •  

Primary pedestrian access/egress to the Site will be from Massachusetts Avenue
for the hotel/residential building and from Boylston Street for the office
building.

 

  •  

Vehicular access to/from the parking facility will be from Boylston Street.

 

  •  

Vehicular access to the internal loading/service area will be from Boylston
Street.

 

  b.

Described below is a summary of the truck loading and service management as
depicted in the Site Plan (Exhibit A):

 

  •  

A designated truck loading area for the Development will be accessed from
Boylston Street, adjacent to the parking garage entrance/exit. All off-street
loading and trash removal will take place in a designated loading dock served
from Boylston Street. A single large trash compactor will be located in the
loading dock area. The dock will support tractor-trailer trucks (WB-50 vehicles)
and smaller trucks.

 

  •  

All truck maneuvering will occur from Boylston Street.

 

  •  

Package deliveries will be required to be completed through the loading dock;
deliveries will not be accepted curbside along either Boylston Street or
Massachusetts Avenue.

 

  •  

Loading and service activities will be encouraged during off-peak hours.

 

  •  

A loading dock manager will be responsible for overseeing loading/delivery
operations.

 

  •  

Permanent “No idling” signs will be posted in the loading areas, limiting idling
to no more than five minutes as required by Commonwealth of Massachusetts law
(310 CMR 7.11).

 

•  



 

•  

C. Parking Management

Described below is the Development’s parking management plan:

 

Exhibit 11.10, Page 7



--------------------------------------------------------------------------------

  •  

The Development will include up to 150 garage parking spaces below-grade. The
intent of the spaces is that for daytime use, they will be primarily for the
office tenants. Some hotel/retail use is expected during nights and weekends
when the office demand is low.

 

  •  

Because the garage is expected to be operated using parking valets, no spaces
are specifically dedicated for handicap parking.

 

  •  

The Proponent will charge market rates for on-site parking.

 

  •  

The Development’s parking ingress/egress driveway will be located on Boylston
Street, approximately 105 feet east of the Boylston Street intersection with
Ipswich Street and approximately 185 feet west of the Boylston Street
intersection with Massachusetts Avenue.

 

  •  

The garage will initially contain eight (8) Electric Vehicle (EV) parking spaces
as part of the total supply. An additional 10 percent of the parking spaces will
be “EV ready,” meaning that they are able to be converted to EV-equipped spaces
as the demand grows. These EV-ready spaces will be constructed with sufficient
electrical capacity and conduit will be installed in advance to serve these
spaces. With the provision for future conversion to EV spaces, the Project will
provide for the creation of a total of 23 future EV spaces.

 

  •  

The Project will provide a total of 161 bicycle parking spaces; 15 of these will
be publicly accessible and located outside of the building. The remainder will
be inside the facility. The 15 outdoor spaces are intended to serve the project
and will be used by the public, visitors and restaurant/retail patrons.

 

  •  

146 secure/covered bicycle spaces will be provided within the building in the
Project’s parking garage.

 

  •  

Audible and visual pedestrian warning devices will be installed along Boylston
Street at the loading and parking curb cuts.

●    Section 4. Mitigation and Timeline

 

A.

Required before issuance of a Building or Foundation Permit by ISD (whichever is
needed first by the Developer).

a. A signed and executed copy of this Agreement (TAPA).

b. An approved Construction Management Plan (CMP), (BTD Requirements for
Construction Management Plan (CMP) are set forth in Appendix 1).

 

B.

Required after issuance of the first Building or Foundation Permit by ISD
(whichever is needed first by the Developer).

Traffic Monitoring Equipment

In order to monitor construction and/or for long-term traffic and intersection
monitoring,

 

Exhibit 11.10, Page 8



--------------------------------------------------------------------------------

the Developer, when required, shall:

 

  •  

Traffic signal system improvements are proposed for the intersection of
Massachusetts Avenue at Newbury Street/I-90 Westbound On-Ramp after the
relocation of the on-ramp 150 feet to the west.

 

  •  

Implement the Traffic Monitoring Program as described in Section 4.D(g) of this
TAPA

 

C.

Required before issuance of a Certificate of Occupancy by ISD.

Transportation Systems Improvements

When required, in order to mitigate the transportation impacts of the
Development, the Developer shall implement the following Transportation System
Improvements. These improvements will offset the transportation impacts of the
Development on roadways, sidewalks, intersections and public transit. BTD
Requirements for Implementation of Transportation System Improvements are set
forth in Appendix 2.

a. Geometric Changes to Public Right-of-Way:

Described below are the Developer’s commitments for changes to the Public
Right-of-Way:

 

  •  

As illustrated in Exhibit A and subject to review and approval of any
governmental agency with jurisdiction, including, without limitation, the BPDA,
MassDOT and the PIC, the Development will include improvements at the following
intersections by making limited curb line modifications and curb ramp
improvements adjacent to the Site:

 

  •  

Massachusetts Avenue at Newbury Street/I-90 Westbound On-Ramp

 

  •  

Massachusetts Avenue at Boylston Street

 

  •  

In close coordination with MassDOT and the BTD, the Developer, as part of its
project mitigation is advancing MassDOT’s proposed realignment of the I-90
Westbound On-Ramp by shifting it approximately 150 feet to the west of
Massachusetts Avenue. Shifting the ramp will simplify the existing intersection
of Massachusetts Avenue and Newbury Street and it will allow the narrowing of
the existing crossing from 70 feet to approximately 30 feet, improving
pedestrian, bicyclist and driver safety.

 

  •  

The aforementioned curb line modifications and curb ramp improvements are
intended to improve both pedestrian connections and accessibility.

 

  •  

As illustrated in Exhibit A, two approximately 80-foot long short-term
pick-up/drop-off zones along the southern end of the site on Massachusetts
Avenue and on Boylston Street will be designated for use by the public and
Transportation Network Companies (TNCs). These short-term pick-up/drop-off zone
will accommodate the needs of the restaurant and retail uses of the Project, as
well as the short-term needs for the office and hotel buildings. There

 

Exhibit 11.10, Page 9



--------------------------------------------------------------------------------

 

are currently no metered spaces on Massachusetts Avenue adjacent to the Site.
Four (4) metered spaces on Boylston Street westbound will be eliminated as part
of this design.

b. Traffic Signal System Improvements:

Described below are the Developer’s commitments for Traffic Signal System
Improvements:

 

  •  

Traffic signal system improvements including new poles, mast arms and controller
equipment are proposed for the intersection of Massachusetts Avenue at Newbury
Street/I-90 Westbound On-Ramp after the relocation of the on-ramp 150 feet to
the west of Massachusetts Avenue.

 

  •  

Subject to BTD review and approval and, as applicable, MassDOT approval, the
Project will work with the BTD in making traffic signal timing modifications,
should they be deemed necessary, upon the completion and full occupancy of the
Development, at the intersection of Massachusetts Avenue at Newbury Street/I-90
Westbound On-Ramp.

c. Pavement Markings and Sign Improvements:

Described below are the Developer’s commitments for Pavement Markings and Sign
Improvements:

Subject to BTD review and approval and, as applicable, MassDOT and PIC approval,
and as indicated on Exhibit A:

 

  •  

The Project will implement a robust streetscape improvement plan for
Massachusetts Avenue and Boylston Street along the Site’s frontage, all aimed at
improving the pedestrian and bicyclist environment.

 

  •  

The Development will create an approximately 15-foot widened sidewalk along
Massachusetts Avenue and a 14-foot wide sidewalk along Boylston Street at the
Site, resulting in a generous, barrier-free pedestrian zone along the project
frontage.

 

  •  

The Development will also create separated bicycle tracks on Massachusetts
Avenue and Boylston Street to improve the existing bicycle network connectivity
through the neighborhood.

 

  •  

Pedestrian crosswalks will be improved at the following two intersections:

 

  •  

Massachusetts Avenue at Newbury Street/I-90 Westbound On-Ramp

 

  •  

Massachusetts Avenue at Boylston Street

Appropriate signage and pavement markings will be installed along Massachusetts
Avenue and Boylston Street, as indicated on Exhibit A.

 

Exhibit 11.10, Page 10



--------------------------------------------------------------------------------

d. Public Transportation Improvements:

Described below are the Developer’s commitments for Public Transportation
Improvements:

The Project Site is readily accessible to public transportation options
including the MBTA’s Green Line and local bus services on Massachusetts Avenue,
Dalton Street, Boylston Street and Huntington Avenue.

 

  •  

The Project will renovate a the currently unused former pedestrian tunnel that
connects the west side of Massachusetts Avenue directly to the MBTA’s Hynes
Station. In addition, the project will build an elevator, headhouse and stair to
the tunnel on the project site on the west side of Massachusetts Avenue. The
final design the headhouse and stair shall be approved by the MBTA and BTD.

 

  •  

The Project will reconstruct the bus shelter on Massachusetts Avenue and add
shelter enhancements to improve the passenger experience.

 

  •  

The existing bus stop on Massachusetts Avenue will be constructed to accommodate
two MBTA buses at one time. The final design shall be approved by the MBTA and
BTD and meet all MBTA standards.

 

  •  

To help promote this accessibility, the Developer will provide transportation
information, maps and schedules in the building lobby/public spaces.

 

  •  

Directions and information relating to the Site will be provided on the
Project’s website to encourage use of alternative travel modes.

 

  •  

Other detailed actions related to public transportation as described elsewhere
in this Agreement.

e. Street Furniture Improvements:

Described below are the Developer’s commitments for Street Furniture
Improvements:

Subject to Public Improvement Commission (PIC) review and approval and as
applicable, approval by the BPDA, the Project will:

 

  •  

Provide landscape and streetscape improvements on Massachusetts Avenue and
Boylston Street, along their frontages, including pedestrian amenities such as
street trees, seating areas, upgraded sidewalks and limited use of specialty
paving materials.

f. All Other Mitigation:

Described below are other commitments by the Developer not addressed above:

 

Exhibit 11.10, Page 11



--------------------------------------------------------------------------------

  •  

The Developer will provide $50,000 in funding to the BTD or the BPDA, as
determined later to support concept development for the south side of Boylston
Street opposite the site.

 

  •  

The Developer will provide a police detail at the site’s Boylston Street
driveway during the afternoon peak period for an initial 12-month period
following the completion and occupancy of the site. The detail’s purpose shall
be to assist drivers exiting the site onto Boylston Street and to help manage
queues that form from the adjacent intersections. The effectiveness of this
police officer control will be monitored by the Developer and in consultation
with the BTD, a decision will be made on the value of continuing to have an
officer present.

 

  •  

The Developer will work with the BTD to determine the best location for a
BlueBikes station, to replace the station currently located in Boylston Street
just west of Massachusetts Avenue.

 

  •  

The Proponent will provide amenities for commuters who walk and bike to work,
which will include on-site lockers and showers for building tenant staff.

D. Required after issuance of Certificate of Occupancy by ISD.

Transportation Demand Management (hereinafter “TDM”) Measures

In order to mitigate the transportation impacts of the Development on an ongoing
basis after the Development is occupied, the Developer shall institute TDM
Measures. TDM Measures minimize the use of automobiles being used by one person,
also known as Single Occupancy Vehicle use (hereinafter “SOV”) and maximize the
use of alternative modes of transportation. This will reduce traffic congestion
and air pollution and provide employees with incentives for flexible work time.

a. Transportation Management Association (hereinafter “TMA”) Membership

The Developer shall work with other area businesses in implementing TDM
Measures. Joining and participating in a local TMA will satisfy this
requirement. TMA’s can provide many of the required TDM Measures, including
ridematching, guaranteed ride home, and transit information and promotional
materials.

Described below are the Developer’s commitments to TMA membership:

 

  •  

The Developer will provide evidence to the BTD that the Developer has contacted
other area businesses or the A Better City (ABC) TMA in implementing TDM
programs, prior to the issuance of a Certificate of Occupancy.

 

  •  

The Developer is an active member of the ABC TMA and it intends to maintain its
membership in this important organization. BTD may waive this requirement at its
discretion.

b. Transportation Coordinator

 

Exhibit 11.10, Page 12



--------------------------------------------------------------------------------

A Transportation Coordinator shall oversee all transportation issues including,
managing TDM Measures, parking, loading and service. In addition, the
Transportation Coordinator will be responsible for the Transportation Monitoring
and Annual Report described below, and will serve as the contact and liaison for
BTD and TMA

Described below are the Developer’s commitments for a Transportation
Coordinator:

 

  •  

The Developer will designate an on-site Transportation Coordinator for the
Project. The Transportation Coordinator may be part of the building management
or property management staff. The Transportation Coordinator will be responsible
for:

 

  •  

Overseeing parking;

 

  •  

Serving as the point person for managing, communicating and promoting the use of
transportation alternatives with building employees and staff;

 

  •  

Developing an orientation packet to inform residents or hotel visitors, office
employees, and restaurant/retail employees about available transportation
options; and

 

  •  

Designating a loading dock manager responsible for overseeing loading/delivery
operations.

 

  •  

The Developer will provide BTD with the name and contact information for the
Transportation Coordinator.

c. Transit Pass Programs

Described below are the Developer’s commitment for Transit Pass Programs:

 

  •  

The Development will create marketing materials to highlight the excellent
pedestrian and transit accessibility of the Site.

 

  •  

Lease agreements will encourage any retail or other commercial tenant to promote
public transportation and subsidize employees use of public transportation, as
follows:

 

  •  

Encourage retail or other commercial tenants to provide a 50% subsidy for their
full-time and part time employees;

 

  •  

Encourage retail or other commercial tenants to participate in the MBTA’s
Corporate Pass Program; and

 

  •  

Encourage retail or other commercial tenants to provide information on bus and
subway routes and schedules to their employees.

d. Ridesharing / Carpooling

 

Exhibit 11.10, Page 13



--------------------------------------------------------------------------------

Described below are the Developer’s commitments to Ridesharing/Carpooling:

With the assistance of MassRIDES, a website application will be employed to
encourage use of alternative commuting modes and to provide ride matching
services for people who work in the building.

e. Guaranteed Ride Home Program

Described below are the Developer’s commitments to Guaranteed Ride Home Program:

The Developer will maintain its membership in the ABC TMA which will be
available to any retail or other commercial tenant to offer a “Guaranteed Ride
Home” through any such existing program to employees to help remove an obstacle
to transit use and ridesharing.

f. Information and Promotion of Travel Alternatives

Described below are the Developer’s commitments to provide information and
promote travel alternatives to employees and/or residents:

 

  •  

employees and visitors with public transit system maps and other system
information. This shall include real time on-site transit information screens in
the office lobby and in the hotel/residential building’s lobby.

 

  •  

Development’s tenants will be encouraged to provide directions using public
transportation on their individual tenant websites.

 

  •  

The Proponent will offer a transit pass subsidy to its own employees who work in
the building and will encourage building tenants to subsidize transit passes for
their respective staff members.

 

  •  

The Proponent will encourage the building’s tenants to offer a carshare
corporate membership.

 

  •  

Provide an annual (or more frequent) newsletter or bulletin summarizing transit,
ridesharing, bicycling, alternative work schedules and other travel options,
which may be included in the Project’s website.

 

  •  

Provide information on travel alternatives for employees and visitors via the
Internet.

 

  •  

Provide information on travel alternatives to new employees.

 

  •  

Promote bicycles as an alternative to single occupant vehicle (SOV) travel,
provide promotional material on bicycle commuting and bicycle safety and provide
incentives for bicycle use.

g. Transportation Monitoring and Annual Report

The purpose of the Transportation Monitoring and Annual Report is to provide BTD
an

 

Exhibit 11.10, Page 14



--------------------------------------------------------------------------------

update on transportation related issues, such as the performance of TDM
Measures.

The Developer shall provide an Annual Report to BTD by November 30th. If the
Certificate of Occupancy for the Development is issued less than 6 months before
November 30th, then the report will be due November 30th of the following year.
All employee sites with 250 or more employees are required to submit yearly
ridesharing surveys to the Massachusetts Department of Environmental Protection
(DEP) by November 15th. The information may be used to inform the Annual Report
due November 30th to BTD.

●    Section 5. Terms and Conditions

●

A. Defaults and Remedies

In the event that the Developer shall fail to comply with or shall breach any
provisions of this TAPA, and such failure or breach shall continue for 60 days
after written notice thereof from BTD, BTD may institute any such actions and
proceedings as BTD may deem appropriate, including but not limited to actions:
to compel specific performance; and/or to collect any and all damages, expenses,
losses and costs caused by such failure or breach, including legal expenses.

B. Records and Reports

The Developer shall keep and maintain books, records, and other documents
regarding compliance with this TAPA. The Developer shall make the same available
at all reasonable times for inspection, copying, audit and examination by BTD,
and shall provide BTD with an annual report that summarizes the same by November
30th of each calendar year.

This TAPA shall not be recorded with the Registry of Deeds. However, the
Developer agrees, upon the request of BTD, to record a Notice of this Agreement
with the Registry of Deeds. Any such notice shall expressly state that it is
executed pursuant to the provisions contained in this TAPA and it is not
intended to vary the terms and conditions of this Agreement.

The Developer shall assume the defense of BTD, its officers, agents, and/or
employees, and hold them harmless from all suits and claims against them or any
of them, arising from any act or omission of the Developer, its agents or
employees in any way connected with performance under this Agreement.

D. Assignment

The Developer may assign its interest in this TAPA, but only subject to and by
complying with the following conditions:

 

  a.

Prior to the assignment, the Developer shall notify BTD of its intention to
assign and identify all prospective assignees.

 

  b.

At the time of assignment, the Developer shall not be in default of the terms
and conditions of this TAPA imposed upon the Developer to date. If any terms and
conditions are in default, the Developer must notify BTD and receive BTD’s
approval to assign while in default.

 

Exhibit 11.10, Page 15



--------------------------------------------------------------------------------

  c.

BTD shall then supply the Developer with the appropriate form to be used as the
instrument of assignment, which shall be executed as an Amendment to this TAPA.

 

  d.

The TAPA Amendment shall be drafted by the Developer expressly stating the terms
and conditions of the assignment, specifically which covenants and provisions
the Assignee shall assume and agree to perform, including any mitigation that
may be in default.

 

  e.

There shall promptly be delivered to BTD three originals of the TAPA signed by
the Developer and Assignee, for signature and approval by BTD.

E. Waiver

No act by or on behalf of BTD shall be, or deemed or construed to be, a waiver
of any such requirement or provision of this TAPA, unless the same be in
writing, signed by BTD and expressly stated to constitute such waiver. Any
express waiver by BTD shall not operate to waive such rights, terms or
conditions, beyond the specific instance of such waiver.

F. Conflict of Interest

The Developer covenants and agrees that it shall, in carrying out its
responsibilities under this Agreement, comply strictly with each and every
provision of Chapter 268A of the Massachusetts General Laws (the Conflict of
Interest Law) to the full extent of the applicability of said provisions to the
Developer.

G. Successors and Assigns

The provisions of this TAPA shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the Developer (including without
limitation any condominium association or other association having powers of
control over the Site or any portion thereof under Chapter 183A of the
Massachusetts General Laws) and the public body or bodies succeeding to the
interests of BTD.

It is the intention of the Parties that the provisions of this TAPA may only be
enforced by the Parties hereto and that no other person or persons are
authorized to undertake any action to enforce any provisions hereof without the
prior written approval of the Parties.

H. Amendment

This TAPA, or any part thereof, may be amended from time to time hereafter only
in writing executed by BTD and the Developer.

I. Severability

Each and every covenant and agreement contained in this TAPA is and shall be
construed to be a separate and independent covenant and agreement. If any term
or provision of this TAPA or the application thereof to any person or
circumstance shall to any extent be invalid and unenforceable, the remainder of
this Agreement or the application of such term to persons or circumstances other
than those as to which it is invalid and unenforceable shall not be affected
thereby, and each term and provision of this TAPA shall be valid and shall be
enforced to the extent permitted by law.

 

Exhibit 11.10, Page 16



--------------------------------------------------------------------------------

J. Governing Law

This TAPA shall be governed and construed in accordance with the laws of the
Commonwealth of Massachusetts.

K. Conflict of Law

In the event that any action or activity required by the provisions herein
cannot be undertaken without violating any special or general law, the failure
to undertake or continue to undertake such action or activity shall not be
considered a breach of this TAPA. Any Party relying on this section shall notify
the other Party in writing identifying the affected action or activity, the
applicable law that may be violated and providing an explanation as to why that
law would be violated by taking such action or activity.

L. Execution in Triplicate

This TAPA shall be executed in triplicate. All three copies shall be deemed to
be originals and together shall constitute but one and the same instrument.

M. Effective Date

This TAPA shall become effective as of the date it is executed by all Parties.

N. Terms of this Agreement

This Agreement shall commence on the “Effective Date” and shall terminate thirty
(30) years from that date.

O. Mitigation Expenses

All mitigation measures undertaken pursuant to this contract shall be at the
expense of the Developer and no expense will be incurred by BTD with respect to
such measures.

P. Notices

All notices or other communication required or permitted to be given under this
Agreement shall be in writing, signed by a duly authorized officer of the
Developer, or of BTD, and shall be deemed delivered if mailed postage prepaid,
by registered or certified mail, return receipt requested, or delivered by hand
to the principal office of the intended Party, which is as follows unless
otherwise designated by written notice to the other Party.

DEVELOPER:

Samuels & Associates

136 Brookline Avenue

Boston, Massachusetts 02115

Attn: Abe Menzin

With copies to:

 

Exhibit 11.10, Page 17



--------------------------------------------------------------------------------

Goulston & Storrs, PC

400 Atlantic Avenue

Boston, MA 02110

Attn: Doug Husid

 

BTD:    Boston Transportation Department    Room 721    Boston City Hall    One
City Hall Plaza    Boston, MA 02201    Attn. Commissioner With copies to:      
City of Boston Law Department    Room 615    One City Hall Plaza    Boston, MA
02201    Attn. Robert Arcangeli, Assistant Corporation Counsel

 

Exhibit 11.10, Page 18



--------------------------------------------------------------------------------

R. Signatures

IN WITNESS WHEREOF, the parties hereto have caused this TAPA to be signed,
sealed and delivered by their respective duly authorized representatives,

 

DEVELOPER:

      S&A P-12 Property LLC     By  

                     

                                                   Its: Authorized Real Estate
Signatory       (As duly authorized, see Exhibit C)     Date:  

                     

      CITY OF BOSTON       TRANSPORTATION DEPARTMENT     By  

                     

      Gregory T. Rooney, Acting Commissioner     Date:  

                     

Approved as to form:

 

                                                             

Robert Arcangeli, Assistant Corporation Counsel

City of Boston Law Department

Attachments

Appendix 1: BTD Requirements for Construction Management Plan (CMP)

Appendix 2: BTD Requirements for Implementation of Transportation System
Improvements

Exhibit A: Site Plan

Exhibit B: Legal Description of the Site

Exhibit C: Evidence of Authority

 

Exhibit 11.10, Page 19



--------------------------------------------------------------------------------

●    Appendix 1

BTD Requirements for Construction Management Plan (CMP)

The Developer shall prepare a Construction Management Plan (which details
measures to ensure the maintenance of existing levels of service on adjacent
roadways during the construction of the Development and to minimize disruption
in the area, and shall submit said plan to BTD for approval. Such approval shall
be obtained prior to the Developer obtaining any building permit from ISD. It is
understood by the Developer that the development of a CMP is a precondition to
the issuance of a building permit for the Development by ISD.

The CMP shall include, without limitation, measures dealing with: proposed
street occupancies; use of tower cranes; sidewalk occupancies or obstruction of
pedestrian flow; materials staging; transportation and parking for construction
workers; hours of construction work; materials delivery. Key issues to be
incorporated in the CMP include:

 

  •  

The need for full or partial street closures, street occupancy, sidewalk
closures and/or sidewalk occupancy during construction.

 

  •  

Frequency and schedule for truck movements and construction materials
deliveries, including designated and prohibited delivery times.

 

  •  

Truck routing plan (including designated truck routes and sign plan).

 

  •  

Construction staging and material handling. Staging areas to be coordinated with
existing construction occurring in the area.

 

  •  

Times of construction activity.

 

  •  

Plans for maintaining pedestrian and vehicle access during each phase of
construction.

 

  •  

Parking provisions for construction workers.

 

  •  

Mode of transportation for construction workers, initiatives for reducing
Driving and parking demand such as TDM Measures as applied to construction
workers.

 

  •  

Coordination with other construction projects in the area.

 

  •  

Distribution of information regarding construction conditions and impact
mitigation to abutters. This includes construction site signs. All construction
sites shall include a sign that lists the name of the construction company
(general contractor), their phone number, which is clearly visible to enable the
public to call with any questions or concerns.

 

  •  

Costs. All construction costs are the responsibility of the developers.

Failure to comply with the provisions of the CMP may result in withdrawal of the
building permit or street occupancy permit until such time as the Commissioner
of BTD determines that the Developer is in compliance with the construction
management plan.

 

Exhibit 11.10, Page 20



--------------------------------------------------------------------------------

●    Appendix 2

●    BTD Requirements for Implementation of Transportation System Improvements

All transportation system improvements including, geometric changes, traffic
signal changes and all elements of the design, construction and inspection, will
be carried out and fully funded by the Developer in close coordination with BTD.
All work must meet BTD specifications and standards and must be performed by
certified and licensed firms that meet BTD’s approval. BTD must approve each
step in the design and construction process. The Developer is responsible for
obtaining all necessary permits and licenses. Once completed the improvements
will be made available for BTD inspection. Based on inspection, the Developer
shall complete any outstanding items or repairs within 3 months of the
inspection date. If the Developer is unable to meet these deadlines, the
Developer shall notify BTD in writing to request an extension. Based on
consultation with the Developer, BTD may, at its discretion, set new deadlines.
Once approved, ownership of the improvements will transfer to the City and the
appropriate agency therein, and all final design documents will be submitted to
the City.

 

Exhibit 11.10, Page 21



--------------------------------------------------------------------------------

Exhibit A

●    Site Plan

[Attached]

 

Exhibit 11.10, Page 22



--------------------------------------------------------------------------------

Exhibit B

LEGAL DESCRIPTION OF PROJECT SITE AREA

Boundary Description Parcel 12

A certain parcel of land situated in the City of Boston, County of Suffolk and
Commonwealth of Massachusetts more particularly bounded and described as
follows:

Beginning at the intersection of the northerly sideline of Boylston Street and
the westerly sideline of Massachusetts Avenue;

Thence running S 69°40’56” W, a distance of 250.55 feet along said northerly
side of Boylston Street to a point;

Thence turning and running N 20°56’45” W, a distance of 355.94 feet to a point
on the southerly sideline of Newbury Street;

Thence turning and running N 88°11’08” E, a distance of 268.43 feet along said
southerly sideline of Newbury Street to a point on the westerly sideline of
Massachusetts Avenue;

Thence turning and running S 20°17’49” E, a distance of 270.73 feet along said
westerly sideline of Massachusetts Avenue to the point of beginning.

Containing an area of 79,050 square feet or 1.815 acres, more or less.

 

Exhibit 11.10, Page 23



--------------------------------------------------------------------------------

Exhibit C

●    Evidence of Authority

[Attached]

 

Exhibit 11.10, Page 24



--------------------------------------------------------------------------------

EXHIBIT 16.27(b)

TENANT’S EXTERIOR SIGNAGE LOCATION, DESIGN AND DIMENSIONS

 

LOGO [g851940spp226.jpg]

 

Exhibit 16.27(b), Page 1



--------------------------------------------------------------------------------

LOGO [g851940sp227.jpg]

 

Exhibit 16.27(b), Page 2



--------------------------------------------------------------------------------

LOGO [g851940g1219132557873.jpg]

 

Exhibit 16.27(b), Page 3



--------------------------------------------------------------------------------

LOGO [g851940g1219132558279.jpg]

 

Exhibit 16.27(b), Page 4



--------------------------------------------------------------------------------

LOGO [g851940g1219132558763.jpg]

 

Exhibit 16.27(b), Page 5



--------------------------------------------------------------------------------

EXHIBIT 24

CONTINGENT PAYMENT EXAMPLE

Sample Calculation Methodology

Gross Sale Price, Cash Refinancing or Gross Recapitalization Proceeds of Office
Building

less Cost of Office Building (as determined by Cost Segregation Analysis)

less 6.25% Imputed Carry Costs

less Transaction Costs for Qualifying Capital Transaction

Net Sale, Financing or Recapitalization Proceeds [A]

 

    Premises (RSF)                                   = Percentage [B]     Office
Area (RSF)

Applicable Share of Office Building Profit [C] = [A] multiplied by [B]

Contingent Payment = [C] multiplied by 14.5%, less any prior Contingent Payments

 

*

Note: escrows/reserves/etc. to be excluded from calculation per lease terms.

 

Exhibit 24, Page 1



--------------------------------------------------------------------------------

Costs of Office Building shall include, but not be limited to the following:

 

     TOTAL COST      COST PER SF  

LAND

      $ 75  

HARD COSTS

     

DECK COSTS

     

INFRASTRUCTURE COSTS

     

TENANT IMPROVEMENT ALLOWANCE (current vacancies only)

     

ARCHITECTURAL & ENGINEERING

     

LEGAL

     

SOFT COSTS

     

FINANCING & CARRY

     

HOLDOVER PAYMENTS

     

CONTINGENCY

     

 

Exhibit 24, Page 2